Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 1 of
                                      291


                         Craig Wright Redacted Designations
                                  March 16, 2020

                                           5:4
                                        5:18-6:3
                                        6:16-23
                                         8:6-16
                                        8:23-25
                                         9:8-22
                                         12:3-9
                                      12:15-13:5
                                       14:19-25
                                       15:10-12
                                       15:22-24
                                        16:8-21
                                     16:25-17:-2
                                       17:16-18
                                     17:20-18:19
                                         21:3-6
                                       21:10-11
                                       22:2-23:2
                                         23:4-6
                                        23:8-24
                                      25:24-26:2
                                        29:2-22
                                         30:2-4
                                       30:12-14
                                        31:8-17
                                         32:4-6
                                       32:12-14
                                       32:18-22
                                         35:1-5
                                        35:8-10
                                      35:21-36:7
                                     37:21-38:20
                                       42:19-25
                                      44:24-45:3
                                        45:9-10
                                       45:12-18
                                        57:3-15
                                     60:23-61:13
                                      61:18-62:5
                                       62:15-17
                                      62:20-64:1
                                     64:16-65:14


                                         1
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 2 of
                                      291


                                     65:22-66:4
                                      67:20-24
                                      68:10-13
                                      68:17-23
                                       69:3-23
                                    73:20-74:10
                                    74:18-75:11
                                        76:4-8
                                      77:13-21
                                     77:24-78:2
                                       79:5-16
                                        79:19
                                     79:21-80:6
                                      80:12-21
                                   81-19-82:16
                                     82:23-83:1
                                      83:18-23
                                      84:10-20
                                     84:23-85:1
                                    85:10-86:11
                                     88:16-89:7
                                        90:2-9
                                      91:11-19
                                      91-22-23
                                      92:11-19
                                      92:21-22
                                     92:24-93:1
                                       93:5-14
                                     94:22-95:3
                                    96:13-97:13
                                      97:16-17
                                       98:8-10
                                   98:16-100:12
                                      101:3-10
                                     101:12-13
                                     101:12-13
                                     101:19-22
                                       102:5-8
                                       102:10
                                     102:12-15
                                     102:17-22
                                   102:24-103:2
                                      103:4-12
                                     103:14-18
                                   103:20-104:1


                                        2
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 3 of
                                      291


                                      104:3:11
                                     104:20-21
                                   104:23-105:1
                                       105:3-4
                                   105:19-107:3
                                   108:24-109:5
                                     115:16-18
                                     115:22-24
                                     116:11-15
                                  119:19-120:-11
                                     120:18-22
                                   120:25-121:2
                                     121:23-24
                                    122:1-123:8
                                  124:23-125:15
                                     125:22-23
                                  125:25-128:21
                                      133:1-23
                                      134:1-10
                                       136:3-8
                                      137:3-14
                                     151:22-24
                                      152:9-21
                                       153:5-6
                                  153:20-154:20
                                   155:13-157:8
                                     157:10-21
                                     158:13-20
                                     160:15-16
                                  160:18-162:24
                                  165:20-166:14
                                        168:5
                                     168:16-18
                                  168:22-171:19
                                   171:24-172:1
                                     178:12-23
                                  179:11-180:17
                                     196:17-21
                                      197:5-10
                                     197:16-17
                                     197:22-25
                                      198:2-15
                                     198:17-18
                                  198:20-199:11
                                     199:16-20


                                        3
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 4 of
                                      291


                                       200:7-18
                                      200:20-22
                                     202:8-203:1
                                      204:11-14
                                   206:11-207:18
                                    208:24-209:7
                                      210:13-18
                                       211:4-12
                                     212:2-213:5
                                    213:19-214:9
                                   215:24-220:25
                                    221:7-222:19
                                   223:18-225:16
                                    226:1-228:18
                                        229:6-7
                                    229:24-230:8
                                    231:20-232:7
                                      232:15-20
                                        235:1-7
                                      235:15-24
                                      236:19-22
                                        237:2-3
                                    237:24-238:4
                                      238:21-24
                                         239:3
                                       239:7-22
                                    240:16-241:4
                                    241:25-242:3
                                     242:6-243:9
                                   243:20-244:14




                                        4
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 5 of
                                      291

                                                                           Page 1
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.:9:18-cv-80176-BB/BR

             ----------------------------------------
             IRA KLEIMAN, as the personal            )
             representative of the Estate of David    )
             Kleiman, and W&K Info Defense           )
             Research, LLC                           )
                                 Plaintiffs,.        )
                                                     )
                     v.                              )
                                                     )
             CRAIG WRIGHT                            )
                                 Defendant.          )
             ----------------------------------------

                                  VIDEO-TAPED DEPOSITION OF

                                     DR. CRAIG WRIGHT

                                              On

                                   Monday March 16, 2020

                                      At the offices of:
                                  Boies Schiller Flexner LLP
                                      5 New Street Square
                                       London EC4A 3BF
                                          England
                                       United Kingdom

             Taken by:
             AMY COLEY, Court Reporter
       Plaintiff's Designations
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 6 of
                                      291

                                                                           Page 2
        1                         A P P E A R A N C E S
        2    For the Plaintiffs (via telephone):
        3    ROCHE CYRULNIK FREEDMAN LLP
             200 S. Biscayne Blvd, Suite 5500
        4    Miami, Florida 33131
             Telephone: (305) 357-3861.
        5    Email: Vel@rcfllp.com.
        6    By: Velvel (Devin) Freedman, Esq.
        7
             ROCHE CYRULNIK FREEDMAN LLP
        8    99 Park Avenue, Suite 1910
             New York City, NY 10016
        9    Email: Kyle@rcfllp.com.
             Email: Jdelich@rcfllp.com.
       10
             By: Kyle W. Roche, Esq.
       11    Joseph M. Delich, Esq.
       12
             BOIES SCHILLER FLEXNER LLP
       13    100 SE 2nd Street, Suite 2800
             Miami, Florida 33131
       14    Tel. 305-539-8400
             Email: Abrenner@bsfllp.com.
       15
             By: Andrew S. Brenner, Esq.
       16
       17    For the Defendants (via telephone):
       18    RIVERO MESTRE LLP
             2525 Ponce de Leon Boulevard, Suite 1000
       19    Miami, Florida 33134
             Phone: 305.445.2500
       20    E-mail: Arivero@riveromestre.com
       21    By: Andrés Rivero, Esq.
             Julio Paez, Esq.
       22
             Also present:
       23    Judge Reinhardt (via telephone)
             Simon Cohen, Esq. (SCA Ontier UK) (in person)
       24    Amy Coley (Court Reporter on behalf of Magna Legal
             Services)
       25    Linda Fleet (Videographer on behalf of Magna Legal
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 7 of
                                      291

                                                                           Page 3
        1
                                     I N D E X
        2
             Exhibit No.                                        Page
        3
             1                 --    Photo of Dr. Wright -- 15
        4    2                 --    Art by Dr. Wright   -- 17
             3                 --    Post about Bitcoin -- 19
        5    DEF 52139         --                        -- 29
             DEF 52143         --                        -- 36
        6    DEF 52146         --                        -- 37
             DEF 52148         --                        -- 39
        7    DEF 172557        --                        -- 41
             DEF 52372         --                        -- 44
        8    DEF 722110        --                        -- 46
             DEF 1729562       --                        -- 52
        9    DEF 172753        --                        -- 59
             DEF 172509        --                        -- 65
       10    DEF 172510        --                        -- 66
             DEF 172523        --                        -- 69
       11    DEF 172528        --                        -- 70
             DEF 115950        --                        -- 127
       12    CONTROL1268220    --                        -- 134
             CONTROL1277609    --                        -- 134
       13    KLEIMAN 4288      --                        -- 141
             KLEIMAN 8178      --                        -- 144
       14    AUS81546          --                        -- 158
             DEF 1369334       --                        -- 159
       15    DEFAUS115950      --                        -- 161,179
             BITCOIN P2PE      --                        -- 167
       16    DEFAUS112712      --                        -- 168
             KLEIMAN0385767    --                        -- 170
       17    DEF 13694         --                        -- 173
             DEF 65750         --                        -- 195
       18    Z10               --                        -- 200
             DEFAUS550141      --                        -- 208
       19    DEF 1597497       --                        -- 213
             DEF 1667260       --                        -- 217
       20    DEF 01097415      --                        -- 228
             DEF 01597484      --                        -- 233
       21    DEF 1597598       --                        -- 238
             DEFAUS516701      --                        -- 242
       22    DEFAUS115519      --                        -- 245
             DEF 52514         --                        -- 246
       23    DEF 01859475      --                        -- 252
       24
       25
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 8 of
                                      291

                                                                             Page 4
        1              (The Deposition commenced at 1.33 p.m.)
        2                       THE VIDEOGRAPHER: We are now on the
        3    record.    This begins media number one in the
        4    deposition of Dr. Craig Wright, in the matter of
        5    Ira Kleiman et al v Craig Wright in the United
        6    States District Court of Florida.           Case Number
        7    918-CV-80176BB/BR.       Today is March 16, 2020.         The
        8    time on the video monitor is 1.33 pm.            This
        9    deposition is being taken at Boies Schiller
       10    Flexner LLP, 5 New Street Square, London EC4A 3BF,
       11    United Kingdom.      The Videographer is Linda Fleet
       12    of Magna Legal Services.         The Court Reporter is
       13    Amy Coley.     Will counsel and all parties present
       14    state their appearances and who they represent.
       15                       MR. FREEDMAN:      This is Velvel
       16    Freedman for the Plaintiff.
       17                       MR. BRENNER:      Andrew Brenner for
       18    the plaintiff.
       19                       MR. DELICH: Joseph Delich for the
       20    plaintiff.
       21                       MR. ROCHE:     Mr. Roche for the
       22    plaintiff.
       23                       MR. RIVERO:     Andreas Rivero for
       24    Dr. Wright and Julio, Paez, also representing
       25    Dr. Wright.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 9 of
                                      291

                                                                           Page 5
        1                       MR. COHEN:     Simon Cohen from SCA
        2    Ontier also representing Dr. Wright for the
        3    purposes of this deposition.
        4                       DR. WRIGHT, Sworn
        5                       MR. RIVERO:     Correction of the
        6    spelling of Mr. Paez.
        7    BY MR. FREEDMAN:
        8              Q.       Good afternoon, Dr. Wright.
        9              A.       Good afternoon where I am at the
       10    moment, and good morning for you.
       11              Q.       You have had your deposition taken
       12    before; isn't that right?
       13              A.       Yes.
       14              Q.       Do you remember the rules of the
       15    deposition, so to speak, where I need you to
       16    answer audibly any questions that I ask you?
       17              A.       I do.
       18              Q.       To the extent that you do not
       19    understand a question I need you to let me know
       20    that you do not understand that question, is that
       21    fair?
       22              A.       Yes, I will ask you the question
       23    again and ask you to explain if I do not
       24    understand.
       25              Q.       If you do not ask me to repeat it,
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 10 of
                                      291

                                                                           Page 6
         1    I will assume that you understood the question and
         2    I will rely on it; right?
         3               A.     I understand that.
         4               Q.     You understand that your testimony
         5    is being taken via video and via a court reporter
         6    and it may be shown at some point to a jury or a
         7    judge?
         8               A.     I understand that.        I understand
         9    the magistrate is listening in.          I can see the
       10     camera in front of me and the court reporter as
       11     well.
       12               Q.      If at any time you need a break,
       13     Dr. Wright, just let us know and we will take a
       14     break and use the restroom if that is necessary?
       15               A.      Certainly and thank you.
       16               Q.      Finally, before we get started, are
       17     you on any medications today that will affect your
       18     ability to testify?
       19               A.      Not that will affect my ability to
       20     testify.
       21               Q.      Are you on any medications that
       22     would affect your ability to recall certain facts?
       23               A.      No, I am not.
       24               Q.      Okay.    Dr. Wright, do you mind
       25     saying your name and date of birth for the record?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 11 of
                                      291

                                                                           Page 7




         3              Q.       Dr. Wright, can participants in
         4    Bitcoin be anonymous?
         5              A.       It depends on what you term
         6    "anonymous".      If you are talking about Black's Law
         7    Dictionary of a small transaction without a name,
         8    then yes.      But the idea of "anonymous" that has
         9    come from the cipher punk idea, then no.            A
       10     digital signature requires identity to be stored.
       11     For instance, under the Digital Signatures Act
       12     here in the UK, that has an equivalent in the USA,
       13     you must first have identity and then identity
       14     follows with a digital signature algorithm.             In
       15     section 10 of the White Paper, identity is
       16     firewalled from the rest of the transaction
       17     processing and the identities are exchanged
       18     between the individuals who are engaged in trade.
       19               Q.      So, would you use the word
       20     "anonymous" to describe Bitcoin?
       21               A.      No, I would not.       I have used that
       22     word but unfortunately that is misconstrued, not
       23     many people who generally use it will take it as
       24     if they have done a legal course.           They will take
       25     it to be something that means they can act without
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 12 of
                                      291

                                                                           Page 8
         1    any knowledge of who the other person is, and not
         2    that it is a contract, such as Blackstone would
         3    say "without recording identity", for instance it
         4    is a small transaction where a mere receipt is
         5    sufficient.
         6               Q.     Do you have a Twitter account with
         7    the username "Dr Craig S Wright"?
         8               A.     No, I do not.
         9               Q.     Let me rephrase that -- there is
       10     some terrible feedback coming through the line.
       11               A.      Many years ago I had an account of
       12     that name, but that was hacked and taken over.
       13     The last person I know who was running it was Uyen
       14     Nguyen.
       15               Q.      When was it hacked?
       16               A.      Back in 2015 ----
       17                       THE COURT REPORTER: Sorry.
       18               Q.      Before that you were controlling
       19     that Twitter account?
       20               A.      No, it was only partly under my
       21     control.    I had staff members running much of my
       22     social media.
       23               Q.      Did you have a Twitter account with
       24     the name "A Prof. Faustus"?
       25               A.      Yes, I did.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 13 of
                                      291

                                                                           Page 9
         1              Q.      When I speak I here a feedback
         2    through the line.      Perhaps something is the -- are
         3    the IT folks in the room?        We will carry on.
         4                      Did you write the tweets that came
         5    from that Prof. Faustus or did you have other
         6    people write them for you?
         7              A.      A combination of both.
         8              Q.      Did you ever have a Facebook
         9    account in the name "Craig S Wright"?
       10               A.      Depends on how the "Craig S Wright"
       11     is actually written, but there was a Facebook
       12     account under that name at one stage.
       13               Q.      That belonged to you?
       14               A.      It actually belongs to Facebook if
       15     you read the terms of service and whatever else
       16     but I was the person who updated it, along with
       17     other staff members in my organization.
       18               Q.      Did you author the book "Satoshi's
       19     Vision" that was published in August 2019?
       20               A.      That was taken from various blogs
       21     and other things I had written and edited into
       22     that book.
       23                       (Off the record from 1.42 p.m.)
       24                       (On the record at 1.55 p.m.))
       25     BY MR. FREEDMAN:
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 14 of
                                      291

                                                                          Page 10
         1              Q.      Dr. Wright, Satoshi's Vision
         2    book -- sorry, but the echo is back.
         3                      (Off the record at 1.56 p.m.)
         4                      (On the record at 1.58 p.m.)
         5    BY MR. FREEDMAN:
         6              Q.      Satoshi's Vision book that you
         7    published ---
         8              A.      I did not publish it.
         9              Q.      Right.    Let me rephrase that.        The
       10     book was taken from various blogs and other things
       11     that you had written; is that correct?
       12               A.      That is correct.
       13               Q.      It was edited into that book; did
       14     you have an editor do that for you?
       15               A.      No, I did not.       Another person
       16     asked if they could use my blogs and create the
       17     book using those.      I said yes.
       18               Q.      Does the sum and substance of the
       19     book reflect your intent?
       20                       MR. RIVERO:      Object to the form.
       21     You may answer.
       22               A.      Very mildly.      It has been difficult
       23     to try to explain things to the average person.
       24     Bitcoin should not be a difficult topic, it is not
       25     magic internet money like some people say.             It is
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 15 of
                                      291

                                                                           Page 11
         1    basically a very simple system with an evidentiary
         2    trail attached.      But getting that through
         3    explanations without trying to use legal terms
         4    like following through mixtures or tracing or
         5    anything like this, in trying to get it to
         6    something that I can have understood by the
         7    general populous has proven difficult for for me.
         8                      JUDGE REINHARDT:       I noted that
         9    Mr. Rivero objected on form and there was a pause,
       10     I do not know if you were waiting me to rule.              Let
       11     me just make clear on the record, I will not be
       12     ruling on form objection, I will only rule on
       13     objections based upon relevance, scope or
       14     privilege.     So we are clear, if there is a form
       15     objection, continue as you ordinarily would.
       16                       MR. RIVERO:      Thank you, your Honor.
       17     Had you completed your questions, Mr. Freedman?
       18     BY MR. FREEDMAN:
       19               Q.      Thank you, your Honor.         No, I was
       20     going to go back and look at what it was.
       21     Dr. Wright, do you consider it to be your book?
       22                       MR. RIVERO:      Object to the form.
       23               A.      No, I do not consider it to be my
       24     book.   As I said, a third party edited blog pages
       25     that I had written into that book.           At present,
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 16 of
                                      291

                                                                            Page 12
         1    I am seeking a publisher for what will be my book.
         2    BY MR. FREEDMAN:
         3              Q.      Have you gone around signing copies
         4    of that book?
         5              A.      I have signed copies of that book
         6    for people, yes.
         7              Q.      Have you read that book?
         8              A.      I have read the blogs that made
         9    that book.     I wrote the blogs that made that book.
       10               Q.      Have you allowed the book to be
       11     marketed under your name?
       12               A.      I do not know what you mean by
       13     "marketed under my name".        There are people
       14     selling it, yes.      Am I getting paid for it?         No.
       15               Q.      The cover of the book says
       16     "Satoshi's Vision, the art of Bitcoin".            Right
       17     underneath in big white block letters it says
       18     "Craig Wright".      Did you authorize the use of your
       19     name on this book?
       20               A.      Yes, I did.      As I said, it is my
       21     blog posts, taken and edited into something else.
       22               Q.      Dr. Wright are you familiar with
       23     the website called "Craigwright.net"?
       24               A.      Yes.
       25               Q.      Did you write the contents in those
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 17 of
                                      291

                                                                          Page 13
         1    audibles or did you pay someone to ghost write
         2    everything for you?
         3              A.       No, I write the content in those
         4    articles.      They come from my medium blog and then
         5    get loaded formally into that blog.
         6              Q.       Are you an administrator in a slot
         7    channel called Metanet ICU?
         8              A.       No.
         9              Q.       Under the ---
       10                       THE COURT REPORTER:        Repeat the
       11     question.
       12     BY MR. FREEDMAN:
       13               Q.      Are you an administrator in a slot
       14     channel called Metanet ICU under the screening
       15     CSW?
       16               A.      No.
       17               Q.      Are you an administrator in a slot
       18     channel called Metanet ICU?
       19                       MR. RIVERO:      I do not know what
       20     equipment you are using, but sometimes I do not
       21     know if it is diction or the transmission, it is a
       22     little bit hard to understand.          I am reading the
       23     transcript, the transcript says "slot channel".
       24               A.      Slack channel.
       25                       MR. RIVERO:      Could you enunciate
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 18 of
                                      291

                                                                           Page 14
         1    clearly, if you can?
         2    BY MR. FREEDMAN:
         3              Q.       Are you an administrator in a slack
         4    channel called Metanet ICU?
         5              A.       No, I am not an administrator in
         6    any slack channel.
         7                       MR. RIVERO:     Objection.     I do not
         8    know if you said "slag" or "slack" channel but I
         9    am watching the live feed and it says "slack
       10     channel".      I need to make sure these questions are
       11     understood and I am not hearing you well.             I do
       12     not know if you can speak slower and more clearly,
       13     I think that would help.
       14     BY MR. FREEDMAN:
       15               Q.       I can try, there are limitations
       16     doing this via video, I am still hearing myself
       17     echoing back, we are all trying to do our best,
       18     Mr. Rivero.
       19                        Dr. Wright, are you a member of the
       20     slack channel called Metanet ICU?
       21               A.       Yes.
       22               Q.       Do you use the screen name "CSW"?
       23               A.       I am not sure what my screen name
       24     is, but everyone knows who I am in the slack
       25     there.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 19 of
                                      291

                                                                          Page 15
         1              Q.      Okay.    Dr. Wright, I am going to
         2    hand you -- we will get uploaded on to the
         3    computer there -- what I am going to call exhibit
         4    1.   For purposes the of the deposition, if a
         5    document has a Bates label I will identify it by
         6    the Bates label because I think getting everything
         7    to be kept track of is going to be very difficult.
         8    If it does not have a Bates label then I will give
         9    it an exhibit number.
       10                       Dr. Wright, if you can take a look
       11     at plaintiff's exhibit 1, on the share file?
       12            (Exhibit 1 marked for identification)
       13               Q.      Are you able to bring that up?
       14               A.      I am not but I believe people are
       15     doing it for me, yes.
       16               Q.      Do you have that in front of you?
       17               A.      Yes.
       18                       MR. RIVERO:      I want to make sure,
       19     does this have a photograph of Dr. Wright.
       20                       MR. FREEDMAN:      It does.
       21     BY MR. FREEDMAN:
       22               Q.      Is this the profile that you used
       23     in Metanet ICU?
       24               A.      Used no; use yes.
       25               Q.      You say that it says "work space
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 20 of
                                      291

                                                                          Page 16
         1    admin" under your picture?
         2              A.      I do.
         3              Q.      Are you an administrator of the
         4    slack channel ICU?
         5              A.      No, I am not, it is a work space.
         6    I do not manage people, I do not run the system,
         7    etc.
         8              Q.      Do you have other people comment
         9    under your name in Metanet ICU?
       10               A.      No, I do not.
       11               Q.      Only you comment as "CSW"?
       12               A.      To the best of my knowledge, yes.
       13               Q.      Dr. Wright, I am going to upload
       14     another document to the share file here.            It is a
       15     copy of an article that you wrote called "the
       16     story of Bitcoin continued" which you published on
       17     your blog Craigwright.net in February 2019.             When
       18     this populates, can you tell me if you recognize
       19     that article?
       20               (Exhibit 2 marked for identification)
       21               A.      Yes, I recognize that.
       22               Q.      In the final paragraph of that
       23     story, you say --
       24               A.      It is at the final paragraph.
       25               Q.      In the final paragraph you say:
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 21 of
                                      291

                                                                            Page 17
         1    "I am the issuer for Bitcoin"; do you see that?
         2              A.      Yes, it is correct.
         3              Q.      What does that mean "I am the
         4    issuer for Bitcoin"?
         5              A.      It means under the terms of law
         6    with issuance all Bitcoin were issued as of the
         7    launch of the system in January 9, 2009, I am the
         8    sole issuer.     All tokens, all 21 million times 100
         9    million individual tokens that existed, existed as
       10     of that date.     Bitcoin is not minted; Bitcoin is
       11     not recreated.      So there is one individual, not
       12     minus, not nodes as people call them, that created
       13     Bitcoins, that issued Bitcoins.          That is myself,
       14     with all of the legal ramifications that being an
       15     issuer of a source of money comes with.
       16               Q.      Some might argue with you and say
       17     that coins are issued by the majority; do you not
       18     agree with that statement?
       19                       MR. RIVERO:      Object to the form.
       20               A.      No, that would be basically false.
       21     The code itself has all of the coins issued.             If
       22     you read my original website that was issued back
       23     in January, or actually a little earlier, 2009,
       24     and the White Paper and the source code, you will
       25     see that coins are distributed.          The reason that
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 22 of
                                      291

                                                                          Page 18
         1    21 million Bitcoin, with all the associated token
         2    distribution, is set in stone, that cannot be
         3    changed is because the actual tokens are
         4    completely issued.       There is no way to change that
         5    without making a new system copying Bitcoin,
         6    copying the database and passing off as if it is a
         7    Bitcoin on a completely alternate system.             So, no,
         8    there is only one way to look at it.           If anyone
         9    tells you that it has been issued at each block,
       10     then they are either ignorant of the way Bitcoin
       11     works, or disingenuous and lying for an agenda, as
       12     many do, seeking to say that Bitcoin is about an
       13     antigovernment system.        Bitcoin was never
       14     antigovernment.
       15                       The reason they want this is
       16     because Bitcoin can be seized by government, not
       17     because of private keys. Once a judge knows public
       18     keys, a judge can order anything they want to
       19     happen to those and the nodes will follow.
       20     BY MR. FREEDMAN:
       21               Q.      Dr. Wright, there are some pretty
       22     knowledgeable people about Bitcoin that disagree
       23     with you and say that coins are issued by the
       24     majority?
       25                       MR. RIVERO:      Pause for a moment to
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 23 of
                                      291

                                                                          Page 19
         1    let me state an objection.         Object to the form.
         2    Go ahead and answer.
         3              A.       No, there are not some pretty
         4    knowledgeable about Bitcoin.         There are people
         5    like Erik Voorhees who was a convicted money
         6    launderer and securities fraudster, who was fined
         7    around $50,000 by the SEC for millions of dollars
         8    worth of profit.      Of course if you make millions
         9    of dollars worth of profit the last thing you will
       10     ever decide to do is quit because you get a
       11     $50,000 fine.      There are people who seek to
       12     facilitate crime, there are people who are funded
       13     by criminals, there are people running Ponzis and
       14     bucket shops.      There are people who seek to have a
       15     money that cannot be seized by the US government,
       16     by FATF Rules.      There are people who seek
       17     something, for instance the recent Irish case of
       18     €56 million that is being sought to be frozen on
       19     exchanges under proceeds of crime to not be
       20     seizable.      All of this happened, including people
       21     like Mr. Antonopoulos in 2011/2012 when they
       22     fought things like the alert key that I
       23     implemented to be able to freeze Bitcoin and
       24     fought to have it changed.         This came about after
       25     a person involved with Silk Road announced what
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 24 of
                                      291

                                                                          Page 20
         1    happens if I go to prison for ten years?            Will the
         2    government be able to seize my Bitcoin?            Will they
         3    be able to take it?       Since 2012 when that happened
         4    there has been a constant attack on what Bitcoin
         5    is seeking to change it into liberty reserve,
         6    E-gold and other criminal sources so that the
         7    American government, the British government, the
         8    European governments and others under FATF Rules
         9    cannot seize criminal proceeds, so, no, none of
       10     those people are knowledgeable and, if they are,
       11     they are disingenuous.
       12     BY MR. FREEDMAN:
       13               Q.      I asked if you try to keep answers
       14     in response to the question.         I know that you did
       15     touch on my question in that answer but there was
       16     a lot in there that was not necessarily
       17     responsive.     We have a lot to get through.          It
       18     would help both of us if you try to move it along.
       19               A.      Sorry, but I do not agree that that
       20     was not necessary.       I believe it was cogent and
       21     related.
       22               Q.      OK.    People say the coins issued by
       23     the majority falls into this category of the
       24     individuals you have just described?
       25                       THE COURT REPORTER:        Repeat the
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 25 of
                                      291

                                                                          Page 21
         1    question please.
         2              Q.      Never mind, strike the question.
         3    I am going to hand you what I am going to be
         4    marking as exhibit 3.       You forgot to label the
         5    previous blog exhibit 2.        This I am handing you
         6    what has been marked about exhibit 3?
         7           (Exhibit 3 marked for identification)
         8              Q.      Do you have that on the screen?
         9              A.      Yes.
       10               Q.      Do you know what this is?
       11               A.      Yes, I know what it is.
       12               Q.      What is it?
       13               A.      It is a post about Bitcoin.          It was
       14     made in February 2009, shortly after I launched
       15     the platform.     The bit I would suspect that you
       16     are going to bring down is where I mentioned
       17     anonymity where I said people could be anonymous
       18     in that page.     In that I had just completed a law
       19     degree and believed that the meaning of
       20     "anonymous" was very simple which is "without name
       21     publicly".
       22                       MR. RIVERO:      Mr. Freedman has asked
       23     you that you address his question, and I would ask
       24     the same just to move this along.
       25                       A.     My apologies.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 26 of
                                      291

                                                                            Page 22
         1    BY MR. FREEDMAN:
         2              Q.      Let me break that down.         This is a
         3    post on the P2P Foundation; is that correct?
         4              A.      That is correct.
         5              Q.      It is a post by Satoshi Nakamoto;
         6    is that correct?
         7              A.      That is correct, which is me.
         8              Q.      Is it only you?
         9              A.      Yes, it is only me.
       10               Q.      I ask if you could scroll down to
       11     page 5 of 8, but actually if you could just go to
       12     4 of 8 and look at the top of page 5 of 8.             This
       13     is a post by Satoshi.       If you take a look at the
       14     second line from the top of that page, can you
       15     read me what Satoshi Nakamoto wrote?
       16               A.      Yes.    "You could say coins are
       17     issued by the majority.        They are issued in a
       18     limited, predetermined amount."          In that I made an
       19     error and people misunderstood me, which is not
       20     uncommon.
       21               Q.      Dr. Wright, you just said that you
       22     posted coins are issued by the majority.            Is that
       23     not right?
       24               A.      Yes.    At times I say things that
       25     are not clear.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 27 of
                                      291

                                                                            Page 23
         1              Q.      Are you ignorant, Dr. Wright, as
         2    you describe --
         3                      MR. RIVERO:      Objection to the form.
         4              A.      No, I am autistic, I have
         5    Asperger's and I am very much someone who does not
         6    clarify what I say.
         7    BY MR. FREEDMAN:
         8              Q.      Are you disingenuous?
         9              A.      No, and that would not be
       10     disingenuous.
       11               Q.      A moment ago you told me that if
       12     somebody says coins are issued by the majority
       13     they are either disingenuous or ignorant?
       14               A.      No, that is not what I said.          And
       15     what the comment said is that they are issued in a
       16     predefined or predetermined amount.           If they are
       17     predetermined that means it has already happened.
       18               Q.      Was this Dave posting this?
       19               A.      No, this was not Dave posting this.
       20     Dave never posted a Satoshi.         Dave never had the
       21     account, he never had the e-mail and he never had
       22     anything to do with this.        Dave would not be
       23     possible to post as this, as Dave was actually in
       24     hospital at the time this was posted.
       25               Q.      Dr. Wright, in early 2016 you met
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 28 of
                                      291

                                                                          Page 24
         1    with Gavin Andresen, do you recall that?
         2              A.      I met with him then, yes.
         3              Q.      Do you recall that during that
         4    meeting you were able to satisfy him that you were
         5    in fact Satoshi Nakamoto?
         6              A.      No.
         7              Q.      You do not recall that?
         8              A.      I had already satisfied him that I
         9    was a Satoshi Nakamoto before we had the meeting.
       10     He came out because I had satisfied him.
       11               Q.      One way or the other you were able
       12     to convince Gavin that you were Satoshi Nakamoto;
       13     is that correct?
       14               A.      That is correct.
       15               Q.      Dr. Wright, that meeting with Gavin
       16     Andresen was part of a broader effort of you
       17     coming out publicly as Satoshi Nakamoto, is that
       18     fair?
       19               A.      No, that is not fair.
       20               Q.      Why did you meet with Gavin
       21     Andresen?
       22               A.      I wanted to meet Gavin Andresen
       23     because Gavin had taken over and run the project
       24     for a time after I was off trying to experiment
       25     and ensure that I was correct in my assertions
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 29 of
                                      291

                                                                          Page 25
         1    about Bitcoin.
         2              Q.      Was there a time in early 2016 when
         3    you were preparing to come out publicly as Satoshi
         4    Nakamoto?
         5              A.      No, other people wanted me to come
         6    out as Satoshi Nakamoto, I did not.
         7              Q.      I did not ask if you wanted to do
         8    this, I just asked if there was a time when you
         9    were preparing to come out publicly as Satoshi
       10     Nakamoto?
       11                       MR. RIVERO:      Objection asked and
       12     answered you may answer.
       13               A.      Again you asked me if I was
       14     preparing and that would imply that I am seeking
       15     something.     My seeking something means that I am
       16     actively going out there and doing and if I am not
       17     preparing, if I do not want to do it, if I am not
       18     seeking to do something then I am not, by
       19     definition, preparing.        If other people are
       20     seeking to have me come out and I am seeking not
       21     to be then I am not, by definition of the word
       22     preparing, preparing.
       23     BY MR. FREEDMAN:
       24               Q.      Did you participate in meetings
       25     toward you coming out as Satoshi Nakamoto?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 30 of
                                      291

                                                                          Page 26
         1              A.       I was in meetings where other
         2    people wanted to promote me as Satoshi Nakamoto.
         3              Q.       Who were those people?
         4              A.       I have been in thousands of
         5    meetings, I have meetings every week, we currently
         6    have around 200 staff.        At the time we were
         7    setting up a new London office.          Who was in
         8    meetings?      I am sorry, without any particular
         9    notes, I am not able to answer you.
       10               Q.      Let me be a little more precise.
       11     Who were the people that wanted you or the primary
       12     -- let me phrase it this way because I know you
       13     are a very particular person with your words:              who
       14     were the primary people that were behind this
       15     effort to have you come out publicly as Satoshi
       16     Nakamoto?
       17               A.      There were multiple things trying
       18     to get me out as Satoshi Nakamoto.           The first one
       19     I know about was something called Project
       20     Prometheus, Uyen Nguyen, Ian Greig and others.
       21               Q.      Dr. Wright, let me be careful about
       22     my timeframe, I am talking about in early 2016.
       23     We were discussing people in early 2016.            My
       24     question to you is: in early 2016 who are the
       25     primary people that arranged these meetings that
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 31 of
                                      291

                                                                          Page 27
         1    you attended, who were the ones that wanted you to
         2    come out as Satoshi Nakamoto?
         3              A.      You are again asking me who wanted
         4    me to come out.      There were multiple people,
         5    multiple things happening.         All of this happened
         6    because of things in 2015 and 2016.           Mr. Greig and
         7    others in 2016 were arranging things.            Uyen Nguyen
         8    in 2016 were arranging things.          If you let me
         9    finish, I will say the different groups; would you
       10     like me to continue?
       11               Q.      I really just want you to answer
       12     that one little question.        I am having difficulty
       13     in understanding where the disconnect between you
       14     and I is because I think it is a simple question.
       15     Let me try to be more precise.          In early 2016, you
       16     were in correspondence with a gentleman called
       17     Stefan Matthews; is that correct?
       18               A.      I am in correspondence with him
       19     now, I was in 2007, and I have been between that
       20     entire period.
       21               Q.      The answer to my question is just
       22     yes, you were in contact with Stefan Matthews in
       23     early 2016?
       24                       MR. RIVERO:      We have stipulated
       25     that Dr. Wright was in communication with
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 32 of
                                      291

                                                                          Page 28
         1    Mr. Matthews in 2016.       Next question, please.
         2                      MR. FREEDMAN: Mr. Rivero, I would
         3    ask that you do not do that.         This is a
         4    deposition.
         5                      MR. RIVERO:      Mr. Freedman, he has
         6    just answered the question.         I am trying to move
         7    this along.     We will stipulate that as a fact.
         8    For the record, please ask the next question.
         9    BY MR. FREEDMAN:
       10               Q.      Did Stefan Matthews want you to
       11     come out as Satoshi Nakamoto in early 2016?
       12               A.      To my knowledge, no.
       13               Q.      Were you in touch with Calvin Ayre
       14     in early 2016?
       15               A.      Calvin Ayre was my mentor but, no,
       16     I was not in talks in that manner with Calvin Ayre
       17     about this.
       18               Q.      I did not add the words, I know you
       19     are very precise with words so I am going to ask
       20     my question again, were you in touch with Calvin
       21     Ayre in early 2016?
       22               A.      Yes, again, yes, Calvin was my
       23     mentor.
       24               Q.      And did Calvin want you to come out
       25     as Satoshi Nakamoto in early 2016?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 33 of
                                      291

                                                                          Page 29
         1               A.     No.
         2               Q.     Were you in touch with Robert
         3    McGregor in early 2016?
         4               A.     Yes.
         5               Q.     Did Robert McGregor want you to
         6    come out as Satoshi Nakamoto?
         7               A.     Unfortunately, yes.
         8               Q.     Did Robert McGregor make
         9    arrangements for that to happen?
       10               A.      Yes.
       11               Q.      Did Robert McGregor hire PR
       12     consultants to help co-ordinate precedents to
       13     facilitate you coming out as Satoshi Nakamoto?
       14               A.      Yes.
       15               Q.      Do you recall whether you retained
       16     an organization called the "Outside Organization"?
       17               A.      I do not know if it was him or a
       18     group he was associated with.
       19               Q.      Somebody retained the Outside
       20     Organization to help facilitate this press
       21     release?
       22               A.      Yes.
       23               Q.      Do you recall specifically a
       24     gentleman called Nick Caley from the Outside
       25     Organization -- C A L E Y?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 34 of
                                      291

                                                                          Page 30
         1              A.      No.
         2              Q.      I am going to hand you what has
         3    been produced in this litigation by you as the
         4    defense 52366?
         5                      MR. RIVERO:      Is that the 6-page
         6    document ES0052366?
         7                      MR. FREEDMAN:      Yes.
         8    BY MR. FREEDMAN:
         9              Q.      Dr. Wright, do you have that in
       10     front of you?
       11               A.      Yes.
       12               Q.      Do you recognize this an e-mail
       13     from you to Victoria Brookes?
       14               A.      That is what it is.
       15               Q.      There is a CC to a bunch of other
       16     folks?
       17               A.      I can see it is CCed to other
       18     people, yes.
       19               Q.      The last name on that line is Nick
       20     Caley, do you see that?
       21               A.      Yes.
       22               Q.      You wrote "great work"?
       23               A.      Yes.
       24               Q.      And if you look down below you are
       25     responding to an e-mail from Victoria Brookes; is
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 35 of
                                      291

                                                                          Page 31
         1    that not right?
         2              A.      Yes.
         3              Q.      If you look right underneath that
         4    do you see the first bracket it says "press team
         5    Alan Edwards, Nick Caley, Victoria Brookes, all
         6    working on Monday"?
         7              A.      Yes.
         8              Q.      Nick Caley was a member of the
         9    press team that was hired for this press release;
       10     isn't that a true statement?
       11               A.      I do not know.
       12               Q.      Do you have reason to doubt this
       13     e-mail is true or real?
       14               A.      That is a separate question.
       15               Q.      Do you have reason to doubt it is
       16     real?
       17               A.      Not at the moment, no.
       18               Q.      Is it a fair assumption that Nick
       19     Caley was a member of the press team?
       20                       MR. RIVERO:      Objection to the form.
       21               A.      I am not going to make assumptions,
       22     I do not know.
       23     BY MR. FREEDMAN:
       24               Q.      Do you remember if Nick Caley was
       25     involved in strategic decisions related to coming
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 36 of
                                      291
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 37 of
                                      291

                                                                           Page 33
         1    for ethereum and blockchain are the ones trying as
         2    hard as they can to ensure that Satoshi remains
         3    dead.   I really think that the last thing we need
         4    to do is have them involved right now.            Offering
         5    them a platform is a risk that I see no upside to.
         6    Craig"; do you see that?
         7              A.      I see that.
         8              Q.      You are here discussing if you look
         9    on the e-mail underneath that, you are discussing
       10     whether or not it will be work involved Nick Szabo
       11     into the efforts to come out as Satoshi Nakamoto,
       12     is that fair?
       13                       MR. RIVERO:      Objection to the form.
       14               A.      No, that was not what I was
       15     discussing.
       16     BY MR. FREEDMAN:
       17               Q.      What were you discussing?
       18               A.      Basically there are a lot of other
       19     people who wanted to invite Nick Szabo and Vitalik
       20     Buterin and others to work with me which I thought
       21     was a terrible idea.
       22               Q.      Can you take a look at Stefan
       23     Matthews' e-mail from March 2016 at March 9.29
       24     a.m., it says: "We also will have a potential
       25     reveal with Nick Szabo that could involve Andrew?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 38 of
                                      291

                                                                          Page 34
         1              A.      Hmm hmm.
         2              Q.      You were talking about involving
         3    Nick Szabo in your coming out as Satoshi Nakamoto,
         4    were you not?
         5              A.      No, I was not, nor does that say
         6    that I was, that is Stefan talking to other
         7    people.
         8              Q.      And you are responding to that, is
         9    that not right?
       10               A.      That is me, on receiving it, saying
       11     I do not want anything to do with Nick Szabo.
       12               Q.      You involve Mr. Caley in these
       13     communications?
       14               A.      Sorry, I did not hear the question.
       15                       MR. RIVERO:      Object to the form.
       16     BY MR. FREEDMAN:
       17               Q.      You involved Mr. Caley in these
       18     communications; is that fair?
       19               A.      I hit "reply all", I have no idea
       20     who Mr. Caley is.
       21                       MR. RIVERO:      Sorry, I want to make
       22     sure there was an objection that I stated before
       23     that question.      I know that there was some
       24     over-talk, sorry about that.
       25     BY MR. FREEDMAN:
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 39 of
                                      291

                                                                          Page 35
         1              Q.      I am going to hand you -- upload
         2    into the share file what you produced in this
         3    litigation as defense 52143; please take a look at
         4    that e-mail when it populates.
         5              (Exhibit marked for identification)
         6              Q.      Is it zoomed in for you?
         7              A.      Yes, it is.
         8              Q.      Is it fair to say this is another
         9    e-mail from you with a CC to Nick Caley?
       10               A.      Again, it is a "reply all".
       11               Q.      Again you are discussing no to
       12     Nick, no to Maxwell, no to any of the people
       13     working for firms that are opposed to do what "we
       14     are doing"?
       15               A.      Yes, as I said, what I was saying
       16     is there is no way on earth I wanted to have
       17     anything to do with Nick Szabo or Greg Maxwell or
       18     Vitalik Buterin, or any of these people who seek
       19     to have a version of Bitcoin that acts outside of
       20     government control, so correct.
       21               Q.      Dr. Wright, I am going to upload
       22     into the share file what you produced as the
       23     defense 52146.
       24               (Exhibit Defense 52146 marked for
       25     identification)
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 40 of
                                      291

                                                                          Page 36
         1               A.     I can see that.
         2               Q.     It starts at the bottom of the
         3    e-mail chain with an e-mail from you that
         4    discusses leaks.      It relates to a thread about
         5    Craig Wright being a Nigerian prince; do you see
         6    that?
         7               A.     I see that.
         8               Q.     Alan Edwards from the Outside
         9    Organization responds to that e-mail that this
       10     kind of docket(?) is not helpful; do you see that?
       11               A.      Yes, we had another hack in the
       12     organization and I responded saying that I did not
       13     want -- again, documents were being hacked and
       14     leaked in our organization, and I sent it round
       15     for someone to do something.
       16                       MR. RIVERO:      Mr. Freedman, it is
       17     not an issue, I do not really care, if you are
       18     going to rely on links, which I do not think you
       19     are doing here, for the future please make sure
       20     that we are able to access the link.           I do not
       21     want to interfere; just keep going.
       22                       MR. FREEDMAN:      Then Dr. Wright you
       23     respond saying "yes, but this is more than
       24     gossip".
       25               A.      Yes, there are leaks.        There are
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 41 of
                                      291

                                                                          Page 37
         1    people actually putting out internal documentation
         2    from the organization and posting it on "read it";
         3    that is not a leak -- that is not gossip, that is
         4    a leak.
         5              Q.      Then Mr. Matthews responds saying
         6    that it might be involving Uyen Nguyen, is that
         7    fair?
         8              A.      That is what he said, yes.
         9              Q.      Then your wife, Ramona Watts,
       10     responds saying that:       "Staff do not know what we
       11     discussed in our media meetings."           Addressed
       12     Craig, "you think Nick is a concern, approach and
       13     knowledge of the company...(reads to the
       14     words)...related."       Do you see that in the e-mail?
       15               A.      I can see that in the e-mail.
       16               Q.      Do you see that Ms Watts CC's Nick
       17     Caley again in what was a concern that you had
       18     about coming out as Satoshi Nakamoto?
       19               A.      I see once again someone who I do
       20     not know CCed on a general CC.
       21               Q.      Dr. Wright, I am going to upload
       22     what you produce in this litigation as defense
       23     52148?
       24               (Exhibit Defense 52148 marked for
       25     identification)
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 42 of
                                      291

                                                                          Page 38
         1              A.       That is on the screen.
         2              Q.       Do you recognize there is an e-mail
         3    from you?
         4              A.       Yes.
         5              Q.       Again, do you see to Nick Caley?
         6              A.       Again, it is once again just a
         7    general expanded group.
         8              Q.       And this is a discussion you had
         9    about whether or not to involve certain
       10     individuals in your plan, is that fair?
       11               A.       No, that is not fair.
       12               Q.       What is it then?
       13                        MR. RIVERO:     Object to the form.
       14               A.       Two points.     (1) You said "this is
       15     my plan".      As stated, I had no plan to come out
       16     and I had actually been fighting this.            And (2)
       17     you are looking at something where I am not
       18     talking about a plan, I am talking about saying
       19     I will not deal with these other people that Rob
       20     had as a plan.      On both points, I disagree.
       21     BY MR. FREEDMAN:
       22               Q.       This involves you coming out as
       23     Satoshi, not your plan, is that fair?
       24               A.       This involves what other people had
       25     sought to do with the company.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 43 of
                                      291

                                                                          Page 39
         1              Q.      Do you see the paragraph where you
         2    say ---
         3                      MR. RIVERO:      Mr. Freedman, I am
         4    sorry, the sound quality just suddenly
         5    deteriorated over the last question and answer to
         6    the point I cannot understand.          I am not sure what
         7    is going on.
         8                      MR. FREEDMAN:      Is it better now?
         9                      MR. RIVERO:      I did not hear
       10     anything of the last question, it is fine right
       11     now.
       12     BY MR. FREEDMAN:
       13               Q.      Do you see in the paragraph that
       14     says:   "We addressed talking to Nick Szabo"; do
       15     you see that paragraph?
       16               A.      Yes, which is where basically I am
       17     using "we" in the royal we, where I am telling
       18     people:    I told you basically I am not dealing
       19     with Nick Szabo.      "We addressed" is my talking to
       20     you and my saying I am not dealing with Nick Szabo
       21     or Gregory Maxwell.
       22               Q.      Do you see in the second line of
       23     that paragraph the sentence that begins:            "Our
       24     plan should involve how we ensure that these
       25     people in these companies do not...(reads to the
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 44 of
                                      291

                                                                          Page 40
         1    words)...against us."
         2              A.      Yes, this is not a media plan, this
         3    is a corporate plan.       You are confounding the two.
         4    Rob wanted a media plan, where he would quickly
         5    sell off nChain, I, on the other hand, as I am
         6    doing now, to build over decades intellectual
         7    property and systems and slowly, profitably build
         8    a company so we had a distinct difference in
         9    plans, leading to Rob's leaving the organization.
       10               Q.      Let me show you what you produce in
       11     this litigation as defense 172557?
       12               (Exhibit Defense 72557 marked for
       13     identification)
       14               A.      Yes, I can see that now.
       15               Q.      This is, if you go to the bottom,
       16     the first e-mail is an April 1st e-mail from Nick
       17     Caley talking about the Financial Times story
       18     entitled "Craig Wright Upcoming Big Reveal", not a
       19     Financial Times story, a story entitled "Craig
       20     Wright Upcoming Big Reveal --
       21                       MR. RIVERO:      I am needing to read
       22     the e-mail -- one moment, please.           The sound
       23     quality is poor.      I need to read the question.          Is
       24     the sound quality on the other lines the same or
       25     poor?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 45 of
                                      291

                                                                          Page 41
         1              A.      The quality here is fine.
         2                      MR. RIVERO:      Thanks, I will do my
         3    best.
         4    BY MR. FREEDMAN:
         5              Q.      Do you see where it says at the
         6    bottom there is an e-mail from Nick Caley,
         7    referencing a story at the Alpha Mill blog
         8    entitled "Craig Wright Upcoming Big Reveal."
         9              A.      Yes, I see where Nick was talking
       10     to people and I see that they were trying to
       11     manage me.     As you have guessed, I am not always
       12     the calmest person in all situations.
       13               Q.      Stefan Matthews responds to Nick
       14     about that, right?
       15               A.      That is what it appears to be.
       16     I can't read Stefan's thing there, I am assuming
       17     that is Stefan@mcrypt.
       18               Q.      Nick responds back to Stefan,
       19     right?
       20               A.      Is that above?       Can you scroll up,
       21     please?    Yes, he responds without my being on the
       22     communication chain, that is correct.
       23               Q.      Then Robert McGregor forwards that
       24     to you and your wife, Ms Watts, and Stefan
       25     Matthews and asks for a quick call in 90 minutes,
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 46 of
                                      291

                                                                          Page 42
         1    is that fair?
         2              A.      He forwarded it, I do not know if I
         3    saw it, I do not see everything on my phone.             The
         4    way Google works is that it does not scroll down
         5    all the other things, so all I would have seen is
         6    that there would have been a response from another
         7    e-mail.    So, what I can say is Robert McGregor
         8    forwarded me an e-mail saying he wanted a quick
         9    call in 90 minutes.
       10               Q.      Dr. Wright, all I asked you is: did
       11     Robert McGregor forward that to you?           I know you
       12     are very precise with words, so I am being just as
       13     precise with the questions I am asking you.             It is
       14     a true statement that Robert McGregor forwarded
       15     this e-mail to you?
       16               A.      Yes, it is a true statement that
       17     that top section there, with the comment about a
       18     quick call, was forwarded to me.
       19               Q.      Thank you, Dr. Wright.         I am
       20     handing you, or uploading into the share file what
       21     has been Bates labeled and produced by you as
       22     Defense 52372?
       23               (Exhibit Defense 52372 marked for
       24     identification)
       25               A.      Yes, I see that.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 47 of
                                      291

                                                                            Page 43
         1              Q.      Can you scroll down with me to the
         2    first e-mail in the chain down the bottom of the
         3    first page from Victoria Brookes on April 29,
         4    2016, let me know when you see that?
         5              A.      The Victoria "hi all" you mean?
         6              Q.      Yes, if you just take a moment to
         7    scan that e-mail so you are familiar with it.
         8                      MR. RIVERO:      Mr. Freedman, are you
         9    referring to a multipage e-mail that starts 57372
       10     at the bottom saying "Hi all".
       11     BY MR. FREEDMAN:
       12               Q.      Yes.    This appears to layout a
       13     schedule of interviews where you would be
       14     fulfilling Robert McGregor's plan for you to come
       15     out as Satoshi Nakamoto; is that fair?
       16               A.      No, that is not fair.
       17               Q.      What was it you were supposed to do
       18     at 7.30 a.m. in London on 2 May 2016?
       19               A.      You are assuming that I had been
       20     told all of what they had planned to happened,
       21     that is not the case.       What was happening under
       22     what Rob was planning and putting together and
       23     what actually I was told, they thought they could
       24     manage me and have me do what they wanted.             That
       25     did not work out.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 48 of
                                      291

                                                                          Page 44
         1              Q.       Dr. Wright, all I asked you is that
         2    this appears to be the plan Robert McGregor wanted
         3    you to follow out to come out as Satoshi Nakamoto.
         4              A.       No, that is not what you asked me.
         5                       MR. RIVERO:     Object, misstates the
         6    question previously stated.
         7                       Mr. Freedman, I suggest that you
         8    ask another question.
         9    BY MR. FREEDMAN:
       10               Q.       Thank you for that suggestion.
       11     Dr. Wright, let me rephrase the question that I
       12     just asked you again.       Does this appear to be the
       13     plan that Robert McGregor wanted you to follow to
       14     come out as Satoshi Nakamoto?
       15               A.       I cannot answer that because I was
       16     not involved in the plan that Mr. McGregor wanted
       17     me to do.      If I am not involved in the plan,
       18     I cannot say that this is the plan.
       19               Q.       Does this lay out a series of
       20     interviews that you were intended by some people
       21     to attend?
       22               A.       I cannot speak for the intentions
       23     of other people.
       24               Q.       You did not have any conversations
       25     with Robert McGregor about what he wanted you to
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 49 of
                                      291

                                                                          Page 45
         1    do?
         2              A.      I did.    I told Robert to stick it
         3    up his arse, to quote fairly correctly.
         4              Q.      During that conversation when you
         5    told Robert McGregor that did he not express what
         6    he wanted you to do?
         7              A.      Robert and I yelled at each other
         8    for quite some time.
         9              Q.      Is this the schedule of interviews
       10     of you by various media?
       11                       MR. RIVERO:      Object to the form.
       12               A.      Media interviews were put together,
       13     which I was led to believe would be for a
       14     different purpose.
       15               Q.      This is a list of some of those
       16     interviews that were put together?
       17               A.      This is a list of interviews
       18     I attended.
       19               Q.      Okay.    Above that do you see Ms
       20     Watts responds to Ms Brookes?
       21               A.      Yes.
       22               Q.      She says:     "Thanks for this, it all
       23     reads really well ...(reads to the words)...the
       24     wider media will be appearing on Monday, as well
       25     as the actual articles".        Does this describe the
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 50 of
                                      291

                                                                           Page 46
         1    press release that we have been discussing of you
         2    coming out as Satoshi Nakamoto, is that fair?
         3              A.      Again, that is not fair.         You are
         4    mischaracterizing the situation.
         5              Q.      What press release is Ms Watts
         6    referring to?
         7              A.      We had been given information that
         8    was not the same as what we were given.            Both
         9    Ramona and I were not in London when all this was
       10     being decided.      As you will see from her e-mail we
       11     were traveling back from overseas with our
       12     children.
       13               Q.      Who responds to -- strike that.           Ms
       14     Watts is concerned about the public nature of the
       15     press release while you are traveling, is that
       16     fair?
       17               A.      I do not know if I would use the
       18     word "fair".     Do you want me to say "is it
       19     accurate"?
       20               Q.      Sure, accurate is okay; is it
       21     accurate?
       22               A.      Yes.
       23               Q.      You were planning, this was going
       24     to be a pretty big news, right?
       25               A.      That is not what it says.         Again,
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 51 of
                                      291

                                                                            Page 47
         1    you are mischaracterizing.         That not saying ---
         2               Q.     Let me clarify the question.          Was
         3    this going to be big news?
         4               A.     It ended up as big news, that is
         5    not what I was led to believe it was.
         6               Q.     Why was Ms Watts concerned about
         7    the thing that would not be big news coming out?
         8               A.     Because we had lots of things going
         9    on at the time.
       10               Q.      Ms Watts says that she is concerned
       11     that issuing a very public press release like that
       12     may be an issue with parents.          What is the very
       13     public press release that would cause an issue of
       14     parents?
       15               A.      If we are going on about my
       16     involvement with Bitcoin, which most people at the
       17     time basically tagged together with Silk Road, we
       18     had children in private schools in the UK.             We did
       19     not want parents thinking my children were
       20     associated with drug money or anything like this.
       21     That is an issue.      Any press release in the UK
       22     would thus be an issue.
       23               Q.      So would it be accurate to say Ms
       24     Watts is asking whether or not this press release
       25     can be delayed slightly?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 52 of
                                      291

                                                                          Page 48
         1              A.      So, she is saying if any press
         2    release, yes, after we have arrived in London and
         3    the children are safe and we have discussed it, so
         4    ----
         5              Q.      So she is asking about whether or
         6    not the press release can be delayed, is that
         7    fair?
         8              A.      I would have to talk to her, but
         9    that is what it would appear to be me.
       10               Q.      Nick Caley responds, right?
       11               A.      Assuming this is correct, I have
       12     not seen this e-mail before, so I am assuming it
       13     is valid.
       14               Q.      It was sent to you via CC, it says
       15     Craig; you did not read it you are saying?
       16               A.      I did not read it, no.
       17               Q.      He says he understands her concern
       18     and that they really do not want to delay the
       19     press release, is that an accurate and fair
       20     characterization of the e-mail?
       21               A.      I will just read it, sorry.          It
       22     would seem that he was not going to delay a press
       23     release, even though we did not want the press
       24     release to go ahead.
       25               Q.      Okay.    He was not going to go over
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 53 of
                                      291

                                                                          Page 49
         1    the press release.       Dr. Wright, you produced in
         2    this litigation defense 52372?
         3              (Exhibit Defense 722110 marked for
         4    identification)
         5                      Q.     Sorry, we had that already,
         6    722110.
         7                      MR. COHEN:     We have been going for
         8    almost two hours, albeit with some technical
         9    issues.    I wonder whether, at the end of this
       10     exhibit, which you are about to show, that would
       11     be an opportune time to take a recess.
       12                          Q. Yes, if Dr. Wright is able,
       13     I have two more exhibits then we can take a break,
       14     but if he needs one now I am happy to stop now.
       15     Are you able to carry on?
       16               A.      I am able, unless anyone wants to
       17     stop.   We will do the extra two exhibits.
       18               Q.      Do you have defense 722110 in front
       19     of you?
       20               A.      Yes.
       21               Q.      This is an e-mail from Robert
       22     McGregor to Ramona Watts and Stefan Matthews and
       23     yourself, Craig@nCrypt?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 54 of
                                      291

                                                                          Page 50
         1              Q.      He is forwarding you feedback about
         2    a story that is being run, is that fair?
         3              A.      Again, I would not characterize
         4    that as being fair.       The word is not fair.
         5              Q.      Accurate?
         6              A.      Thank you.
         7              Q.      Is it accurate?
         8              A.      That is an accurate portrayal of
         9    what is said in the e-mail, yes.
       10               Q.      I am now going to upload defense
       11     172559
       12               (Exhibit Defense 172559 marked for
       13     identification)
       14               Q.      Do you have that?
       15               A.      I am just waiting, sorry.
       16     Technology! If you could zoom in please.            Thank
       17     you.   I have that.
       18               Q.      Do you have that in front of you?
       19               A.      I have that in front of me.
       20               Q.      This is an e-mail from Stefan
       21     Matthews to you CCed to Ms Watts, do you see that?
       22               A.      I see that.
       23               Q.      It is a copy of a press release?
       24               A.      It is not ----
       25               Q.      Is that accurate?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 55 of
                                      291

                                                                            Page 51
         1              A.      No.
         2              Q.      Take a look at the e-mail below,
         3    e-mail forwarded from Nick Caley?
         4                      MR. RIVERO:      I have an objection to
         5    this document as incomplete because the
         6    attachments -- I do not see the attachments.             Go
         7    ahead.
         8    BY MR. FREEDMAN:
         9              Q.      He was not produced it with an
       10     attachment, it was produced in litigation?
       11                       MR. RIVERO:      I still have the same
       12     objection.
       13     BY MR. FREEDMAN:
       14               Q.      Do you see that this is an e-mail
       15     from Nick Caley and it says "thanks for your
       16     feedback, please find updated release with the
       17     changes we discussed."
       18               A.      I see that Stefan has responded to
       19     an e-mail from Nick Caley, that I will assume is
       20     what he responded to.
       21               Q.      He actually forwarded right, would
       22     that be accurate?
       23               A.      A forward is a form of response,
       24     yes, I did not say reply.
       25               Q.      He forward --
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 56 of
                                      291

                                                                          Page 52
         1                       MR. RIVERO:     Mr. Freedman, I am
         2    going to restate my objection with more
         3    specificity, this is not a complete document as
         4    produced.      I object to its use in this form.
         5    Please proceed.
         6    BY MR. FREEDMAN:
         7              Q.       And there is an attachment to this
         8    e-mail listed right below the subject, right?
         9              A.       There is a comment saying that
       10     there is an attachment, I do not know if there is
       11     an attachment.
       12               Q.      The comments of the attachment is
       13     called "Inventor of Bitcoin goes public as Dr.
       14     Craig Wright", is that fair?
       15               A.      No, because I do not have the
       16     attachment.
       17               Q.      Accurate.     I am not asking you
       18     about the attachment, asking whether the e-mail
       19     has an indication on it that there was an
       20     attachment entitled "Inventor of Bitcoin goes
       21     public as Dr. Craig Wright." Is that an accurate
       22     representation of what you are looking at?
       23               A.      No.
       24               Q.      What is inaccurate about it?
       25               A.      It is file name, that is not what
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 57 of
                                      291

                                                                          Page 53
         1    the title of the document may necessarily be.              You
         2    would have to open the document to see the title,
         3    so, no, that is a file name called that doc.x.
         4              Q.      Stefan Matthews forwarded you an
         5    e-mail which has the file name "Inventor of
         6    Bitcoin goes public as Dr. Craig Wright"; is that
         7    fair -- accurate?
         8                      MR. RIVERO:      Object to all
         9    questions on this document based on the rule of
       10     completeness.
       11     BY MR. FREEDMAN:
       12               Q.      Your objection is noted for the
       13     third time now, Mr. Rivero.
       14                       MR. RIVERO:      I wanted to make sure.
       15     BY MR. FREEDMAN:
       16               Q.      Dr. Wright, you may answer the
       17     question.
       18               A.      Again without seeing the actual
       19     file, I cannot say whether that is even just
       20     something typed saying "attachments".            It is
       21     possible to type attachments in that name.
       22               Q.      Dr. Wright, do you have reason to
       23     believe that Stefan Matthews would type an
       24     attachment that was not really on the e-mail?
       25               A.      He has done it before, yes.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 58 of
                                      291

                                                                           Page 54
         1              Q.      Stefan Matthews sent you an e-mail
         2    that appears to indicate that there is a file
         3    attached with the name "Inventor of Bitcoin goes
         4    public as Dr. Craig Wright"; is that accurate?
         5              A.      That appears to be that as
         6    displayed on screen, yes.
         7              Q.      He says to you:       "Hi mate, ponder
         8    this and we can discuss and submit changes on
         9    Sunday"; is that accurate?
       10               A.      Is that a question?        If so, yes.
       11               Q.      Dr. Wright, let us upload the
       12     attachment to the share file that was attached to
       13     that e-mail.     I think that is defense 172560?
       14                       MR. RIVERO:      The very next Bates
       15     number, yes.
       16     (Exhibit Defense 1729560 marked for
       17     identification)
       18                       MR. RIVERO:      For the record, this
       19     was produced incomplete as a new exhibit.
       20     BY MR. FREEDMAN:
       21               Q.      We are trying to get it up.          The
       22     technology is not co-operating.          Shall we take the
       23     break.
       24               (A short recess from 3.03 p.m. to 3.16
       25     p.m.)
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 59 of
                                      291

                                                                          Page 55
         1    BY MR. FREEDMAN:
         2              Q.       Before the break we were looking at
         3    an e-mail that had been forwarded to you by Stefan
         4    Matthews with an attachment; is that accurate?
         5              A.       I see an attachment.       I am assuming
         6    it is the same one that you are saying is on the
         7    e-mail.
         8              Q.       Right.   It the titled "leading
         9    scientist and academic, Dr. Wright, goes public as
       10     the inventor of Bitcoin and the blockchain"?
       11               A.       That is what the title is.
       12               Q.       Clearly a press release to fulfil
       13     Robert McGregor's plan to come out as Satoshi
       14     Nakamoto?
       15               A.       It is not a press release, it is a
       16     document.      It does not say "press release" or
       17     anything else.      It is potentially something that
       18     could be made into a press release.
       19               Q.       The title of the e-mail that this
       20     was attached to is "updated press release", right,
       21     Dr. Wright?
       22               A.       No, the title is "leading scientist
       23     and academic..."
       24               Q.       It was attached to defense 172559,
       25     which is an e-mail from Stefan Matthews to you
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 60 of
                                      291

                                                                          Page 56
         1    with the subject "forward updated press release";
         2    is that accurate?
         3              A.      Again, I cannot say whether that is
         4    true.   I do not have the original e-mail so
         5    I cannot respond on that.
         6              Q.      You produce this to us with this
         7    e-mail having that attachment; have you any reason
         8    to doubt that?
         9              A.      I did not produce it, it was a
       10     forensic copy of machines from various areas that
       11     were given to my lawyers; my lawyers produced it.
       12     Where you are saying I produced, I have not
       13     produced anything.       My lawyers have worked with
       14     forensic experts to capture all of the machines
       15     that are owned by myself, by many of my staff and
       16     others and then have submitted documents based on
       17     that.
       18               Q.      So you do not know whether this is
       19     a press release or not?
       20               A.      I do not know of that alone whether
       21     this is a press release or not.
       22               Q.      Okay.    Okay, I am --
       23                       MR. RIVERO:      Just to make sure the
       24     record is clear because I objected previously.              We
       25     produced in consecutive order these ending in 59
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 61 of
                                      291

                                                                          Page 57
         1    and 60 and they speak for themselves.
         2    BY MR. FREEDMAN:
         3              Q.      Dr. Wright, I am uploading to the
         4    share file what you produced as 172753?
         5              (Exhibit Defense 172753 referred to)
         6                      MR. RIVERO:      April 26, 2016.
         7              A.      I have a document in front of me,
         8    yes.
         9    BY MR. FREEDMAN:
       10               Q.      The front page says "Dr. Craig
       11     Wright media training"?
       12               A.      I see that.
       13               Q.      Second page "media training notes",
       14     do you see that?
       15               A.      I see that.
       16               Q.      If you go down to page 7 for me,
       17     top of page 7 there is "Tuesday 26 April 2016
       18     media sessions", do you see that?
       19               A.      I see "26 April media sessions".
       20               Q.      Below that is a list of media
       21     sessions, do you see that?
       22               A.      No, I see times when I was
       23     overseas, so "meeting interview on camera etc.,
       24     27th April", I do not know if that date is correct
       25     or not, it may have been updated.           I do not think
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 62 of
                                      291

                                                                          Page 58
         1    it was off recollection.
         2              Q.      It says: "Attending Dr. Craig
         3    Wright, Jon Matonis, Nick Caley, Andrew O'Hagan"?
         4              A.      Yes, I see that comment.
         5              Q.      Do you see The Economist on 11.30
         6    attended Dr. Craig Wright, Jon Matonis, Nick Caley
         7    and Andrew O'Hagan?
         8              A.      I see that document says this.
         9              Q.      There is a break for lunch from
       10     12.30 to 13.00?
       11               A.      No, I see there is a statement in a
       12     document that says that.        That is not a break for
       13     lunch, it is a ---
       14               Q.      There is then an -- sorry, are you
       15     finished?
       16               A.      I am now.
       17               Q.      There is then an interview with GQ
       18     from 13:00 to 16:00; do you see that?
       19               A.      I see that.
       20               Q.      Again attending Dr. Craig Wright,
       21     Jon Matonis and Nick Caley?
       22               A.      Yes.
       23               Q.      Do you still not remember Nick
       24     Caley, Dr. Wright?
       25                       MR. RIVERO:      Object to the form.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 63 of
                                      291

                                                                          Page 59
         1              A.      Once again, after this meeting
         2    I have met many people here and even there had
         3    been a multiple times I will not remember them.
         4    One of the things I have is facial aphasia and
         5    that means I do not recognize people.
         6    BY MR. FREEDMAN:
         7              Q.      It is a yes or no question?
         8                      MR. RIVERO:      Mr. Freedman, please
         9    do not interrupt the witness in the middle of an
       10     answer.    He was not finished with that answer.
       11     BY MR. FREEDMAN:
       12               Q.      Please finish.
       13               A.      That is not a yes or no question
       14     and answer.     You are wanting me to make it a yes
       15     or no question and answer.         My answer is very
       16     simple: you are asking if I recognized a person.
       17     I have facial aphasia.        I can be with someone in
       18     the room a hundred times and if I am not
       19     concentrating on remembering the facial features
       20     of that person and actually mapping a model in my
       21     mind of what to remember, it does not matter,
       22     I will not remember that person.          I do not
       23     remember, and will not ever say I recognize, Nick
       24     Caley.    I do not know who Nick Caley is, I do not
       25     recognize him, I do not remember him.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 64 of
                                      291

                                                                          Page 60
         1    BY MR. FREEDMAN:
         2              Q.      Whether you remember him or not
         3    Nick Caley was on a lot of e-mails discussing the
         4    corporate media plan, correct?
         5              MR. RIVERO:     Object to the form.
         6              A.      He is listed on a lot of documents,
         7    you have said.
         8    BY MR. FREEDMAN:
         9              Q.      This press release turned out to be
       10     a fairly big event, Dr. Wright, is that accurate?
       11               A.      I do not believe that is accurate,
       12     no.
       13               Q.      As part of it, you are expected to
       14     conduct certain interviews, right?
       15               A.      No, people sought that to be with
       16     me but being that I was not agreeing to all of
       17     that, and they thought they could shoehorn me into
       18     it, then, no, I do not agree with what you just
       19     said.
       20               Q.      Did you attend any interviews?
       21               A.      Yes, I have attended many
       22     interviews.
       23               Q.      Did you attend the interviews
       24     listed in this document?
       25               A.      I do not remember if the days are
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 65 of
                                      291

                                                                          Page 61
         1    correct, but I attended interviews along the lines
         2    of what was in this document.
         3              Q.      Did you prepare for those
         4    interviews at all?
         5              A.      I had people try and prepare me.
         6    It wasn't for those interviews, so that would be a
         7    no.   But, people had tried to tell me that if I
         8    was going to run a company I had to be able to
         9    stand in front of media and answer questions
       10     calmly etc. the way they wanted.          And I was
       11     informed that I would be being trained to stand in
       12     front of media as the sea level I was and that I
       13     had to do it.
       14               Q.      And part of that was mock
       15     interviews?
       16               A.      It was not really mock interviews,
       17     that is not how they did the training.
       18               Q.      How did they do the training?
       19               A.      People threw questions back and
       20     forth at me but it was not like I would say an
       21     interview was.
       22               Q.      People would throw questions, you
       23     would respond, they would throw another question
       24     and you would respond; is that accurate?
       25               A.      That was one thing that they were
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 66 of
                                      291

                                                                          Page 62
         1    doing.    It would be as if I was -- I guess on a US
         2    presidential campaign where people would stand in
         3    front and ask questions from a media thing
         4    randomly, but that is not how any of these media
         5    meetings actually occurred, so.
         6              Q.      Do you recall if these training
         7    sessions were recorded?
         8              A.      I do not know.
         9              Q.      Do you remember a training session
       10     you had on March 18, 2016?
       11               A.      I do not.
       12               Q.      Do you recall a training session
       13     you had on March 22, 2016?
       14               A.      I do not.
       15               Q.      Dr. Wright, I am going to upload to
       16     the share file 172509?
       17               (Exhibit Defense 172509 referred to)
       18     BY MR. FREEDMAN:
       19               Q.      Do you have that there?
       20               A.      I have an e-mail up on screen.
       21               Q.      Okay, who is that e-mail from?
       22               A.      The from statement is a Nick Caley.
       23               Q.      Who is it to?
       24               A.      Multiple people including myself,
       25     Ramona, Catherine Kauchemann, Robert McGregor,
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 67 of
                                      291

                                                                           Page 63
         1    Stefan Matthews, which is "Stefan nCrypt" in
         2    there, Alan Edwards and Victoria Brookes.
         3              Q.      What is the subject?
         4              A.      "Media training notes".
         5              Q.      Can you read it for the record?
         6              A.      Yes, I can.
         7              Q.      Can you go ahead and do that?
         8              A.      "Hello, Craig and Ramona.         Please
         9    find the attached notes and transcripts from the
       10     first two media training session[s] to consider
       11     ahead of our next one on Thursday 7th April.             Also
       12     it would be useful if we could see a draft of what
       13     you might say at the press conference on 26th
       14     April so we can discuss that in the session next
       15     week also.     Many thanks.     Nick."
       16               Q.      I am uploading to the share file
       17     defense 172510?
       18               (Exhibit Defense 172510 referred to)
       19               Q.      Do you guys have the document in
       20     the share file?      I am seeing the file in the share
       21     file.
       22               A.      I have a document "media training
       23     session two" in front of me.
       24               Q.      The date on that is 22 March in the
       25     top left corner?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 68 of
                                      291

                                                                          Page 64
         1               A.     That is correct.
         2               Q.     Do you see in bold and then not
         3    bold underneath it, just read the first one for
         4    the record, the question and answer?
         5               A.     The bolded one?
         6               Q.     Yes.
         7               A.     "Craig, how much does a White Paper
         8    take to construct?       I know it's a daft question...
         9    it could be hundreds of thousands of dollars?
       10     Quite easily, including patenting, yes".
       11               Q.      Do you recall that question and
       12     answer?
       13               A.      No.
       14                       MR. RIVERO:      Object to the form.
       15     BY MR. FREEDMAN:
       16               Q.      Can you go down to page 14 for me.
       17     This is a note, the answers across the top, let me
       18     know when you get there, Bates label 172523?
       19               A.      I am on page 14, "notes and
       20     alternative answers".
       21               Q.      Can you read that bold paragraph
       22     under the word overview for the record?
       23               A.      I can.    I assume you want me to
       24     read it?
       25               Q.      Please.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 69 of
                                      291

                                                                          Page 65
         1              A.        "Our second training session was
         2    different to the first in that rather than a full
         3    on mock interview, we moved on to analysis of
         4    harder questions and how they might be better
         5    answered.       We then picked up the mock interview as
         6    the answered were practiced.         The session saw a
         7    real move forward for CW in terms of both tone and
         8    content.       He was far less defensive on difficult
         9    questions.       He dominated the interview in the
       10     right way and he shows humility at the right
       11     level.    Even on technical subjects he made
       12     complicated matters (to the layperson) very clear.
       13     His passion drew you in and he importantly didn't
       14     lose his temper on the tricky subjects."
       15               Q.       CW in that paragraph is Craig
       16     Wright?
       17               A.       I didn't write the document.
       18               Q.       Do you take that as a reference to
       19     Craig Wright?
       20               A.       It's not my document, I'm not going
       21     to make an assumption.
       22               Q.       Does this help to refresh your
       23     recollection that you did engage in mock
       24     interviews?
       25               A.       Again, I sat in what other people
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 70 of
                                      291

                                                                           Page 66
         1    were documenting as I was basically made to be a
         2    lab rat.       So you are characterizing my knowledge
         3    as different to what other people's knowledge
         4    would be.
         5              Q.        Do you have any reason to believe
         6    that CW there is referring to anybody else,
         7    Dr. Wright?
         8              A.        No, but I am also not going to make
         9    the assumption as the document can stands for
       10     itself on its own merit.
       11               Q.       Does this help you recollect
       12     whether or not these interview sessions, these
       13     training sessions were recorded?
       14               A.       I have no idea whether they were
       15     recorded.      I wasn't involved with the recording.
       16               Q.        If we look at the second to last
       17     paragraph of this note section of the document, do
       18     you see where it says "as transcribed during the
       19     session, you make the point that admitting a
       20     mistake and making it clear you haven't done
       21     everything right is quite ...(reads to the
       22     words)...for journalists."
       23                        THE COURT REPORTER: Sorry.         I am
       24     not   ----
       25               A.       I am not at the paragraph, so
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 71 of
                                      291

                                                                           Page 67
         1    I cannot answer that question.
         2                      MR. RIVERO:      Can I get a reference
         3    so I can find it?
         4                      MR. FREEDMAN:      Second to last
         5    paragraph on the bottom of that same page, Defense
         6    172523, starts off "this answer was a great leap".
         7              A.      I see that.
         8              Q.      Do you see the second sentence I
         9    just read "as transcribed during the session"?
       10               A.      You are assuming I knew someone was
       11     recording me, because what you are suggesting that
       12     I must have known.       If I am a fish in a goldfish
       13     bowl I do not know there is a camera on me, so the
       14     answer you will receive in any of this is I have
       15     no idea whether I was recorded or not.            The fact
       16     that you are showing me notes, showing that other
       17     people recorded me without my authorization is
       18     actually troubling in that it is not actually
       19     allowable in Europe?
       20               Q.      I am going to upload into the share
       21     file defense 172528?
       22               (Exhibit Defense 172528 referred to)
       23               A.      There is a document up that is
       24     titled "media training session 1, 18 March '16".
       25               Q.      This was attached to Nick Caley's
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 72 of
                                      291

                                                                          Page 68
         1    e-mail as one of the attachments to that e-mail.
         2                      MR. RIVERO:      Object to the use of
         3    the document in this way.
         4    BY MR. FREEDMAN:
         5              Q.      Go to page -- can you read that
         6    first question and answer and let me know if you
         7    recognize or recall this conversation?
         8              A.      Yes, I can read it and no, I do not
         9    recall it.
       10               Q.      I wanted to ask you some specific
       11     questions and answers that you gave in these
       12     interviews.     If you could turn for me, it is on
       13     that first page number 1.        It is defense 172528?
       14                       MR. RIVERO:      Object to the
       15     question.
       16     BY MR. FREEDMAN:
       17               Q.      Can you read the second bold
       18     paragraph, read that bold question for the record?
       19               A.      Yes, I can read it and for the
       20     record:    "So, it was a committee of people, for
       21     want of a better word?        You are not trying to
       22     claim all the credit, it's not about you, it's a
       23     combination of people and minds."
       24               Q.      Can you read your answer?
       25                       MR. RIVERO:      Object to the form.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 73 of
                                      291

                                                                           Page 69
         1              A.      No, I cannot read my answer, I do
         2    not know that this is my answer.
         3              Q.      Can you read the answer?
         4              A.      The document states:        "I've had a
         5    lot of help.     In particular a friend of mine who
         6    died a few years ago, Dave Kleiman, gave me a lot
         7    of help but there have been many other people
         8    along the way, and more than that it has been all
         9    the people who have continued since I left.             These
       10     people have actually put in a lot of time and
       11     effort into making Bitcoin what is it.            The fact
       12     I do not -- wanted to see is important to me but
       13     it does not mean that is all there is.            I do not
       14     want to be in charge; I didn't and I still don't."
       15               Q.      Do you recall saying that?
       16               A.      No.
       17               Q.      Do you agree with that statement
       18     today?
       19               A.      Never have I never agreed with that
       20     statement.
       21               Q.      Did Dave Kleiman give you a lot of
       22     help?
       23               A.      Dave Kleiman gave me a lot of help.
       24               Q.      Go to page 6, defense 172533.
       25                       MR. RIVERO:      Page 6.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 74 of
                                      291

                                                                          Page 70
         1    BY MR. FREEDMAN:
         2              Q.      Can you read the second to last
         3    bold paragraph for the record and question?
         4              A.      I can.
         5              Q.      Please go ahead.
         6              A.      "Exactly, how many Bitcoins did you
         7    mine"?
         8              Q.      Read the answer?
         9              A.      No, I cannot, it's not an answer,
       10     it's a statement, not a transcription from myself.
       11     It is a statement that I guess people wanted me to
       12     say, so that's not an answer.
       13               Q.      Can you read it, Dr. Wright?
       14               A.      I can read it, yes.
       15               Q.      What is the transcription as put
       16     down?
       17                       MR. RIVERO: Objection.
       18               A.      Again, this is not a transcription,
       19     no, I cannot read what a transcription has put
       20     down.
       21               Q.      How do you know this is a not a
       22     transcription, Dr. Wright?
       23               A.      Because this is not what I would
       24     ever have said.      This is what people like Rob
       25     wanted me to say.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 75 of
                                      291

                                                                          Page 71
         1              Q.      Dr. Wright, why don't we take one
         2    second detour off the last question, we will come
         3    back to it in a moment.        Can go ahead and look at
         4    page 8 for me, Bates labeled defense 173525?
         5              A.      I am looking at page 8.
         6              Q.      Can you take a look in the last
         7    paragraph on that page, there is an annotation,
         8    "interrupted".      Do you see that?
         9              A.      I can see the word "interrupted".
       10               Q.      Can you go to page 10 for me, that
       11     is Bates 172537, do you see the second paragraph
       12     from the top; let me know when you are on that
       13     page, are you on that page?
       14               A.      I see the second paragraph.
       15               Q.      Do you see where it says
       16     "(inaudible)"?
       17               A.      Nothing says "inaudible", it is a
       18     header that has in brackets the words "inaudible".
       19               Q.      As if the transcriber could not
       20     hear what was being said.
       21                       MR. RIVERO:      Object to the form.
       22               A.      This isn't a transcription.
       23     BY MR. FREEDMAN:
       24               Q.      Dr. Wright, one paragraph down from
       25     that, do you see the answer where it says "I do
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 76 of
                                      291

                                                                          Page 72
         1    not know if I'd say I was David and Goliath
         2    (inaudible from interviewer)"; can you see that?
         3              A.      I can see it.      If you want to say
         4    this is what I was responding to, it is not.
         5    There were other people who talked and did things
         6    so if this is a recording or a transcription, it
         7    is people giving examples to me of what they think
         8    I should be saying.       I had plenty of those.        I had
         9    people sit there and give mock interviews and
       10     I watched and they told me what to say and Rob
       11     wanted me to say a whole load of things about "be
       12     humble" "say that you created Bitcoin with other
       13     people", "say that all these people helped you",
       14     etc.   So if you are doing a transcription and if
       15     this was a transcription -- which I do not know if
       16     it is -- then it would be people in the room
       17     talking back and forwards saying "Craig, this is
       18     what you need to do".       So, if you ----
       19               Q.      I am a little confused, are you
       20     conceding it is a transcript, you are just not
       21     saying it is you who is talking?
       22               A.      No, I did not at any point say this
       23     was a transcript.      If you had listened to my
       24     answer you would hear that I said "if".            "If" does
       25     not mean that I concede.        I said in the event that
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 77 of
                                      291

                                                                          Page 73
         1    it turns out that this was a transcript, what did
         2    occur in any of the meetings I remember was people
         3    sitting over the table talking back and forwards,
         4    telling me this is how I need to act.            "If you get
         5    this question respond this way."          "Craig, you will
         6    learn how to speak to people and you will learn
         7    how to be humble."       "Craig, you will learn how to
         8    be human."     "Craig, do not say that, it doesn't
         9    sound right."     "Craig, let other people talk and
       10     be part of your invention."         So, no, I disagree
       11     with you.
       12                       MR. RIVERO:      I am not sure that
       13     I am speaking loudly enough.         I had stated an
       14     objection at 71 line 12 and I think our court
       15     reporter is doing a great job, but it didn't get
       16     picked up in the live stream.          For the record,
       17     I actually stated a contemporaneous objection to
       18     the last question.
       19     BY MR. FREEDMAN:
       20               Q.      Let us go back to page 6, defense
       21     172533, let me know when you are there?
       22               A.      I am there.
       23               Q.      Can you please read the second to
       24     last bolded line on that page for the record?
       25               A.      "Exactly how many Bitcoins did you
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 78 of
                                      291

                                                                          Page 74
         1    mine"?
         2              Q.      Can you read the response
         3    underneath that?
         4              A.      I can read the text underneath
         5    that, I cannot say that that is a response.
         6              Q.      Go ahead, please.
         7              A.      The statement is a comment:
         8    "I mined quite a number and I was with my partner,
         9    so to speak, in all this, Dave, we mined quite a
       10     lot."
       11               Q.      Do you recall saying that,
       12     Dr. Wright?
       13               A.      I have never said that.
       14               Q.      Do you agree with that statement
       15     today?
       16               A.      I do not agree with that statement
       17     ever.
       18               Q.      You have no idea what was meant by
       19     "I was with my partner, so to speak, in all of
       20     this, Dave"?
       21                       MR. RIVERO:      Object to the form.
       22               A.      I have a suspicion about all of
       23     this and this was meeting 1, as you saw in the
       24     other document you showed me, meeting 2, this is
       25     where I was angry and in the second one they said
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 79 of
                                      291

                                                                          Page 75
         1    I was far less angry.       I was having people in
         2    these meetings tell me "this is how you need to
         3    respond, Craig".      "If you want the media to like
         4    you and you want the company to be successful and
         5    you are a CEO, you do not want to come across like
         6    a Mark Zuckerberg; people hate him.           You need to
         7    say these people helped you."          I told them
         8    basically in all of those sort of things to fuck
         9    off.   And fairly much not trying to swear or
       10     anything here, but that would have been exactly
       11     what I would have told them.
       12     BY MR. FREEDMAN:
       13               Q.      They encouraged you to give credit,
       14     did they, where credit was not due?
       15                       MR. RIVERO:      Object to the form.
       16               A.      All people like Rob wanted was to
       17     have me up there looking nice on camera so that he
       18     could have pumped the price of the company before
       19     I had developed anything and made a quick return.
       20               Q.      They wanted you to share credit to
       21     appear humble?
       22               A.      Who is "they"?
       23               Q.      You told me people were telling you
       24     that if you are humble you do not want to look
       25     like Mark Zuckerberg, those people, who were they?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 80 of
                                      291

                                                                          Page 76
         1              A.      People such as Rob and other people
         2    working for Rob.      I do not know the names of
         3    people working for Rob.
         4              Q.      So people such as Rob and people
         5    working for Rob, they told you that you needed to
         6    be appear humble and share credit, is that an
         7    accurate statement?
         8              A.      Yes.
         9              Q.      You have no idea why they referred
       10     to as -- Dave is referred to as your partner here?
       11                       MR. RIVERO:      Object to the form.
       12               A.      I can make suppositions.
       13     BY MR. FREEDMAN:
       14               Q.      What is the supposition?
       15                       MR. RIVERO:      Object to the form.
       16               A.      People liked Dave more than they
       17     liked me.
       18     BY MR. FREEDMAN:
       19               Q.      Therefore?
       20               A.      Therefore Dave becomes someone who
       21     is fluffier, nicer, more able to be liked than me.
       22     By extension, maybe I can be liked more because
       23     Dave liked me.
       24               Q.      Therefore -- I do not understand
       25     the connection being Dave being fluffy and the
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 81 of
                                      291

                                                                          Page 77
         1    reference to him as your partner?
         2                      MR. RIVERO:      Object to the form.
         3    Same objection, continuous objection.
         4    BY MR. FREEDMAN:
         5               Q.     Can you explain that to me?
         6               A.     I do not think I am able to.
         7               Q.     Do you have any idea what was meant
         8    by "we mined quite a lot"?
         9                      MR. RIVERO:      Objection.
       10               A.      I do not suppose what other people
       11     think.
       12     BY MR. FREEDMAN:
       13               Q.      Dr. Wright, can you read the next
       14     bold line, the last bold line on page defense
       15     172533?
       16               A.      The last line in bold?
       17               Q.      Correct.
       18               A.      "How many people were involved in
       19     creating Bitcoin?"
       20               Q.      Can you read the response
       21     underneath that?
       22               A.      The --
       23                       MR. RIVERO:      Object to the form.
       24               A.      The text states:       "In creating
       25     Bitcoin?    A lot.    How many people were involved in
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 82 of
                                      291

                                                                           Page 78
         1    Satoshi is probably a better question.            That was
         2    two of us."
         3    BY MR. FREEDMAN:
         4              Q.      Do you recall saying that?
         5              A.      No, I would not say that.         And it
         6    is technically incorrect anyway in every way you
         7    could think about it.
         8              Q.      Were you mad when you said this?
         9                      MR. RIVERO:      Objection to the form.
       10               A.      If you mean angry -- mad has a
       11     different connotation -- no, I was not mad and
       12     being that I did not say it, you are implying that
       13     I did, then, no, I couldn't be angry when I said
       14     it.
       15               Q.      Do you know what it meant "there
       16     were two of us involved in Satoshi"?
       17                       MR. RIVERO:      Object to the form.
       18               A.      Seeing as there is no two of us
       19     involved in Satoshi, I would suppose that the
       20     thing was to want people to be involved with me.
       21               Q.      So this was another statement that
       22     McGregor and his people wanted you to say?
       23               A.      It is generally the statement that
       24     everyone over time keeps wanting me to say.
       25     Everyone keeps saying "we can be part of your
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 83 of
                                      291

                                                                          Page 79
         1    invention and people will like you".           That doesn't
         2    change the fact that they are not part of my
         3    invention, so I do not give up the truth to be
         4    liked.
         5              Q.      Dr. Wright, can you turn to the
         6    next page, page 7 of this document, defense
         7    172534.    When you are there can you read the first
         8    bold line on the top of that page?
         9              A.      Yes, I can.
       10               Q.      Please do.
       11               A.      "Some people say that perhaps you
       12     are not Satoshi but that Dave is Satoshi, but of
       13     course he is dead and he cannot speak for himself.
       14     How do we know it's actually you?"
       15               Q.      Can you go ahead and read the
       16     response underneath that?
       17               A.      Yes, I can.
       18                       MR. RIVERO:      Object to the form.
       19               A.      Yes, I can.
       20     BY MR. FREEDMAN:
       21               Q.      Please do.
       22               A.      "Dave was a key part of everything
       23     that I did.     Dave spoke as Satoshi and I have to
       24     admit that Dave was always far better and far
       25     calmer to be in this area of dealing with people
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 84 of
                                      291

                                                                          Page 80
         1    and he is sorely missed.        But the only way to
         2    really look at this is to look at the information
         3    that we'll be supplying in the papers from that, I
         4    am not asking you to do anything or believe me
         5    I am asking you to judge based on the
         6    information."
         7              Q.      Do you recall saying that?
         8              A.      I did not say that.
         9              Q.      Do you agree with that statement
       10     today?
       11               A.      I do not.
       12               Q.      Do you know what is meant by "Dave
       13     was a key part of everything that I did"?
       14                       MR. RIVERO:      Object to the form.
       15               A.      Again, no Dave was not a key part
       16     of everything that I did.        Dave basically acted as
       17     a person I could rant to, talk to and he was my
       18     friend.    I spoke to Dave multiple times a week
       19     when he was alive.       He didn't really tell me much
       20     about his life but he let me talk about mine and
       21     I needed that.
       22     BY MR. FREEDMAN:
       23               Q.      Do you know what was meant by "Dave
       24     spoke as Satoshi"?
       25     BY MR. RIVERO:
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 85 of
                                      291

                                                                          Page 81
         1              A.        No, Dave could not speak as
         2    Satoshi.       In all the key areas where Satoshi was
         3    speaking Dave was hospitalized and did not have a
         4    computer and at parts not even a phone.            Dave was
         5    under operations while he was in conversations
         6    with Mike Hearn -- that Satoshi was having
         7    conversations with Mike Hearn, so it is not
         8    possible to have a hip operation while actually
         9    writing on the Bitcoin forum.          On top of that,
       10     while Satoshi was communicating with Hal Finney,
       11     coding which Dave was never a C-coder; the
       12     communications between Hal Finney where when Dave
       13     was in hospital.      So, being that Dave was in
       14     hospital without access to the internet in some of
       15     these things, and being that Dave was literally
       16     under the knife during of some of it, it is not
       17     possible that Dave spoke as Satoshi, as much as
       18     some people want that.
       19               Q.       Did Robert McGregor and his people
       20     specifically want you to say that "Dave was a key
       21     part of everything that I did"?
       22               A.       Robert would have loved me to have
       23     said that.
       24               Q.       Would he have also loved you to
       25     have said "Dave spoke as Satoshi"?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 86 of
                                      291

                                                                          Page 82
         1              A.      He would love that because then he
         2    could argue that Craig was just a mathematician
         3    and coder sitting in the background, just ignore
         4    this guy, and I am really going to be a spokesman
         5    and do what I want for Bitcoin, yes.
         6              Q.      Dr. Wright, can you move down to
         7    the second bold on the same page defense 172534,
         8    and can you read for the record the second bold
         9    line?
       10               A.      Yes, reading for the record is:
       11     "So would you actually admit that you are
       12     Satoshi".
       13               Q.      Can you read your response?
       14               A.      Yes.
       15               Q.      What does it say?
       16               A.      The text says: "Dave and myself".
       17               Q.      Do you recall saying that,
       18     Dr. Wright?
       19               A.      No.
       20               Q.      Do you agree with that statement
       21     today that you and Dave were Satoshi?
       22               A.      I do not agree with that statement.
       23               Q.      Would this have been something that
       24     Robert would have loved you to have said?
       25               A.      I am not going to say what I just
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 87 of
                                      291

                                                                          Page 83
         1    thought but, yes, Rob would love that.
         2              Q.      Dr. Wright, can you turn to page 15
         3    for me, that is defense -- before we move down, do
         4    you know what was meant by "Dave and myself were
         5    Satoshi"?
         6              A.      Again I'm sure I would have had Rob
         7    very happy if he could make me just a secondary
         8    coder and mathematician rather than being the
         9    other.    Dave didn't want me, the person who
       10     submitted the half of the White Paper in 2007 as
       11     part of my law degree, he didn't want me, the
       12     mathematician, he didn't want me, he wanted a
       13     system he could control.        If he could give a
       14     "Dave", then it would have enabled Rob to
       15     basically have me as the background person and not
       16     have me control or be controlled -- sorry to be
       17     controlled and not have any say.
       18               Q.      So Rob wanted you to state that you
       19     and Dave were the key forces behind Satoshi?
       20               A.      Rob wanted me to just be in the
       21     background much more than that; I think Rob wanted
       22     to effectively flip a quick deal with someone like
       23     Google and retire on a beach.
       24               Q.      Rob hired PR people to help
       25     communicate that message?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 88 of
                                      291

                                                                          Page 84
         1              A.      I do not know.       I assume from what
         2    you told me -- I assume ----
         3              Q.      There were PR people who ran these
         4    training sessions?
         5              A.      I do not know.       I didn't
         6    investigate their background.
         7              Q.      Dr. Wright, are you the only person
         8    responsible for Satoshi Nakamoto?
         9              A.      Yes.
       10               Q.      Can you go to page 16, defense
       11     172543; do you see the second to last bold
       12     paragraph from the bottom?
       13               A.      Not at the moment.
       14               Q.      Let me know when you get there.
       15               A.      I can now.
       16               Q.      Can you read that for me?
       17               A.      Yes, I can.
       18               Q.      What does it say?
       19               A.      "The Bitcoin paper that was
       20     released to the mailing list, did you write it?"
       21               Q.      What do you respond?
       22               A.      I did not respond.
       23               Q.      What does the response say?
       24               A.      There is text on the document
       25     saying" "I wrote the majority of it.           Dave and
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 89 of
                                      291

                                                                          Page 85
         1    others helped."
         2              Q.      Do you remember saying that,
         3    Dr. Wright?
         4              A.      I have never said that nor typed
         5    that.
         6              Q.      Do you agree with that statement
         7    today?
         8              A.      I do not agree with that statement
         9    today, nor in the past.
       10               Q.      Dave did not help you write this
       11     White Paper?
       12               A.      Dave helped me edit part of the
       13     White Paper as with other people, including Doug
       14     Lynam, some of my other family, some other
       15     professors.     The first half of the White Paper was
       16     submitted in 2007 as part of my proposal for an
       17     LLM before Dave even knew that I was doing that
       18     degree.    My supervisor at Northumbria edited that
       19     half of the paper first.        I changed that based on
       20     feedback from my supervisors, I extended it to
       21     make an LLM thesis; that was submitted and awarded
       22     in the beginning of 2008, previous to the
       23     completion of the later White Paper.           Other parts
       24     of it include work that was in my Masters degree
       25     in statistics.      That was edited, first of all, by
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 90 of
                                      291

                                                                          Page 86
         1    a different Robert -- I can't remember his last
         2    name unfortunately.       He was a computational
         3    statistician -- I really should remember his name.
         4    I remember other aspects, but, sorry, I have
         5    forgotten his last name.        That then was the
         6    Poisson area of the paper.         Dave could not edit
         7    the mathematics at all, but Dave was very good at
         8    talking me through how to try and make certain
         9    areas clearer, so I did speak to Dave after I'd
       10     sent him a copy before the first half of 2008
       11     ended.
       12               Q.      What was the name of your
       13     supervisor at Northumbria that edited the first
       14     half of your paper?
       15               A.      I do not remember.        The LLM
       16     dissertation is -- was still kept by Northumbria.
       17     They managed to find a copy in the basement.             I'm
       18     glad they still had a copy, I do not know if I'm
       19     glad that it was in a moldy basement.            My British
       20     counsel received a copy directly from the
       21     university.     I do not remember the name of my law
       22     degree supervisor, sorry.
       23               Q.      Did you ever tell Dave that he was
       24     not part of Satoshi Nakamoto?
       25               A.      I do not see why that would ever be
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 91 of
                                      291

                                                                           Page 87
         1    relevant.      I would not tell Dave "you're not part
         2    of Craig Wright".
         3              Q.       You did not tell Dave that he was
         4    not part of Satoshi Nakamoto?
         5              A.       Again, I would never tell someone,
         6    anyone "you're not part of Craig Wright".             I do
         7    not know why you would say "you're not part of
         8    me."
         9              Q.       I am not asking about why you would
       10     do something, I am just asking if you did, it is a
       11     simple question.      Did you ever tell Dave Kleiman
       12     that he was not part of Satoshi Nakamoto?
       13               A.      I believe I have answered it twice.
       14               Q.      What is the answer?
       15               A.      Again, I would never tell, and
       16     I said never, any person that they are not part of
       17     me.
       18               Q.      Did you tell Dave Kleiman that he
       19     was part of Satoshi Nakamoto?
       20               A.      I did not tell Dave Kleiman that he
       21     is part of me.
       22               Q.      Did you ever tell Dave he was not
       23     part of the creation of Bitcoin?
       24               A.      There was no need to ever tell Dave
       25     that he was part of the creation of Bitcoin for
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 92 of
                                      291

                                                                          Page 88
         1    the simple fact that Dave never would have
         2    believed he was part of the creation of Bitcoin.
         3              Q.      So you didn't tell me he was part
         4    of the creation of Bitcoin?
         5              A.      Once again, there would be no need
         6    to tell that so, no, I have never told someone
         7    they are not part of the creation of Bitcoin when
         8    they are not part of the creation of Bitcoin.
         9              Q.      Is that because you were the only
       10     one responsible for the creation of Bitcoin?
       11               A.      The word "responsible" in that
       12     sense, yes, I am completely utterly responsible,
       13     although there are ancillary things that happened
       14     in time and space and whatever else.           Yes, the
       15     simple answer is that is correct.
       16               Q.      Turn to page 20 of the document in
       17     front of you, and the Bates label is defense
       18     172547, look at the top of the page it says:             "And
       19     we've asked you today, are you Satoshi."            Skip
       20     that question and read for the record the second
       21     bold paragraph on that page; can you please read
       22     that for the record?
       23               A.      I can.    "Who created that
       24     pseudonym."
       25               Q.      Can you read the response?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 93 of
                                      291

                                                                          Page 89
         1              A.      Yes.
         2                      MR. RIVERO:      Object to the form.
         3    BY MR. FREEDMAN:
         4              Q.      Please go ahead.
         5              A.      "Well, mostly myself and a little
         6    bit with Dave.      Both of us acted.       Dave was the
         7    nice version of Satoshi."
         8              Q.      Do you recall saying that?
         9              A.      I have never said that.
       10               Q.      Do you agree with that statement
       11     today?
       12               A.      I do not agree with that statement
       13     today, I have not agreed with that statement in
       14     the past and I will never agree with that
       15     statement in the future because it is blatantly
       16     false.
       17               Q.      Did Dave create that pseudonym?
       18               A.      Dave was not into Japanese culture.
       19     I was since, I was young, I have used pseudonyms
       20     that are Japanese in nature since, well, the
       21     beginning of the worldwide web in 1994 and before
       22     that on news net.
       23               Q.      What do you mean by "both of us
       24     acted as Satoshi"?
       25               A.      I do not mean anything because
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 94 of
                                      291

                                                                          Page 90
         1    I did not say that statement.
         2              Q.      What do you think that means "both
         3    of us acted as Satoshi"?
         4              A.      I think what that means is Rob and
         5    others wanted me to basically be part of a group
         6    so that they could say "Craig is the arse-hole,
         7    ignore him, he just sticks in the back room
         8    inventing stuff but do not worry there's nicer
         9    people here too."
       10               Q.      Or?
       11                       MR. RIVERO:      Just one moment.
       12     I had made an objection that did not get noted.
       13     I wanted to make sure that you can hear me.             I may
       14     have made a mistake on muting.
       15     BY MR. FREEDMAN:
       16               Q.      Did Dave ever act as Satoshi?
       17               A.      No, Dave did not act as Satoshi.
       18               Q.      Dave had access to the Satoshi
       19     Nakamoto e-mail accounts, right?
       20               A.      No, Dave had access to his own
       21     e-mail accounts, not to the Satoshi Nakamoto
       22     e-mail accounts.
       23               Q.      Not to any of the Satoshi e-mail
       24     accounts?
       25               A.      There are only two.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 95 of
                                      291

                                                                          Page 91
         1              Q.      What are the two Satoshi e-mail
         2    account?
         3              A.      GMX and Vistomail.
         4              Q.      Was there not an anonymous speech
         5    e-mail account?
         6              A.      Anonymous speech is Vistomail.
         7              Q.      There were only two, there were not
         8    three Satoshi e-mail accounts; is that an accurate
         9    statement?
       10               A.      Yes.
       11               Q.      Dr. Wright, can you move down to
       12     the next full line in that page and read the bold
       13     line for the record please?
       14               A.      Paragraph 3?
       15               Q.      Yes.
       16               A.      "Who came up with the idea in the
       17     first place?"
       18               Q.      Can you read the response?
       19               A.      Yes.
       20                       MR. RIVERO:      Object to the form.
       21     BY MR. FREEDMAN:
       22               Q.      Please do.
       23               A.      "Mostly myself."
       24               Q.      Do you remember saying that?
       25               A.      No, I did not say that.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 96 of
                                      291

                                                                          Page 92
         1              Q.      Do you agree with that statement?
         2              A.      Again, I do not agree with that
         3    statement now or in the past.          Excuse me for a two
         4    seconds; my apologies.
         5              Q.      Who else helped you come up with
         6    the idea of that pseudonym?
         7                      MR. RIVERO:      Objection.
         8              A.      Nobody helped me come up with the
         9    idea of that pseudonym.
       10     BY MR. FREEDMAN:
       11               Q.      Turn to page 24 of the same
       12     document, Defense 172551.        Do you see, let me know
       13     when you are there and you see it, the section
       14     that starts off "notes and alternative answers";
       15     do you see that?
       16               A.      I see that.
       17               Q.      This is the section where the PR
       18     consultant is giving feedback on your performance
       19     or whoever's performance; is that fair?
       20                       MR. RIVERO:      Object to the form.
       21               A.      Again, no, "fair" is not an
       22     accurate term in any sense of the word.
       23     BY MR. FREEDMAN:
       24               Q.      Why don't you go ahead and read the
       25     feedback in the first bold paragraph "in session
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 97 of
                                      291

                                                                          Page 93
         1    one", can you read that for the record?
         2                      MR. RIVERO:      Object to the form.
         3              A.      Yes.
         4    BY MR. FREEDMAN:
         5              Q.      Go ahead and read it for the
         6    record?
         7              A.      "In session one it was clear where
         8    CW felt less comfortable answering as the replies
         9    came far shorter and more clipped.           The notes
       10     below pick out the answers that need more work,
       11     both terms in tone and content.          Overall the
       12     question of being Satoshi and how much of a team
       13     effort the Bitcoin project was is a critical area
       14     to address."
       15               Q.      Dr. Wright is "CW" a reference to
       16     Craig Wright?
       17               A.      I didn't write that so I cannot
       18     say.
       19               Q.      Do you know who else they could
       20     have been referring to?
       21               A.      I am not going to make
       22     suppositions, it is not my document.
       23               Q.      Was there anyone in the room that
       24     had the initials CW besides you?
       25                       MR. RIVERO:      Object to the form.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 98 of
                                      291

                                                                          Page 94
         1               A.     I do not remember the session, I do
         2    not remember the time, so, therefore, I cannot say
         3    who might have been there.         Even if I did remember
         4    the session, I do not remember the names of people
         5    that were in half of my meetings a month ago so,
         6    it is not something I can answer.
         7    BY MR. FREEDMAN:
         8               Q.     Is it your position, Dr. Wright,
         9    that you were silent throughout this entire media
       10     session?
       11                       MR. RIVERO:      Object to the form.
       12               A.      I have not said that one time.
       13     BY MR. FREEDMAN:
       14               Q.      So you did speak during this media
       15     session?
       16                       MR. RIVERO:      Object to the form.
       17               A.      If I do not recall a meeting I do
       18     not recall a meeting, I cannot sit there and tell
       19     you what I did not or did not do when I do not
       20     recall it, to do so would be lying.
       21     BY MR. FREEDMAN:
       22               Q.      You have no recollection of this
       23     meeting; is that an accurate statement?
       24                       MR. RIVERO:      Objection.
       25               A.      I know meetings happened, I know
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 99 of
                                      291

                                                                          Page 95
         1    people talked at me, I know people wanted me to
         2    say certain things, I know people were coaching me
         3    to try and say "I'm a team".
         4    BY MR. FREEDMAN:
         5              Q.      Do you agree with that assessment
         6    of CW's performance?
         7                      MR. RIVERO:      Objection.
         8              A.      I do not see why I would care about
         9    what these people think about my performance.
       10     That would assume that I have some care about it.
       11     I have no care about these people at all.
       12     BY MR. FREEDMAN:
       13               Q.      Dr. Wright, do you agree that
       14     answers needed more work in both terms of both
       15     tone and content?
       16                       MR. RIVERO:      Objection.
       17               A.      You are asking me do I remember
       18     something that I do not remember.           Do you want me
       19     to answer that?
       20     BY MR. FREEDMAN:
       21               Q.      If you can.
       22               A.      No, I do not remember something
       23     that I do not remember.
       24               Q.      Dr. Wright, can you look down under
       25     bullet number 1, and it is a quote of a question
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 100 of
                                       291

                                                                             Page 96
         1    and answer we already had you read for the record
         2    about whether Satoshi Nakamoto had a committee of
         3    people, for want of a better word, do not try not
         4    trying -- not trying to claim all the credit.              A
         5    response that you say you do not know was your
         6    that says:     "I had a lot of help from a particular
         7    friend of mine who died a few years ago; Dave
         8    Kleiman gave me a lot of help".           Do you see that
         9    there in the record?
        10              A.       If you are implying that it is a
        11    quote, then, no, I don't see that; I see text on
        12    the page.
        13              Q.       Why don't we do the simplest way
        14    then, Dr. Wright, why don't you go ahead and read
        15    the question and answer there for me so we can get
        16    to the note section.        Please read the Q and A for
        17    the record?
        18              A.       "Q: so it was a committee of
        19    people, for want of a better word?           You're not
        20    trying to claim all the credit, it's not all about
        21    you, it's a combination of people and minds? A.
        22    I had a lot of help.        In particular a friend of
        23    mine who died a few years ago, Dave Kleiman, gave
        24    me a lot of help but there have been other people
        25    along the way and, more than that, it has been the
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 101 of
                                       291

                                                                          Page 97
         1    people who have continued since I left.             These
         2    people have actually put in a lot of time and
         3    effort in making Bitcoin what it is."
         4              Q.       Can you read the note section
         5    recorded by the PR consultant, please?
         6              A.       "Notes: although it is right to
         7    acknowledge that there was a team involved, CW
         8    needs to be stronger on his leading role e.g.
         9    I led the project and I was the person who drove
        10    the original idea."
        11              Q.       So the PR consultant is telling you
        12    to advocate you were the leader of the group, is
        13    that fair?
        14                       MR. RIVERO:     Objection.
        15    BY MR. FREEDMAN:
        16              Q.       Accurate?
        17              A.       No.
        18              Q.       What was he telling you?
        19                       MR. RIVERO:     Objection.
        20              A.       I do not know that that was a he.
        21              Q.       What was the PR consultant telling
        22    you?
        23                       MR. RIVERO:     Objection.
        24              A.       I do not know if that was a PR
        25    consultant and nobody is telling me anything
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 102 of
                                       291

                                                                          Page 98
         1    there.
         2    BY MR. FREEDMAN:
         3              Q.       What is the author of this document
         4    trying to say?
         5                       MR. RIVERO:     Object to the form.
         6              A.       I do not know. .
         7    BY MR. FREEDMAN:
         8              Q.       Can you turn to page 25 for me,
         9    defense 172552?
        10              A.       Is this 552?     Yes.    I am there.
        11              Q.       You see where it says "5"?
        12              A.       Yes.
        13              Q.       This is a list of questions and
        14    answers we have just asked you about, isn't it?
        15              A.       Is it?
        16              Q.       Why don't we go ahead and read it.
        17    Please read the questions and answer for the
        18    record please?
        19              A.       Yes.
        20              Q.       We are waiting for you, Dr. Wright?
        21              A.       "Q: how many people are involved in
        22    creating Bitcoin?       A: in creating Bitcoin?        A lot.
        23    How many people were involved in Satoshi is
        24    probably a better question, that was two of us.
        25    A: some people say that perhaps you are not
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 103 of
                                       291

                                                                          Page 99
         1    Satoshi but Dave is Satoshi but of course he's
         2    dead and cannot speak for himself, how do we know
         3    it's actually you?       Q: Dave was a key part of
         4    everything that I did.        Dave spoke as Satoshi and
         5    I had to admit that Dave was always far better and
         6    far calmer to be in this area of dealing with
         7    people and he is sorely missed.           The only way to
         8    really look at is this is to look at the
         9    information supplying: the papers, from that I am
        10    not asking you to do anything or believe me, I am
        11    asking you to judge based on the information.              Q:
        12    You actually admit that you are Satoshi?             A: Dave
        13    and myself.     Q: and as we asked you today are you
        14    Satoshi?     Answer: as I said, there's not really a
        15    Satoshi.     We have a White Paper and we're behind
        16    that but there are many people that took Bitcoin
        17    to where it is now.       Q: who created the pseudonym?
        18    A: well, mostly myself and a little bit with Dave.
        19    Both of us acted.       Dave was the nice version of
        20    Satoshi.     Q: who came up with the idea in the
        21    first place?      A: mostly myself."
        22              Q.       Dr. Wright, can you read for me the
        23    note section that the author of the document
        24    inserted into this document following that
        25    question and answer?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 104 of
                                       291

                                                                         Page 100
         1              A.       I can.
         2              Q.       Please go ahead.
         3              A.       "Notes: this section is one that
         4    needs the most work as it essentially says both he
         5    and Dave were Satoshi.        Again, although
         6    acknowledging Dave's role is the right thing to
         7    do, CW needs to be clearer that we was the driving
         8    force and the originator e.g. Dave and myself
         9    worked together but I was Satoshi, and Bitcoin and
        10    Blockchain are "my inventions" otherwise there is
        11    a real danger that the story collapses, also need
        12    to avoid saying there is no Satoshi."
        13              Q.       Dr. Wright, can you summarize in
        14    your own words what you just read?
        15              A.       Yes, a media session from a group
        16    of people who were seeking to coach me to say
        17    things in a particular way that I was not willing
        18    to say.
        19              Q.       So they were coaching you to say
        20    what?
        21                       MR. RIVERO:     Objection.
        22              A.       Again, I am not these people.
        23    Mostly for the sessions, for the small amounts of
        24    recollection that I have, and which parts I do not
        25    remember were yelling and         screaming and telling
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 105 of
                                       291

                                                                         Page 101
         1    people where to go.
         2    BY MR. FREEDMAN:
         3              Q.       As I read this it says "although
         4    acknowledging Dave's role is the right thing to
         5    do, Craig Wright needs to be clear on the fact he
         6    was the driving force and the originator."             Do you
         7    see that?
         8              A.       I see that.
         9              Q.       So McGregor and his media people
        10    wanted you to be Satoshi alone; is that not right?
        11                       MR. RIVERO:     Object to the form.
        12              A.       You are making suppositions on
        13    other people's thoughts that are not mine.
        14    BY MR. FREEDMAN:
        15              Q.       The author of the document wanted
        16    you to take a leading role as Satoshi, is that
        17    fair -- is that accurate?
        18                       MR. RIVERO:     Object to the form.
        19              A.       I do not believe that is accurate.
        20    They wanted me to say certain things and no, I do
        21    not accept your presuppositions and what other
        22    people were thinking.
        23    BY MR. FREEDMAN:
        24              Q.       How else do you interpret the words
        25    "CW needs to be clear on the fact that he was the
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 106 of
                                       291

                                                                         Page 102
         1    driving force and the originator"?
         2                       MR. RIVERO:     Object to the form.
         3              A.       I do not.
         4    BY MR. FREEDMAN:
         5              Q.       The author of this paragraph
         6    thought that the story would collapse if you gave
         7    Dave too much credit as Satoshi Nakamoto; do you
         8    see that?
         9                       MR. RIVERO:     Object to the form.
        10              A.       I see the words.
        11    BY MR. FREEDMAN:
        12              Q.       Didn't McGregor want a story?
        13              A.       I do not care what McGregor wanted.
        14    McGregor ended up not being part of the company at
        15    all.
        16    BY MR. FREEDMAN:
        17              Q.       You told me today, Dr. Wright, that
        18    Rob McGregor would have loved you to have said
        19    that you and Dave were Satoshi; do you recall that
        20    testimony?
        21                       MR. RIVERO:     Objection.
        22              A.       I said that, yes.
        23    BY MR. FREEDMAN:
        24              Q.       And now Rob McGregor's PR
        25    consultant is telling you that Dave should not
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 107 of
                                       291

                                                                         Page 103
         1    have too much credit as Satoshi or the story will
         2    collapse; do you see that, Dr. Wright?
         3                       MR. RIVERO:     Object to the form.
         4              A.       No, I do not.      I see that you are
         5    presuming that certain people making certain
         6    responses in teams basically saying one thing and
         7    when there's a group of people obviously in this
         8    e-mail discussing what should be said and you are
         9    saying that that is Rob McGregor's choice or the
        10    other person's choice, where there is no context
        11    to that so, no, I do not agree with anything you
        12    are proposing.
        13    BY MR. FREEDMAN:
        14              Q.       Dr. Wright, earlier today you told
        15    me that the statements in this document reflect
        16    what Rob McGregor wanted you to say; that gave
        17    credit to Dave because that is what Rob McGregor
        18    wanted you to do; is that accurate?
        19                       MR. RIVERO:     Object to the form.
        20              A.       No, it is not accurate, you have,
        21    again, mischaracterized me.         You are taking two
        22    things, the statement of this document and Rob
        23    McGregor, and mixing them together were in parts
        24    they mix and parts they do not, and attempting to
        25    have me state something that is not true because
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 108 of
                                       291

                                                                         Page 104
         1    it suits your purpose, so, no, I do not.
         2    BY MR. FREEDMAN:
         3              Q.       You know what this looks like, you
         4    are covering up the statements that you previously
         5    made under the guise of it being statements from a
         6    PR consultant that was telling you what to say and
         7    then, when we got to the bottom of this document,
         8    it shows that the PR consultant didn't want you to
         9    say anything of the sort, he didn't want you to
        10    give credit to Dave as Satoshi, you were giving
        11    Dave credit as Satoshi, is that not true?
        12                       MR. RIVERO:     That is speech and
        13    argument, I am going to object.           Dr. Wright, under
        14    the rules unfortunately you even have to answer
        15    that improper question.
        16              A.       Do I answer the speech or just the
        17    question?
        18                       MR. RIVERO:     You have to answer
        19    that improper speech, yes.
        20              A.       I do not know how to answer the
        21    speech.    To the question, my answer is no.
        22    BY MR. FREEDMAN:
        23              Q.       Do you agree with the statement in
        24    this document that you need to change the
        25    retelling of the story so that you became the
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 109 of
                                       291

                                                                         Page 105
         1    driving force and the originator of Bitcoin?
         2                       MR. RIVERO:     Object to the form.
         3              A.       I do not agree with anything in any
         4    of these documents.
         5    BY MR. FREEDMAN:
         6              Q.       Did you in fact change your story
         7    following this critique?
         8              A.       No, I did not have my story
         9    following this critique.
        10                       MR. RIVERO:     Object to the form.
        11              A.       Following this, the media company
        12    that Rob hired were fired and kicked out of the
        13    organization and Rob was removed from the
        14    organization.
        15    BY MR. FREEDMAN:
        16              Q.       Do you recall ----
        17                       THE COURT REPORTER:       Repeat the
        18    question.
        19              Q.       Do you recall the Australian Tax
        20    Office (ATO) auditing your companies in 2014 and
        21    2015?
        22              A.       In 2014 and 2015 companies, of
        23    which I was one of many shareholders, including a
        24    public company where I was one of those
        25    shareholders, underwent audits with the Australian
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 110 of
                                       291

                                                                         Page 106
         1    Tax Office.
         2              Q.       During that time your companies
         3    worked with Clayton Utz to represent you in those
         4    audits, right?
         5              A.       No, my companies used a law firm
         6    called Clayton Utz and they represented us as our
         7    solicitors.
         8              Q.       Specifically your companies worked
         9    with Andrew Summer at Clayton Utz?
        10              A.       No, our counsel was Andrew Summer
        11    who was the lead lawyer for a number of companies
        12    and myself personally.
        13              Q.       And John Cheshur also worked for
        14    those companies and interacted with the ATO on
        15    those companies' behalf, is that accurate?
        16              A.       John Cheshur was the CFO or chief
        17    financial officer of a company called deMorgan,
        18    prior to that of hotwire, and had been an
        19    accountant with me going back until 2009 in
        20    information defense, and prior to that had worked
        21    with Ridge's Estate in contract.
        22              Q.       He interacted with the ATO for
        23    those companies, is that accurate?
        24              A.       As chief financial officer and
        25    previous to that as tax auditor, then John had
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 111 of
                                       291

                                                                         Page 107
         1    acted with the Australian Tax Office as it was his
         2    job to file returns and to conduct engagements
         3    with the tax office.
         4              Q.       Clayton Utz helped your companies
         5    to prepare documents that were sent to the
         6    Australian Tax Office in connection with these
         7    audit; is that accurate?
         8              A.       No.
         9              Q.       Claytons did not help your company
        10    prepare documents that were sent so the Australian
        11    Tax Office?
        12              A.       You have used the word "he helped",
        13    helped means, when you are asking me that
        14    question, that I was involved with John in
        15    preparing documents that John aided me on.             If you
        16    want to ask "did John prepare documents as the
        17    CFO, did he work the accountant, Ali, and the
        18    bookkeepers that we had employed, and do his job
        19    as a CFO then the answer is yes.           If you are
        20    asking -- implying that did he help me then the
        21    answer is no.
        22              Q.       Actually, Dr. Wright, I was asking
        23    you if Clayton Utz, the law firm, did they assist
        24    and draft documents that the companied submitted
        25    to the Australian Tax Office in connection with
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 112 of
                                       291

                                                                         Page 108
         1    these audits?
         2              A.       You are asking about discussions
         3    with my law firm in Australia; is that correct?
         4              Q.       Dr. Wright, please just listen to
         5    the question that I am asking and answer it.              Did
         6    Clayton Utz, the law firm, help your companies
         7    prepare documents that were sent to the Australian
         8    Tax Office in connection with the audits they
         9    undertook in 2014 and 2015?
        10                       MR. RIVERO:     Object to the form.
        11    Dr. Wright, I am not asserting a privilege to that
        12    question, do not go into conversations with
        13    counsel, I think you can answer that without doing
        14    so.
        15              A.       I have to, sorry, be the petant and
        16    say the way you are asking that with the "helped"
        17    and whatever else is technically incorrect.
        18    Clayton Utz were our legal counsel and Clayton Utz
        19    worked with people in the creation and review of
        20    documents, checking the legal aspects of those and
        21    checking the sort of legal opinion on the
        22    presentation of documents that would be submitted
        23    both in tribunals and also in general response.
        24    BY MR. FREEDMAN:
        25              Q.       Did Andrew Summer attend the
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 113 of
                                       291

                                                                         Page 109
         1    meetings with the ATO where you were present?
         2              A.       Yes.
         3              Q.       Did John Cheshur attend meetings
         4    with the ATO where you were present?
         5              A.       Yes.
         6              Q.       Did the ATO record some of those
         7    meetings?
         8              A.       I do not know.
         9                       MR. RIVERO:     Object to the form.
        10    BY MR. FREEDMAN:
        11              Q.       Has the ATO sent you transcripts
        12    that reflect those meetings?
        13              A.       Me personally or the company?
        14              Q.       Good distinction, Dr. Wright, has
        15    the ATO sent your company transcripts of those
        16    meetings?
        17              A.       Yes, we responded that there was
        18    erroneous material in those transcripts.             The
        19    transcripts needed to be updated because the
        20    transcription was highly inaccurate.
        21              Q.       Have you produced those
        22    communications to us, Dr. Wright?
        23              A.       It is a criminal offence to produce
        24    those documents under Australian law; to do so
        25    would be a jail term.        I am not legally permitted
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 114 of
                                       291

                                                                         Page 110
         1    to do those documents and to even enquire to the
         2    tax office without authority and whatever else, is
         3    a crime.
         4              Q.       So you have withheld documents from
         5    us that relate to corrections to the ATO
         6    transcripts; is that an accurate statement?
         7              A.       That is not an accurate statement.
         8                       MR. RIVERO:     Object to the form.
         9    BY MR. FREEDMAN:
        10              Q.       Did you or did you not produce the
        11    corrections to the Australian Tax Office
        12    transcripts?
        13                       MR. RIVERO:     I object to this line
        14    of questions because it relates to questions about
        15    production but go ahead and answer if you can,
        16    Dr. Wright.
        17              A.       Would you like me to discuss
        18    conversations I had with my solicitors?
        19    BY MR. FREEDMAN:
        20              Q.       Which solicitors are you referring
        21    to?
        22              MR. RIVERO:     Dr. Wright, you cannot talk
        23    about conversations with your lawyers, but if you
        24    can answer the questions go ahead.
        25              A.       I can only do this if I talk about
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 115 of
                                       291

                                                                         Page 111
         1    conversations with my solicitors.
         2    BY MR. FREEDMAN:
         3              Q.       Mr. Rivero, we need to know which
         4    solicitors because the court has held that there
         5    was not privilege with Andrew Summer and other
         6    solicitors.     We do not know which solicitors he is
         7    referring.     Shall we take a break.
         8                       MR. RIVERO:     Mr. Freedman, I have
         9    not instructed him not to answer anything other
        10    than not to go into conversations.           I have not
        11    heard you ask him which solicitors you are
        12    referring to ask.
        13    BY MR. FREEDMAN:
        14              Q.       Dr. Wright, which solicitors are
        15    you referring to?
        16              A.       The last part of that would be John
        17    of Laxon Lex and I do not remember -- I do not
        18    remember his actual name, the person working for
        19    John at Laxon Lex.
        20              Q.       When did you consult John at Laxon
        21    Lex about this?
        22              A.       I do not remember the date.
        23              Q.       Was it in the last six months or
        24    was it years ago?
        25              A.       It was when the companies were
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 116 of
                                       291

                                                                           Page 112
         1    there and before I resigned as director of the
         2    companies.
         3              Q.       Dr. Wright, please tell me why you
         4    withheld -- whether or not you withheld documents
         5    and the conversation you had with that solicitor
         6    at Laxon Lex?
         7              A.       I have not withheld documents.
         8                       MR. RIVERO:     Object to the form.
         9    BY MR. FREEDMAN:
        10              Q.       What --
        11                       MR. RIVERO:     Mr. Freedman, one wait
        12    a moment.      Your Honor, I am not sure you are on
        13    the phone, but I would need a break on this
        14    subject as I am not fully appraised about your
        15    ruling, so would need a few moments to consult
        16    with my co-counsel to understand the rulings and
        17    make a determination about assertion of any
        18    privilege.      I understand there was a ruling which
        19    may, and from Mr. Freedman's suggestion that the
        20    ruling may make it that we cannot, but I need a
        21    few minutes to consult with Miss McGovern if I can
        22    find her, and I am trying to remember whose else
        23    was present.      Is that where we are, Mr. Freedman?
        24                       MR. FREEDMAN:      I think so.     I am
        25    happy to take a break.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 117 of
                                       291

                                                                         Page 113
         1                       MR. RIVERO:     If I can maybe 10
         2    minutes to see if I can sort this out.            The
         3    question that is pending is you want Mr. Wright to
         4    describe his conversation with John of Laxon Lex
         5    and the ATO transcripts?
         6                       MR. FREEDMAN:      And corrections made
         7    to them, that is correct.
         8                       MR. RIVERO:     Give me about 10
         9    minutes to see if I can sort that out.
        10              (A short recess from 4.39 p.m. to 4.49
        11    p.m.)
        12                       MR. RIVERO:     Madam court reporter,
        13    this is Andreas Rivero, can you hear me?             As I had
        14    an opportunity to consult with Miss McGovern and
        15    persons involved in the production I want to be
        16    clear we have produced voluminous ATO transcript
        17    records before last week, as to such records we
        18    had asserted for which I understand assertion of
        19    privilege is overruled.        We have produced among
        20    the documents that we produced last week, we have
        21    produced all ATO transcripts in Dr. Wright's
        22    possession.     Let me be clear, we have taken appeal
        23    on the ruling -- we have not yet taken an appeal
        24    on the ruling but we intend to and, unless we
        25    produced it, unless there is an agreement as to
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 118 of
                                       291

                                                                         Page 114
         1    claw-back, we have produced the reservation that
         2    we will attempt to claw back if we are successful
         3    and so those documents are in your possession,
         4    Mr. Freedman, I do not know what your next
         5    question is.
         6                       MR. FREEDMAN:      Have you produced to
         7    us all communications correcting any ATO
         8    transcript errors?
         9                       MR. RIVERO:     Is that directed to me
        10    or Dr. Wright?      Dr. Wright has not made the
        11    production.
        12                       MR. FREEDMAN:      I do not know, Mr.
        13    Rivero.    Please let him answer.
        14                       Dr. Wright, have you produced to us
        15    any communications correcting any ATO transcript
        16    errors?
        17              A.       I have not produced, my lawyers
        18    have produced.
        19              Q.       Did you receive advice from your
        20    lawyer John at Laxon Lex did you receive advice
        21    from the lawyer not to disclose the ATO
        22    transcripts?
        23              A.       Yes.
        24              Q.       Dr. Wright, would it be fair to say
        25    that you consider Dave Kleiman a friend for a long
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 119 of
                                       291

                                                                           Page 115
         1    time and one of the very few people you could ever
         2    keep trusting?
         3               A.      There are two questions; would you
         4    like me to answer them.
         5               Q.      I will break it down for you.
         6    Would it be accurate to say that you considered
         7    Dave Kleiman a friend for a long time?
         8               A.      Yes.
         9               Q.      Would it be accurate to say that
        10    you considered Dave Kleiman one of the very few
        11    people you can keep trusting?
        12              A.       I trust too many people so that is
        13    difficult.      On a different thing I would say that
        14    Dave was one of the few people that I would say
        15    I loved.
        16              Q.       Did your choice of the name Satoshi
        17    have anything to do with Dave Kleiman?
        18              A.       Not ever.
        19                       MR. RIVERO:     Objection asked and
        20    answered.
        21    BY MR. FREEDMAN:
        22              Q.       I am going to upload into the share
        23    file a copy of your book Satoshi's Vision.             Can
        24    you let me know when you have that up?
        25                       MR. RIVERO:     Can you say again what
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 120 of
                                       291

                                                                           Page 116
         1    it is that you are showing?
         2                       MR. FREEDMAN:      A copy of the book
         3    entitled Satoshi's Vision published under the name
         4    Craig Wright.
         5                       MR. RIVERO:     Is that the title,
         6    I have lost for the moment my -- just a moment, my
         7    text has stepped out, it was working perfectly
         8    well before the break but now I am in charge -- I
         9    do not think we need, it is just a matter of -- it
        10    is coming right now.
        11                       MR. FREEDMAN:      If you need to stop
        12    up let us know.      Dr. Wright, can you go to page 11
        13    of that file?
        14              A.       I am at a page entitled "I am
        15    Satoshi."
        16              Q.       Great.    If you look three
        17    paragraphs up from the bottom a paragraph starting
        18    "there was a secondary", do you see that?
        19                       MR. RIVERO:     Obviously I have to
        20    have access to the page if you are going to ask
        21    questions.     Do you have another question you can
        22    ask while I resolve this?
        23                       MR. FREEDMAN:      I do not.     Let us
        24    take a break.
        25                       MR. RIVERO:     I do not agree to this
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 121 of
                                       291

                                                                         Page 117
         1    procedure.     I am sure that you must have something
         2    that you could go to.        When it gets to 10 o'clock
         3    at night, it is going to be very difficult to
         4    proceed in this deposition, but go ahead; take a
         5    break.
         6              (A short recess at 4.55 p.m. to 4.58 p.m.)
         7                       MR. RIVERO:     I just want to know
         8    that I object to the conditions that apparently
         9    are prevailing now.       Mr. Cohen is complaining he
        10    is too hot to keep his tie on.          This is for trial
        11    testimony and I want my client testifying in a
        12    suit and tie for appearance before the jury.
        13    I object.     Let us proceed.
        14                       MR. FREEDMAN:      That creates a
        15    little bit of a problem.         I need to --
        16                       MR. RIVERO:     You postponed this
        17    multiple times, this was your show.            To me it is
        18    appalling these situation, let us just continue.
        19                       MR. BRENNER:     Two things before we
        20    continue, this is Andrew Brenner.           You can object
        21    to the deposition going forward in which case we
        22    have to adjourn it because when it comes to
        23    impeach him at trial you are going to say the
        24    conditions were not fair.         No one has turned the
        25    heat up on purpose, Mr. Rivero, I can assure you
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 122 of
                                       291

                                                                           Page 118
         1    of that.     If you would like to deposition to
         2    continue forward you have to say on the record
         3    that you allowing it to continue forward.             I am
         4    not finished yet.       You cannot object to the
         5    conditions and then be able to say at the end of
         6    the day see, the conditions were not fair, he
         7    cannot be held to his testimony.           We have to an
         8    agreement one way or the other.
         9                       MR. RIVERO:     Mr. Brenner, I have
        10    not said that.      I have said that if the conditions
        11    force him to remove his tie, that is not my
        12    preference for his appearance.          I am not saying he
        13    cannot proceed.      I am object to the conditions in
        14    the room.     He ought to be able to make the
        15    appearance that we wish him to.           I continue in my
        16    objection, say proceed and fix the conditions, it
        17    is your show.
        18                       MR. BRENNER:     So far he has his tie
        19    on, if he needs to take it off, we can cross that
        20    bridge when we get there.
        21                       MR. RIVERO:     I already said that I
        22    object to -- if his conditions are uncomfortable,
        23    I am not saying that we cannot proceed with this
        24    deposition.
        25    BY MR. FREEDMAN:
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 123 of
                                       291

                                                                         Page 119
         1              Q.       Dr. Wright, do you have page 11 of
         2    the Satoshi's Vision book open in front of you
         3    before we took the break?
         4              A.       I certainly do.
         5              Q.       Is it still open?
         6              A.       I certainly do.
         7              Q.       This is the first chapter of the
         8    Satoshi's Vision book published under the name
         9    Craig Wright?
        10              A.       Yes, I see that.
        11              Q.       Can you look up three paragraphs up
        12    from the bottom, there is a paragraph -- sorry,
        13    I want to take one step back.          Before the break
        14    I asked you whether or not -- I quote from the
        15    transcript:     "Did your choice of the name Satoshi
        16    have anything to do with Dave Kleiman?            Answer
        17    never"; do you recall that?
        18              A.       Yes.
        19              Q.       Can you read the paragraph "there
        20    was a secondary part of the name Satoshi" for the
        21    record please?
        22              A.       Yes.   "There was a secondary part
        23    of the name Satoshi.        Satoshi Sugiyama was adopted
        24    by an American and given the name David Philips.
        25    It comes from a book, the House of Morgan.             David
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 124 of
                                       291

                                                                         Page 120
         1    was adopted in both cases.         David Kleiman was
         2    adopted and so was Satoshi.         I admired the
         3    characters in the book.        It reminded me of a far
         4    more glorious and honorable period in banking, not
         5    something that we could go back to but something
         6    we could remember when formulating Bitcoin.
         7    Pierpont Morgan was an interesting character and
         8    one who proved himself through work."
         9              Q.       Is it not true that Dave Kleiman
        10    did have to do with the name Satoshi?
        11              A.       It is not true.
        12              Q.       Is there anything about the
        13    conditions in the room that are impeding your
        14    ability to testify truthfully today?
        15              A.       No, I can truthfully state things
        16    and I have been truthful in every statement I have
        17    made.
        18              Q.       Was Satoshi Nakamoto a team?
        19              A.       No, it was not.
        20              Q.       Was Dave Kleiman part of a team
        21    that formed Satoshi Nakamoto?
        22              A.       I just answered there was no team.
        23                       MR. RIVERO:     Object to the form.
        24    BY MR. FREEDMAN:
        25              Q.       Did Satoshi Nakamoto die with
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 125 of
                                       291

                                                                         Page 121
         1    Dave's death?
         2               A.      Again, there was no team.
         3               Q.      That is not what I asked.         Did
         4    Satoshi Nakamoto die with Dave's death?
         5                       MR. RIVERO:     Object to the form.
         6               A.      Satoshi Nakamoto was myself.          Dave
         7    dying did not make me die.         Dave was not a C-coder
         8    and could not have coded Bitcoin.           Dave did not
         9    have any academic qualifications at all and was
        10    not able to write any of the academic aspects of
        11    the Bitcoin.      Dave was not trained in law, or
        12    economics Dave was not trained in Poisson
        13    mathematics, statistics, he was not trained in
        14    finance, monetary theory or any of the other
        15    aspects that make Bitcoin.         No, Dave's death had
        16    nothing to do at any point with Satoshi; before or
        17    after Dave's death Dave had nothing to do with
        18    Satoshi.
        19              Q.       Would it be fair to say that
        20    Satoshi Nakamoto was a good coder?
        21              A.       No, it would not be fair to say
        22    that.
        23              Q.       Would it be accurate to say that
        24    Satoshi Nakamoto was a good coder?
        25                       MR. RIVERO:     Object to the form.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 126 of
                                       291

                                                                           Page 122
         1              A.       No, I was not a good coder, I am
         2    still not to a good coder, I am an adequate coder.
         3    I am academic, I used to teach C, C++, C#.             The
         4    format and use of case statements within Bitcoin
         5    is, I would say, designed and architecturally
         6    horrible but it was the best I could do.             People
         7    who work for me now are good coders they can do
         8    things that I would love to have been able to do
         9    in code.
        10              Q.       Would it be fair to say this your
        11    coding was crud?
        12              A.       No, it would not be fair to say my
        13    coding was crud.       I self-deprecate at times but
        14    the truth of the matter, if you want truth, that
        15    is not crud although I have called myself a crud
        16    coder.
        17              Q.       Would it be fair to say that Dave
        18    could edit code really well?
        19              A.       No, Dave had no coding skills at
        20    all.
        21              Q.       Dr. Wright, I am going to upload
        22    into the drop box what you produced in this
        23    litigation as defense 115950; do you have that up?
        24                       (Exhibit Defense 115950 referred
        25    to)
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 127 of
                                       291

                                                                         Page 123
         1              A.       Yes.
         2              Q.       Dr. Wright, do you recognize this
         3    as an e-mail chain between yourself and Ira
         4    Kleiman?
         5              A.       I see that it is an e-mail
         6    purporting to be from Ira Kleiman to myself.
         7              Q.       On or about March 11, 2014?
         8              A.       I see that date on the e-mail.
         9              Q.       Go down to e-mail on Friday March
        10    7, 2014 from you on the fourth page?
        11              A.       I am on the fourth page.
        12              Q.       You see the e-mail says: "Ira, what
        13    is true?"
        14              A.       No, I see text that you are
        15    purporting is an e-mail.
        16              Q.       This is a copy of an e-mail that
        17    you produced to us?
        18              A.       No, it is documents that come from
        19    machines that my lawyers were given.            You are
        20    saying that it is from me.         It is not from me.
        21              Q.       Do you have any reason to believe
        22    these correspondence are not genuine?
        23              A.       Yes.
        24              Q.       What are those reasons?
        25              A.       I have seen this before.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 128 of
                                       291

                                                                         Page 124
         1              Q.       Why is it not genuine?
         2              A.       A series of e-mails from various
         3    people have been edited.         I have noticed these --
         4    I will not go into discussions with my lawyers --
         5    but analysis has been done on several e-mails and
         6    there are edits made to multiple e-mails from me,
         7    both on the hotwire account that I was no longer
         8    able to access in April as well as purporting to
         9    be from myself, coming from a Brisbane address
        10    when I was not there.
        11              Q.       This is an e-mail RCJBR from 2014,
        12    not from either of those accounts, so why do you
        13    believe this e-mail is not genuine?
        14              A.       (1) that is not what I just said.
        15    I didn't say only hotwire, I said hotwire and
        16    others, so you cannot say not from any of those
        17    accounts because that is not correct.            (2) this is
        18    not an e-mail, this is a part of an e-mail stream
        19    that comes from Ira.
        20              Q.       Dr. Wright, you produced this to
        21    us, that is why it is Bates labeled DEFAUS 115933.
        22                       MR. RIVERO:     Objection.
        23                       MR. FREEDMAN:      I do not think there
        24    is much utility in us discussing this.            Do you see
        25    in the e-mail where it says "I had math skills and
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 129 of
                                       291

                                                                         Page 125
         1    some coding that frankly was crud".
         2              A.        What I see is a document seized
         3    from Australia after I had left Australia.             This
         4    is a document on machines that had nothing to do
         5    with me.       What you have seized is evidence that
         6    people in Australia were falsely accessing and
         7    altering e-mails, people who later ended up fired,
         8    and basically you are saying e-mails that you
         9    purport to be real being held between people who
        10    had sought to shut down my companies, that were
        11    captured in Australia when I was no longer in
        12    Australia, when my computers were not in Australia
        13    that have been given to you, and you are saying
        14    that they are from me when there was no way
        15    I could have sent them.
        16                       MR. RIVERO:     I am going to preserve
        17    an authenticity objection, but you need to answer
        18    the questions about the documents.           So, if go
        19    ahead and answer the question, I will assert and
        20    preserve an authenticity objection to the use of
        21    the documents.      Please answer the questions.
        22              A.       I see a sentence that I did not
        23    type.
        24    BY MR. FREEDMAN:
        25              Q.       You can see the sentence where it
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 130 of
                                       291

                                                                         Page 126
         1    says "Dave could edit his way to hell and back"?
         2              A.       Yes.
         3              Q.       Do you not agree with that
         4    statement now?
         5                       MR. RIVERO:     Objection to the form.
         6              A.       No, I do not agree with that
         7    sentence.
         8    BY MR. FREEDMAN:
         9              Q.       Did you type that?
        10              A.       I did not type that.
        11                       MR. RIVERO:     Object to the form.
        12    BY MR. FREEDMAN:
        13              Q.       Somebody else saved this e-mail?
        14              MR. RIVERO: Objection.
        15              A.       This is not an e-mail from me, this
        16    is a machine copied from an Australian employee.
        17              Q.       What is the name of the Australian
        18    employee?
        19              A.       I do not know, I do not know which
        20    machine this comes from, I haven't been given
        21    anything more than a number.
        22              Q.       Do you see where it says Satoshi
        23    was a team?
        24              A.       I see that.
        25              Q.       You just told me Satoshi was not a
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 131 of
                                       291

                                                                         Page 127
         1    team?
         2              A.       Satoshi was not a team.
         3              Q.       Why are you contradicting yourself?
         4                       MR. RIVERO:     Object to the form.
         5              A.       Again, you are seeking to have me
         6    lie by saying that Satoshi was a team when Satoshi
         7    was not a team.      As I have said, this is not what
         8    I sent.    You did not get this from me, you got it
         9    from an ex-staff member in Australia after I had
        10    left the country from a machine I did not own.
        11    BY MR. FREEDMAN:
        12              Q.       Actually we got this from you.          Let
        13    us go to the second part of that sentence where it
        14    says "without the other part of that team, he
        15    died".    Do you see that?
        16                       MR. RIVERO:     Object to the form.
        17              A.       I see that and I will state that,
        18    no, you did not get this from me, you got it from
        19    my counsel.
        20    BY MR. FREEDMAN:
        21              Q.       Why did you write "without the
        22    other part of that team, he died" if previously
        23    you just emphasized to me that Satoshi did not die
        24    when Dave died?
        25              A.       Because I did not write that
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 132 of
                                       291

                                                                         Page 128
         1    sentence.
         2              MR. RIVERO: Objection to form,
         3    argumentative.      Please answer.
         4              A.       As I said, I did not write that
         5    sentence.
         6    BY MR. FREEDMAN:
         7              Q.       Where did your counsel get these
         8    documents if they did not come from you?
         9              A.       I believe that they were captured
        10    from Australia, I do not know the exact machines
        11    that they got them from.         I did not, I was not
        12    involved with all the sources that they got them
        13    from.
        14              Q.       Did you have any e-mail
        15    communications with Ira?
        16              A.       I had some, yes.
        17              Q.       Is this one of those e-mail
        18    communications you had with Ira?
        19                       MR. RIVERO:     Object to the form.
        20              A.       No, seeing as I did not type this
        21    e-mail it was not one of the ones I had with Ira.
        22    BY MR. FREEDMAN:
        23              Q.       Dr. Wright, did Dave Kleiman write
        24    the Bitcoin code?
        25              A.       Dave Kleiman could not code.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 133 of
                                       291

                                                                         Page 129
         1              Q.       Dr. Wright, I am uploading to the
         2    drop box two different files, control 1268220 and
         3    control 1277609
         4              (Exhibits control 1268220 and control
         5    1277609 referred to)
         6              Q.       How am I supposed to know which
         7    communications you had with Ira were real and
         8    which ones were not real?
         9              A.       If you are going to ask me about
        10    the things that I said I did not or did not do,
        11    then that is what generally you would do as part
        12    of your job.      If I say no, I didn't have that,
        13    then I say no, I didn't have that.           You could also
        14    analyze some of the documentation and where they
        15    came from and sources, and things that did not
        16    come from my computers would not be something that
        17    I would trust.
        18              Q.       The only way for us to know if this
        19    is a real document is if you say that is accurate.
        20                       MR. RIVERO: Objection.        Can you say
        21    which document?      I have lost track of the number
        22    we are talking about.
        23                       MR. FREEDMAN:      DEFAUS 115950.
        24                       MR. RIVERO:     The same one.
        25                       MR. FREEDMAN:      The same one.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 134 of
                                       291

                                                                          Page 130
         1    Dr. Wright ---
         2              A.       Yes.
         3    BY MR. FREEDMAN:
         4              Q.       Are you saying the only way for us
         5    to know if a document is real is if you say it is
         6    real?
         7              A.       That is not what I said, nor
         8    implied.
         9                       MR. RIVERO:     Object to the form.
        10    BY MR. FREEDMAN:
        11              Q.       How else aside from your say-so can
        12    we know -- how else can we know, besides from your
        13    say-so that a document you have produced to us is
        14    real?
        15                       MR. RIVERO:     Object to the form.
        16              A.       The document my counsel have
        17    produced from various sources and what you would
        18    have is e-mails from Ira Kleiman and you would
        19    have to start analyzing some of those.            The ones
        20    received, etc.      Even then you would have to
        21    analyze the source and other such things.             You
        22    would not pick e-mails that I had supposedly given
        23    you in a stream.       You would pick the original, as
        24    Mr. Ira Kleiman had, and start forensically
        25    examining that, looking at the source, the IP
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 135 of
                                       291

                                                                         Page 131
         1    address, where it was done, showing that I was in
         2    that location or whatever else, which is not this.
         3    BY MR. FREEDMAN:
         4              Q.       Are you aware that you are listed a
         5    custodian for this document?
         6                       MR. RIVERO:     Sorry, I could not
         7    hear the question.
         8    BY MR. FREEDMAN:
         9              Q.       Are you aware that you are listed
        10    as the custodian for this document?
        11                       MR. RIVERO:     Object to the form.
        12              A.       No, I do not ----
        13    BY MR. FREEDMAN:
        14              Q.       Do you see those two control files
        15    that have been upload to the share file?
        16              A.       Not really.     I see two files have
        17    been uploaded but I do not see the files
        18    themselves, no.
        19                       MR. RIVERO:     Mr. Freedman, you have
        20    to tell me what you are referring to.            Are we
        21    changing documents now?
        22                       MR. FREEDMAN:      We are changing
        23    documents control 1277609 and control 1268220.
        24                       MR. RIVERO:     Bear in mind you
        25    control this proceeding but I do not see what you
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 136 of
                                       291

                                                                           Page 132
         1    are showing Dr. Wright so you have to tell me so
         2    I know what is going on.
         3    BY MR. FREEDMAN:
         4              Q.       The documents I will do my best to
         5    make sure I reference them to you.
         6                       MR. RIVERO:     I want to make sure we
         7    understand each other.        I am looking at the
         8    document that you asked me to look at so I am not
         9    looking at the population of the share file at
        10    that moment, I am looking at the document.             You
        11    have to tell me "we are changing documents" so
        12    I can stay with you.
        13    BY MR. FREEDMAN:
        14              Q.       Do you have those documents in
        15    front of you now?
        16              A.       I have the two file names in front
        17    of me.
        18              Q.       Can somebody please open them for
        19    Dr. Wright?
        20              A.       I believe we can do one at a time,
        21    not both.
        22              Q.       Right.
        23                       MR. RIVERO:     That is how my
        24    computer works.
        25    BY MR. FREEDMAN:
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 137 of
                                       291

                                                                         Page 133
         1              Q.       Let us do 1277609 first.         I asked
         2    you if Dave wrote the Bitcoin code and I believe
         3    you said no, is that an accurate characterization
         4    of your testimony?
         5              A.       Dave Kleiman did not write code.
         6              Q.       Do you have that file in front of
         7    you now, Dr. Wright?
         8              A.       I certainly do.
         9              Q.       Do you see it; it is a tweet from
        10    somebody called Mike Relentless?
        11              A.       Yes.
        12              Q.       "The real Satoshi wrote the White
        13    Paper Dave Kleiman wrote the code, coders are not
        14    inventors, left brain versus right brain; Satoshi
        15    was creative."      Do you see there are four likes?
        16              A.       I see four likes, yes.
        17              Q.       Do you see the like on the right
        18    most side?
        19              A.       I see someone using my image.
        20              Q.       Let us go to control 1268220; do
        21    you have the document in front of you?
        22              A.       I am waiting.
        23              Q.       Did write this post?
        24                       MR. RIVERO:     I am also loading.
        25    BY MR. FREEDMAN:
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 138 of
                                       291

                                                                          Page 134
         1              Q.       I am not referencing.        Did you like
         2    this post?
         3              A.       I do not know.      If you are asking
         4    whether the former account that I had Professor
         5    Faustus like that thing, as I said, I was not the
         6    sole person running the Bitcoin -- Twitter account
         7    that I had.     I do not run my social media.          My
         8    linked-in page is run by Sebastian and I apologize
         9    I do not know the other person's name, which is
        10    really terrible because they work for me.
        11              Q.       Can we agree that your Professor
        12    Faustus account liked this tweet?
        13                       MR. RIVERO:     Object to the
        14    documents, I do not know how this is captured,
        15    I do not know what that reflects, we do not have
        16    the ability to open anything, I object to this
        17    document 1277609.       Dr. Wright answer if you can.
        18              A.       Basically what you are saying is
        19    someone clicked on a Mike Relentless SV like from
        20    the past, followed by people like Vinny Lingham
        21    and whatever else, and liked a comment by someone;
        22    is that correct?
        23    BY MR. FREEDMAN:
        24              Q.       I am just asking whether the Prof.
        25    Fautus account that you said belonged to you liked
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 139 of
                                       291

                                                                           Page 135
         1    this tweet; simple question?
         2               A.      That is not what I said.
         3                       MR. RIVERO:     Object to the form.
         4               A.      I did not say it belonged to me.
         5    I even said that the Facebook one did not belong
         6    to me.     I said I used an account in conjunction
         7    with staff.     That at no point did I say nor
         8    characterize that I owned the account.            Please do
         9    not put words in my mouth.
        10    BY MR. FREEDMAN:
        11              Q.       I understand that you claim you did
        12    not write any e-mail and you did not make any
        13    posts, but all I am asking for this specific
        14    question is: did the Prof. Faustus account like
        15    this tweet; yes or not?
        16                       MR. RIVERO:     Objection move to
        17    strike the product of the question.            Answer if you
        18    can.
        19              A.       I do not know the Prof. Faustus
        20    account was disabled quite some time ago by
        21    Twitter.     As such, I am not able to say whether
        22    that is the case or not.         I do not know whether
        23    any of the staff members clicked on that, I do not
        24    know whether they liked it, I do not know.             All
        25    I see is an image that shows my image and saying
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 140 of
                                       291

                                                                         Page 136
         1    that it is liked.
         2    BY MR. FREEDMAN:
         3              Q.       Did Dave Kleiman compile version
         4    0.1 of Bitcoin?
         5              A.       No.
         6              Q.       Dr. Wright, I am uploading to the
         7    share files Kleiman 4288.         Let me know when that
         8    is up.
         9                       (Exhibit Kleiman 4288 referred to)
        10              Q.       Is that up?
        11              A.       No, I'm still waiting.        It is up.
        12              Q.       Do you recognize this e-mail?
        13                       MR. RIVERO:     I am looking for it.
        14              A.       No, I do not.
        15    BY MR. FREEDMAN:
        16              Q.       Is this a real e-mail?
        17                       MR. RIVERO:     Wait a moment, it has
        18    to load for me.      Please give me a moment to make
        19    sure I have it.      Go ahead.
        20              A.       It is a PDF.
        21    BY MR. FREEDMAN:
        22              Q.       Is it a PDF of an e-mail?
        23              A.       I do not know.      It is a PDF of what
        24    appears to be an e-mail, yes.
        25              Q.       Is it real?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 141 of
                                       291

                                                                         Page 137
         1               A.      I do not know, I cannot tell from a
         2    PDF.    If you are asking is it my e-mail, no.
         3               Q.      On 10 May 2017 Ira wrote to you
         4    "I read that version 0.1 of Bitcoin was compiled
         5    using Microsoft visual studio for windows and the
         6    other day I came across that program in Dave's set
         7    of disks, it got me wondering if he compiled it";
         8    do you see that?
         9               A.      Yes.
        10              Q.       Do you see you respond back?          "Yes,
        11    we both played(?), Dave compiled"?
        12              A.       You are saying this is an e-mail
        13    from me.     I stopped responding at all, well before
        14    this, to Mr. Kleiman?
        15              Q.       The e-mail we looked at which was
        16    previously DEFAUS 115950 also came from Craig at
        17    RCJBR.org e-mail account.         We are now in 2017,


        19    claiming that someone else is writing this e-mail,
        20    is that accurate?
        21                       MR. RIVERO:     Objection,
        22    mischaracterizing the testimony.           Dr. Wright,
        23    answer that if you can.
        24              A.       Again, you are making the
        25    Craig@RCJBR means that it came from the account.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 142 of
                                       291

                                                                         Page 138


         2    failing to understand or accept that it is very
         3    easy to spoof and forward e-mail or even that this
         4    has been analyzed and that I have seen anything
         5    showing that it came from me.
         6    BY MR. FREEDMAN:
         7              Q.       This is not your ----
         8              A.       Sorry, I did not hear.
         9              Q.       Is this e-mail fake?
        10              A.       Looking at a PDF does not allow me
        11    to say this e-mail is fake.         Someone could have
        12    jumped on or hacked my machine, I do not know
        13    that.    I do know that we have a complaint with the
        14    UK police about a hacking at the moment that has
        15    occurred, and I also know that I cannot say
        16    whether this is a doctored copy of an e-mail or a
        17    hacked e-mail from a PDF.
        18              Q.       Did you send this e-mail?
        19              A.       No, I was not communicating with
        20    Ira Kleiman.
        21              Q.       Do you still have the e-mail
        22    address Craig@RCJBR.org?


        24              Q.       When did you not have it?
        25              A.       It was disabled at the end of 2015,
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 143 of
                                       291

                                                                         Page 139
         1    I do not remember exactly when it was re-enabled.
         2               Q.      Was Dave one of the three key
         3    people behind Bitcoin?
         4               A.      No.
         5               Q.      I am uploading to the share file
         6    Kleiman 8178.
         7               (Exhibit Kleiman 8178 referred to)
         8               A.      It is still loading.
         9               Q.      Page 1.
        10              A.       The e-mail is up.
        11              Q.       Do you see an e-mail in the middle
        12    page February 11, 2014 from
        13    Craigswright@hotwirepe.com?
        14              A.       No, I do not see the e-mail I see
        15    the text that purports to be that from a forwarded
        16    document, Craigwright@hotwire was a joint CEO
        17    account.
        18              Q.       Do you see where it says "hello
        19    Louis, your son Dave and I are two of the three
        20    key people behind Bitcoin"?
        21              A.       Yes, I see that.
        22              Q.       Did you type that?
        23              A.       No, I did not.
        24              Q.       Who typed it?
        25              A.       If it was sent directly from my
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 144 of
                                       291

                                                                         Page 140
         1    e-mail account, possibly Angela.
         2              Q.       Angela who, what is her last name?
         3              A.       Demitrio, she was my EA,
         4    I apologize if I am pronouncing it wrong, it has
         5    been many years.
         6              Q.       Why would she have typed that?
         7              A.       She was my EA.      I had requested
         8    people to reach out to Louis Kleiman; Uyen Nguyen
         9    had found Louis's contact details and I had
        10    requested my staff to send an e-mail contacting
        11    him saying that Dave had shares in Coin-Exch, that
        12    his estate basically needs to transfer and that
        13    Mr. Kleiman, David Kleiman, was very important to
        14    me, he had been my best friend and to reach out to
        15    his family.
        16              Q.       Angela came up with the idea that
        17    "Dave and I are two of the three key people behind
        18    Bitcoin"; is that your testimony?
        19              A.       No, that is not what I said.
        20              Q.       Did you tell Angela to write those
        21    words or the sub-state to those words?
        22              A.       No, I did not.
        23              Q.       Where did she understand to write
        24    that?
        25              A.       My guess would be speaking to Uyen
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 145 of
                                       291

                                                                            Page 141
         1    Nguyen, possibly other people at the organization
         2    at the time.
         3              Q.       Dr. Wright, I believe the record
         4    will reflect that at your first deposition
         5    I handed you this e-mail and I asked if you
         6    recognized it. You told me it was a printout of an
         7    e-mail and then I asked you "did you write" and
         8    you responded "I typed that".          Is that your
         9    testimony?
        10              A.       That is a mischaracterization.          You
        11    asked me a particular sentence.           You did not say
        12    whether I typed that e-mail.          You said a
        13    particular sentence -- literally one sentence in
        14    this e-mail -- and say "did you type that".              In
        15    discussions with my lawyers, I typed that exact
        16    sentence.      When discussing between Amanda ---
        17                       MR. RIVERO:     Dr. Wright, please do
        18    not talk about discussions with your lawyers.
        19    Please answer.
        20              A.       Without going into the discussions,
        21    we had -- I just need to formulate how I say it
        22    without saying my discussions -- I had pointed out
        23    evidence that my lawyers -- I keep hitting
        24    discussion points.       I discussed that sentence and
        25    I typed that sentence.        I did not type the whole
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 146 of
                                       291

                                                                            Page 142
         1    e-mail.       As you know, and as you have pointed out
         2    yourself several times, I am overly literal.              You
         3    asked me had I typed that sentence.            Yes, I have
         4    typed that sentence.
         5                 Q.      Did you mean it when you typed it?
         6                 A.      I meant to type what I typed when
         7    I was discussing evidence with my counsel.              I did
         8    not mean that I typed that e-mail.
         9                         MR. RIVERO:   Dr. Wright, I have to
        10    be careful that you do not waive privilege.              Do
        11    not discuss communications with counsel.
        12    BY MR. FREEDMAN:
        13              Q.         Dr. Wright, I want to understand
        14    what exactly it is you are telling me.            I asked
        15    you, and it says "hello Louis, your son Dave and
        16    I" -- let me back up.         I am going to read from the
        17    transcript for you.
        18              A.         Please do.
        19              Q.         "Q.   Do you recall reaching out to
        20    Louis Kleiman in February 2014? A.           I do not
        21    remember the exact date but some time around then,
        22    yes.    Q.    I am handing you what we can mark as
        23    plaintiff's exhibit 2, this is documentary 83-23,
        24    do you recognize this e-mail on the second half of
        25    page 2? A.        I recognize the printout of the
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 147 of
                                       291

                                                                          Page 143
         1    e-mail.     By Mr. Freedman Q.        It says 'hello
         2    Louis, your son Dave and I are two of the three
         3    key people behind Bitcoin'.         Did you write that?
         4    A.     I typed that. Q.     Who is the third person? A.
         5    It is one of those things.         Ms. Marko.     Okay.
         6    Dr. Wright is not in a position to answer that
         7    question.      We will provide a full some explanation
         8    to the court in camera."         Do you recall that back
         9    and forth?
        10              A.       Which is exactly what I just told
        11    you.    I recollected my deposition correctly --
        12              Q.       I just asked if you recall the
        13    testimony.     Please keep your answer to what I am
        14    asking you.
        15              A.       I am.    Would you like me to answer
        16    or do you want to interrupt me again?
        17              Q.       Go ahead, please answer.
        18              A.       It was exactly what I just told
        19    you.    My recollection was completely correct of
        20    the first deposition.        You asked me did I type
        21    that sentence?      That is a question literally
        22    meaning have I ever typed that sentence.             In a
        23    response to my lawyers where I said in the e-mail
        24    sentence -- which I will not discuss because my
        25    lawyer will object -- I typed that sentence.              So,
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 148 of
                                       291

                                                                         Page 144
         1    the correct answer to "did you type that
         2    sentence?"      Yes, because did "you type this" is
         3    not the e-mail, it is a sentence.           You did not say
         4    "did you type or did you create or did you produce
         5    that e-mail?"
         6               Q.      In response to my showing you an
         7    e-mail and asking you whether or not you typed a
         8    sentence of it you purposively misled me to think
         9    that you had just typed one sentence of it in a
        10    conversation with your lawyers but you did not
        11    mean to answer that you had actually typed that
        12    e-mail?
        13              A.       You are again misconstruing my
        14    answer.    I have put you on notice that I have
        15    Asperger's, I have autism, I am literal, this is,
        16    under the American Disability Act, a registered
        17    disability.      I have a disability.       I am utterly
        18    literal.     You have in this case pulled me up
        19    saying "you are a very literal person,
        20    Dr. Wright".      You have many times made that
        21    statement.      You recognize the complete literalness
        22    of my answers.      You asked me, as a disabled person
        23    under the American Disability Act, whether a
        24    disability I have is a problem for you, and you
        25    are accusing me of lying because I do not look
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 149 of
                                       291

                                                                          Page 145
         1    people in the eye, because that is part of my
         2    disability, you are accusing me of lying because
         3    well basically I literally answered the exact
         4    question that you asked me, literally.            Is that
         5    what you are saying?        Are you saying you are
         6    objecting because of my disability and the fact
         7    that I literally answer?
         8              Q.       Dr. Wright --
         9                       MR. RIVERO:     Do me a favour, just
        10    answer the questions.        I forgot what the question
        11    was, but just answer the question.
        12    BY MR. FREEDMAN:
        13              Q.       We will move on.       Did you write
        14    that sentence in an e-mail to Louis Kleiman?
        15              A.       No.
        16              Q.       Why did you tell the court you
        17    could not answer my question on who the third
        18    person was because it involved issues of national
        19    security?
        20              A.       Because of the way you asked it.
        21              Q.       Explain that to me.       What were the
        22    issues of national security that were called into
        23    question when I asked you who is the third person?
        24              A.       If I am talking about people who
        25    had helped me then the other person was a person
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 150 of
                                       291

                                                                            Page 146
         1    in the UK.     Did he help me code ----
         2              Q.       I do not understand.        Is the
         3    sentence "there are three people behind Bitcoin",
         4    true or false?
         5              A.       Did they help me code?        No.    Did
         6    they write the paper?        No.   Did two other people
         7    help me in setting everything up?           Yes.
         8              Q.       Two other people helped you set
         9    everything up.      One of them is Dave; who is the
        10    third person?
        11              A.       I did not say one of them is Dave.
        12              Q.       Who are the two people that helped
        13    you set everything up, Dr. Wright?
        14              A.       Wing Commander Don Lynam, Order of
        15    Australia, number 1.        The other person works ----
        16              Q.       Sorry, sorry I did not catch that.
        17    Please repeat number 1; who is number 1?
        18              A.       Wing Commander Donald Lynam,
        19    Australia Air Force, retired.
        20              Q.       Who is number 2?
        21              A.       Number 2 is a former GCHQ MI6
        22    operative who was killed by Russian agents who was
        23    working on the tracking of basically money
        24    laundering funds that I had helped and talked to
        25    before his death here in the UK, named Gareth.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 151 of
                                       291

                                                                         Page 147
         1              Q.       What is Gareth's last name?
         2              A.       Am I allowed to answer these sort
         3    of things?
         4                       MR. RIVERO:     Dr. Wright, I think
         5    this has already been ruled on by the court --
         6    I am pretty sure this was ruled on by the court,
         7    and so I think you have to answer, I am not
         8    instructing you not to answer.
         9                       A.   He went by Williams.
        10    BY MR. FREEDMAN:
        11              Q.       Gareth Williams?
        12              A.       That is one name he used.
        13              Q.       So, Dr. Wright, were you a super
        14    spy for the government?
        15                       MR. RIVERO:     Objection, judge
        16    I have not in the entire time made a relevance
        17    objection, but I think this was dealt with at the
        18    previous deposition, I am not sure how this
        19    question deals -- relates to the determination of
        20    the issues of this case, which is about the
        21    relationship between Dave Kleiman and Dr. Wright
        22    and I would ask for a relevance ruling on that
        23    question.
        24                       JUDGE REINHARDT:       Mr. Freedman, I
        25    will hear you.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 152 of
                                       291

                                                                         Page 148
         1                       MR. FREEDMAN:      Dr. Wright has now
         2    claimed that the e-mails he previously said were
         3    real and that in involved relevant admissions to
         4    the partnership are complete fabrications, and
         5    that instead the three people he is actually
         6    referring to are two other people, we believe this
         7    is completely untrue and that this will go to
         8    Dr. Wright's credibility to the jury.            His story
         9    is unbelievable.
        10                       JUDGE REINHARDT:       The pending
        11    question was something to the effect was
        12    Dr. Wright a spy for the UK?          That is completely
        13    irrelevant.
        14                       MR. RIVERO:     That is the question
        15    I objected to, your Honor.
        16                       JUDGE REINHARDT:       I sustain that
        17    relevance objection.
        18    BY MR. FREEDMAN:
        19              Q.       Dr. Wright, did you want -- do you
        20    see in the e-mail to Louis Kleiman the third
        21    paragraph "know also that Dave was a key part of
        22    an invention that will revolutionize the world"?
        23              A.       I see the comment and I see the
        24    reference to a link that I hate.
        25              Q.       Did you type that sentence to Louis
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 153 of
                                       291

                                                                         Page 149
         1    Kleiman?
         2              A.       No, I did not sent this e-mail;
         3    other people who worked for me may have.
         4              Q.       Did you authorize them to send this
         5    e-mail?
         6              A.       I authorized them to reach out and
         7    send an e-mail.      I did not review what was sent.
         8              Q.       Do you agree with the statement
         9    that Dave was a key part of an "invention that
        10    will revolutionize the world"?
        11              A.       I believe that Dave was essential
        12    for me because, without Dave, I would not have
        13    survived.      I talked to Dave three, four times a
        14    week, so Dave was essential because I would not
        15    have kept my sanity without Dave.           Dave was my
        16    best friend and without Dave there to talk to
        17    literally I would have just quit earlier.
        18              Q.       Dr. Wright, did you need Dave's
        19    help to build Bitcoin?
        20              A.       I needed Dave's help as in
        21    listening to me, hearing me rant, someone to talk
        22    to, to be a friend.
        23              Q.       Did you need him to help, did you
        24    need his help to help you build Bitcoin?
        25              A.       I reiterate, I needed Dave's help
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 154 of
                                       291

                                                                         Page 150
         1    because, if it was not for Dave, I would not have
         2    stayed sane.      I do not have many people like me,
         3    I do not get on well with people, and to have
         4    someone who would sit there and listen to me, who
         5    would treat me like I am human was actually
         6    important to me.       At that time Dave was the only
         7    person who did in my entire life.
         8              Q.       You needed him to help you build
         9    Bitcoin?
        10              A.       I needed Dave to help in talking to
        11    Dave, yes.     I needed Dave as a friend.
        12              Q.       Was Dave an essential part of
        13    creating Bitcoin?
        14              A.       I reiterate if it wasn't for Dave
        15    I would have gone totally insane earlier.             I had
        16    no other friends.       I had people who worked for me
        17    -- I had people who did things for me, I had a
        18    marriage that was falling apart, I had one friend
        19    in the world, so, yes, I needed Dave.
        20              Q.       Would Bitcoin have executed without
        21    Dave?
        22              A.       Again, I had one friend, one friend
        23    I talked to, one friend who I told what I was
        24    doing, one friend.
        25              Q.       So would Bitcoin have executed
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 155 of
                                       291

                                                                         Page 151
         1    without Dave?
         2                       MR. RIVERO:     Object to the form.
         3              A.       I do not know whether I would have
         4    gone insane or not.       Can I have a tissue please?
         5    BY MR. FREEDMAN:
         6              Q.       Was Dave an essential part of
         7    creating Bitcoin?
         8                       MR. RIVERO:     Objection asked and
         9    answered.
        10              A.       Dave was my friend.
        11    BY MR. FREEDMAN:
        12              Q.       This is not what I asked.         I asked
        13    if he was an essential part of creating Bitcoin?
        14                       MR. RIVERO:     Same objection.
        15              A.       Dave did not write the Bitcoin
        16    White Paper, Dave did not code, Dave did not
        17    launch, Dave did not run nodes, Dave was in
        18    hospital for the first few months.           I did
        19    everything I could to try and bring Dave into my
        20    life more.     Dave was my friend.
        21    BY MR. FREEDMAN:
        22              Q.       I am going to upload to the share
        23    cloud Australia 81546?
        24              (Exhibit Australia 81546 referred to)
        25              A.       After this one, can I have a break,
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 156 of
                                       291

                                                                         Page 152
         1    please?
         2                       MR. FREEDMAN:      Would you like to
         3    take a break now?
         4               A.      No, load this one first and then
         5    I will do it.
         6                       MR. RIVERO:     Has the temperature
         7    improved at all?
         8               A.      Not particularly.
         9                       MR. RIVERO:     Is it 52146?
        10                       MR. FREEDMAN:      81546.    Do you have
        11    that up?
        12              A.       I do.
        13              Q.       Do you see the e-mail from you to
        14    Dave Kleiman?
        15              A.       I do.
        16              Q.       Is this a real e-mail?
        17              A.       I sent something like this around
        18    that time.
        19              Q.       Did you send these exact words?
        20              A.       It looks like the words I sent,
        21    yes.
        22              Q.       Let us take a break.
        23              (A short recess from 5.48 p.m. to 6.06
        24    p.m.)
        25    BY MR. FREEDMAN:
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 157 of
                                       291

                                                                         Page 153
         1              Q.       Dr. Wright, in your share file is
         2    the document defense 1369334; can you open that up
         3    for me?
         4                       MR. RIVERO:     Repeat.
         5                       MR. FREEDMAN:      Defense 1369334.
         6              (Exhibit Defense 1369334 referred to)
         7    BY MR. FREEDMAN:
         8              Q.       Do you have that document up?
         9                       MR. RIVERO:     Just a moment, somehow
        10    I lost my setting.
        11                       Okay.    I found it.
        12    BY MR. FREEDMAN:
        13              Q.       Do you have that e-mail in front of
        14    you?
        15              A.       Yes.
        16              Q.       Is this an e-mail from Dave to you?
        17              A.       No, it is an e-mail from me sending
        18    something to Nicholas Mavrakis of Clayton Utz, my
        19    solicitor.
        20              Q.       Let me break that down.        If we go
        21    to e-mail correspondence below the e-mail from you
        22    to your solicitor, does it reflect an e-mail chain
        23    between you and Dave Kleiman?
        24              A.       Yes, that is what it appears to do,
        25    that looks familiar.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 158 of
                                       291

                                                                         Page 154
         1              Q.       Did you send these e-mails that are
         2    attributed to you?
         3              A.       This is from Dave Kleiman.
         4              Q.       Below that, there are e-mails from
         5    you, a chain of e-mails between you and Dave?
         6              A.       I have not seen the next one yet.
         7              Q.       Specifically I would like you to
         8    look at the e-mail that purports to come from you
         9    on 27 December 2008 at 1.02 p.m.; do you see that
        10    one?
        11              A.       Yes.   Keep scrolling please.         Yes.
        12              Q.       Did you send this e-mail?
        13              A.       It looks familiar, yes.
        14              Q.       Did you type "I need your help, you
        15    edited my paper and now I need to have you aid me
        16    build this idea"?
        17              A.       Yes, I asked Dave to help me.
        18              Q.       Dr. Wright, I am going to ask you
        19    to pick up DEFAUS 115950 uploaded at 1.06 p.m..
        20    (Exhibit DEFAUS 115950 referred to)
        21                       MR. RIVERO:     I am going back to my
        22    ---
        23    BY MR. FREEDMAN:
        24              Q.       Look at the upload time at 1.06
        25    p.m.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 159 of
                                       291

                                                                          Page 155
         1                       MR. RIVERO: You are attributing too
         2    much technical knowledge to me.
         3              A.       I can attest for that.
         4                       MR. RIVERO:     Say the number.
         5                       MR. FREEDMAN:      DEFAUS 115950.
         6                       MR. RIVERO:     I have an important
         7    birthday coming up, I just want to point that out.
         8    I think I have it.       Is it, you say 15950?
         9                       MR. FREEDMAN:      115950.
        10                       MR. RIVERO:     Thank you for your
        11    patience.
        12    BY MR. FREEDMAN:
        13              Q.       Go to page 3 of that PDF for me,
        14    there you should see an e-mail from yourself on
        15    Friday March 7, 2014 at 5.22 p.m., do you see
        16    that?
        17              A.       I see that, yes.
        18              Q.       Did you send that e-mail?
        19              A.       Sounds like something I would say.
        20              Q.       Did you send it?
        21              A.       I cannot answer that.        I said it
        22    sounds like something I would say.
        23              Q.       Is it fake?
        24              A.       Again, I do not know.        But it
        25    sounds like something I would say -- or it reads
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 160 of
                                       291

                                                                         Page 156
         1    that way.
         2              Q.       Dr. Wright, can you go back to the
         3    Satoshi's Vision file in the dropbox, there is an
         4    e-mail in front of it, Mr. Rivero.
         5                       MR. RIVERO:     Tell me what page.
         6                       MR. FREEDMAN:      I am loading it up
         7    too this time.
         8              A.       It is loaded.
         9    BY MR. FREEDMAN:
        10              Q.       Can you go to the top of page 12.
        11    Are you there?
        12              A.       Yes.
        13              Q.       The Satoshi's Vision book published
        14    under the name Craig Wright, correct?
        15              A.       Yes.
        16              Q.       Can you read that paragraph for the
        17    record?
        18              A.       Yes.
        19              Q.       Please go ahead.
        20              A.       "The second question is easier to
        21    answer.    I wrote the White Paper.         There was some
        22    bits and pieces included which I had help with and
        23    I had help editing, but the White Paper is
        24    essentially my work.        The matter of Satoshi being
        25    an individual or group is a little more complex,
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 161 of
                                       291

                                                                         Page 157
         1    Satoshi was a public persona.          I adopted a part
         2    that I played.      Yet even though I would say
         3    Satoshi was 90% me, other people helped, other
         4    people shaped the creation."
         5              Q.       Do you agree with that statement?
         6              A.       I do.
         7              Q.       Can you take a look at DEFAUS
         8    558940?
         9    (Exhibit DEFAUS 558940 referred to)
        10              Q.       This is an e-mail from you to
        11    Robert McGregor, yourself, Calvin Ayre, Ramona
        12    Watts, with a CC to other people?
        13              A.       Yes.
        14              Q.       Did you send this e-mail?
        15              A.       That looks like my e-mail.
        16              Q.       Do you see where it says "worst
        17    case is my communications with Dave"?
        18              A.       Yes.
        19              Q.       You see it says "the keys are on it
        20    as well"?
        21              A.       Yes.
        22              Q.       What keys are you talking about?
        23              A.       I am talking about keys that are
        24    encrypted files which this says AES256, so we are
        25    not -- what you are talking about there and what
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 162 of
                                       291

                                                                         Page 158
         1    this is are two different things I believe.              This
         2    is general encryption keys to machines, to other
         3    things that we are talking about.
         4              Q.       Do they mean Bitcoin keys?
         5              A.       No.
         6              Q.       The keys to Bitcoin?
         7              A.       No, Bitcoin does not use encryption
         8    at all, let alone AES256.
         9              Q.       It says there are keys on it but
        10    the keys are AES256 encrypted, right?
        11              A.       It does not say there are Bitcoin
        12    keys.
        13              Q.       Do you see under it says the e-mail
        14    started in 2007 where "we discussed the idea,
        15    sometimes digitally signed"?
        16              A.       Yes.
        17              Q.       Is there a reason you have not
        18    produced any e-mails for 2007 where you and Dave
        19    are discussing the idea of Bitcoins?
        20              A.       I do not have all my e-mails.
        21                       MR. RIVERO:     Object to the form.
        22    BY MR. FREEDMAN:
        23              Q.       There are e-mails you have not
        24    produced?
        25              A.       That is not correct.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 163 of
                                       291

                                                                         Page 159
         1              Q.       There are e-mails you no longer
         2    have?
         3              A.       In 2007 I used to work for BDO.
         4    BDO is a chartered accountancy in Australia.              That
         5    organization has their own e-mail servers.             I am
         6    no longer a staff member at BDO, I have not been
         7    for many years, I do not know what happened to the
         8    e-mails between 2007 and 2008 where I took a
         9    redundancy package and left BDO, so, no, I cannot
        10    give you something that I have no control over.
        11              Q.       Do you know the e-mail address
        12    Satoshi Nakamoto used to e-mail the Bitcoin White
        13    Paper?
        14              A.       To whom?
        15              Q.       To the photography mailing list?
        16              A.       Yes.
        17              Q.       Who was it?
        18              A.       The vista mail account was
        19    primarily used but the GMX account was used
        20    earlier than that.
        21              Q.       Which is the e-mail that sent the
        22    White Paper to the cryptography mailing list?
        23              A.       I am having a problem in that that
        24    is technically incorrect and I am trying to get
        25    around answering it correctly because it is a mail
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 164 of
                                       291

                                                                           Page 160
         1    forwarding server, so I am trying to say it wrong,
         2    which is hard for me.
         3              Q.       Let me rephrase it for you.         What
         4    e-mail address did Satoshi Nakamoto use to send an
         5    e-mail to the Metzdowd Cryptography Server?
         6              A.       The original e-mails that were
         7    distributed, some of which got rejected, were GMX,
         8    the other later ones followed on Vistomail.
         9              Q.       So I am going to upload to the
        10    dropbox the Bitcoin P2PE cash paper, which is the
        11    original e-mail from Satoshi Nakamoto to the
        12    cryptography mailing list.
        13                       MR. RIVERO:     Where is this?      You
        14    are uploading it.       The upload by date works.
        15              (Exhibit Bitcoin P2PE cash paper referred
        16    to)
        17    BY MR. FREEDMAN:
        18              Q.       Do you see it?
        19              A.       I see it.
        20              Q.       Do you recognize this is the
        21    original message from Satoshi Nakamoto announcing
        22    Bitcoin to the cryptography mailing list?
        23              A.       I see it as the original one
        24    linking the White Paper site.
        25              Q.       Do you see at the top the e-mail
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 165 of
                                       291

                                                                         Page 161
         1    address used to send that out?
         2              A.       Yes, the Vistomail address.
         3              Q.       Satoshi@vistomail.com?
         4              A.       Yes, as I said, the Vistomail
         5    address.
         6              Q.       Is this the same e-mail address
         7    that Satoshi Nakamoto used to e-mail and release
         8    the Bitcoin client to the cryptography mailing
         9    list?
        10              A.       There was also -- sorry, the
        11    cryptography client, is that -- can you repeat
        12    that, sorry?
        13              Q.       Yes, the Bitcoin version 0.1?
        14              A.       Bitcoin version 0.1 was released at
        15    a later point -- 0.1, not -- sorry.
        16              Q.       My question is what e-mail address
        17    did the Satoshi Nakamoto use to send that to the
        18    cryptography mailing list?
        19              A.       The cryptography mailing list, all
        20    the Satoshi e-mails were the same.
        21              Q.       All the Satoshi@vistomail.com?
        22              A.       Yes.
        23              Q.       Is it not true that Dave Kleiman
        24    controlled that account?
        25              A.       No, it is not true and it is not
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 166 of
                                       291

                                                                         Page 162
         1    possible either.       Dave Kleiman was actually in
         2    hospital during the time.
         3              Q.       Dr. Wright, can you take a look at
         4    DEFAUS 112712?
         5              (Exhibit DEFAUS 112712 referred to)
         6    Do you have that there?
         7              A.       I do not yet: I have a spinning
         8    thing.    I have a white page.        I have now the
         9    e-mail.
        10              Q.       Can you go to the bottom of that
        11    page, the page ending in 712, and you will see an
        12    e-mail from Ira Kleiman on 15 February 2014 to
        13    Craig Wright at ACM.org; do you see that?
        14              A.       Yes, I do.
        15              Q.       Do you see in the last paragraph
        16    Mr. Kleiman asked you: "Can I ask if Dave played a
        17    part in writing the original PDF under the Asian
        18    alias."
        19              A.       Yes.
        20              Q.       Do you remember getting this
        21    e-mail?
        22              A.       I have received e-mails from Ira
        23    and other people; I do not remember this
        24    particular e-mail, no.
        25              Q.       On top of that you respond back, do
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 167 of
                                       291

                                                                         Page 163
         1    you see your response at February 15, 2014 at
         2    11.48?
         3              A.       What is "Craig Wright A", sorry?
         4              Q.       You produced it, Dr. Wright.
         5              A.       I did not produce it.        As I said,
         6    it is copied from Australian machines that were
         7    there after I left the country.           That was given to
         8    my counsel, so ----
         9              Q.       Did you send this e-mail
        10    Dr. Wright?
        11              A.       No, I did not.
        12              Q.       Do you see it says "He had the
        13    Vistomail account".
        14              A.       I can see this has been typed, yes.
        15              Q.       Do you see it says: "Dave was
        16    involved with the PDF he had the Vistomail
        17    account, I had the GMX one"?
        18              A.       Yes, I see that says that.
        19              Q.       You did not send that e-mail?
        20              A.       No, I did not.
        21              Q.       Is it true that Dave had the
        22    Vistomail account?
        23              A.       It is not true that Dave had the
        24    Satoshi Vistomail account.
        25              Q.       I am going to ask you take a look
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 168 of
                                       291

                                                                         Page 164
         1    at Kleiman 0385767.        Can you let me know when you
         2    have that document up?
         3              (Exhibit Kleiman 0385767 referred to)
         4              A.       I have it in front of me.
         5              Q.       Do you recognize this as an e-mail
         6    chain between you and Ira?
         7              A.       No, I was not communicating with
         8    Ira in 2017.
         9              Q.       Do you see the e-mail from Ira at
        10    September 29, 2017 at 5.20 a.m.?
        11              A.       I believe Ira Kleiman was already
        12    trying to take legal action against me and I was
        13    not communicating at all with Ira at this point.
        14              Q.       I just asked you if you saw the
        15    e-mail from Ira Kleiman at September 29, 2017 at
        16    5.20 a.m.?
        17              A.       I see this document.
        18              Q.       He is quoting your previous
        19    e-mails, "he had the Vistomail account, I had the
        20    GMX one"; do you see that?
        21              A.       No, I see that you have a document
        22    in front of me.
        23              Q.       Okay.    Do you see that he poses the
        24    question:      "Why do you tell me that Dave used the
        25    Vistomail account when the Gizmodo article shows
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 169 of
                                       291

                                                                         Page 165
         1    you using it to e-mail colleagues in January
         2    2014"; do you see that question?
         3              A.       Yes.
         4              Q.       Do you see the response that came
         5    from Craig Wright on September 29, 2017 at 1.38
         6    a.m.?
         7              A.       No, I see text on what is being
         8    proposed to be an e-mail at a time when I was not
         9    in contact with Ira.
        10              Q.       The response says "originally used,
        11    is not what it was in 2014"; do you see that
        12              A.       It says "in '14"?
        13              Q.       "In '14"; do you see that?
        14              A.       Yes.
        15              Q.       You understand why this appears as
        16    if you had reconfirmed that Dave used the Satoshi
        17    Vistomail account back in 2009; do you not?
        18              A.       No, I see a document that has been
        19    created, likely by Ira.
        20              Q.       Okay.    I am going to ask you to
        21    take a look at, in the share file, you will see
        22    that it is titled "Z4", this is a blog entitled:
        23    "Cracked, inSecure and generally broken"; do you
        24    recall that blog?
        25              A.       I am waiting for it to come up.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 170 of
                                       291

                                                                         Page 166
         1    Yes, I recall this blog.
         2               Q.      Do you recall this post?
         3               A.      I recall the post on the tracking
         4    project that I had on my ranch in Australia.
         5               Q.      Can you go down to page 3 of 7 for
         6    me to the post that starts up Tuesday 30 April
         7    2013, entitled "Dave Kleiman"?
         8               A.      Yes, I see that.
         9               Q.      Do you see about three-quarters of
        10    the way down to the page there is a paragraph that
        11    starts off "it was Dave's Vistomail account that
        12    allowed me to start some of my more radical
        13    ideas"?
        14              A.       Yes.
        15              Q.       Is this the Satoshi@Vistomail.com
        16    account?
        17              A.       No.
        18              Q.       Which account was that?
        19              A.       I do not remember the exact name.
        20    I haven't kept it.
        21              Q.       But you did write this; is that
        22    correct?
        23              A.       I did write this, that is correct.
        24              Q.       Dr. Wright, I would like you to
        25    take a look at Defense 13694?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 171 of
                                       291

                                                                         Page 167
         1              (Exhibit Defense 13694 referred to)
         2              A.       It is up.
         3              Q.       Do you recognize this is a contract
         4    for the sale of shares for the company-owning
         5    business?
         6              A.       Can I scroll through, please?          Keep
         7    going to the end.
         8              A.       Yes, I recognize this document.
         9              Q.       Is this a real document?
        10              A.       This is a scan.
        11              Q.       Did you sign the document, the
        12    original?
        13              A.       I signed a document, I have not
        14    checked it word for word or letter for letter or
        15    whether it has been altered in any way.
        16              Q.       Can you go -- do you have any
        17    reason to think that this may have been altered?
        18              A.       I have lots of reasons to think
        19    that everything had been altered.           The e-mail for
        20    instance that you put up from 2015 between myself
        21    where you mentioned Mr. McGregor and other e-mails
        22    that you have put today have me from five years
        23    ago saying my staff is hacking my computers and
        24    other people are hacking my computers.            If people
        25    have been hacking my computers for years then,
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 172 of
                                       291

                                                                         Page 168
         1    yes, I have lots of reasons to think many things
         2    have been altered these days.
         3              Q.       Can you go to paragraph 3 on page 3
         4    of 9 of the PDF of Defense 13697?
         5              (Exhibit Defense 13697 referred to)
         6              A.       Yes.
         7              Q.       Do you recall who the sender is
         8    under this agreement?
         9              A.       I will need to look at the first
        10    page again.
        11              Q.       Go back up to page 1 right at the
        12    top, I will help you.        You can agree after I tell
        13    you, do you see where it says "Dave Kleiman for
        14    W&K Info Defense LLV vendor"?
        15              A.       Yes, I do.
        16              Q.       The vendor is Dave Kleiman, W&K
        17    Info, correct?
        18              A.       That is what it says, yes.
        19              Q.       It says:    "Hence the vendor will."
        20    The vendor is Dave Kleiman W&K, right?
        21              A.       Dave Kleiman, acting for W&K, yes.
        22              Q.       Look at (e); can you read that for
        23    me, please?
        24              A.       Yes.   "Transfer the Vistomail
        25    account."
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 173 of
                                       291

                                                                         Page 169
         1              Q.       Is this a contract where you claim
         2    Dave is transferring the Satoshi Vistomail account
         3    back to you?
         4              A.       No, at no point.       This was the
         5    vistomail account associated for the W&K filing
         6    for what we were attempting to get for the
         7    Department of Homeland Security Contracts on other
         8    such things.      This was not the Satoshi e-mail
         9    account.
        10              Q.       Please open defense 46731 for me.
        11    Go down to the last e-mail, an e-mail chain
        12    between you and Robert McGregor entitled with the
        13    subject "Hal"?
        14              A.       There is that, yes, it is a bit --
        15    it's a terrible scan in print though.
        16              Q.       The first e-mail:       "Was he the
        17    first person other than you to run Bitcoin?"              That
        18    is Robert McGregor on May 4, 2016; do you see
        19    that?
        20              A.       Yes.
        21              Q.       You respond at May 4, 2016 at 10.21
        22    "yes, and Dave"; do you see that?
        23              A.       Yes.
        24              Q.       Did you write that e-mail?
        25              A.       That looks like an e-mail I wrote,
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 174 of
                                       291

                                                                         Page 170
         1    yes.
         2               Q.      And then Robert McGregor responds
         3    on May 4, 2016 at 10.30 a.m. saying:            "At the
         4    point Hal was running it, was he the first or
         5    Dave?"; do you see that question?
         6               A.      Yes.
         7               Q.      You respond back "Dave, then Hal";
         8    do you see that?
         9               A.      I do.
        10              Q.       Did you write that?
        11              A.       That looks like my e-mail, yes.
        12              Q.       Was Dave the second person to run
        13    Bitcoin?
        14              A.       As far as I know, when I released
        15    the first code in October/November 2008, before it
        16    was publicly compiled or whatever else, I had a
        17    precompiled version that is not the current
        18    version of Bitcoin, it was early alpha, that was
        19    radically changed.        That was run by Dave, by Hal
        20    Finney, by my uncle, my ex-wife (without her
        21    understanding it), and credit, or one of the other
        22    guys in the early development of this.            There was
        23    another person who ran a copy as well.            I cannot
        24    remember his name; I apologize.           If I remember it
        25    I will bring it up, but -- that code was then
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 175 of
                                       291

                                                                          Page 171
         1    depreciated in November and relaunched with quite
         2    a number of changes on 3rd January 2009.             That
         3    crashed and a new version was then launched on the
         4    9th January 2009.       Unfortunately at that point
         5    Dave was then hospitalized and could not run the
         6    live version of Bitcoin.
         7              Q.       I am just asking if what you wrote
         8    in your e-mail is true, "Dave was the second
         9    person to run Bitcoin"; is that a true statement?
        10              A.       I believe I just answered it.
        11              Q.       "Yes", the answer is "yes", he was
        12    the second person to run Bitcoin?
        13              A.       He was the first person to run the
        14    code associated with Bitcoin that I know of.              As
        15    far as I know, my uncle did not do it at that
        16    stage, credit and Hal did not do it at that stage,
        17    my wife at the time did not do it at that stage.
        18    They did rerun some certain things later, so
        19    I believe, yes.
        20              Q.       Dr. Wright, do you recall telling
        21    "Ira Kleiman to leave others to be Satoshi and
        22    Dave not to be"?
        23              A.       No, I do not.
        24              Q.       Can you take a look at defense
        25    115950.    When that PDF opens please go to page 6
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 176 of
                                       291

                                                                         Page 172
         1    of 7?
         2                       MR. RIVERO:     I have it next to
         3    Satoshi's Vision, if you do upload and have
         4    located it.
         5    BY MR. FREEDMAN:
         6              Q.       Dr. Wright, do you have that up?
         7              A.       Something is -- there is a circle
         8    going around at the moment so I guess it is
         9    loading; 1 of 7.
        10                       MR. RIVERO:     I was saying that with
        11    a little pride that I had gotten it first.
        12    BY MR. FREEDMAN: Well done, Mr. Rivero.
        13              A.       Yes, I have that up.
        14    BY MR. FREEDMAN:
        15              Q.       Can you go to page 6 for me.          You
        16    should see an e-mail there on March 6, 2014 at
        17    5.12 p.m. from Craig S Wright; let me know when
        18    you have found that e-mail?
        19              A.       Yes.   Scroll down a little bit
        20    please.    Yes, I see that.
        21              Q.       Do you see where it says: "I will
        22    send you some rather private early e-mails today
        23    as long as you promise to delete after reading"?
        24              A.       I would never do that.
        25              Q.       You did not write this e-mail?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 177 of
                                       291

                                                                         Page 173
         1              A.       No, I did not write that e-mail.
         2              Q.       That is another e-mail masquerading
         3    as you but not you?
         4                       MR. RIVERO:     Object to the form.
         5    BY MR. FREEDMAN:
         6              Q.       That is a bad question.
         7              A.       I would say ----
         8              Q.       Do you see the second sentence --
         9    go ahead, Dr. Wright.
        10              A.       My answer would be you have a whole
        11    load of e-mails that come from Ira and other
        12    people that seem to want money and seem to want to
        13    say a whole lot of stories that are not true.
        14    Keep going.
        15              Q.       The second sentence of that e-mail
        16    says:    "Leave others to be Satoshi and leave Dave
        17    not to be"; do you see that?
        18              A.       Yes, I see that.
        19              Q.       Is your testimony today that you
        20    did not send that e-mail; is that correct?
        21              A.       I did not send that e-mail.
        22              Q.       Immediately after that you shared
        23    e-mails with Ira that purport to show you and Dave
        24    collaborating to create Bitcoin; do you recall
        25    that?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 178 of
                                       291

                                                                          Page 174
         1               A.      I have seen things in my
         2    discussions with my counsel that purport to be
         3    such e-mails, so I recall that, yes.
         4               Q.      So immediately after you sent that
         5    to Ira you then sent e-mails to Ira reflecting
         6    private communications between Dave and you
         7    purporting to show collaboration for a Bitcoin but
         8    you still maintain that original e-mail was not
         9    from you?
        10                       MR. RIVERO:     Object to the form.
        11              A.       In looking through some of these
        12    e-mails when I went through them, I had noted --
        13    can you scroll this one up for a second?             Keep
        14    going.    Yes, what I see here appears to be, like
        15    many others, bits tacked together.           There are ones
        16    where it ends with my sign-off, where parts of
        17    e-mails in a thing from Ira, there are parts of
        18    other things sent in a stream.          Some of these that
        19    are tacked together like that include sending from
        20    my HTC, I use a Samsung, I have used a Samsung
        21    phone since 2011, I have all the receipts for
        22    every phone I have bought, they are on the Samsung
        23    account.     I also have one saying that I used an
        24    iPhone.    I used an iPhone once in my life,
        25    I survived it one week, then I played golf.              This
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 179 of
                                       291

                                                                         Page 175
         1    was 2006.      I beat the iPhone to death literally.
         2    So, if you ever see e-mails from HTC they are not
         3    mine, from iPhone they are not mine.            Many of
         4    these others are tacked together bits.            Yes, I did
         5    not send all this, that is correct.
         6              Q.       Dr. Wright do you recall talking to
         7    Patrick Page in 2014 about Dave Kleiman?
         8              A.       I talked to Patrick Page multiple
         9    times about Dave Kleiman.
        10              Q.       Did you tell Patrick that Dave was
        11    the creator of Bitcoin?
        12              A.       No, I did not.
        13              Q.       Did you tell Patrick that Bitcoin
        14    was created by a group of people that included
        15    Dave Kleiman?
        16              A.       That is not what I actually said,
        17    no.
        18              Q.       What did you actually say?
        19              A.       I said Bitcoin -- sorry, Dave would
        20    have some Bitcoin most likely on computers or
        21    wallets at his home.        Dave is very important in my
        22    life.    I said "I am working on Bitcoin, I have
        23    been creating solutions", I did not discuss the
        24    creator of Bitcoin.       So, no, I was not hinting --
        25    I was -- I was not hinting, he was.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 180 of
                                       291

                                                                         Page 176
         1              Q.       Are you aware that Patrick Page has
         2    testified in his deposition that you did state to
         3    him that Dave Kleiman was the creator of Bitcoin
         4    and part of the team that created Bitcoin?
         5                       MR. RIVERO:     Object to the form.
         6              A.       I have not seen any testimony from
         7    Mr. Page.
         8    BY MR. FREEDMAN:
         9              Q.       What you say if you did see that
        10    testimony; is he lying?
        11                       MR. RIVERO:     Object to the form.
        12              A.       I have not seen any testimony from
        13    Mr. Page.
        14    BY MR. FREEDMAN:
        15              Q.       I understand.      I am telling you
        16    that the record will reflect it is there; is
        17    Mr. Page lying?
        18                       MR. RIVERO:     Object to the form.
        19              A.       I do not believe Mr. Page would be
        20    lying.    I believe if he has heard anything he
        21    would misquote it thinking something more.             More
        22    likely we have this human habit of seeing things
        23    in media and creating stories after the fact.
        24    This is why leading questions are not allowable
        25    for police.     For instance, a police officer is not
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 181 of
                                       291

                                                                         Page 177
         1    allowed to go "did you see the yellow car" because
         2    that will lead the witness to believe that they
         3    saw a yellow car even though they initially
         4    believed it was a red car.         If you start having
         5    media things going "did Dave Kleiman invent
         6    Bitcoin", and media and everything like that for
         7    years would have been going up to Patrick and
         8    going "when Dave invented Bitcoin", so by now it
         9    is quite fair that he believes that he heard that.
        10    BY MR. FREEDMAN:
        11              Q.       If you were to know that there was
        12    a contemporaneous record of that statement made
        13    around the time he heard it, would you revise your
        14    answer?
        15                       MR. RIVERO:     Object to the form.
        16              A.       No.   People, once again, make
        17    things that are not accurate, and, as you have
        18    already demonstrated, when I say something, I am
        19    quite often misunderstood.         I can be horribly
        20    literal in what I say and other people have
        21    implied sentences.       I do not.     So, I do the --
        22    someone phones "is your wife home", I will say
        23    "yes" and hang up type scenario, which is not
        24    actually what you are implying.           I am doing my
        25    best to -- I know you want me to answer questions;
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 182 of
                                       291

                                                                         Page 178
         1    part of my brain logically gets the fact that you
         2    are going please read the question, but I still do
         3    not always click on and, unless you actually say
         4    the word "for the record", it goes over my head at
         5    times.
         6    BY MR. FREEDMAN:
         7               Q.      Dr. Wright, in the beginning of
         8    Bitcoin was it required for there to be a series
         9    of machines to send and transmit information
        10    without ----
        11              A.       I missed that.
        12              Q.       In beginning of Bitcoin was it
        13    required that there be a series of machines that
        14    would send and transmit information without fail?
        15              A.       I am not sure what you are actually
        16    asking.    "Without fail": the question is a bit
        17    nebulous and I am not sure what you are asking
        18    without going into a description of the answer of
        19    Bitcoin.     Can you please clarify that for me, I am
        20    sorry?
        21              Q.       Sure, why don't we open your book
        22    Satoshi's Vision on the Art of Bitcoin.              Turn to
        23    page 15.
        24              A.       It is being scrolled towards page
        25    15.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 183 of
                                       291

                                                                         Page 179
         1              Q.       Under the words "the birth of
         2    Bitcoin."
         3              A.       Yes.
         4              Q.       Can you read that first paragraph
         5    for the record?
         6              A.       Yes.    So, in conjunction with what
         7    I explained later what we are doing:            "It required
         8    a series of machines to send and transmit
         9    information without fail.         This is far more
        10    difficult than you imagine."
        11              Q.       I do not see the conjunction "what
        12    I explain later", my sentence starts with "a few
        13    people understand"; can you start from there for
        14    the record?
        15              A.        Yes.    "Few people understands what
        16    was required in the beginning of Bitcoin.             It
        17    required a series of machines to send and transmit
        18    information without fail.         This is far more
        19    difficult than you may imagine."
        20              Q.       So now let me re-ask the question,
        21    in the beginning of Bitcoin was required for there
        22    to be a series of machines to send and transmit
        23    information without fail?
        24              A.       Yes.    That required a group of
        25    machines as a small tight-knit cluster that I ran
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 184 of
                                       291

                                                                         Page 180
         1    so that even if any local machine fell over, got
         2    patched, whatever else, the others in that node
         3    would keep going.
         4              Q.       By extension, anyone who was
         5    running a machine could send and transmit
         6    information was helping provide a necessary
         7    service for Bitcoin?
         8              A.       That is what nodes do.        Nodes act
         9    as an agent to the network, the network being
        10    effectively myself as the issuer.           The nodes would
        11    then be paid in relative amounts to provide the
        12    transmission etc.        That was more than just home
        13    users.    It would be the requirement at the time to
        14    run multiple machines so that all of them would
        15    not go down.      Any of those would be requiring
        16    patching etc., and time stamping of all the
        17    transactions that were being tested.
        18              Q.       Dr. Wright, would be fair to say
        19    that you did all you could to hide information
        20    concerning the development of Bitcoin?
        21              A.       No.
        22                       MR. RIVERO:     Object to the form.
        23              A.       No, I did not -- I did very little
        24    to hide the development of Bitcoin.            I had
        25    actually talked to a number of people in the
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 185 of
                                       291

                                                                         Page 181
         1    Australian Tax Office, I had set up arrangements,
         2    I had a formally issued warrant over intellectual
         3    property, I had an accountant who recorded
         4    information for multiple companies, including
         5    information defense.        I had contacted, between
         6    2008 and 2013, the commissioner, the three deputy
         7    commissioners of the Australian Tax Office, senior
         8    officials of Oz industry, people within the US,
         9    people in the Australian military, people within
        10    the Australian Federal Police.          I had talked to
        11    people working in the network area, the copyright
        12    area of the Australian New South Wales Police whom
        13    I had done work with taking down Pirate Bay and
        14    tried to talk about Bitcoin with them.
        15    I discussed Bitcoin with Alan Granger, my partner
        16    at BDO.    I attempted to have a meeting with three
        17    or four other partners at BDO telling them how
        18    beneficial Bitcoin would be as a time-stamping and
        19    notarization service and that it would basically
        20    revolutionize accounting.         I had in 2007 started a
        21    mailing group and other group calls CAGS
        22    (Compliance Audit Governance and Security), which
        23    I stopped because I was trolled relentlessly by
        24    people who thought the idea of legislation over
        25    money and all the rest was, let me say, an
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 186 of
                                       291

                                                                         Page 182
         1    anathema to what they wanted.          I spoke to people
         2    in the UK, I spoke to people in FATF, I spoke to
         3    people in APRA, which is the Australian Prudential
         4    Regulatory Authority.        I spoke to people in
         5    multiple Islamic banking areas talking about the
         6    value of tokens.       Would you like me to keep going?
         7    I can.
         8    BY MR. FREEDMAN:
         9               Q.       Dr. Wright, all I asked you was a
        10    yes or no question: would it be fair to say that
        11    you did all you could to hide information
        12    concerning the development of Bitcoin.            It would
        13    really help if you would try to answer the
        14    questions posed because we have a limited amount
        15    of time.
        16              A.        I believe that is answering the
        17    questions posed.       I do not believe that would be
        18    ----
        19              Q.        Let me change the question
        20    slightly.       Would it be fair to say that you did
        21    all you could to suppress information concerning
        22    the development of Bitcoin?
        23              A.        No, I had communicated with people
        24    in Victoria, New South Wales, Queensland, the USA,
        25    UK, Jordan, a number of other Member States, I had
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 187 of
                                       291

                                                                         Page 183
         1    communicated with people in University of
         2    Newcastle, Northumbria University, Charles Sturt
         3    University.      I had multiple communications with
         4    many people.      What I did not want to do is have a
         5    sort of people out there in things like LOLs or
         6    anonymous know who I was.
         7              Q.       Do you think we might be able to
         8    have a five minute break, and you have a
         9    conversation with Mr Wright, Mr. Rivero?
        10                       MR. RIVERO:     Hold on one second.
        11    Dr. Wright, do me a favor.         I have objected to the
        12    question.      Try to answer the question.        I do see
        13    you say "no", Mr. Freedman posed once again, and,
        14    Dr. Wright, if you could try to respond briefly
        15    I would appreciate it.
        16    BY MR. FREEDMAN:
        17              Q.       Would it be fair to say you did all
        18    you could to suppress information concerning the
        19    development of Bitcoin?
        20                       MR. RIVERO:     Object to the form.
        21    Dr. Wright, can you try to respond in a brief
        22    fashion to that?
        23              A.       No, I did very little to suppress
        24    knowledge of Bitcoin.
        25    BY MR. FREEDMAN:
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 188 of
                                       291

                                                                         Page 184
         1              Q.       Dr. Wright, can you go to Satoshi's
         2    Vision, the book published under your name.
         3    I would like you to go to page 30.           Three
         4    paragraphs up from the bottom of page 30 ----
         5              A.       Which is the start of that
         6    paragraph?
         7              Q.       Starts "some would always lose and
         8    I wanted to direct your attention to the middle:
         9    "I did all I could to hide and suppress
        10    information concerning the development of Bitcoin
        11    and much more"; do you see that?
        12              A.       I see that.
        13              Q.       How is that consistent with your
        14    testimony today?
        15              A.       You are talking about two different
        16    time periods.      I am talking about from 2015 on
        17    here, I did everything to try and basically not
        18    come out into the media between when people
        19    started talking about me in 2015 right up until
        20    now, until 2017 I did everything to try and hide.
        21    You are talking about two different things.              Did
        22    I, from the beginning of Bitcoin, hide and
        23    suppress information, no, I should have.             I wish
        24    I had.
        25              Q.       So you only started hiding and
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 189 of
                                       291

                                                                         Page 185
         1    suppressing in 2015?
         2              A.       Yes.
         3                       MR. RIVERO:     Object to the form.
         4    BY MR. FREEDMAN:
         5              Q.       Did you do everything you could to
         6    muddy the waters around Bitcoin's origin?
         7              A.       No, I did not.
         8                       MR. RIVERO:     Object to the form.
         9    BY MR. FREEDMAN:
        10              Q.       Can you turn to the next page of
        11    Satoshi's Vision, 31, the third paragraph:             "I did
        12    all I could to muddy the waters, I did all I could
        13    to stay private and have a life with parts that
        14    remain mine.      Early on I could even put up the
        15    false claims of fraud knowing that in the long
        16    term it's not going to matter"; do you see that?
        17              A.        Yes, I see two things that are
        18    unrelated and you are trying to relate them.
        19              Q.       How is it consistent with your
        20    testimony that you did not try to muddy the waters
        21    around Bitcoin's origin?
        22              A.       This does not say I did not tried
        23    to muddy the water around Bitcoin's origin.              You
        24    are adding implied words that are not implied.
        25    There is no statement saying "I did all I could do
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 190 of
                                       291

                                                                         Page 186
         1    to muddy the waters concerning the creation of
         2    Bitcoin".     It saddens me.      My right to privacy and
         3    right to know about people talking about my life,
         4    it was people basically hacking my wife's server,
         5    my children's servers.        I didn't want people to
         6    know where I lived, where I worked, where
         7    I studied.     Right now I have just had to drop one
         8    of my PhDs.     The reason, not because I cannot
         9    study it, not because I'm not doing well, but
        10    because that had probably around 100 complaints
        11    that Craig Wright is doing two degrees
        12    simultaneously.      I was allowed to, I went through
        13    everything in the board, and again, I have had a
        14    call to go before the Dean to justify why I should
        15    be able to keep doing this and not get kicked out.
        16    I have dropped one of my PhDs because people call
        17    up and complain to the Dean endlessly saying "it
        18    is not right that Craig is enrolled in two
        19    different degrees, he is going to cheat by doing
        20    two different things".        My argument was I am doing
        21    law and mathematics.        There is no overlap between
        22    mathematics and law.        Yet, I am still having to
        23    justify myself.      Yes, I hid my address, I hid
        24    where I was, I tried to hide, I tried to let no
        25    one know where my company was based, I tried to
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 191 of
                                       291

                                                                         Page 187
         1    ensure that no one knew anything about my family.
         2    I tried to stay as hidden as I could and yet
         3    people still attack me.        The one thing that I love
         4    more than anything else which is studying is has
         5    been taken from me because people that I won't
         6    even go into -- yes, I did, but that does not say
         7    I muddied the waters around Bitcoin, so do not try
         8    and twist things.
         9              Q.       Let us just agree to disagree on
        10    what the implication of that sentence is.
        11              A.       No, I do not agree to disagree.
        12                       MR. RIVERO:     Objection.
        13                       MR. FREEDMAN:      Okay.    Dr. Wright,
        14    can you take a look at defense 65750.
        15    (Exhibit Defense 65750 referred to)
        16                       MR. RIVERO:     Let me note for the
        17    record that it is now past 7pm London time.              Can
        18    I ask how much longer you intend to go?
        19                       MR. FREEDMAN:      Six hours on the
        20    record.
        21                       MR. RIVERO:     That is not actually
        22    the court's order.       The court's order is quite
        23    clear, and it is not six hours on the record, it
        24    is, I am reading it, it is "the defendant's
        25    deposition shall take place from 1 p.m. GMT to 7pm
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 192 of
                                       291

                                                                         Page 188
         1    GMT each day".
         2                       MR. FREEDMAN:      Mr. Rivero, I would
         3    say that just we granted our request to extend it
         4    for 12 hours; he did not set a time.            I do not
         5    think it was her intention, though I do not know,
         6    to limit the deposition to not more than 12 hours
         7    on the record, and that was also before this
         8    entire proceeding had to go forward through video.
         9    As you can tell, as you yourself have apologized,
        10    there is a lot of delay associated with this and
        11    we are doing the best we can.          If we past the time
        12    that you think appropriate JUDGE REINHARDT is on
        13    the line.
        14                       MR. RIVERO:     Mr. Freedman, that is
        15    a district court order.        I do not get to interpret
        16    it and neither do you.        I know you had a half hour
        17    of technical difficulties, but the reason that we
        18    have had this postponed to this date was never
        19    because of us.      We opposed every extension, we did
        20    not create the virus either, nor did you.             We got
        21    into this situation because you in effect sought
        22    an extension last week, which was denied; you
        23    communicated to us over the weekend you wanted to
        24    seek another extension.        We have never tried to
        25    postpone this.      You do not get to interpret that,
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 193 of
                                       291

                                                                         Page 189
         1    if you want to make it an emergency application to
         2    Judge Bloom to modify her order, I encourage you
         3    to do.    What I am asking you simply, I am willing
         4    to be reasonable and recognize that there were
         5    some technical difficulties, I asked you when is
         6    this concluded?
         7                       MR. FREEDMAN:      Mr. Rivero, let me
         8    clarify some statements you made on the report.
         9    The reason I contacted your office to find out if
        10    you would be amenable to the extension is because
        11    over the weekend Mr. Dolwich came down with
        12    symptoms consistent with Covid-19, so did
        13    Mr. Roche.     A partner in our New York City office
        14    also went to the hospital on Friday to be tested
        15    for symptoms for Covid-19.         Mr. Brenner has had to
        16    engage in self-isolation because a family member
        17    of his has spiked a fever.         Being that we could
        18    not be in the same room and people were sick and
        19    ill, I sought to see whether or not you would be
        20    amenable to an emergency extension.            You said no
        21    and we did not seek it, and we have been doing our
        22    best to meet that time limit.
        23                       Mr. Rivero, let me finish.         When,
        24    at some point, if you decide that the deposition
        25    should stop, then I invite you to either instruct
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 194 of
                                       291

                                                                         Page 190
         1    your client to walk out or ask the court who is on
         2    the phone to rule on this issue.           Until then, let
         3    us please move forward.
         4                       MR. RIVERO:     Mr. Freedman, we have
         5    four people who were being tested on Friday;
         6    everyone is in the same situation.           You sought a
         7    further continuance of this deposition which was
         8    denied midweek last week.         You told us that you
         9    were going to seek relief after today for the
        10    fourth time.      We did not get into the situation.
        11    We have in every instance wanted this to proceed
        12    at earlier times because Mr. Wright's schedule is
        13    extraordinarily complicated.          I did not say again
        14    stop the deposition, I asked a very reasonable
        15    question: how long do you intend to proceed?
        16                       MR. FREEDMAN:      I disagree with your
        17    characterization of the order.          It says clearly
        18    that our motion is granted in part and denied in
        19    part.    "The deposition and time limit of the
        20    defendant, Craig Wright, shall be extended to 12
        21    hours in the course of two days."           I understand
        22    your position, Mr. Rivero; we are not going to
        23    agree.    The best way to move forward is to allow
        24    me to continue.
        25                       MR. RIVERO:     You are not answering.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 195 of
                                       291

                                                                         Page 191
         1    Go ahead.
         2    BY MR. FREEDMAN:
         3              Q.       Dr. Wright, did you ever tell
         4    anyone that you wanted to talk about exactly what
         5    Dave's involvement in Bitcoin was to ensure there
         6    were no conflicting views on that later?
         7              A.       That not what that says.
         8              Q.       I asked you if you ever made that
         9    statement?
        10              A.       No, that is my wife, I believe.
        11              Q.       I did not ask you about any
        12    document yet.      I just asked you if you made that
        13    statement?
        14              A.       No, that is my wife's statement, so
        15    you are asking me did I make a statement and
        16    I very much doubt that I made that statement, it
        17    sounds like my wife.        As the full statement you
        18    have made about Dave's creation of Bitcoin or
        19    whatever else, conflicting views etc., so ----
        20              Q.       Do you recall participating in an
        21    interview on February 20, 2019 with The Bad Crypto
        22    Podcast, for episode 242 entitled "is Craig Wright
        23    the real Satoshi"?
        24              A.       No, when was that?       I do too many
        25    of these things.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 196 of
                                       291

                                                                         Page 192
         1              Q.       February 20, 2019?
         2              A.       I honestly do not remember, I do
         3    too many of these things, so, no.
         4              Q.       Open up the file that is entitled
         5    Z10; do you have that in front of you.
         6              (Exhibit Z10 referred to)
         7              A.       Yes, I do.
         8              Q.       Does this help refresh your
         9    recollection of whether or not you appeared on The
        10    Bad Crypto Podcast on 20/2/19?
        11              A.       No, it does not, I do not remember
        12    this particular one.
        13              Q.       Do you remember being asked at that
        14    interview if you claimed to be Satoshi and
        15    responding "I said I was part of the creation.
        16    I also said if you have a partnership and someone
        17    dies it is no longer a partnership"?
        18              A.       Again I do not remember the
        19    interview so, no, I do not remember.
        20              Q.       Do you recall the interviewer
        21    asking you:     "So you are saying Satoshi Nakamoto
        22    is a pseudonym for a group of at least two or more
        23    people that you were part of" and you responding
        24    "um, I had help from Dave"?
        25              A.       No, I do not remember that
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 197 of
                                       291

                                                                           Page 193
         1    interview at all.
         2              Q.       Well, what do you think you meant
         3    when you said "I had help from Dave"?
         4              A.       Again, I do not recall it so
         5    I cannot say -- if you are saying I said that then
         6    when I say Dave helped me, as I said Dave helped
         7    me stay sane, Dave helped me basically get through
         8    life, Dave helped me as my best friend, Dave
         9    helped me at one point as my only friend.
        10              Q.       What did you mean when you said you
        11    were part of the creation?
        12              A.       The third reference in the White
        13    Paper by Mathias is the first widespread reference
        14    to a time chain which is now called blockchain.
        15    That actually references an earlier paper that I
        16    also referenced in the White Paper from 1991.
        17    That takes the use of distributing via what they
        18    had as a newspaper of hashes, and binary tree
        19    which is now falsely named a Merkle tree, and
        20    taking all the timestamp data, the hashes thereof
        21    in a Merkle structure and broadcasting it.             The
        22    original creation of that timestamp server, the
        23    authors believed that it couldn't be distributed.
        24    They thought there was no secure way of doing a
        25    distributed timestamp server.          Mathias and others,
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 198 of
                                       291

                                                                         Page 194
         1    when they created what was effectively the first
         2    blockchain system, which is still used in many
         3    early timestamp systems, so, no, I did not create
         4    blockchain because it already existed.            What I did
         5    was I took a timestamp solution for a time chain
         6    and linked it to an economic system to create a
         7    P2P network based on certain other networks that
         8    existed at the time basically involving proof of
         9    work and other things.        Mondo Mnet was a
        10    distributed system, similar in some ways to
        11    eDonkey and others, that allowed a tokenization of
        12    currency, but the creators of that system, which
        13    includes people like ZUKU, who do not like me,
        14    wanted to create a more socialist version of what
        15    could have been Bitcoin, but that does not work
        16    because it is an economic solution.            Effectively
        17    the creation of Bitcoin is really a whole lot of
        18    other inventions that are tacked together.             If it
        19    was not for the creation of the blockchain, over a
        20    decade before I created Bitcoin, then there would
        21    not be Bitcoin.      Everyone says when I didn't
        22    create blockchain that I am saying something
        23    there, but the creation of blockchain was done
        24    originally as a proposed idea in 1991, and then
        25    extended in 1996, '97 and '98 with the final paper
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 199 of
                                       291

                                                                         Page 195
         1    in 1999.       The launch of that system was then taken
         2    by Vero-sign and RSA who currently use such a
         3    system to run a non-distributed timestamp server.
         4    If I had said that all this is not mine, it is
         5    because it is not.       I did not invent blockchain.
         6    Blockchain was actually an idea that existed
         7    already.       What I used was a different system, a
         8    timestamp server, a centralized single point of
         9    failure timestamp server that is incredibly
        10    non-robust that can easily fail.           I used the
        11    survival analysis and survivability studies that I
        12    had been doing in universities, such as Charles
        13    Sturt, to create a distributed version of such a
        14    timestamp server and economically incentivize it
        15    to create M-net which is able to be run by
        16    multiple parties in a way that does not require
        17    any of them to trust the others.
        18              Q.       Do you think that because Dave died
        19    you no longer have a partnership with him?
        20                       MR. RIVERO:     Object to the form.
        21              A.       I did not have a partnership with
        22    Dave so it cannot end.
        23    BY MR. FREEDMAN:
        24              Q.       Was Dave ever your partner?
        25                       MR. RIVERO:     Object to the form.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 200 of
                                       291

                                                                         Page 196
         1    Asked and answered.        You may answer.
         2              A.       The definition of partner is wide.
         3    If you look at the definition under the thesaurus
         4    it means "friend, companion"; it also refers to
         5    partnership under law.        If you are talking about
         6    was Dave my partner, as in a partnership
         7    arrangement in a business, no, Dave had never been
         8    my partner in any business, I do not operate in
         9    partnerships under business.          Dave was however my
        10    best friend, he was my online companion, the
        11    person I phoned, the person who helped ensure that
        12    my current wife and I are actually still married.
        13    So, depends on which partner.          If you mean
        14    business partner, not ever.         If you mean my best
        15    friend, yes.
        16    BY MR. FREEDMAN:
        17              Q.       Okay.    Dr. Wright, can you open
        18    1667372, one is an PDF, do not open that one,
        19    which is just a slip sheet, you have to open the
        20    other one.     Do you know what this document is?
        21              (Exhibit 1667372 referred to)
        22              A.       I am seeing a small circle with a
        23    spinning blue thing.        They have selected the file
        24    and I have an adobe symbol, now a spinning circle
        25    thing again.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 201 of
                                       291

                                                                           Page 197
         1              Q.        You were going to take the Excel
         2    and not the adobe.
         3              A.        An Excel spreadsheet seems to be
         4    loading.       I see a file in front of me.
         5              Q.        Do you recognize what the file is?
         6              A.        It would most likely be a
         7    communication log.
         8              Q.        Is it a Skype communication log
         9    between you and Mark Ferrier?
        10              A.       That is what it appears to be, yes.
        11              Q.       Can you look at 117?
        12                       THE COURT REPORTER: Sorry.         Mark
        13    who?
        14              A.       Ferrier.
        15    BY MR. FREEDMAN:
        16              Q.       Look at line 17, please, Dr.
        17    Wright, and read that for the record.
        18                       MR. RIVERO:     I object to the
        19    document which frankly I do not understand.
        20    I believe there is a context around this.             Go
        21    ahead Dr. Wright.
        22              A.       The line starts: "Craig S Wright,
        23    11.26.06, 12/2/2013 my partner, Dave, and I have
        24    been working on something of value for a while now
        25    so I guess how can you help me?"
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 202 of
                                       291

                                                                         Page 198
         1    BY MR. FREEDMAN:
         2              Q.       Dr. Wright, is this not you calling
         3    Dave Kleiman your partner?
         4              A.       As I said he was my best friend, he
         5    helps me, yes.
         6              Q.       But not your business partner?
         7              A.       No, he is not my business partner
         8    in this.
         9              Q.       Dr. Wright, can you scroll down for
        10    me to line 74?
        11              A.       Yes.
        12              Q.       Can you read that for the record?
        13              A.       "Craig S Wright 08.47.42, 10/4/2013
        14    "no my partner, not my business partner Dave."
        15              Q.       Dave was your business partner?
        16                       MR. RIVERO:     Object to the form.
        17              A.       No, it says "my partner, not my
        18    business partner."
        19    BY MR. FREEDMAN:
        20              Q.       Dave?
        21              A.       Yes.
        22              Q.       Finish the sentence, "not my
        23    business partner, Dave"?
        24              A.       I said the sentence first off then
        25    I repeated "my partner, not my business partner".
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 203 of
                                       291

                                                                         Page 199
         1              Q.       Can you go down with me to line
         2    100; do you recall the day Dave died?
         3              A.       Yes.
         4              Q.       What date was that?
         5              A.       I do not remember the exact date.
         6              Q.       Does April 26, 2013 ring a bell?
         7              A.       26/27 something, because I am in
         8    Australia and travel I do not remember whether in
         9    my time zone it was 26 or 27.          I believe in
        10    America it was the 26th, but I am not sure if that
        11    was the 27th in Australia.
        12              Q.       Can you read line 100 for the
        13    record?
        14              A.        Yes.    "My best friend and business
        15    partner died a few days back."
        16              Q.       Start from the beginning.
        17              A.       "100 Craig S Wright 14.28.41, 30
        18    April 2013 sorry my best friend and business
        19    partner died a few days back and I am in a class
        20    right now."
        21              Q.       Dave was your business partner,
        22    Dr. Wright?
        23              MR. RIVERO: Object to the form.
        24              A.       No, I disagree, if you are in a
        25    company using that terminology is still not going
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 204 of
                                       291

                                                                         Page 200
         1    to be saying that someone is a business partner in
         2    a partnership.      This is a difference between
         3    someone in a corporation and someone working with
         4    you and the other, so, no, you are
         5    mischaracterizing.
         6    BY MR. FREEDMAN:
         7               Q.      Dr. Wright, can I ask you to take a
         8    look at DEFAUS 550141?
         9               (Exhibit DEFAUS 550141 referred to)
        10              Q.       Before that document comes up, you
        11    called Dave your business partner in that
        12    document, correct?
        13              A.       You are trying to confuse business
        14    partner as someone I worked with, with a
        15    partnership.      I called someone that term, that is
        16    correct.     That does not imply partnership by your
        17    own evidence, because that is actually a
        18    discussion between different companies.
        19    BY MR. FREEDMAN:
        20              Q.       Let me know when you have up DEFAUS
        21    550141.    Do you recognize what this document is?
        22              A.       Yes.
        23              Q.       This is an e-mail correspondence
        24    between Michelle Seven and yourself?
        25              A.       No.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 205 of
                                       291

                                                                         Page 201
         1              Q.       What is it?
         2              A.       It is partly between there --
         3    Michelle Seven was trying to blackmail me.
         4              Q.       You take a look on Wednesday May
         5    20, 2015 at 1.57 a.m., and e-mail from Craig S
         6    Wright; do you see that e-mail half way down the
         7    first page?     Do you see that, Dr. Wright?
         8              A.       Yes.
         9              Q.       Do you see in that e-mail you write
        10    "in the past Dave Kleiman was my best friend and
        11    business partner, he died a couple of days ago."
        12              A.       No, I do not see where I write.
        13              Q.       You do not see that?
        14              A.       No, I do see that.
        15              Q.       Did you write that?
        16              A.       No, I did not.
        17              Q.       Did somebody else write this
        18    e-mail?
        19              A.       This is most likely Uyen.         Uyen was
        20    at this point dealing with Michelle Seven.
        21    Michelle Seven was trying to blackmail me.
        22              Q.       It was not you?
        23              A.       That was blackmailed, yes, it was
        24    me that was blackmailed.
        25              Q.       It was not you that sent this
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 206 of
                                       291

                                                                         Page 202
         1    message, is that a correct statement?
         2              A.       That is not what you asked.
         3              Q.       I am asking it now, did you write
         4    that e-mail, did you send that e-mail?
         5              A.       No, I just stated before, Uyen was
         6    actually acting for me against Michelle Seven, who
         7    was trying to blackmail me at this stage.
         8              Q.       Can you go back to Satoshi's Vision
         9    the book published under your name for me?             Let me
        10    know when you get up to page 12, please?
        11              A.       May I ask if you can zoom in a
        12    little bit.     Page 12, and it is zoomed so I can
        13    see it.
        14              Q.       Do you see the paragraph that
        15    starts off "in order to fund my work"?
        16              A.       Yes.
        17              Q.       Can you read that first sentence
        18    for the record please?
        19              A.        "In order to fund my work, my
        20    partner, Dave Kleiman, and I sold code that was
        21    using in gaming out of countries such as Costa
        22    Rica."
        23              Q.       You called Dave Kleiman your
        24    partner again?
        25              A.       Yes, once again Dave Kleiman was my
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 207 of
                                       291

                                                                         Page 203
         1    best friend.
         2              Q.       Then you say "Dave took the biggest
         3    risk", do you see that?
         4              A.       Yes.
         5              Q.       You say:    "The mere issuing of CO1N
         6    was illegal, I wasn't American but Dave was so
         7    that was a problem."        Do you see that?
         8              A.       Yes.
         9              Q.       Why was it a problem for Dave to
        10    issue CO1Ns if he was not your partner in the
        11    creation of Bitcoin?
        12              A.       You will find that you are taking
        13    that sentence in a different way than I do.              "In
        14    order to fund my work my partner Dave Kleiman and
        15    I sold code that was used in gaming out of
        16    countries such as Costs Rica.          Dave took the
        17    biggest risk."      The risk is gaming out of
        18    countries such as Costa Rica.          The problem with
        19    the American crack down in 2005 was that it made a
        20    lot of activities on internet gaming illegal and
        21    started actually actions against people who were
        22    based outside of -- within US areas.            I was there
        23    when the CEO of the Sporting Bet was arrested by
        24    Americans when he touched down.           Sporting Bet, who
        25    I used to contract to, was a British UK company,
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 208 of
                                       291

                                                                         Page 204
         1    that was a listed company in the country that I am
         2    now living.       I was quite offended that the
         3    Americans arrested someone in a legally licensed
         4    company that was working for that I knew quite
         5    well.    But what we are talking about here is risk
         6    and the risk is directly related to gaming.              Then
         7    I wasn't American but Dave was, so that was a
         8    problem.       The funding here is talking about code
         9    being sold out of countries, such as Costa Rica,
        10    for internet gambling.
        11              Q.       Dr. Wright, open Defense 1597497,
        12    do you have that in front of you?
        13              A.       I am waiting.
        14              (Exhibit Defense 1597497 referred to)
        15              A.       Still looking for it, loading,
        16    whatever.      Adobe symbol is coming up.        The
        17    spinning circle quadrant thing is there with the
        18    little blue line around the circle going around.
        19                       MR. RIVERO:     While we are waiting
        20    for this, I will note that it is now 7.30 p.m. in
        21    London, we have been on this teleconference for
        22    more than six hours and I ask again what is your
        23    expectation about how much long you have.              Bear in
        24    mind there is no quarantine in London yet but all
        25    these folks need to get home in the same kinds of
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 209 of
                                       291

                                                                         Page 205
         1    conditions we are dealing with here.            We have been
         2    going half an hour longer than provided for in the
         3    original order that set this deposition.             How long
         4    have we been on the record for?
         5                       THE VIDEOGRAPHER:       4 hours 57
         6    minutes on the record.
         7                       MR. COHEN:     Just so everyone is
         8    aware, because the comment that Mr. Rivero made,
         9    since we have been on the record the UK Government
        10    has actually put the UK on lockdown.            Whether that
        11    makes a difference for the purposes of this
        12    session today, I will leave that to others.              But
        13    just given the comment that was made about
        14    quarantine, I thought I would update everyone on
        15    the situation.
        16                       MR. FREEDMAN:      Can you let us know
        17    what the advisory was because I am curious; we
        18    have to keep public safety.
        19                       MR. COHEN:     The advice was for
        20    people to avoid public contact as much as
        21    possible, not go to any social gatherings or
        22    restaurants or bars and to avoid travel, to travel
        23    into work to the extent possible.
        24                       MR. RIVERO:     We cannot repair what
        25    happened today.      I certainly hope on the continued
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 210 of
                                       291

                                                                         Page 206
         1    date we start properly, we minimize breaks.
         2    Mr. Freedman, I think your position is
         3    unreasonable but I am not at this point
         4    instructing Dr. Wright not to answer anything.
         5    You say we have another hour.          I will be
         6    considering it as we go.         Please ask your next
         7    question.
         8              A.       After this, I will need to have a
         9    break, sorry.
        10    BY MR. FREEDMAN:
        11              Q.       Do you recognize the e-mail in
        12    front of you?
        13              A.       I do.
        14              Q.       Is this an e-mail from you to
        15    Kathryn Ungar of the New South Wales Police?
        16              A.       Yes.
        17              Q.       Dr. Wright, could you open up the
        18    next attachment, 01589197 -- sorry, no, that is
        19    the wrong one.      I need you to open 019 -- 1597500.
        20              (Exhibit 1597500 referred to)
        21              A.       It is open.
        22              Q.       Do you recognize this is the
        23    attachment to the e-mail which is a witness
        24    statement?
        25              A.       No, I can only see part of it.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 211 of
                                       291

                                                                         Page 207
         1    I will need to scroll through.          It would appear to
         2    be my witness statement, yes.
         3              Q.       And do you see on page 502 --
         4    sorry, not it is my turn for my technology to
         5    glitch.    Can you turn to page 503, paragraph 13.
         6    It says: "Between March and April 2013 I had a
         7    number of communications with Mark via Skype, this
         8    included voice calls but was mostly by text.              In
         9    the course of conversations discussed with Mark
        10    the concept of a Bitcoin exchange by which smart
        11    contracts would be connected.          This was an idea
        12    that I had developed with my business partner Dave
        13    Kleiman for a period of over a decade."
        14              A.       Yes.
        15              Q.       Do you see that?
        16              A.       Yes.
        17              Q.       Is that in your statement?
        18              A.       It is.
        19              Q.       Do you want to take the restroom
        20    break now?
        21              A.       Yes, please.
        22              (Recess at 7.34 p.m. to 7.44 p.m.)
        23                       MR. FREEDMAN:      The one thing I want
        24    to be clear on the record, Mr. Rivero and I have a
        25    disagreement over the amount of time we get and we
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 212 of
                                       291

                                                                         Page 208
         1    can sort that out.       The one thing that cannot
         2    happen is folks there being put in danger or any
         3    kind of health hazard.        You said the UK has been
         4    put on lockdown.       If you believe that your health
         5    or safety is at risk, that is a completely
         6    different story.       I am not there, I do not know
         7    what the story is.
         8                       MR. COHEN:     I do not believe that
         9    anyone's health or safety in this room is at risk.
        10    I was merely updating everyone on this call as to
        11    the position because Mr. Rivero spoke about
        12    potential quarantine.        Obviously since we started
        13    this deposition the position had changed somewhat.
        14    We are here now so we may as well push on.
        15                       MR. RIVERO:     I wanted to --
        16                       JUDGE REINHARDT:       Counsel, this is
        17    the judge.     I have another appointment, I have to
        18    leave in 45 minutes, which will be 4.30 US time.
        19    You can feel free to continue with the deposition.
        20    If there is any matters that need ruling I will
        21    deal with those when we reconvene on Wednesday.
        22                       MR. RIVERO:     Thank you, your Honor.
        23    BY MR. FREEDMAN:
        24              Q.       Dr. Wright, if you could open
        25    defense 1667260 for me.        Let me know when you have
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 213 of
                                       291

                                                                         Page 209
         1    that up?
         2              (Exhibit Defense 1667260 referred to)
         3              A.       I have that up.
         4              Q.       Do you recognize what this document
         5    is?
         6              A.       It is an evidence draft, that was
         7    being drafted between myself and my solicitors.
         8              Q.       A draft of the witness statement we
         9    saw before?
        10              A.       I cannot say whether it was the
        11    witness statement before, but my solicitors and
        12    I had been communicating and my solicitors were
        13    helping me write a document.          I was engaged in
        14    going back and forwards with my solicitors, my
        15    lawyers, taking advice and basically writing a
        16    document.
        17              Q.       Can you go to defense 1667263 in
        18    the same document, a different page, page 4 of the
        19    PDF.
        20                       MR. RIVERO:     This is a draft.
        21    Preserve all rights as to attorney/client
        22    privilege.     Go ahead.
        23    BY MR. FREEDMAN:
        24              Q.       Are you there?
        25              A.       I am waiting for it to load.          Yes,
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 214 of
                                       291

                                                                         Page 210
         1    there is a document on the screen.
         2               Q.      Is this the same document you were
         3    in before down to page 4?         Do you see page 4,
         4    paragraph 20?
         5               A.      I do.
         6               Q.      This is the same paragraph we
         7    looked at in the witness statement before in 20 it
         8    talks at the Bitcoin Exchange and has a statement
         9    "this is an idea that I developed with my business
        10    partner Dave Kleiman for a period of over a
        11    decade."     Do you see that?
        12              A.       I see that.
        13              Q.       Underneath in bold, can you read
        14    that sentence for the record, please?
        15              A.       It is a heading that my lawyers put
        16    in saying: "I started developing smart contracts
        17    in 2007.     Dave and I worked on this for a number
        18    of years up to 2011."
        19              Q.       Is it true that Dave and you worked
        20    on smart contracts in 2007 to 2011?
        21              A.       I talked about smart contracts they
        22    were not what is in Bitcoin.          I had worked on the
        23    concept of what became part of a patent I filed
        24    with Jamie Wilson and Dave had been my sounding
        25    board on that.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 215 of
                                       291

                                                                         Page 211
         1              Q.       Can you go down to paragraph 22 of
         2    the same document?
         3              A.       Excuse me.
         4              Q.       Read the first paragraph -- the
         5    first sentence of paragraph 22 for the record
         6    please?
         7              A.        "The idea conceived by David and
         8    me was to develop a system that integrated
         9    supervisory control and data acquisition SCADA
        10    software and a Bitcoin Exchange.           I had a strong
        11    interest in SCADA systems and published a book on
        12    the topic that was released in February 2013."
        13              Q.       Dr. Wright, I just asked you to
        14    read the first sentence.         Did you and David
        15    conceive of this idea?
        16              A.       No, I conceived of the idea and in
        17    2011 I invited David to be part of a number of
        18    filings for papers I had been and research I had
        19    been doing that were listed with the Department of
        20    Homeland Security under the BAA processes.             Dave
        21    was meant to run machines and help me control all
        22    this, I had been talking about it with Dave, that
        23    was part of what W&K was meant to do.            W&K would
        24    have been funded by Department of Homeland
        25    Security if Dave had successfully continued all
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 216 of
                                       291

                                                                         Page 212
         1    the administrative filings that he did not do.
         2              Q.       Dr. Wright, did you and Dave keep
         3    some of your work together secret?
         4              A.       I had lots of things in my life
         5    that were secret, mainly -- not because I was
         6    aiming to be secret or anything like this, the
         7    things I did with him I just didn't talk to people
         8    about.    I did not talk to many people other than
         9    Dave and my now wife.
        10              Q.       Can you open DEFAUS 112964 for me
        11    please.    Let me know when that comes up?
        12              (Exhibit DEFAUS 112964)
        13              A.       I have it up.
        14              Q.       Can you go down to page DEFAUS
        15    112966 page 3 of the PDF, an e-mail from Craig
        16    Wright to Carter Conrad and Patrick Page, dated
        17    February 12, 2014 at 5.21 a.m.; did you write this
        18    e-mail.
        19              A.       This says from Patrick Page.
        20              Q.       It is loading for me.        We are
        21    looking at the wrong e-mail.          It is the e-mail
        22    from Craig Wright to Carter Conrad and Patrick
        23    Page, dated February 12, 2014 at 5.21 a.m.
        24              A.       Yes, that is in front of me.
        25              Q.       Did you write this e-mail?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 217 of
                                       291

                                                                         Page 213
         1              A.       Yes, I did.
         2              Q.       Do you see it says "Dave and I ran
         3    a project in the US, we ran it there, we kept what
         4    we did secret."
         5              A.       Yes, I do.
         6              Q.       You knew Dave kept your dealings
         7    between you a secret?
         8              A.       That is not what I said.
         9              Q.       I just asked, did you know that he
        10    kept it secret?
        11              A.       Again, I do not really know what
        12    Dave did.
        13              Q.       Do you know if Dave told his family
        14    about the Bitcoin?
        15              A.       I do not know what Dave did.
        16              Q.       Did you ask Dave to keep Bitcoin a
        17    secret?
        18              A.       No, I did not.
        19              Q.       Do you see where it says "the
        20    company he ran there mines Bitcoins?
        21              A.       That would apply to W&K but, yes,
        22    I see that.
        23              Q.       The next sentence that says: "The
        24    amount DK mined is far too large to e-mail"?
        25              A.       I see that.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 218 of
                                       291

                                                                         Page 214
         1              Q.       "I know this is cryptic and I know
         2    I gave Dave the shits with this and some of the
         3    things we did in W&K but he was my best friend and
         4    I am not sure where else to contact."            Do you see
         5    that?
         6              A.       I see that.
         7              Q.       Did you have a fight with Dave
         8    Kleiman in April 2013 before he died?
         9              A.       No, I did not.
        10              Q.       We are having a technical issue
        11    here.    Let us come back to that while we work out
        12    our technical issue.
        13                       Where are all the places you mined
        14    Bitcoin before 2011?
        15              A.       Physical locations you mean or
        16    companies?
        17              Q.       Yes -- no physical locations?
        18              A.       Bagnue(?), machines running out of
        19    my farm, that was probably 50 kilometers west of
        20    Port Macquarie up in the hinterland.            It was lot
        21    3, By Barrow Road, Bagnue, 2446 Australia.             When
        22    I am saying this of course what I am saying I did
        23    not mine Bitcoin companies I ran, I operated
        24    machines that mined for those to be specific.
        25    Liserow(?), 95 Woodview Avenue, that was in New
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 219 of
                                       291

                                                                         Page 215




         4    church parish ran Bitcoin code and software.
         5    Where else?     Do you want other people who ran it
         6    for me or just mine?
         7              Q.       Just the locations of where you
         8    mined your Bitcoins?
         9              A.       Well, I did not mine my Bitcoin.
        10    That is once again incorrect.          Information Defense
        11    PDY Limited was formed in January 2009.             I was one
        12    of many shareholders in that company.            I was the
        13    CEO and I had staff and those staff also helped me
        14    run machines.      Everything mined by that company
        15    was initially, until July of that year when a
        16    warrant was called, that company and then it went
        17    over to another company.         So, are you specifically
        18    saying my Bitcoin, or are you saying basically
        19    anything I did as a company?
        20              Q.       Anything you did as a company?
        21                       MR. RIVERO:     Object to the form.
        22              A.       Up until what period?
        23    BY MR. FREEDMAN:
        24              Q.       Well, why don't you take me through
        25    your -- stop that for a second.           I see our
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 220 of
                                       291

                                                                          Page 216
         1    technical difficulty got resolved.           Can you go to
         2    the document entitled "the fury."
         3                       MR. RIVERO:     Was this just
         4    uploaded?
         5                       MR. FREEDMAN:      Yes, it was just
         6    uploaded.
         7                       MR. RIVERO:     Yes, got it.
         8    BY MR. FREEDMAN:
         9              Q.       Let me know when you have it.           Do
        10    you have it up?
        11              A.       I have it up there now.
        12              Q.       Do you recall you got in a fight
        13    with Dave Kleiman in April 2013 you said "no"; do
        14    you recall that?
        15              A.       Yes.
        16              Q.       Go to page 2 of 4 on that PDF, the
        17    paragraph starts in March 2013, do you see that?
        18              A.       I see that.
        19              Q.       Do you see the statement:         "In
        20    early April 2013 I had a fight with Dave.             Money
        21    was tight for both of us.         Bitcoin was not easy to
        22    sell at that point, not in any quantity that
        23    mattered.      The fight was the last time I ever
        24    spoke to Dave.      Later April 2013 Dave died."           Do
        25    you see that?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 221 of
                                       291

                                                                         Page 217
         1              A.       Yes.
         2              Q.       Did you or did you not have a fight
         3    with Dave in April 2013?
         4              A.       I did not really have a fight with
         5    Dave.    I yelled, I ranted, and so, by definition,
         6    I did not have a fight because Dave just sat there
         7    and listened to me.       I complained about things.
         8    I called some people at the Australian Tax Office
         9    many names.     They had basically agreed to settle
        10    the court case with me in November 2012, but they
        11    dicked around -- and the only way to put it is
        12    dicked around -- and I was waiting around on the
        13    settlement, and meanwhile still fighting them
        14    trying to bankrupt me for the settlement that they
        15    already agreed owed me money, and I was having
        16    some troubles with that because of them freezing
        17    my ability to get money with other things,
        18    including liberty reserve, and money being seized
        19    and the correct terminology would not be if I am
        20    going to be under oath and saying that fight
        21    because fight would be two-sided.           It was in some
        22    ways worse than a fight because Dave stood, and
        23    I do not know whether he was standing, he would be
        24    sitting, Dave sat there and listened to me and
        25    Dave put up with my rant and Dave listened to me
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 222 of
                                       291

                                                                         Page 218
         1    as I yelled and screamed and complained, not at
         2    him, at the world.       The last thing I remember was
         3    yelling and screaming as he listened, which is
         4    what he did a lot.
         5              Q.       Dr. Wright, did you ever mine
         6    Bitcoin with Dave Kleiman at any point?
         7              A.       No.   You do not mine Bitcoin with
         8    someone.
         9              Q.       Did you ever mine Bitcoin with W&K
        10    at any point?
        11              A.       No, I was not with W&K.
        12              Q.       Did you ever contract to mine
        13    Bitcoin in the United States prior to 2013?
        14              A.       No, no Bitcoin was mined in the
        15    United States prior to 2013.
        16              Q.       Did you ever control Bitcoin that
        17    was mined in the United States?
        18              A.       I do not know.      I purchased Bitcoin
        19    in 2011, I do not know what the location of where
        20    it was mined would be.        I did not ask, I bought it
        21    from an exchange, I have the receipts and the
        22    purchase material from that.
        23              Q.       Was the Bitcoin that you purchased
        24    mined for a foreign trust?
        25              A.       No, it was not mined -- as far as
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 223 of
                                       291

                                                                         Page 219
         1    I know no.     The mining of the Bitcoin that I
         2    purchased was independent of anything I had to do
         3    with me, it was purchased without knowledge on an
         4    exchange that ran out of Russia which I then moved
         5    into a company that was put into a trust.
         6              Q.       Look at the defense 01097415?
         7              (Exhibit Defense 01097415 referred to)
         8              A.       I am awaiting it now.
         9                       THE COURT REPORTER:       Repeat the
        10    number.    We have it.      Thank you.
        11              A.       It has loaded now.
        12    BY MR. FREEDMAN:
        13              Q.       I am not actually seeing it.
        14                       MR. RIVERO:     It is a one-page
        15    e-mail correct.
        16                       MR. FREEDMAN:      Should be, hold on.
        17                       MR. RIVERO:     OK.
        18    BY MR. FREEDMAN:
        19              Q.       Dr. Wright do you recognize this
        20    e-mail as an e-mail you forwarded to Ms Watts on
        21    April 2, 2015?
        22              A.       You will have to scroll down so
        23    I can see it.      Can you go up a little bit.         Yes,
        24    I recognize this.
        25              Q.       Do you see the e-mail that you
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 224 of
                                       291

                                                                         Page 220
         1    wrote to Michael Hardy on 27 January 2014 at 4.53
         2    p.m.?
         3               A.       No, but I will continue for you on
         4    that one.       I saw the e-mail that I dictated to
         5    Angela Demetriu, starts with D end with U and it
         6    is Greek, not trying to be awful, I am just having
         7    a problem because I am tired pronouncing her name.
         8               Q.       Your executive assistant?
         9               A.       Yes, my EA.    So I basically
        10    transcribed and she typed it.
        11              Q.       Did you look it over before you
        12    sent it?
        13              A.       Yes, I did.     I know this one was
        14    what I asked her to write.
        15              Q.       Do you see the second paragraph.
        16    Can you read that first sentence in the second
        17    paragraph for me?
        18              A.       Yes.
        19              Q.       It says:    "The Bitcoin I control
        20    was mined in the US for a foreign trust and
        21    company that was set up following the information
        22    defense incident and was prior to the reversal of
        23    the foundless, reckless claim against me".             Do you
        24    see that?
        25              A.       Yes, I see that.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 225 of
                                       291

                                                                         Page 221
         1              Q.       You told me that the Bitcoin
         2    controlled was not mined in the US for foreign
         3    investor company?
         4                       MR. RIVERO:     Object to the form.
         5              A.       No, that is not correct.
         6    BY MR. FREEDMAN:
         7              Q.       Did you ever have Dave mine Bitcoin
         8    for you?
         9                       MR. RIVERO:     Object to the form.
        10              A.       No.
        11    BY MR. FREEDMAN:
        12              Q.       Did Dave ever help you mine Bitcoin
        13    in the United States?
        14                       MR. RIVERO:     Object to the form.
        15              A.       No, he did not.
        16    BY MR. FREEDMAN:
        17              Q.       Did you ever have the private keys
        18    to Bitcoin Dave mined?
        19              A.       No, I did not.
        20              Q.       Did you ever move your mining
        21    process to Dave?
        22              A.       Sorry, what?
        23              Q.       Did you ever move your mining
        24    process to Dave?
        25              A.       No, I did not.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 226 of
                                       291

                                                                         Page 222
         1              Q.       Did you ever have Dave mine Bitcoin
         2    in an overseas trust?
         3              A.       No, I did not.
         4              Q.       Did you ever have Dave mine Bitcoin
         5    in overseas companies?
         6              A.       No, I did not.
         7              Q.       Did you ever have access to the
         8    private keys to Bitcoin Dave mined in overseas
         9    trust?
        10              A.       No, nor do I know whether Dave
        11    mined Bitcoin or not.
        12                       MR. RIVERO:     Object to the form.
        13    BY MR. FREEDMAN:
        14              Q.       Did you ever have access to the
        15    private keys for Bitcoin Dave mined in overseas
        16    companies?
        17              A.       I do not know if Dave even mined
        18    Bitcoin in overseas companies which would make it
        19    impossible for me to know anything about the keys.
        20              Q.       Do you ever have access to private
        21    keys to Bitcoin that Dave created?
        22              A.       Dave didn't create Bitcoin.
        23              Q.       Would it be fair to say you could
        24    not have given someone the private keys to Bitcoin
        25    Dave mined?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 227 of
                                       291

                                                                         Page 223
         1              A.       That would not be fair to say, and
         2    that is not accurate either.
         3                       MR. RIVERO:     Object to the form.
         4    BY MR. FREEDMAN:
         5              Q.       Would it be accurate to say you
         6    could not have given someone the private keys to
         7    Bitcoin that Dave mined?
         8                       MR. RIVERO:     Object to the form.
         9              A.       It would be accurate because
        10    I could not have given something I do not have.
        11    BY MR. FREEDMAN:
        12              Q.       Was there any co-operation between
        13    you and Dave to mine Bitcoin?
        14              A.       No, there was not.
        15                       MR. RIVERO: Objection asked and
        16    answered.
        17    BY MR. FREEDMAN:
        18              Q.       I am going to ask you to take a
        19    look at defense 01597484; do you have it in front
        20    of you?
        21              (Exhibit defense 01597484 referred to)
        22              A.       I do now.
        23              Q.       The top of this e-mail, it is a
        24    printout of an e-mail from you to John Cheshur,
        25    who was CFO of the company, Alexander McCaughn,
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 228 of
                                       291

                                                                         Page 224
         1    Jonathan Slater and Nicholas Mavrakis with a CC to
         2    your wife, Ms Watts, is that correct?
         3              A.       Yes, this is a communication ----
         4              Q.       There is no question pending.          Do
         5    you see underneath there it says "more to come"?
         6              A.       I see the communications with my
         7    lawyers in Australia, yes.
         8              Q.       You forwarded this, this e-mail was
         9    a forward of e-mails below; is that an accurate
        10    characterization?
        11              A.       I do not know, I haven't seen the
        12    e-mails below.
        13              Q.       Go to the bottom, the very first
        14    e-mail in the chain.
        15              A.       Can I actually start from the top
        16    and go down, so I can see it.
        17              Q.       The chronological order is reverse
        18    chronological order.
        19              A.       If you want me to answer the
        20    question I have to do it in my way, so please
        21    scroll down slowly.       You want me to answer whether
        22    this is correct or whatever else, so please scroll
        23    down; keep going, please.         Yes.
        24              Q.       Is this an e-mail -- I forgot the
        25    question I asked you.        I asked you: you forwarded
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 229 of
                                       291

                                                                         Page 225
         1    this e-mail -- not sure that -- let me rephrase
         2    the question.      Is it accurate to say that you
         3    forwarded correspondence between you and Mark
         4    Ferrier to the individuals listed at the top of
         5    this e-mail that we have already mentioned?
         6               A.      Yes, that is accurate.
         7               Q.      Are these real e-mails between you
         8    and Mark Ferrier?
         9               A.      This is not an e-mail, it is a PDF.
        10              Q.       Does the PDF represent the e-mails
        11    that you actually sent between you and Mark
        12    Ferrier -- sent and received between you and Mark
        13    Ferrier?
        14              A.       I would have to verify everything
        15    in there, but it appears to be accurate from the
        16    best of my recollection.
        17              Q.       At the bottom of the e-mail, the
        18    very first e-mail from Mark Ferrier to you is at
        19    5/23/2013 at 2.34 p.m., Mark says: "You are good
        20    for it so it seems and these guys are waiting.
        21    I have a great feeling about this.           Once this is
        22    done the pain deal closes, we are going to have a
        23    long profitable friendship.         You do what you do
        24    and I will sell it.       Mark."    Do you see that?
        25              A.       Yes.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 230 of
                                       291

                                                                         Page 226
         1              Q.       Above that you say:       "I will start
         2    to send the addresses and get you the private
         3    keys.    I hope you understand that with this value
         4    transaction I need to see the code before
         5    I release everything"; do you see that?
         6              A.       Yes, I do.
         7              Q.       Mark responds back to you and says
         8    "Craig, so tell me where you got this stuff"; do
         9    you see that?
        10              A.       Yes.
        11              Q.       You respond back to him on 23 May
        12    2013 at 5.09 p.m. "I have a trust overseas.
        13    I moved it and the mining process to Dave Kleiman
        14    when I had a few issues with the tax people.
        15    I still do not trust them but I do want to do
        16    things in Oz."      Do you see that?
        17              A.       I see that.
        18              Q.       Did you send that?
        19              A.       I did not send that one, but it is
        20    part of a series of communications that I sent as
        21    e-mails that this represents.
        22              Q.       This is the only fake e-mail that
        23    we have reviewed so far?
        24                       MR. RIVERO:     Object to the form.
        25              A.       Sorry?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 231 of
                                       291

                                                                         Page 227
         1    BY MR. FREEDMAN:
         2              Q.        You said you did not send this, who
         3    sent this?
         4              A.        That is not what I just said.
         5              Q.        Did you send this e-mail to Mark
         6    Ferrier?
         7              A.        As I said, the e-mail that this
         8    relates to appears to be one that I sent to Mark
         9    Ferrier.       I did not say that I did not send this
        10    e-mail.
        11              Q.       Did you send this e-mail to Mark
        12    Ferrier; that is the question I am asking?
        13              A.       I sent an e-mail along these lines
        14    to Mark Ferrier, this is not an e-mail.
        15              Q.       Is this a copy of that e-mail?
        16              A.       No, it is a PDF extract, it is an
        17    extract that would appear to be the e-mail.
        18              Q.       All right.     So Mark Ferrier
        19    responds he says "so why even do it here"; do you
        20    see that response?
        21              A.       Yes.
        22              Q.       You respond back on 23rd May 2013
        23    at 5.38 p.m.:      "Well nothing is really here.
        24    I understand that you are not keeping any Bitcoin
        25    just payment in cash so it comes from overseas and
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 232 of
                                       291

                                                                         Page 228
         1    stays overseas, I just want to do things here"; do
         2    you see that?
         3              A.       Yes.
         4              Q.       Mark responds:      "Your loss mate.
         5    If it was me I would be finding a way to do what
         6    you want without letting others in"; do you see
         7    that?
         8              A.       Yes.
         9              Q.       You respond back to Mark on 23 May
        10    2013 at 5.52 p.m.:        "Well you get paid.       The guys
        11    you have arranged get paid, you have cash, then
        12    they have what they want and I have my code.              If
        13    this works, we all win.        I had Dave mine the
        14    Bitcoin overseas and all it has cost is sunk.
        15    I cannot miss what I have never had.            I have never
        16    touched the Bitcoin we recreated in the overseas
        17    trust and companies and what I care about is
        18    making something more."        Do you see that?
        19              A.       Yes, which says I never received or
        20    had any Bitcoin that Dave may have had overseas.
        21              Q.       In the e-mail below you said that
        22    you were going to send the private keys to the
        23    Bitcoin, Mark Ferrier asked you where you got it
        24    from and you responded that you moved the mining
        25    process to Dave Kleiman and this was Bitcoin that
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 233 of
                                       291

                                                                         Page 229
         1    was mined in overseas trust, is that an accurate
         2    characterization of the e-mail we just read?
         3                       MR. RIVERO:     Object to the form.
         4              A.       No, it is not.
         5    BY MR. FREEDMAN:
         6              Q.       Can you open up defense 1597598?
         7              (Exhibit Defense 1597598 referred to)
         8              Q.       Do you have that in front of you?
         9              A.       No, I do not.
        10                       MR. RIVERO:     Do we have a page
        11    reference?
        12                       MR. FREEDMAN:      First page, 1597598.
        13              A.       Can I ask a quick question?
        14    Andreas, how long do you want to make this because
        15    I still have 90 minutes to get home.            I am rather
        16    tired now and I am sure everyone else is.
        17                       MR. RIVERO:     I would like to take
        18    that up in 10 minutes, if you are with me we will
        19    address it in 10 minutes.
        20              A.       I do not want to be driving home
        21    too late tonight.
        22              MR. RIVERO: I understand.
        23    BY MR. FREEDMAN:
        24              Q.       Do you recognize this e-mail?
        25              A.       I know the e-mail.       The people in
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 234 of
                                       291

                                                                         Page 230
         1    the e-mail I do not recognize off the top of my
         2    head, no.
         3               Q.      This is you -- is this printout of
         4    an e-mail you forwarded to John Cheshur, a bunch
         5    of other folks and your wife Mrs. Watts, is that
         6    accurate?
         7               A.      That would appear to be accurate,
         8    yes.
         9               Q.      Below it includes the e-mail from
        10    accounts@mjfminingservices.com sent to you?
        11              A.       Yes.
        12              Q.       On Thursday 15 August 2013,
        13    correct?
        14              A.       Yes.
        15              Q.       It says:    "Hello, we have accepted
        16    and verified the private keys sent to us below"
        17    and there is a list of Bitcoin addresses; is that
        18    accurate?
        19              A.       I would not be able to say whether
        20    they are accurate without looking at the company
        21    accounts.
        22              Q.       They purport -- they appear to be
        23    Bitcoin addresses right?
        24              A.       Appearances can be deceptive.
        25                       MR. RIVERO:     Object to the form.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 235 of
                                       291

                                                                         Page 231
         1               A.      If I can make a quick comment,
         2    I think one of the things you are misunderstanding
         3    is that Mark Ferrier was working with Payne to
         4    mine gold, not Bitcoin -- physical gold.             So there
         5    are times when there are comments concerning gold
         6    and the mining of physical gold ore and there are
         7    Bitcoin mining in similar sentences.            So, I think
         8    my lack of clarity at times makes that a little
         9    bit confusing for people.
        10    BY MR. FREEDMAN:
        11              Q.       Dr. Wright, did Dave mine Bitcoin
        12    in 2009?
        13              A.       As far as I know now, no.
        14              Q.       Do you know about his mining set-up
        15    at all?
        16              A.       His what, sorry?
        17              Q.       His mining set-up?
        18              A.       The only thing Dave had set up in
        19    2009 was a laptop.
        20              Q.       Can you go back to the Satoshi's
        21    Vision book that was published under your name?
        22              A.       Yes.
        23              Q.       Let me know when you have it up?
        24    Page 16?
        25              A.       Yes.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 236 of
                                       291

                                                                         Page 232
         1              Q.        The second paragraph from the top,
         2    three lines up from the bottom of that paragraph
         3    it says:       "There weren't a lot of other machines
         4    running Bitcoin in 2009.         To my knowledge Dave ran
         5    one machine that is full-time and he ran three or
         6    four on and off", do you see that?
         7              A.        Yes.
         8                        MR. RIVERO:    What paragraph on 16?
         9                        MR. FREEDMAN:     The second from the
        10    top.
        11    BY MR. FREEDMAN:
        12              Q.       You were aware that Dave Kleiman
        13    was mining Bitcoin in 2009?
        14              A.       No.
        15              Q.       Can you look at DEFAUS 516701.
        16              (Exhibit DEFAUS 516701 referred to)
        17              Q.       Do you recognize this as an e-mail
        18    from you to somebody called Benjamin Wright?
        19              A.       Yes, Benjamin Wright is a US
        20    attorney.
        21              Q.       Do you see below that it appears to
        22    be a printout of you forwarding an e-mail between
        23    you and Benjamin Wright that occurred to be a
        24    Linked-In, do you see that?
        25              A.       Yes, you have to keep going down,
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 237 of
                                       291

                                                                           Page 233
         1    sorry.    Yes.
         2              Q.       Did you send these messages?
         3              A.       I cannot remember but it is
         4    possible I did.      I was friends with Benjamin.
         5              Q.       Do you see on January 28, 2014 at
         6    1.21 p.m. it says "Craig Steven Wright wrote,
         7    worth a try, the Winklevoss twins are right into
         8    Bitcoin, Dave Kleiman and I started mining in
         9    2009...(reads to the words)... It is a shame Dave
        10    died last year before fruition but all is moving
        11    ahead"; do you see that?
        12              A.       I see that.
        13              Q.       You did know Dave Kleiman mined
        14    Bitcoin in 2009?
        15              A.       No, I think the error you are
        16    making is that I had initially had a belief that
        17    Dave was mining because when I talked to Dave the
        18    things he told me were that, yes, he is running
        19    the servers, and yes, he is doing things.             That
        20    would have started from when he got out of
        21    hospital in the end of February 2009, except what
        22    I later found out was that Dave had not wanted to
        23    lie to me and had not told me the truth.             Rather
        24    than admitting that he was not able to run the
        25    laptop and software, as he kept telling me he was
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 238 of
                                       291

                                                                         Page 234
         1    doing, he had, because of his troubles with
         2    infections and whatever else, had been taking
         3    money I had been giving him and he had been
         4    purchasing a combination of opiates and cocaine
         5    and barbiturates on Silk Road.
         6              Q.       Do you recall meeting with the ATO
         7    on several occasions?
         8              A.       I met with the ATO on several
         9    occasions dating back to 1985.
        10              Q.       Do you recall meeting with them on
        11    several occasions in 2014 and 2015?
        12              A.       I have met with many people from
        13    the tax office and many people in other government
        14    departments.
        15              Q.       Do you recall meeting that took
        16    place on February 18, 2014?
        17              A.       Not off the top of my head, no.
        18              Q.       I want to go back for a second to
        19    DEFAUS 516701, the e-mail and the linked-in
        20    messages.
        21              Q.       You know what, Dr. Wright, I am not
        22    sure we have time.       Let us move on.       Do you recall
        23    meeting with the ATO on February 18, 2014?
        24              A.       No, I do not remember the
        25    particular days when I met with the ATO.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 239 of
                                       291

                                                                         Page 235
         1              Q.       Do you recall that the ATO provided
         2    you with transcripts of the meetings?
         3              A.       They gave my lawyers transcripts of
         4    the meetings.
         5              Q.       And can you take a look at DEFAUS
         6    00115519 for me?
         7              (Exhibit DEFAUS 00115519 referred to)
         8                       MR. RIVERO:     115179?
         9                       MR. FREEDMAN:      I said 115519.
        10                       MR. RIVERO:     Okay.
        11    BY MR. FREEDMAN:
        12              Q.       I do not think it is up yet.
        13                       MR. RIVERO:     I am not seeing it.
        14    BY MR. FREEDMAN:
        15              Q.       Do you have it up there?
        16              A.       I have an e-mail in front of me, or
        17    what appears to be an e-mail or at least a PDF of
        18    an e-mail.
        19              Q.       It shows a PDF of an e-mail from
        20    John Cheshur to yourself on March 6, 2014; is that
        21    accurate?
        22              A.       It is a PDF of an e-mail between
        23    John Cheshur and my main corporate CEO e-mail, it
        24    is not myself.
        25              Q.       John Cheshur is forwarding an
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 240 of
                                       291

                                                                         Page 236
         1    e-mail from the Australian Tax Office which says:
         2    "I have attached a transcript of your meeting with
         3    us on 18 February 2014.        This is a transcribing by
         4    Auscript."     Do you see that?
         5              A.       I see that, yes.
         6                       MR. RIVERO:     I do not know if the
         7    -- sorry, go ahead.
         8    BY MR. FREEDMAN:
         9              Q.       Do you see that?
        10              A.       I see that.
        11              Q.       It says:    "Also please see attached
        12    the minutes of our meeting on 26 February 2014,
        13    could you please review and advice of any errors
        14    or omissions.      If you are satisfied that the
        15    minutes are an accurate reflection of the
        16    discussion, please advice as such"; do you see
        17    that?
        18              A.       Yes.
        19              Q.       Can you go out and into defense
        20    52514.    Do you have the next e-mail in front of
        21    you?
        22              (Exhibit Defense 52514 referred to)
        23              A.       No.
        24              Q.       Can we bring defense 52514 before
        25    Dr. Wright?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 241 of
                                       291

                                                                         Page 237
         1              A.       Thank you.
         2              Q.       Do you see that Dr. Wright?
         3              A.       Yes.
         4              Q.       This reports to be a report out of
         5    an e-mail from you to Ramona Watts on June 24,
         6    2015 at 9.27 a.m.; do you see that?
         7              A.       Yes.
         8              Q.       Here you make some corrections to
         9    the 11 page doc, do you see that?
        10              A.       No, I do not.
        11              Q.       Page 10, an 11-page doc,
        12    20140226MM.pdf, do you see that?
        13              A.       Yes, except your ----
        14              Q.       Dr. Wright, the question is if you
        15    saw it.    Do you see it says the term "cores" is
        16    used; do you see that?
        17              A.       Yes.
        18              Q.       This is in the 2013/2014 year, do
        19    you see that?
        20              A.       Yes, I see this.
        21              Q.       "I missed this as they transcribed
        22    cores as chords", do you see that?
        23              A.       I see that.
        24              Q.       Is this an e-mail you sent?
        25              A.       No, it is a PDF of an e-mail
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 242 of
                                       291

                                                                         Page 238
         1    I sent.
         2              Q.       Dr. Wright, can you open defense
         3    51769?
         4              (Exhibit Defense 51769 referred to)
         5                       MR. RIVERO:     Before this document
         6    is used, I note my objection.          Our intention to
         7    seek exclusion of these documents in limine based
         8    on expert testimony and so I think all the
         9    questioning is improper based on this transcript,
        10    but go ahead.
        11    BY MR. FREEDMAN:
        12              Q.       Dr. Wright, this is the record of
        13    client contact we just referenced in your last
        14    e-mail dated February 26, 2014, is it not?
        15              A.       I am still waiting for it to come
        16    up on my screen.
        17              Q.       When you do you will note it is 11
        18    pages?
        19              A.       I have a document in front of me.
        20    It is 11 pages.
        21              Q.       Is this titled "record of client
        22    contact" and dated 26 February 2014?
        23              A.       26 February 2014.       It is a meeting
        24    between John Cheshur and Anne Wrightson.
        25              Q.       Do you see on defense 51770, the
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 243 of
                                       291

                                                                         Page 239
         1    bottom of the page, the last paragraph, read what
         2    your CFO told the ATO.
         3              (Exhibit defense 51770 referred to)
         4                       MR. RIVERO:     Object to the form.
         5              A.       I have to get to the page.         I see
         6    the last paragraph.
         7              Q.       Can you read it for the record,
         8    please?
         9              A.       "JC: we understand.       Craig Wright
        10    took the Bitcoin that he mined offshore.             At the
        11    time it was worth 3-4 cents.          The total value of
        12    this was around $5,000.        He then started up W&K
        13    Info Defense LLC with Mr. Dave Kleiman.             W&K was
        14    an entity created for the purpose of mining
        15    Bitcoins.      Craig Wright is a forensic computer
        16    expert.    He constantly updated himself attending
        17    courses, workshops and training sessions.             He is
        18    also a university lecturer at Charles Sturt
        19    University and conducts courses.           He even provides
        20    services to some Australian government agencies,
        21    including the ATO and the Defense Force.             However,
        22    this is all done on a very high level."
        23              Q.       You did not correct this statement
        24    "W&K was an entity created for the purpose of
        25    mining Bitcoins"; did you?
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 244 of
                                       291

                                                                            Page 240
         1                       MR. RIVERO:     Object to the form.
         2              A.       That is incorrect.       What you are
         3    saying is taking an e-mail between myself and my
         4    wife, pointing out errors.         What I did do was
         5    I went to my lawyers, I had conversations with my
         6    Australian lawyers where we had pointed out many,
         7    many errors in this.        The errata for this document
         8    was too large and the document is not admissible
         9    even in Australian processes because it is
        10    completely inaccurate.
        11                       MR. RIVERO:     By allowing Dr. Wright
        12    to testify about these communications with
        13    Australian counsel we are not waving our rights in
        14    the event that we are successful on appeal.              We
        15    are trying to corporate to advance this discovery.
        16                       MR. FREEDMAN:      Top of the next
        17    page, Dr. Wright, read the next paragraph in the
        18    top of the next page?
        19              A.        "Craig Wright had mined a lot of
        20    Bitcoins.      Craig Wright then took the Bitcoins and
        21    put them into a Seychelles trust.           A bit of it was
        22    also put into Singapore.         This was run out of an
        23    entity from the UK.       Craig had gotten
        24    approximately 1.1 million Bitcoins.            There was a
        25    point in time where he had around 10% of all the
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 245 of
                                       291

                                                                         Page 241
         1    Bitcoins out there.       Mr. Kleiman would have had a
         2    similar amount.      However, Mr Kleiman passed away
         3    during that time.       He was a war veteran and he was
         4    wheelchair bound."
         5              Q.       Did you give this information to
         6    John Cheshur?
         7              A.       No, this is not an accurate
         8    document and the commentary in it is not accurate,
         9    and I was not involved at that time.
        10              Q.       You did not correct that statement
        11    when you e-mailed to Mrs. Watts, did you?
        12                       MR. RIVERO:     Object to the form.
        13              A.       The problem you are trying to do is
        14    catch me out going I did not correct it when
        15    I e-mailed Mrs. Watts because there is no
        16    correcting it with Mrs. Watts in 2015.            The
        17    corrections were made shortly after in 2014.              This
        18    document that had been sent to me by John, we
        19    discussed with our lawyers and had meetings with
        20    the tax office stating, in 2014, that this was
        21    erroneous.     So, no, after the corrections had all
        22    already been made, I did not then go back to my
        23    wife and go "make the corrections again".
        24    BY MR. FREEDMAN:
        25              Q.       Dr. Wright, let us look at the last
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 246 of
                                       291

                                                                          Page 242
         1    document before we break for the day.            Can you
         2    open DEFAUS 01859475?
         3              (Exhibit DEFAUS 01859475 referred to)
         4              A.       I think we are getting an echo.
         5    BY MR. FREEDMAN:
         6              Q.       We are almost done.        Let me know
         7    when you have DEFAUS 01859475?
         8              A.       It is loading now.        There is an
         9    e-mail "re UK designed by human".
        10              Q.       Do you recognize this as an e-mail
        11    send by you to John Cheshur, Andrew Summer and Ms
        12    Watts on April 2, 2014 at 9.20 a.m.            Do you
        13    recognize this e-mail?
        14              A.       Can you scroll down?        It looks
        15    familiar.
        16              Q.       Did you send this e-mail?
        17              A.       Can you go back up again?         Yes,
        18    this looks familiar.
        19              Q.       Can you read this e-mail for the
        20    record?
        21              A.       Yes, I can.     "Hello.     We have the
        22    e-mail from Dave below.        This was from December
        23    2012.    The simple answer is that we have and
        24    control the company completely now.            The
        25    screenshot is the site in October 22, 2012, so
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 247 of
                                       291

                                                                         Page 243
         1    Dave had been there at that point.           There was a
         2    risk from October 2012 when Dave reserved this and
         3    before it was paid for, but we have control fully.
         4    The main thing here is that Dave mined all of this
         5    outside Australia and even if we had managed to
         6    screw this and somehow lose control of the
         7    company, it would still have been using overseas
         8    right to BTC.      I was not the person doing the
         9    mining, Dave was."
        10              Q.       Dr. Wright, is it not true that
        11    Dave did all the mining for you as Satoshi
        12    Nakamoto?
        13              A.       No, it is not.
        14              Q.       You wrote that though, did you not?
        15                       MR. RIVERO: Objection.
        16              A.       You are mischaracterizing what
        17    I just said once again.        I did not say Dave mined
        18    for me, and when I read that e-mail that is not
        19    anything that I have just said.
        20              Q.       The e-mail below from Dave Kleiman,
        21    is that a real e-mail from Dave to you?
        22              A.       Please scroll down so I can see.
        23    Can I see the subject line, go up.           Yes, it looks
        24    like an e-mail I have gotten in the past from
        25    Mr. Kleiman.
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 248 of
                                       291

                                                                         Page 244
         1              Q.       Dave Kleiman?
         2              A.       Yes.
         3              Q.       Can you read that e-mail for the
         4    record?
         5              A.       Yes.   "No need.     There are several
         6    others from October.        If we come into any issues
         7    but we only need one.        Your trust is in the
         8    Seychelles and you want to have noting known of
         9    mine in P, so it should all be good.            We only need
        10    one dormant and untraded company to sit as the
        11    owner of the Bitcoin we are mining into them.
        12    I am assuming you do not want WKID to be a
        13    director.      The Brits do not allow this -- sorry,
        14    Brits do allow this."
        15    BY MR. FREEDMAN:
        16                       MR. RIVERO: If there is no pending
        17    question, I am asking how much time has elapsed?
        18                       THE VIDEOGRAPHER:       Six hours and
        19    three minutes.
        20                       MR. RIVERO:     Unless you have
        21    another minute, we are now an hour and 46 minutes
        22    beyond the order and beyond total time as well.
        23    Mr. Freedman, wrap it up right now.
        24                       MR. FREEDMAN:      Last question, Dr.
        25    Wright.    What did you take Dave Kleiman to mean
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 249 of
                                       291

                                                                         Page 245
         1    when he said that "Bitcoin we are mining into
         2    them"?
         3              A.       Dave tried to assure me that he was
         4    still working and doing things.           Dave had promised
         5    me that he was setting things up and that money
         6    I had given him would be used for building
         7    machines and doing other work.          That never
         8    occurred.      What I did not realize at the time,
         9    because I trusted Dave implicitly, was that Dave
        10    basically was not saving money, Dave was spending
        11    all the money on cocaine, on barbiturates, on
        12    painkillers, on opiates.
        13                       MR. RIVERO:     We are concluding
        14    today.    This is it.     I am not -- we are concluding
        15    right now.     I would like to say on the record, we
        16    are all now very aware that we are beyond today,
        17    so the additional time should be discounted and
        18    I am going to ask on the record that we start on
        19    time, I am willing to start early if the judge is
        20    available, or counsel, I am willing to start half
        21    an hour or further early.         We need to finish
        22    within the time provided by district court order
        23    on Wednesday.      It is not right to have people, we
        24    are in a circumstance that we all understand,
        25    having to travel at this time of night.             That is
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 250 of
                                       291

                                                                         Page 246
         1    my position.      I am glad to discuss it with you,
         2    Mr. Freedman, but please make arrangements so we
         3    can accomplish this within the time set out in the
         4    district court order and finish this on Wednesday.
         5                       I do not know if you have, I would
         6    like to have the time noted now as we conclude the
         7    deposition.
         8                       THE VIDEOGRAPHER:       We have been on
         9    the record for six hours and five minutes.
        10              (Deposition concluded at 8.47 p.m.)
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 251 of
                                       291

                                                                         Page 247
         1                       CERTIFICATE OF WITNESS
         2
         3     I, Craig Wright, am the witness in the foregoing
         4    deposition.     I have read the foregoing and, having
         5    made such changes and corrections as I desired, I
         6    certify that the transcript is a true and accurate
         7    record of my responses to the questions put to me
         8    on 16 March, 2020.
         9
        10
        11
        12
        13     Signed:     ...............
        14
        15     Name:       ..............
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 252 of
                                       291

                                                                         Page 248
         1

         2                       CERTIFICATE OF COURT REPORTER

         3

         4     I, Amy Coley, an Accredited Reporter, hereby

         5    certify that Craig Wright was duly sworn, that I

         6    took the Stenographic notes of the foregoing

         7    deposition and that the transcript thereof is a

         8    true and accurate record transcribed to the best

         9    of my skill and ability.         I further certify that I

        10    am neither counsel for, related to, nor employed

        11    by any of the parties to the action in which the

        12    deposition was taken, and that I am not a relative

        13    or employee of any attorney or counsel employed by

        14    the parties hereto, nor financially or otherwise

        15    interested in the outcome of the action.

        16

        17

        21

        22    Signed: ..................

        23    AMY COLEY

        24

        25
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 253 of
                                       291

                                                                         Page 249
         1
         2                             E R R A T A
         3
         4                      Deposition of Craig Wright
         5     (Please show all corrections on this page, not in
         6                         the transcript.)
         7     Page/Line No.                          Reason for change
         8
         9
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20     Signed: ..................
        21     Name:     ...............
        22     Date:     ..................
        23
        24
        25
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 254 of
                                       291
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 255 of
                                       291
                                                                                           Page 2

       America 199:10    91:4,6 183:6       190:25             appraised 112:14     178:22
       American 20:7    answer 5:16        answers 20:13       appreciate         article 16:15,19
        119:24 144:16    10:21 19:2         64:17,20 68:11       183:15             164:25
        144:23 203:6     20:15 25:12        92:14 93:10        approach 37:12     articles 13:4
        203:19 204:7     26:9 27:11,21      95:14 98:14        appropriate          45:25
       Americans         39:5 44:15         144:22               188:12           Asian 162:17
        203:24 204:3     53:16 59:10,10    antigovernment      approximately      aside 130:11
       amount 22:18      59:14,15,15        18:13,14             240:24           asked 10:16
        23:16 182:14     61:9 64:4,12      Antonopoulos        APRA 182:3           20:13 21:22
        207:25 213:24    67:1,6,14 68:6     19:21              April 40:16 43:3     25:8,11,13
        241:2            68:24 69:1,2,3    anybody 66:6          57:6,17,19,24      42:10 44:1,4,12
       amounts 100:23    70:8,9,12 71:25   anyone's 208:9        63:11,14 124:8     88:19 98:14
        180:11           72:24 87:14       anyway 78:6           166:6 199:6,18     99:13 115:19
       Amy 1:22 2:24     88:15 94:6        apart 150:18          207:6 214:8        119:14 121:3
        4:13 248:4,23    95:19 96:1,15     aphasia 59:4,17       216:13,20,24       132:8 133:1
       analysis 65:3     98:17 99:14,25    apologies 21:25       217:3 219:21       141:5,7,11
        124:5 195:11     104:14,16,18       92:4                 242:12             142:3,14
       analyze 129:14    104:20,21         apologize 134:8     architecturally      143:12,20
        130:21           107:19,21          140:4 170:24         122:5              144:22 145:4
       analyzed 138:4    108:5,13          apologized 188:9    area 79:25 86:6      145:20,23
       analyzing 130:19  110:15,24         appalling 117:18      93:13 99:6         151:8,12,12
       anathema 182:1    111:9 114:13      apparently 117:8      181:11,12          154:17 162:16
       ancillary 88:13   115:4 119:16      appeal 113:22,23    areas 56:10 81:2     164:14 182:9
       Andreas 4:23      125:17,19,21       240:14               86:9 182:5         189:5 190:14
        113:13 229:14    128:3 134:17      appear 44:12          203:22             191:8,12
       Andresen 24:1     135:17 137:23      48:9 75:21 76:6    argue 17:16 82:2     192:13 196:1
        24:16,21,22      141:19 143:6       207:1 227:17       argument 104:13      202:2 211:13
       Andrew 2:15       143:13,15,17       230:7,22             186:20             213:9 220:14
        4:17 33:25 58:3  144:1,11,14       appearance          argumentative        223:15 224:25
        58:7 106:9,10    145:7,10,11,17     117:12 118:12        128:3              224:25 228:23
        108:25 111:5     147:2,7,8          118:15             Arivero@river...   asking 27:3
        117:20 242:11    155:21 156:21     appearances           2:20               42:13 47:24
       Andrés 2:21       171:11 173:10      4:14 230:24        arranged 26:25       48:5 52:17,18
       Angela 140:1,2    177:14,25         appeared 192:9        228:11             59:16 80:4,5
        140:16,20        178:18 182:13     appearing 45:24     arrangement          87:9,10 95:17
        220:5            183:12 196:1      appears 41:15         196:7              99:10,11
       angry 74:25 75:1  206:4 224:19       43:12 44:2 54:2    arrangements         107:13,20,22
        78:10,13         224:21 242:23      54:5 136:24          29:9 181:1         108:2,5,16
       Anne 238:24      answered 25:12      153:24 165:15        246:2              134:3,24
       annotation 71:7   28:6 65:5,6        174:14 197:10      arranging 27:7,8     135:13 137:2
       announced 19:25   87:13 115:20       225:15 227:8       arrested 203:23      143:14 144:7
       announcing        120:22 145:3       232:21 235:17        204:3              171:7 178:16
        160:21           151:9 171:10      application 189:1   arrived 48:2         178:17 189:3
       anonymity 21:17   196:1 223:16      apply 213:21        arse 45:3            191:15 192:21
       anonymous 7:4,6 answering 93:8      appointment         arse-hole 90:6       202:3 227:12
        7:8,20 21:17,20  159:25 182:16      208:17             art 3:4 12:16        244:17
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 256 of
                                       291
                                                                                            Page 3

       asks 41:25            51:10 52:7,10       151:24 159:4       165:6 170:3     basement 86:17
       aspects 86:4          52:11,12,16,18      166:4 199:8,11     201:5 212:17     86:19
         108:20 121:10       52:20 53:24         214:21 224:7       212:23 237:6    basically 11:1
         121:15              54:12 55:4,5        243:5              242:12           17:20 33:18
       Asperger's 23:5       56:7 206:18,23    Australian                            39:16,18 47:17
         144:15            attachments 51:6      105:19,25                 B         66:1 75:8 80:16
       assert 125:19         51:6 53:20,21       107:1,6,10,25     BAA 211:20        83:15 90:5
       asserted 113:18       68:1                108:7 109:24      back 8:16 10:2    103:6 125:8
       asserting 108:11    attack 20:4 187:3     110:11 126:16      11:20 14:17      134:18 140:12
       assertion 112:17    attempt 114:2         126:17 163:6       17:22 41:18      145:3 146:23
         113:18            attempted             181:1,7,9,10,12    46:11 61:19      181:19 184:17
       assertions 24:25      181:16              182:3 217:8        71:3 72:17 73:3  186:4 193:7
       assessment 95:5     attempting            236:1 239:20       73:20 90:7       194:8 209:15
       assist 107:23         103:24 169:6        240:6,9,13         106:19 114:2     215:18 217:9
       assistant 220:8     attend 44:21        AUS81546 3:14        119:13 120:5     220:9 245:10
       associated 18:1       60:20,23          authenticity         126:1 137:10    Bates 15:5,6,8
         29:18 47:20         108:25 109:3        125:17,20          142:16 143:8     42:21 54:14
         169:5 171:14      attended 27:1       author 9:18 98:3     154:21 156:2     64:18 71:4,11
         188:10              45:18 58:6          99:23 101:15       162:25 165:17    88:17 124:21
       assume 6:1 51:19      60:21 61:1          102:5              168:11 169:3    Bay 181:13
         64:23 84:1,2      attending 58:2      authority 110:2      170:7 199:15    BDO 159:3,4,6,9
         95:10               58:20 239:16        182:4              199:19 202:8     181:16,17
       assuming 41:16      attention 184:8     authorization        209:14 214:11   beach 83:23
         43:19 48:11,12    attest 155:3          67:17              226:7,11        Bear 131:24
         55:5 67:10        attorney 232:20     authorize 12:18      227:22 228:9     204:23
         244:12              248:13              149:4              231:20 234:9    beat 175:1
       assumption          attorney/client     authorized 149:6     234:18 241:22   beginning 85:22
         31:18 65:21         209:21            authors 193:23       242:17           89:21 178:7,12
         66:9              attributed 154:2    autism 144:15       background 82:3   179:16,21
       assumptions         attributing 155:1   autistic 23:4        83:15,21 84:6    184:22 199:16
         31:21             audibles 13:1       available 245:20    bad 173:6 191:21 begins 4:3 39:23
       assure 117:25       audibly 5:16        Avenue 2:8           192:10          behalf 2:24,25
         245:3             audit 107:7           214:25            Bagnue 214:18     106:15
       ATO 105:20            181:22            average 10:23        214:21          belief 233:16
         106:14,22         auditing 105:20     avoid 100:12        banking 120:4    believe 15:14
         109:1,4,6,11,15   auditor 106:25        205:20,22          182:5            20:20 45:13
         110:5 113:5,16    audits 105:25       awaiting 219:8      bankrupt 217:14   47:5 53:23
         113:21 114:7        106:4 108:1,8     awarded 85:21       barbiturates      60:11 66:5 80:4
         114:15,21         August 9:19         aware 131:4,9        234:5 245:11     87:13 99:10
         234:6,8,23,25       230:12              176:1 205:8       Barrow 214:21     101:19 123:21
         235:1 239:2,21    Auscript 236:4        232:12 245:16     bars 205:22       124:13 128:9
       attached 11:2       Australia 108:3     awful 220:6         based 11:13 53:9  132:20 133:2
         54:3,12 55:20       125:3,3,6,11,12   Ayre 28:13,15,16     56:16 80:5       141:3 148:6
         55:24 63:9          125:12 127:9        28:21 157:11       85:19 99:11      149:11 158:1
         67:25 236:2,11      128:10 146:15     a.m 33:24 43:18      186:25 194:7     164:11 171:10
       attachment            146:19 151:23       164:10,16          203:22 238:7,9   171:19 176:19
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 257 of
                                       291
                                                                                            Page 4

         176:20 177:2     117:15 169:14       180:7,20,24       Black's 7:6          40:15 41:6 43:2
         182:16,17        172:19 178:16       181:14,15,18      blatantly 89:15      43:10 67:5
         191:10 197:20    202:12 219:23       182:12,22         block 12:17 18:9     84:12 104:7
         199:9 208:4,8    231:9 240:21        183:19,24         blockchain 33:1      116:17 119:12
       believed 21:19    Bitcoin 3:4,15       184:10,22           55:10 100:10       162:10 184:4
         88:2 177:4       7:4,20 10:24        186:2 187:7         193:14 194:2,4     224:13 225:17
         193:23           12:16 16:16         191:5,18            194:19,22,23       232:2 239:1
       believes 177:9     17:1,4,6,10,10      194:15,17,20        195:5,6           bought 174:22
       bell 199:6         18:1,5,7,10,12      194:21 203:11     blog 11:24 12:21     218:20
       belong 135:5       18:13,16,22         207:10 210:8        13:4,5 16:17      Boulevard 2:18
       belonged 9:13      19:4,23 20:2,4      210:22 211:10       21:5 41:7         bound 241:4
         134:25 135:4     21:13 25:1          213:14,16           165:22,24         bowl 67:13
       belongs 9:14       35:19 47:16         214:14,23           166:1             box 122:22 129:2
       beneficial 181:18  52:13,20 53:6       215:4,9,18        blogs 9:20 10:10    bracket 31:4
       Benjamin 232:18    54:3 55:10          216:21 218:6,7      10:16 12:8,9      brackets 71:18
         232:19,23        69:11 72:12         218:9,13,14,16    Bloom 189:2         brain 133:14,14
         233:4            77:19,25 81:9       218:18,23         blue 196:23          178:1
       best 14:17 16:12   82:5 84:19          219:1 220:19        204:18            break 6:12,14
         41:3 122:6       87:23,25 88:2,4     221:1,7,12,18     Blvd 2:3             22:2 49:13
         132:4 140:14     88:7,8,10 93:13     222:1,4,8,11,15   board 186:13         54:23 55:2 58:9
         149:16 177:25    97:3 98:22,22       222:18,21,22        210:25             58:12 111:7
         188:11 189:22    99:16 100:9         222:24 223:7      Boies 1:17 2:12      112:13,25
         190:23 193:8     105:1 120:6         223:13 227:24       4:9                115:5 116:8,24
         196:10,14        121:8,11,15         228:14,16,20      bold 64:2,3,21       117:5 119:3,13
         198:4 199:14     122:4 128:24        228:23,25           68:17,18 70:3      151:25 152:3
         199:18 201:10    133:2 134:6         230:17,23           77:14,14,16        152:22 153:20
         203:1 214:3      136:4 137:4         231:4,7,11          79:8 82:7,8        183:8 206:9
         225:16 248:8     139:3,20            232:4,13 233:8      84:11 88:21        207:20 242:1
       Bet 203:23,24      140:18 143:3        233:14 239:10       91:12 92:25       breaks 206:1
       better 39:8 65:4   146:3 149:19        244:11 245:1        210:13            Brenner 2:15
         68:21 78:1       149:24 150:9      Bitcoins 17:13,13   bolded 64:5          4:17,17 117:19
         79:24 96:3,19    150:13,20,25        70:6 73:25          73:24              117:20 118:9
         98:24 99:5       151:7,13,15         158:19 213:20     book 9:18,22         118:18 189:15
       beyond 244:22      158:4,6,7,11        215:8 239:15        10:2,6,10,13,17   bridge 118:20
         244:22 245:16    159:12 160:10       239:25 240:20       10:19 11:21,24    brief 183:21
       big 12:17 40:18    160:15,22           240:20,24           11:25 12:1,4,5    briefly 183:14
         40:20 41:8       161:8,13,14         241:1               12:7,9,9,10,15    bring 15:13
         46:24 47:3,4,7   169:17 170:13     Bitcoin's 185:6       12:19 115:23       21:16 151:19
         60:10            170:18 171:6,9      185:21,23           116:2 119:2,8      170:25 236:24
       biggest 203:2,17   171:12,14         bits 156:22           119:25 120:3      Brisbane 124:9
       binary 193:18      173:24 174:7        174:15 175:4        156:13 178:21     British 20:7
       birth 6:25 179:1   175:11,13,19      blackmail 201:3       184:2 202:9        86:19 203:25
       birthday 155:7     175:20,22,24        201:21 202:7        211:11 231:21     Brits 244:13,14
       Biscayne 2:3       176:3,4 177:6,8   blackmailed         bookkeepers         broadcasting
       bit 13:22 21:15    178:8,12,19,22      201:23,24           107:18             193:21
         89:6 99:18       179:2,16,21       Blackstone 8:2      bottom 36:2         broader 24:16
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 258 of
                                       291
                                                                                             Page 5

       broken 165:23       26:19 27:16      cause 47:13           13:18,23,24       claim 68:22 96:4
       Brookes 30:13,25    29:16,24 52:13   CC 30:15 35:9         14:4,6,8,10,20      96:20 135:11
        31:5 43:3 45:20    53:3 106:6,17      37:20 48:14         16:4                169:1 220:23
        63:2               122:15 133:10      157:12 224:1      chapter 119:7       claimed 148:2
       BTC 243:8           145:22 193:14    CCed 30:17          character 120:7       192:14
       bucket 19:14        200:11,15          32:21 37:20       characterization    claiming 137:19
       build 40:6,7        202:23 215:16      50:21               48:20 133:3       claims 185:15
        149:19,24          217:8 232:18     CC's 37:16            190:17 224:10     clarify 23:6 47:2
        150:8 154:16     calling 198:2      centralized 195:8     229:2               178:19 189:8
       building 245:6    calls 181:21       cents 239:11        characterize 50:3   clarifying 32:12
       bullet 95:25        207:8            CEO 75:5 139:16       135:8             clarity 231:8
       bunch 30:15       calmer 79:25         203:23 215:13     characterizing      class 199:19
        230:4              99:6               235:23              66:2              claw 114:2
       business 167:5    calmest 41:12      certain 6:22 38:9   characters 120:3    claw-back 114:1
        196:7,8,9,14     calmly 61:10         60:14 86:8 95:2   charge 69:14        Clayton 106:3,6
        198:6,7,14,15    Calvin 28:13,15      101:20 103:5,5      116:8               106:9 107:4,23
        198:18,23,25       28:16,20,22,24     171:18 194:7      Charles 183:2         108:6,18,18
        199:14,18,21       157:11           certainly 6:15        195:12 239:18       153:18
        200:1,11,13      camera 6:10          119:4,6 133:8     chartered 159:4     Claytons 107:9
        201:11 207:12      57:23 67:13        205:25            cheat 186:19        clear 11:11,14
        210:9              75:17 143:8      CERTIFICATE         checked 167:14        22:25 56:24
       Buterin 33:20     campaign 62:2        247:1 248:2       checking 108:20       65:12 66:20
        35:18            capture 56:14      certify 247:6         108:21              93:7 101:5,25
                         captured 125:11      248:5,9           Cheshur 106:13        113:16,22
                C          128:9 134:14     CFO 106:16            106:16 109:3        187:23 207:24
       C 2:1 29:25 122:3 car 177:1,3,4        107:17,19           223:24 230:4      clearer 86:9
         122:3,3         care 36:17 95:8      223:25 239:2        235:20,23,25        100:7
       CAGS 181:21         95:10,11         chain 36:3 41:22      238:24 241:6      clearly 14:1,12
       Caley 29:24         102:13 228:17      43:2 123:3          242:11              55:12 190:17
         30:20 31:5,8,19 careful 26:21        153:22 154:5      chief 106:16,24     click 178:3
         31:24 32:2        142:10             164:6 169:11      children 46:12      clicked 134:19
         34:12,17,20     carry 9:3 49:15      193:14 194:5        47:18,19 48:3       135:23
         35:9 37:17 38:5 Carter 212:16,22     224:14            children's 186:5    client 117:11
         40:17 41:6      case 1:3 4:6       change 18:4 20:5    choice 103:9,10       161:8,11 190:1
         48:10 51:3,15     19:17 43:21        79:2 104:24         115:16 119:15       238:13,21
         51:19 58:3,6,21   117:21 122:4       105:6 182:19      chords 237:22       clipped 93:9
         58:24 59:24,24    135:22 144:18      249:7             chronological       closes 225:22
         60:3 62:22        147:20 157:17    changed 18:3          224:17,18         cloud 151:23
       Caley's 67:25       217:10             19:24 85:19       church 215:1,4      cluster 179:25
       call 15:3 17:12   cases 120:1          170:19 208:13     cipher 7:9          coach 100:16
         41:25 42:9,18   cash 160:10,15     changes 51:17       circle 172:7        coaching 95:2
         186:14,16         227:25 228:11      54:8 171:2          196:22,24           100:19
         208:10          catch 146:16         247:5               204:17,18         cocaine 234:4
       called 12:23 13:7   241:14           changing 131:21     circumstance          245:11
         13:14,18 14:4   category 20:23       131:22 132:11       245:24            code 17:21,24
         14:20 16:15     Catherine 62:25    channel 13:7,14     City 2:8 189:13       122:9,18
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 259 of
                                       291
                                                                                              Page 6

         128:24,25           92:5,8 123:18     communication         137:11 170:16    concerned 46:14
         133:2,5,13          128:8 129:16        27:25 41:22       complain 186:17      47:6,10
         146:1,5 151:16      154:8 165:25        197:7,8 224:3     complained         concerning
         170:15,25           173:11 184:18     communications        217:7 218:1        180:20 182:12
         171:14 202:20       214:11 224:5        34:13,18 81:12    complaining          182:21 183:18
         203:15 204:8        238:15 244:6        109:22 114:7        117:9              184:10 186:1
         215:4 226:4       comes 17:15           114:15 128:15     complaint 138:13     231:5
         228:12              117:22 119:25       128:18 129:7      complaints         conclude 246:6
       coded 121:8           124:19 126:20       142:11 157:17       186:10           concluded 189:6
       coder 82:3 83:8       200:10 212:11       174:6 183:3       complete 52:3        246:10
         121:20,24           227:25              207:7 224:6         144:21 148:4     concluding
         122:1,2,2,16      comfortable 93:8      226:20 240:12     completed 11:17      245:13,14
       coders 122:7        coming 8:10         companied             21:18            conditions 117:8
         133:13              24:17 25:25         107:24            completely 18:4      117:24 118:5,6
       coding 81:11          29:13 31:25       companies 39:25       18:7 88:12         118:10,13,16
         122:11,13,19        34:3 37:18          105:20,22           143:19 148:7       118:22 120:13
         125:1               38:22 46:2 47:7     106:2,5,8,11,14     148:12 208:5       205:1
       cogent 20:20          116:10 124:9        106:15,23           240:10 242:24    conduct 60:14
       Cohen 2:23 5:1,1      155:7 204:16        107:4 108:6       completeness         107:2
         49:7 117:9        Commander             111:25 112:2        53:10            conducts 239:19
         205:7,19 208:8      146:14,18           125:10 181:4      completion 85:23   conference 63:13
       coins 17:17,21,25   commenced 4:1         200:18 214:16     complex 156:25     conflicting 191:6
         18:23 20:22       comment 16:8,11       214:23 222:5      Compliance           191:19
         22:16,22 23:12      23:15 42:17         222:16,18           181:22           confounding
       Coin-Exch             52:9 58:4 74:7      228:17            complicated          40:3
         140:11              134:21 148:23     companion 196:4       65:12 190:13     confuse 200:13
       Coley 1:22 2:24       205:8,13 231:1      196:10            computational      confused 72:19
         4:13 248:4,23     commentary          company 37:13         86:2             confusing 231:9
       collaborating         241:8               38:25 40:8 61:8   computer 15:3      conjunction
         173:24            comments 52:12        75:4,18 102:14      81:4 132:24        135:6 179:6,11
       collaboration         231:5               105:11,24           239:15           connected 207:11
         174:7             commissioner          106:17 107:9      computers          connection 76:25
       collapse 102:6        181:6               109:13,15           125:12 129:16      107:6,25 108:8
         103:2             commissioners         186:25 199:25       167:23,24,25     connotation
       collapses 100:11      181:7               203:25 204:1,4      175:20             78:11
       colleagues 165:1    committee 68:20       213:20 215:12     concede 72:25      Conrad 212:16
       combination 9:7       96:2,18             215:14,16,17      conceding 72:20      212:22
         68:23 96:21       communicate           215:19,20         conceive 211:15    consecutive
         234:4               83:25               219:5 220:21      conceived 211:7      56:25
       come 7:9 13:4       communicated          221:3 223:25        211:16           consider 11:21
         25:3,5,9,20         182:23 183:1        230:20 242:24     concentrating        11:23 63:10
         26:15 27:2,4        188:23              243:7 244:10        59:19              114:25
         28:11,24 29:6     communicating       company-owni...     concept 207:10     considered 115:6
         33:11 38:15         81:10 138:19        167:4               210:23             115:10
         43:14 44:3,14       164:7,13          compile 136:3       concern 37:12,17   considering
         55:13 71:2 75:5     209:12            compiled 137:4,7      48:17              206:6
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 260 of
                                       291
                                                                                                Page 7

       consistent 184:13     210:20,21           60:4 235:23         130:16 142:7      Craig 1:9,12 4:4
         185:19 189:12     contradicting         240:15              142:11 163:8        4:5 7:1 8:7 9:9
       constant 20:4         127:3             corporation           174:2 208:16        9:10 12:18 33:6
       constantly          control 8:21          200:3               240:13 245:20       36:5 37:12
         239:16              35:20 83:13,16    correct 10:11,12      248:10,13           40:18,19 41:8
       construct 64:8        129:2,3,4,4         17:2 22:3,4,6,7   countries 202:21      48:15 52:14,21
       consult 111:20        131:14,23,23        24:13,14,25         203:16,18           53:6 54:4 57:10
         112:15,21           131:25 133:20       27:17 35:20         204:9               58:2,6,20 63:8
         113:14              159:10 211:9        41:22 48:11       country 127:10        64:7 65:15,19
       consultant 92:18      211:21 218:16       57:24 60:4 61:1     163:7 204:1         72:17 73:5,7,8
         97:5,11,21,25       220:19 242:24       64:1 77:17        couple 201:11         73:9 75:3 82:2
         102:25 104:6,8      243:3,6             88:15 108:3       course 7:24 19:8      87:2,6 90:6
       consultants         controlled 83:16      113:7 124:17        79:13 99:1          93:16 101:5
         29:12               83:17 161:24        134:22 143:19       190:21 207:9        116:4 119:9
       contact 27:22         221:2               144:1 156:14        214:22              137:16 156:14
         140:9 165:9       controlling 8:18      158:25 166:22     courses 239:17        162:13 163:3
         205:20 214:4      CONTROL12...          166:23 168:17       239:19              165:5 172:17
         238:13,22           3:12                173:20 175:5      court 1:1,22 2:24     186:11,18
       contacted 181:5     CONTROL12...          200:12,16           4:6,12 6:5,10       190:20 191:22
         189:9               3:12                202:1 217:19        8:17 13:10          197:22 198:13
       contacting          conversation          219:15 221:5        20:25 66:23         199:17 201:5
         140:10              45:4 68:7 112:5     224:2,22            73:14 105:17        212:15,22
       contemporane...       113:4 144:10        230:13 239:23       111:4 113:12        226:8 233:6
         73:17 177:12        183:9               241:10,14           143:8 145:16        239:9,15
       content 13:3 65:8   conversations       correcting 114:7      147:5,6 188:15      240:19,20,23
         93:11 95:15         44:24 81:5,7        114:15 241:16       190:1 197:12        247:3 248:5
       contents 12:25        108:12 110:18     Correction 5:5        217:10 219:9        249:4
       context 103:10        110:23 111:1      corrections 110:5     245:22 246:4      Craigswright...
         197:20              111:10 207:9        110:11 113:6        248:2               139:13
       continuance           240:5               237:8 241:17      court's 187:22,22   Craigwright.net
         190:7             convicted 19:5        241:21,23         cover 12:15           12:23 16:17
       continue 11:15      convince 24:12        247:5 249:5       covering 104:4      Craigwright@...
         27:10 117:18      copied 126:16       correctly 45:3      Covid-19 189:12       139:16
         117:20 118:2,3      163:6               143:11 159:25       189:15            Craig@nCrypt
         118:15 190:24     copies 12:3,5       correspondence      co-counsel            49:23,24
         208:19 220:3      copy 16:15 50:23      27:16,18            112:16            Craig@RCJBR
       continued 16:16       56:10 86:10,17      123:22 153:21     co-operating          137:25
         69:9 97:1           86:18,20            200:23 225:3        54:22             Craig@RCJB...
         205:25 211:25       115:23 116:2      cost 228:14         co-operation          138:22
       continuous 77:3       123:16 138:16     Costa 202:21          223:12            crashed 171:3
       contract 8:2          170:23 227:15       203:18 204:9      co-ordinate         create 10:16
         106:21 167:3      copying 18:5,6      Costs 203:16          29:12               89:17 144:4
         169:1 203:25      copyright 181:11    counsel 4:13        CO1N 203:5            173:24 188:20
         218:12            cores 237:15,22       86:20 106:10      CO1Ns 203:10          194:3,6,14,22
       contracts 169:7     corner 63:25          108:13,18         crack 203:19          195:13,15
         207:11 210:16     corporate 40:3        127:19 128:7      Cracked 165:23        222:22
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 261 of
                                       291
                                                                                           Page 8

       created 17:12       cryptography        79:12,22,23,24    162:1,16           243:4,9,11,17
         72:12 88:23         159:22 160:5      80:12,15,16,18    163:15,21,23       243:20,21
         99:17 165:19        160:12,22         80:23 81:1,3,4    164:24 165:16      244:1,25 245:3
         175:14 176:4        161:8,11,18,19    81:11,12,13,15    166:7 168:13       245:4,9,9,10
         194:1,20          CSW 13:15           81:17,20,25       168:16,20,21      Dave's 100:6
         222:21 239:14       14:22 16:11       82:16,21 83:4,9   169:2,22 170:5     101:4 121:1,4
         239:24            culture 89:18       83:14,19 84:25    170:7,12,19        121:15,17
       creates 117:14      curious 205:17      85:10,12,17       171:5,8,22         137:6 149:18
       creating 77:19,24   currency 194:12     86:6,7,9,23       173:16,23          149:20,25
         98:22,22          current 170:17      87:1,3,11,18,20   174:6 175:7,9      166:11 191:5
         150:13 151:7        196:12            87:22,24 88:1     175:10,15,19       191:18
         151:13 175:23     currently 26:5      89:6,6,17,18      175:21 176:3      David 1:5 72:1
         176:23              195:2             90:16,17,18,20    177:5,8 192:24     119:24,25
       creation 87:23,25   custodian 131:5     96:7,23 99:1,3    193:3,6,6,7,8,8    120:1 140:13
         88:2,4,7,8,10       131:10            99:4,5,12,18,19   195:18,22,24       211:7,14,17
         108:19 157:4      CW 65:7,15 66:6     100:5,8 102:7     196:6,7,9         day 118:6 137:6
         186:1 191:18        93:8,15,24 97:7   102:19,25         197:23 198:3       188:1 199:2
         192:15 193:11       100:7 101:25      103:17 104:10     198:14,15,20       242:1
         193:22 194:17     CW's 95:6           104:11 114:25     198:23 199:2      days 60:25 168:2
         194:19,23         CYRULNIK 2:3        115:7,10,14,17    199:21 200:11      190:21 199:15
         203:11              2:7               119:16 120:9      201:10 202:20      199:19 201:11
       creative 133:15     C-coder 81:11       120:20 121:6,7    202:23,25          234:25
       creator 175:11        121:7             121:8,11,12,17    203:2,6,9,14,16   de 2:18
         175:24 176:3                          122:17,19         204:7 207:12      dead 33:3 79:13
       creators 194:12             D           126:1 127:24      210:10,17,19       99:2
       credibility 148:8   D 3:1 220:5         128:23,25         210:24 211:20     deal 38:19 83:22
       credit 68:22        daft 64:8           133:2,5,13        211:22,25          208:21 225:22
         75:13,14,20       danger 100:11       136:3 137:11      212:2,9 213:2,6   dealing 39:18,20
         76:6 96:4,20       208:2              139:2,19          213:12,13,15       79:25 99:6
         102:7 103:1,17    data 193:20         140:11,17         213:16 214:2,7     201:20 205:1
         104:10,11          211:9              142:15 143:2      216:13,20,24      dealings 213:6
         170:21 171:16     database 18:6       146:9,11          216:24 217:3,5    deals 147:19
       crime 19:12,19      date 6:25 17:10     147:21 148:21     217:6,22,24,25    dealt 147:17
         110:3              57:24 63:24        149:9,11,12,13    217:25 218:6      Dean 186:14,17
       criminal 20:6,9      111:22 123:8       149:14,15,15      221:7,12,18,21    death 121:1,4,15
         109:23             142:21 160:14      149:16 150:1,6    221:24 222:1,4     121:17 146:25
       criminals 19:13      188:18 199:4,5     150:10,11,11      222:8,10,15,17     175:1
       critical 93:13       206:1 249:22       150:12,14,19      222:21,22,25      decade 194:20
       critique 105:7,9    dated 212:16,23     150:21 151:1,6    223:7,13           207:13 210:11
       cross 118:19         238:14,22          151:10,15,16      226:13 228:13     decades 40:6
       crud 122:11,13      dating 234:9        151:16,17,17      228:20,25         December 154:9
         122:15,15         Dave 23:18,19,20    151:19,20         231:11,18          242:22
         125:1              23:20,22,23        152:14 153:16     232:4,12 233:8    deceptive 230:24
       cryptic 214:1        69:6,21,23 74:9    153:23 154:3,5    233:9,13,17,17    decide 19:10
       Crypto 191:21        74:20 76:10,16     154:17 157:17     233:22 239:13      189:24
         192:10             76:20,23,25        158:18 161:23     242:22 243:1,2    decided 46:10
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 262 of
                                       291
                                                                                                Page 9

       decisions 31:25      106:20 122:23       196:13            Dictionary 7:7       disagreement
       DEF 3:5,5,6,6,7,7    122:24 153:2,5    deposition 1:11     die 120:25 121:4       207:25
        3:8,8,9,9,10,10     153:6 166:25        4:1,4,9 5:3,11      121:7 127:23       disclose 114:21
        3:11,11,14,17       167:1 168:4,5       5:15 15:4 28:4    died 69:6 96:7,23    disconnect 27:13
        3:17,19,19,20       168:14 169:10       117:4,21 118:1      127:15,22,24       discounted
        3:20,21,22,23       171:24 181:5        118:24 141:4        195:18 199:2         245:17
       DEFAUS 124:21        187:14,15           143:11,20           199:15,19          discovery 240:15
        129:23 137:16       204:11,14           147:18 176:2        201:11 214:8       discuss 54:8
        154:19,20           208:25 209:2        187:25 188:6        216:24 233:10        63:14 110:17
        155:5 157:7,9       209:17 215:10       189:24 190:7      dies 192:17            142:11 143:24
        162:4,5 200:8,9     219:6,7 220:22      190:14,19         difference 40:8        175:23 246:1
        200:20 212:10       223:19,21           205:3 208:13        200:2 205:11       discussed 37:11
        212:12,14           229:6,7 236:19      208:19 246:7      different 27:9         48:3 51:17
        232:15,16           236:22,24           246:10 247:4        45:14 65:2 66:3      141:24 158:14
        234:19 235:5,7      238:2,4,25          248:7,12 249:4      78:11 86:1           181:15 207:9
        242:2,3,7           239:3,13,21       depreciated           115:13 129:2         241:19
       DEFAUS112712        defensive 65:8       171:1               158:1 184:15       discusses 36:4
        3:16               definition 25:19   deputy 181:6          184:21 186:19      discussing 26:23
       DEFAUS115519         25:21 196:2,3     describe 7:20         186:20 195:7         33:8,9,15,17
        3:22                217:5               23:2 45:25          200:18 203:13        35:11 46:1 60:3
       DEFAUS115950        degree 21:19         113:4               208:6 209:18         103:8 124:24
        3:15                83:11 85:18,24    described 20:24     difficult 10:22,24     141:16 142:7
       DEFAUS516701         86:22             description           11:7 15:7 65:8       158:19
        3:21               degrees 186:11       178:18              115:13 117:3       discussion 38:8
       DEFAUS550141         186:19            designed 122:5        179:10,19            141:24 200:18
        3:18               delay 48:18,22       242:9             difficulties           236:16
       defendant 1:9        188:10            desired 247:5         188:17 189:5       discussions 108:2
        190:20             delayed 47:25      details 140:9       difficulty 27:12       124:4 141:15
       Defendants 2:17      48:6              deteriorated 39:5     216:1                141:18,20,22
       defendant's         delete 172:23      determination       digital 7:10,11,14     174:2
        187:24             Delich 2:11 4:19     112:17 147:19     digitally 158:15     disingenuous
       defense 1:6 30:4     4:19              detour 71:2         direct 184:8           18:11 20:11
        32:6,13 35:3,23    Demetriu 220:5     develop 211:8       directed 114:9         23:8,10,13
        35:24 37:22,24     Demitrio 140:3     developed 75:19     directly 86:20       disks 137:7
        40:11,12 42:22     demonstrated         207:12 210:9        139:25 204:6       displayed 54:6
        42:23 49:2,3,18     177:18            developing          director 112:1       dissertation
        50:10,12 54:13     deMorgan             210:16              244:13               86:16
        54:16 55:24         106:17            development         disability 144:16    distinct 40:8
        57:5 62:17         denied 188:22        170:22 180:20       144:17,17,23       distinction
        63:17,18 67:5       190:8,18            180:24 182:12       144:24 145:2,6       109:14
        67:21,22 68:13     Department           182:22 183:19     disabled 135:20      distributed 17:25
        69:24 71:4          169:7 211:19        184:10              138:25 144:22        160:7 193:23
        73:20 77:14         211:24            Devin 2:6           disagree 18:22         193:25 194:10
        79:6 82:7 83:3     departments        dicked 217:11,12      38:20 73:10          195:13
        84:10 88:17         234:14            dictated 220:4        187:9,11           distributing
        92:12 98:9         depends 7:5 9:10   diction 13:21         190:16 199:24        193:17
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 263 of
                                       291
                                                                                           Page 10

       distribution 18:2     66:1               24:15 26:21        175:6 178:7        26:22,23,24
       district 1:1,1 4:6   documents 36:13     27:25 30:9 32:5    180:18 182:9       27:15,23 28:11
         188:15 245:22       56:16 60:6         35:21 36:22        183:11,14,21       28:14,21,25
         246:4               105:4 107:5,10     37:21 42:10,19     184:1 187:13       29:3 170:18,22
       DK 213:24             107:15,16,24       44:1,11 49:1,12    191:3 196:17       172:22 185:14
       doc 237:9,11          108:7,20,22        52:13,21 53:6      197:16,21          194:3 216:20
       docket 36:10          109:24 110:1,4     53:16,22 54:4      198:2,9 199:22     245:19,21
       doctored 138:16       112:4,7 113:20     54:11 55:9,21      200:7 201:7      earth 35:16
       document 15:5         114:3 123:18       57:3,10 58:2,6     204:11 206:4     easier 156:20
         16:14 30:6 51:5     125:18,21          58:20,24 60:10     206:17 208:24    easily 64:10
         52:3 53:1,2,9       128:8 131:21       62:15 66:7         211:13 212:2       195:10
         55:16 57:7 58:8     131:23 132:4       70:13,22 71:1      218:5 219:19     easy 138:3
         58:12 60:24         132:11,14          71:24 74:12        231:11 234:21      216:21
         61:2 63:19,22       134:14 238:7       77:13 79:5 82:6    236:25 237:2     echo 10:2 242:4
         65:17,20 66:9      doc.x 53:3          82:18 83:2 84:7    237:14 238:2     echoing 14:17
         66:17 67:23        doing 14:16         85:3 91:11         238:12 240:11    economic 194:6
         68:3 69:4 74:24     15:15 25:16        93:15 94:8         240:17 241:25      194:16
         79:6 84:24          35:14 36:19        95:13,24 96:14     243:10 244:24    economically
         88:16 92:12         40:6 62:1 72:14    98:20 99:22       draft 63:12         195:14
         93:22 98:3          73:15 85:17        100:13 102:17      107:24 209:6,8   economics
         99:23,24            108:13 150:24      103:2,14           209:20             121:12
         101:15 103:15       177:24 179:7       104:13 107:22     drafted 209:7     Economist 58:5
         103:22 104:7        186:9,11,15,19     108:4,11          drew 65:13        EC4A 1:18 4:10
         104:24 125:2,4      186:20 188:11      109:14,22         driving 100:7     edit 85:12 86:6
         129:19,21           189:21 193:24      110:16,22          101:6 102:1        122:18 126:1
         130:5,13,16         195:12 211:19      111:14 112:3       105:1 229:20     edited 9:21 10:13
         131:5,10 132:8      233:19 234:1       113:21 114:10     drop 122:22         11:24 12:21
         132:10 133:21       243:8 245:4,7      114:10,14,24       129:2 186:7        85:18,25 86:13
         134:17 139:16      dollars 19:7,9      116:12 119:1      dropbox 156:3       124:3 154:15
         153:2,8 164:2       64:9               122:21 123:2       160:10           editing 156:23
         164:17,21          Dolwich 189:11      124:20 128:23     dropped 186:16    editor 10:14
         165:18 167:8,9     dominated 65:9      129:1 130:1       drove 97:9        edits 124:6
         167:11,13          Don 146:14          132:1,19 133:7    drug 47:20        eDonkey 194:11
         191:12 196:20      Donald 146:18       134:17 136:6      due 75:14         Edwards 31:5
         197:19 200:10      dormant 244:10      137:22 141:3      duly 248:5          36:8 63:2
         200:12,21          doubt 31:12,15      141:17 142:9      dying 121:7       effect 148:11
         209:4,13,16,18      56:8 191:16        142:13 143:6                          188:21
         210:1,2 211:2      Doug 85:13          144:20 145:8               E        effectively 83:22
         216:2 238:5,19     Dr 1:12 3:3,4 4:4   146:13 147:4      e 2:1,1 3:1 29:25   180:10 194:1
         240:7,8 241:8       4:24,25 5:2,4,8    147:13,21           168:22 249:2      194:16
         241:18 242:1        6:13,24 7:1,3      148:1,8,12,19     EA 140:3,7 220:9 effort 24:16
       documentary           8:7 10:1 11:21     149:18 153:1      earlier 17:23       26:15 69:11
         142:23              12:22 14:19        154:18 156:2        103:14 149:17     93:13 97:3
       documentation         15:1,10,19         162:3 163:4,10      150:15 159:20   efforts 33:11
         37:1 129:14         16:13 18:21        166:24 171:20       190:12 193:15   either 18:10
       documenting           22:21 23:1,25      172:6 173:9       early 23:25 25:2    23:13 124:12
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 264 of
                                       291
                                                                                             Page 11

         162:1 188:20      entity 239:14,24    Excel 197:1,3        expert 238:8        123:3,5,8,9,12
         189:25 223:2        240:23            exchange 207:10        239:16            123:15,16
       elapsed 244:17      enunciate 13:25       210:8 211:10       experts 56:14       124:11,13,18
       Email 2:5,9,9,14    episode 191:22        218:21 219:4       explain 5:23        124:18,25
       emergency 189:1     equipment 13:20     exchanged 7:17         10:23 77:5        126:13,15
         189:20            equivalent 7:12     exchanges 19:19        145:21 179:12     128:14,17,21
       emphasized          Erik 19:5           exclusion 238:7      explained 179:7     135:12 136:12
         127:23            errata 240:7        Excuse 92:3          explanation         136:16,22,24
       employed 107:18     erroneous 109:18      211:3                143:7             137:2,12,15,17
         248:10,13           241:21            executed 150:20      explanations        137:19 138:1,3
       employee 126:16     error 22:19           150:25               11:3              138:9,11,16,17
         126:18 248:13       233:15            executive 220:8      express 45:5        138:18,21
       enabled 83:14       errors 114:8,16     exhibit 3:2 15:3,9   extend 188:3        139:10,11,14
       encourage 189:2       236:13 240:4,7      15:11,12 16:20     extended 85:20      140:1,10 141:5
       encouraged          Esq 2:6,10,11,15      21:4,5,6,7           190:20 194:25     141:7,12,14
         75:13               2:21,21,23          32:13 35:5,24      extension 76:22     142:1,8,24
       encrypted 157:24    essential 149:11      37:24 40:12          180:4 188:19      143:1,23 144:3
         158:10              149:14 150:12       42:23 49:3,10        188:22,24         144:5,7,12
       encryption 158:2      151:6,13            50:12 54:16,19       189:10,20         145:14 148:20
         158:7             essentially 100:4     57:5 62:17         extent 5:18         149:2,5,7
       ended 47:4 86:11      156:24              63:18 67:22          205:23            152:13,16
         102:14 125:7      estate 1:5 106:21     122:24 136:9       extra 49:17         153:13,16,17
       endlessly 186:17      140:12              139:7 142:23       extract 227:16,17   153:21,21,22
       ends 174:16         ES0052366 30:6        151:24 153:6       extraordinarily     154:8,12
       engage 65:23        et 4:5                154:20 157:9         190:13            155:14,18
         189:16            ethereum 33:1         160:15 162:5       ex-staff 127:9      156:4 157:10
       engaged 7:18        Europe 67:19          164:3 167:1        ex-wife 170:20      157:14,15
         209:13            European 20:8         168:5 187:15       eye 145:1           158:13 159:5
       engagements         event 60:10           192:6 196:21       E-gold 20:6         159:11,12,21
         107:2               72:25 240:14        200:9 204:14       e-mail 2:20 23:21   160:4,5,11,25
       England 1:18        evidence 125:5        206:20 209:2         30:12,25 31:13    161:6,7,16
       enquire 110:1         141:23 142:7        212:12 219:7         32:18 33:9,23     162:9,12,21,24
       enrolled 186:18       200:17 209:6        223:21 229:7         35:4,9 36:3,3,9   163:9,19 164:5
       ensure 24:25        evidentiary 11:1      232:16 235:7         37:14,15 38:2     164:9,15 165:1
         33:2 39:24        exact 128:10          236:22 238:4         40:16,16,22       165:8 167:19
         187:1 191:5         141:15 142:21       239:3 242:3          41:6 42:7,8,15    169:8,11,11,16
         196:11              145:3 152:19      exhibits 49:13,17      43:2,7,9 46:10    169:24,25
       entire 27:20 94:9     166:19 199:5        129:4                48:12,20 49:21    170:11 171:8
         147:16 150:7      exactly 70:6        existed 17:9,9         50:9,20 51:2,3    172:16,18,25
         188:8               73:25 75:10         194:4,8 195:6        51:14,19 52:8     173:1,2,15,20
       entitled 40:18,19     139:1 142:14      expanded 38:7          52:18 53:5,24     173:21 174:8
         41:8 52:20          143:10,18         expectation            54:1,13 55:3,7    200:23 201:5,6
         116:3,14            191:4               204:23               55:19,25 56:4,7   201:9,18 202:4
         165:22 166:7      examining           expected 60:13         62:20,21 68:1,1   202:4 206:11
         169:12 191:22       130:25            experiment             90:19,21,22,23    206:14,23
         192:4 216:2       examples 72:7         24:24                91:1,5,8 103:8    212:15,18,21
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 265 of
                                       291
                                                                                               Page 12

         212:21,25         Facebook 9:8,11       43:7 153:25         225:18 227:6,9       41:1
         213:24 219:15       9:14 135:5          154:13 242:15       227:12,14,18      fined 19:6
         219:20,20,25      facial 59:4,17,19     242:18              228:23 231:3      finish 27:9 59:12
         220:4 223:23      facilitate 19:12    family 85:14       fever 189:17            189:23 198:22
         223:24 224:8        29:13,20            140:15 187:1     fight 214:7             245:21 246:4
         224:14,24         fact 24:5 28:7        189:16 213:13       216:12,20,23      finished 58:15
         225:1,5,9,17,18     67:15 69:11       far 65:8 75:1         217:2,4,6,20,21      59:10 118:4
         226:22 227:5,7      79:2 88:1 101:5     79:24,24 93:9       217:22            Finney 81:10,12
         227:10,11,13        101:25 105:6        99:5,6 118:18    fighting 38:16          170:20
         227:14,15,17        145:6 176:23        120:3 170:14        217:13            fired 105:12
         228:21 229:2        178:1               171:15 179:9     file 15:11 16:14        125:7
         229:24,25         facts 6:22            179:18 213:24       32:5 35:2,22      firewalled 7:16
         230:1,4,9         fail 178:14,16        218:25 226:23       42:20 52:25       firm 106:5
         232:17,22           179:9,18,23         231:13              53:3,5,19 54:2       107:23 108:3,6
         234:19 235:16       195:10            farm 214:19           54:12 57:4        firms 35:13
         235:17,18,19      failing 138:2       fashion 183:22        62:16 63:16,20    first 7:13 26:18
         235:22,23         failure 195:9       FATF 19:16 20:8       63:20,21 67:21       31:4 40:16 43:2
         236:1,20 237:5    fair 5:21 24:18       182:2               107:2 115:23         43:3 63:10 64:3
         237:24,25           24:19 31:18       Faustus 8:24 9:5      116:13 131:15        65:2 68:6,13
         238:14 240:3        33:12 34:18         134:5,12            132:9,16 133:6       79:7 85:15,19
         242:9,10,13,16      35:8 37:7 38:10     135:14,19           139:5 153:1          85:25 86:10,13
         242:19,22           38:11,23 42:1     Fautus 134:25         156:3 165:21         91:17 92:25
         243:18,20,21        43:15,16 46:2,3   favor 183:11          192:4 196:23         99:21 119:7
         243:24 244:3        46:16,18 48:7     favour 145:9          197:4,5              133:1 141:4
       e-mailed 241:11       48:19 50:2,4,4    features 59:19     filed 210:23            143:20 151:18
         241:15              52:14 53:7        February 16:17     files 129:2 131:14      152:4 168:9
       e-mails 60:3          92:19,21 97:13      21:14 139:12        131:16,17            169:16,17
         124:2,5,6 125:7     101:17 114:24       142:20 162:12       136:7 157:24         170:4,15
         125:8 130:18        117:24 118:6        163:1 191:21     filing 169:5            171:13 172:11
         130:22 148:2        121:19,21           192:1 211:12     filings 211:18          179:4 193:13
         154:1,4,5           122:10,12,17        212:17,23           212:1                194:1 198:24
         158:18,20,23        177:9 180:18        233:21 234:16    final 16:22,24,25       201:7 202:17
         159:1,8 160:6       182:10,20           234:23 236:3        194:25               211:4,5,14
         161:20 162:22       183:17 222:23       236:12 238:14    Finally 6:16            220:16 224:13
         164:19 167:21       223:1               238:22,23        finance 121:14          225:18 229:12
         172:22 173:11     fairly 45:3 60:10   Federal 181:10     financial 40:17      fish 67:12
         173:23 174:3,5      75:9              feed 14:9             40:19 106:17      five 167:22 183:8
         174:12,17         fake 138:9,11       feedback 8:10         106:24               246:9
         175:2 224:9,12      155:23 226:22       9:1 50:1 51:16   financially          fix 118:16
         225:7,10          falling 150:18        85:20 92:18,25      248:14            Fleet 2:25 4:11
         226:21            falls 20:23         feel 208:19        find 51:16 63:9      Flexner 1:17
       e.g 97:8 100:8      false 17:20 89:16   feeling 225:21        67:3 86:17           2:12 4:10
                             146:4 185:15      fell 180:1            112:22 189:9      flip 83:22
               F           falsely 125:6       felt 93:8             203:12            Florida 1:1 2:4
       fabrications          193:19            Ferrier 197:9,14   finding 228:5           2:13,19 4:6
         148:4             familiar 12:22        225:4,8,12,13    fine 19:11 39:10     fluffier 76:21
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 266 of
                                       291
                                                                                            Page 13

       fluffy 76:25          105:10 108:10     forwarding 50:1     79:20 80:22         185:4,9 187:13
       folks 9:3 30:16       109:9 110:8         160:1 232:22      89:3 90:15          187:19 188:2
         204:25 208:2        112:8 120:23        235:25            91:21 92:10,23      188:14 189:7
         230:5               121:5,25 126:5    forwards 41:23      93:4 94:7,13,21     190:4,16 191:2
       follow 18:19 44:3     126:11 127:4        72:17 73:3        95:4,12,20          195:23 196:16
         44:13               127:16 128:2        209:14            97:15 98:2,7        197:15 198:1
       followed 134:20       128:19 130:9      fought 19:22,24     101:2,14,23         198:19 200:6
         160:8               130:15 131:11     found 140:9         102:4,11,16,23      200:19 205:16
       following 11:4        135:3 151:2         153:11 172:18     103:13 104:2        206:2,10
         99:24 105:7,9       158:21 173:4        233:22            104:22 105:5        207:23 208:23
         105:11 220:21       174:10 176:5      Foundation 22:3     105:15 108:24       209:23 215:23
       follows 7:14          176:11,18         foundless 220:23    109:10 110:9        216:5,8 219:12
       force 100:8 101:6     177:15 180:22     four 133:15,16      110:19 111:2,8      219:16,18
         102:1 105:1         183:20 185:3,8      149:13 181:17     111:13 112:9        221:6,11,16
         118:11 146:19       195:20,25           190:5 232:6       112:11,23,24        222:13 223:4
         239:21              198:16 199:23     fourth 123:10,11    113:6 114:4,6       223:11,17
       forces 83:19          215:21 221:4,9      190:10            114:12 115:21       227:1 229:5,12
       foregoing 247:3       221:14 222:12     frankly 125:1       116:2,11,23         229:23 231:10
         247:4 248:6         223:3,8 226:24      197:19            117:14 118:25       232:9,11 235:9
       foreign 218:24        229:3 230:25      fraud 185:15        120:24 124:23       235:11,14
         220:20 221:2        239:4 240:1       fraudster 19:6      125:24 126:8        236:8 238:11
       forensic 56:10,14     241:12            free 208:19         126:12 127:11       240:16 241:24
         239:15            formally 13:5       Freedman 2:3,6      127:20 128:6        242:5 244:15
       forensically          181:2               2:7 4:15,16 5:7   128:22 129:23       244:23,24
         130:24            format 122:4          9:25 10:5 11:17   129:25 130:3        246:2
       forgot 21:4         formed 120:21         11:18 12:2        130:10 131:3,8    Freedman's
         145:10 224:24       215:11              13:12 14:2,14     131:13,19,22        112:19
       forgotten 86:5      former 134:4          15:20,21 18:20    132:3,13,25       freeze 19:23
       form 10:20 11:9       146:21              20:12 21:22       133:25 134:23     freezing 217:16
         11:12,14,22       formulate 141:21      22:1 23:7 25:23   135:10 136:2      Friday 123:9
         17:19 19:1 23:3   formulating           28:2,5,9 30:7,8   136:15,21           155:15 189:14
         31:20 33:13         120:6               31:23 32:11,15    138:6 142:12        190:5
         34:15 38:13       forth 61:20 143:9     33:16 34:16,25    143:1 145:12      friend 69:5 80:18
         45:11 51:23       forum 81:9            36:16,22 38:21    147:10,24           96:7,22 114:25
         52:4 58:25 60:5   forward 42:11         39:3,8,12 41:4    148:1,18 151:5      115:7 140:14
         64:14 68:25         51:23,25 56:1       43:8,11 44:7,9    151:11,21           149:16,22
         71:21 74:21         65:7 117:21         51:8,13 52:1,6    152:2,10,25         150:11,18,22
         75:15 76:11,15      118:2,3 138:3       53:11,15 54:20    153:5,7,12          150:22,23,24
         77:2,23 78:9,17     188:8 190:3,23      55:1 57:2,9       154:23 155:5,9      151:10,20
         79:18 80:14         224:9               59:6,8,11 60:1    155:12 156:6,9      193:8,9 196:4
         89:2 91:20        forwarded 42:2,8      60:8 62:18        158:22 160:17       196:10,15
         92:20 93:2,25       42:14,18 51:3       64:15 67:4 68:4   172:5,12,14         198:4 199:14
         94:11,16 98:5       51:21 53:4 55:3     68:16 70:1        173:5 176:8,14      199:18 201:10
         101:11,18           139:15 219:20       71:23 73:19       177:10 178:6        203:1 214:3
         102:2,9 103:3       224:8,25 225:3      75:12 76:13,18    182:8 183:13      friends 150:16
         103:19 105:2        230:4               77:4,12 78:3      183:16,25           233:4
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 267 of
                                       291
                                                                                           Page 14

       friendship         Gareth's 147:1      40:15 48:24,25      28:19 30:2        Governance
         225:23           gatherings          51:6 57:16 63:7     31:21 32:4 35:1     181:22
       front 6:10 15:16     205:21            64:16 68:5          35:21 36:18,21    government
         30:10 49:18      Gavin 24:1,12,15    69:24 70:5 71:3     37:21 39:7          18:16 19:15
         50:18,19 57:7      24:20,22,23       71:10 73:20         46:23 47:3,8,15     20:2,7,7 35:20
         57:10 61:9,12    GCHQ 146:21         74:6 79:15          48:22,25 49:7       147:14 205:9
         62:3 63:23       general 11:7        84:10 89:4          50:10 52:2 61:8     234:13 239:20
         88:17 119:2        37:20 38:7        92:24 93:5          62:15 65:20       governments
         132:15,16          108:23 158:2      96:14 98:16         66:8 67:20 82:4     20:8
         133:6,21         generally 7:23      100:2 101:1         82:25 93:21       GQ 58:17
         153:13 156:4       78:23 129:11      108:12 110:15       104:13 106:19     Granger 181:15
         164:4,22 192:5     165:23            110:24 111:10       115:22 116:20     granted 188:3
         197:4 204:12     gentleman 27:16     116:12 117:2,4      117:3,21,23         190:18
         206:12 212:24      29:24             120:5 123:9         122:21 125:16     great 30:22 67:6
         223:19 229:8     genuine 123:22      124:4 125:18        129:9 132:2         73:15 116:16
         235:16 236:20      124:1,13          127:13 133:20       141:20 142:16       225:21
         238:19           getting 11:2        136:19 143:17       151:22 154:18     Greek 220:6
       frozen 19:18         12:14 15:6        148:7 153:20        154:21 160:9      Greg 35:17
       fruition 233:10      162:20 242:4      155:13 156:2        163:25 165:20     Gregory 39:21
       fuck 75:8          ghost 13:1          156:10,19           167:7 172:8       Greig 26:20 27:6
       fulfil 55:12       give 15:8 69:21     162:10 166:5        173:14 174:14     group 29:18 38:7
       fulfilling 43:14     72:9 75:13 79:3   167:16 168:3        177:5,7,8 178:2     90:5 97:12
       full 65:2 91:12      83:13 104:10      168:11 169:11       178:18 180:3        100:15 103:7
         143:7 191:17       113:8 136:18      171:25 172:15       182:6 185:16        156:25 175:14
       fully 112:14         159:10 241:5      173:9 177:1         186:19 190:9        179:24 181:21
         243:3            given 46:7,8        180:15 184:1,3      190:22 197:1        181:21 192:22
       full-time 232:5      56:11 119:24      186:14 187:6        199:25 204:18     groups 27:9
       fund 202:15,19       123:19 125:13     187:18 188:8        205:2 209:14      guess 62:1 70:11
         203:14             126:20 130:22     191:1 197:20        217:20 223:18       140:25 172:8
       funded 19:12         163:7 205:13      199:1 202:8         224:23 225:22       197:25
         211:24             222:24 223:6      205:21 206:6        228:22 232:25     guessed 41:11
       funding 204:8        223:10 245:6      209:17,22           241:14 245:18     guise 104:5
       funds 146:24       giving 72:7 92:18   211:1 212:14      gold 231:4,4,5,6    guy 82:4
       further 190:7        104:10 234:3      216:1,16          goldfish 67:12      guys 63:19
         245:21 248:9     Gizmodo 164:25      219:23 224:13     golf 174:25           170:22 225:20
       fury 216:2         glad 86:18,19       224:16 231:20     Goliath 72:1          228:10
       future 36:19         246:1             234:18 236:7      good 5:8,9,10
         89:15            glitch 207:5        236:19 238:10       86:7 109:14               H
                          glorious 120:4      241:22,23           121:20,24         habit 176:22
               G          GMT 187:25          242:17 243:23       122:1,2,7         hack 36:11
       gambling 204:10      188:1           goes 52:13,20         225:19 244:9      hacked 8:12,15
       gaming 202:21      GMX 91:3            53:6 54:3 55:9    Google 42:4          36:13 138:12
         203:15,17,20       159:19 160:7      178:4               83:23              138:17
         204:6              163:17 164:20   going 11:20 15:1    gossip 36:24 37:3   hacking 138:14
       Gareth 146:25      go 11:20 19:2       15:3,7 16:13      gotten 172:11        167:23,24,25
         147:11             20:1 22:11        21:3,3,16 25:16     240:23 243:24      186:4
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 268 of
                                       291
                                                                                           Page 15

       Hal 81:10,12       hearing 14:11,16      186:24             188:4,6 190:21   ignore 82:3 90:7
        169:13 170:4,7      149:21            hiding 184:25        204:22 205:5     ill 189:19
        170:19 171:16     Hearn 81:6,7        high 239:22          244:18 246:9     illegal 203:6,20
       half 83:10 85:15   heat 117:25         highly 109:20       House 119:25      image 133:19
        85:19 86:10,14    held 111:4 118:7    hinterland          HTC 174:20           135:25,25
        94:5 142:24         125:9               214:20             175:2            imagine 179:10
        188:16 201:6      hell 126:1          hinting 175:24      human 73:8           179:19
        205:2 245:20      hello 63:8 139:18     175:25             150:5 176:22     immediately
       hand 15:2 21:3       142:15 143:1      hip 81:8             242:9               173:22 174:4
        30:2 35:1 40:5      230:15 242:21     hire 29:11          humble 72:12      impeach 117:23
       handed 141:5       help 14:13 20:18    hired 31:9 83:24     73:7 75:21,24    impeding 120:13
       handing 21:5         29:12,20 65:22      105:12             76:6             implemented
        42:20 142:22        66:11 69:5,7,22   hit 34:19           humility 65:10       19:23
       hang 177:23          69:23 83:24       hitting 141:23      hundred 59:18     implication
       happen 18:19         85:10 96:6,8,22   hmm 34:1,1          hundreds 64:9        187:10
        29:9 208:2          96:24 107:9,20    hold 183:10                           implicitly 245:9
       happened 19:20       108:6 146:1,5,7     219:16                     I        implied 130:8
        20:3 23:17 27:5     149:19,20,23      home 175:21         Ian 26:20            177:21 185:24
        43:20 88:13         149:24,24,25        177:22 180:12     ICU 13:7,14,18       185:24
        94:25 159:7         150:8,10            204:25 229:15       14:4,20 15:23   imply 25:14
        205:25              154:14,17           229:20              16:4,9             200:16
       happening 27:5       156:22,23         Homeland 169:7      idea 7:8,9 33:21  implying 78:12
        43:21               168:12 182:13       211:20,24           34:19 66:14        96:10 107:20
       happens 20:1         192:8,24 193:3    honestly 192:2        67:15 74:18        177:24
       happy 49:14 83:7     197:25 211:21     Honor 11:16,19        76:9 77:7 91:16 important 69:12
        112:25              221:12              112:12 148:15       92:6,9 97:10       140:13 150:6
       hard 13:22 33:2    helped 72:13          208:22              99:20 140:16       155:6 175:21
        160:2               75:7 85:1,12      honorable 120:4       154:16 158:14   importantly
       harder 65:4          92:5,8 107:4,12   hope 205:25           158:19 181:24      65:13
       Hardy 220:1          107:13 108:16       226:3               194:24 195:6    impossible
       hashes 193:18,20     145:25 146:8      horrible 122:6        207:11 210:9       222:19
       hate 75:6 148:24     146:12,24         horribly 177:19       211:7,15,16     improper 104:15
       hazard 208:3         157:3 193:6,6,7   hospital 23:24      ideas 166:13         104:19 238:9
       head 178:4 230:2     193:8,9 196:11      81:13,14          identification    improved 152:7
        234:17              215:13              151:18 162:2        15:12 16:20     inaccurate 52:24
       header 71:18       helpful 36:10         189:14 233:21       21:7 32:14 35:5    109:20 240:10
       heading 210:15     helping 180:6       hospitalized 81:3     35:25 37:25     inaudible 71:16
       health 208:3,4,9     209:13              171:5               40:13 42:24        71:17,18 72:2
       hear 34:14 39:9    helps 198:5         hot 117:10            49:4 50:13      incentivize
        71:20 72:24       hereto 248:14       hotwire 106:18        54:17              195:14
        90:13 113:13      hi 43:5,10 54:7       124:7,15,15       identify 15:5     incident 220:22
        131:7 138:8       hid 186:23,23       hour 188:16         identities 7:17   include 85:24
        147:25            hidden 187:2          205:2 206:5       identity 7:10,13     174:19
       heard 32:9         hide 180:19,24        244:21 245:21       7:13,15 8:3     included 156:22
        111:11 176:20       182:11 184:9      hours 49:8          ignorant 18:10       175:14 207:8
        177:9,13            184:20,22           187:19,23           23:1,13         includes 194:13
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 269 of
                                       291
                                                                                               Page 16

         230:9               19:17 167:20      invent 177:5          162:22 164:6,8       111:19,20
       including 19:20       176:25 190:11       195:5               164:9,11,13,15       113:4 114:20
         62:24 64:10       instruct 189:25     invented 177:8        165:9,19             223:24 230:4
         85:13 105:23      instructed 111:9    inventing 90:8        171:21 173:11        235:20,23,25
         181:4 217:18      instructing 147:8   invention 73:10       173:23 174:5,5       238:24 241:6
         239:21              206:4               79:1,3 148:22       174:17               241:18 242:11
       incomplete 51:5     integrated 211:8      149:9             Irish 19:17          joint 139:16
         54:19             intellectual 40:6   inventions          irrelevant 148:13    Jon 58:3,6,21
       incorrect 78:6        181:2               100:10 194:18     Islamic 182:5        Jonathan 224:1
         108:17 159:24     intend 113:24       inventor 52:13      issuance 17:6        Jordan 182:25
         215:10 240:2        187:18 190:15       52:20 53:5 54:3   issue 36:17 47:12    Joseph 2:11 4:19
       incredibly 195:9    intended 44:20        55:10               47:13,21,22        journalists 66:22
       independent         intent 10:19        inventors 133:14      190:2 203:10       judge 2:23 6:7
         219:2             intention 188:5     investigate 84:6      214:10,12            11:8 18:17,18
       indicate 54:2         238:6             investor 221:3      issued 17:6,13,17      80:5 99:11
       indication 52:19    intentions 44:22    invite 33:19          17:21,22 18:4,9      147:15,24
       individual 17:9     interacted            189:25              18:23 20:22          148:10,16
         17:11 156:25        106:14,22         invited 211:17        22:17,17,22          188:12 189:2
       individuals 7:18    interest 211:11     involve 33:25         23:12,15 181:2       208:16,17
         20:24 38:10       interested 248:15     34:12 38:9        issuer 17:1,4,8,15     245:19
         225:4             interesting 120:7     39:24               180:10             Julio 2:21 4:24
       industry 181:8      interfere 36:21     involved 19:25      issues 49:9          July 215:15
       infections 234:2    internal 37:1         31:25 33:4,10       145:18,22          jumped 138:12
       Info 1:6 168:14     internet 10:25        34:17 44:16,17      147:20 226:14      June 237:5
         168:17 239:13       81:14 203:20        66:15 77:18,25      244:6              jury 6:6 117:12
       information 46:7      204:10              78:16,19,20       issuing 47:11          148:8
         80:2,6 99:9,11    interpret 101:24      97:7 98:21,23       203:5              justify 186:14,23
         106:20 178:9        188:15,25           107:14 113:15
         178:14 179:9      interrupt 59:9        128:12 145:18              J                   K
         179:18,23           143:16              148:3 163:16      jail 109:25          Kathryn 206:15
         180:6,19 181:4    interrupted 71:8      241:9             Jamie 210:24         Kauchemann
         181:5 182:11        71:9              involvement         January 17:7,23       62:25
         182:21 183:18     interview 57:23       47:16 191:5         165:1 171:2,4      keep 20:13 36:21
         184:10,23           58:17 61:21       involves 38:22,24     215:11 220:1        115:2,11
         215:10 220:21       65:3,5,9 66:12    involving 34:2        233:5               117:10 141:23
         241:5               191:21 192:14       37:6 194:8        Japanese 89:18        143:13 154:11
       informed 61:11        192:19 193:1      IP 130:25             89:20               167:6 173:14
       initially 177:3     interviewer 72:2    iPhone 174:24,24    JC 239:9              174:13 180:3
         215:15 233:16       192:20              175:1,3           Jdelich@rcfllp...     182:6 186:15
       initials 93:24      interviews 43:13    Ira 1:5 4:5 123:3     2:9                 205:18 212:2
       insane 150:15         44:20 45:9,12       123:6,12          job 73:15 107:2       213:16 224:23
         151:4               45:16,17 60:14      124:19 128:15       107:18 129:12       232:25
       inSecure 165:23       60:20,22,23         128:18,21         John 106:13,16       keeping 227:24
       inserted 99:24        61:1,4,6,15,16      129:7 130:18        106:25 107:14      keeps 78:24,25
       installed 215:2       65:24 68:12         130:24 137:3        107:15,16          kept 15:7 86:16
       instance 7:11 8:3     72:9                138:20 162:12       109:3 111:16        149:15 166:20
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 270 of
                                       291
                                                                                       Page 17

         213:3,6,10        166:7 168:13     99:2 104:3,20    known 67:12         224:7 235:3
         233:25            168:16,20,21     109:8 111:3,6      244:8             240:5,6 241:19
       key 19:22 79:22     171:21 175:7,9   114:4,12         knows 14:24       Laxon 111:17,19
         80:13,15 81:2     175:15 176:3     115:24 116:12      18:17             111:20 112:6
         81:20 83:19       177:5 198:3      117:7 126:19     Kyle 2:10           113:4 114:20
         99:3 139:2,20     201:10 202:20    126:19 128:10    Kyle@rcfllp.co... lay 44:19
         140:17 143:3      202:23,25        129:6,18 130:5     2:9             layout 43:12
         148:21 149:9      203:14 207:13    130:12,12                          layperson 65:12
       keys 18:17,18       210:10 214:8     132:2 134:3,9            L         lead 106:11
         157:19,22,23      216:13 218:6     134:14,15        L 29:25             177:2
         158:2,4,6,9,10    226:13 228:25    135:19,22,24     lab 66:2          leader 97:12
         158:12 221:17     232:12 233:8     135:24 136:7     label 15:5,6,8    leading 40:9 55:8
         222:8,15,19,21    233:13 239:13    136:23 137:1       21:4 64:18        55:22 97:8
         222:24 223:6      241:1,2 243:20   138:12,13,15       88:17             101:16 176:24
         226:3 228:22      243:25 244:1     142:1 148:21     labeled 42:21     leak 37:3,4
         230:16            244:25           151:3 155:24       71:4 124:21     leaked 36:14
       kicked 105:12      KLEIMAN038...     159:7,11 164:1   lack 231:8        leaks 36:4,25
         186:15            3:16             170:14 171:14    laptop 231:19     leap 67:6
       killed 146:22      knew 67:10        171:15 172:17      233:25          learn 73:6,6,7
       kilometers          85:17 187:1      177:11,25        large 213:24      leave 171:21
         214:19            204:4 213:6      183:6 186:3,6      240:8             173:16,16
       kind 36:10 208:3   knife 81:16       186:25 188:5     late 229:21         205:12 208:18
       kinds 204:25       know 5:19 6:13    188:16 196:20    launch 17:7       leaving 40:9
       Kingdom 1:19        8:13 11:10       200:20 202:10      151:17 195:1    lecturer 239:18
         4:11              12:12 13:19,21   205:16 208:6     launched 21:14    led 45:13 47:5
       Kleiman 1:5,6       14:8,12 20:14    208:25 212:11      171:3             97:9
         3:13,13 4:5       21:10,11 26:12   213:9,11,13,15   launderer 19:6    left 63:25 69:9
         69:6,21,23        26:19 28:18      214:1,1 216:9    laundering          97:1 125:3
         87:11,18,20       29:17 31:11,22   217:23 218:18      146:24            127:10 133:14
         96:8,23 114:25    32:2 34:23       218:19 219:1     law 7:6 17:5        159:9 163:7
         115:7,10,17       37:10,20 42:2    220:13 222:10      21:18 83:11     legal 2:24,25 4:12
         119:16 120:1,9    42:11 43:4       222:17,19          86:21 106:5       7:24 11:3 17:14
         120:20 123:4,6    46:17 52:10      224:11 229:25      107:23 108:3,6    108:18,20,21
         128:23,25         56:18,20 57:24   231:13,14,23       109:24 121:11     164:12
         130:18,24         59:24 62:8 64:8  233:13 234:21      186:21,22       legally 109:25
         133:5,13 136:3    64:18 67:13      236:6 242:6        196:5             204:3
         136:7,9 137:14    68:6 69:2 70:21  246:5            lawyer 106:11     legislation
         138:20 139:6,7    71:12 72:1,15   knowing 185:15      114:20,21         181:24
         140:8,13,13       73:21 76:2      knowledge 8:1       143:25          Leon 2:18
         142:20 145:14     78:15 79:14      16:12 28:12      lawyers 56:11,11 letter 167:14,14
         147:21 148:20     80:12,23 83:4    37:13 66:2,3       56:13 110:23    letters 12:17
         149:1 152:14      84:1,5,14 86:18  155:2 183:24       114:17 123:19   letting 228:6
         153:23 154:3      87:7 92:12       219:3 232:4        124:4 141:15    level 61:12 65:11
         161:23 162:1      93:19 94:25,25 knowledgeable        141:18,23         239:22
         162:12,16         95:1,2 96:5      18:22 19:4         143:23 144:10   Lex 111:17,19,21
         164:1,3,11,15     97:20,24 98:6    20:10              209:15 210:15     112:6 113:4
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 271 of
                                       291
                                                                                                Page 18

          114:20               160:22 161:9      load 72:11            162:3 163:25        145:14 148:20
       liberty 20:5            161:18,19           136:18 152:4        165:21 166:25       148:25
          217:18               230:17              173:11 209:25       168:9,22          Louis's 140:9
       licensed 204:3       listed 52:8 60:6     loaded 13:5           171:24 187:14     love 82:1 83:1
       lie 127:6 233:23        60:24 131:4,9       156:8 219:11        196:3 197:11        122:8 187:3
       life 80:20 150:7        204:1 211:19      loading 133:24        197:16 200:8      loved 81:22,24
          151:20 174:24        225:4               139:8 156:6         201:4 219:6         82:24 102:18
          175:22 185:13     listen 108:4           172:9 197:4         220:11 223:19       115:15
          186:3 193:8          150:4               204:15 212:20       232:15 235:5      lunch 58:9,13
          212:4             listened 72:23         242:8               241:25            lying 18:11 94:20
       liked 76:16,17,21       217:7,24,25       local 180:1         looked 137:15         144:25 145:2
          76:22,23 79:4        218:3             located 172:4         210:7               176:10,17,20
          134:12,21,25      listening 6:9        location 131:2      looking 38:17       Lynam 85:14
          135:24 136:1         149:21              218:19              52:22 55:2 71:5     146:14,18
       likes 133:15,16      literal 142:2        locations 214:15      75:17 130:25
       limine 238:7            144:15,18,19        214:17 215:7        132:7,9,10               M
       limit 188:6             177:20            lockdown 205:10       136:13 138:10     M 2:11
          189:22 190:19     literally 81:15        208:4               174:11 204:15     machine 126:16
       limitations 14:15       141:13 143:21     log 197:7,8           212:21 230:20      126:20 127:10
       limited 22:18           145:3,4,7         logically 178:1     looks 104:3          138:12 180:1,5
          182:14 215:11        149:17 175:1      LOLs 183:5            152:20 153:25      232:5
       Linda 2:25 4:11      literalness          London 1:18           154:13 157:15     machines 56:10
       line 8:10 9:2           144:21              4:10 26:7 43:18     169:25 170:11      56:14 123:19
          22:14 30:19       litigation 30:3        46:9 48:2           242:14,18          125:4 128:10
          39:22 73:14,24       32:6 35:3 37:22     187:17 204:21       243:23             158:2 163:6
          77:14,14,16          40:11 49:2          204:24            lose 65:14 184:7     178:9,13 179:8
          79:8 82:9 91:12      51:10 122:23      long 114:25           243:6              179:17,22,25
          91:13 110:13      little 13:22 17:23     115:7 172:23      loss 228:4           180:14 211:21
          188:13 197:16        26:10 27:12         185:15 190:15     lost 116:6 129:21    214:18,24
          197:22 198:10        72:19 89:5          204:23 205:3        153:10             215:14 232:3
          199:1,12             99:18 117:15        225:23 229:14     lot 20:16,17         245:7
          204:18 243:23        156:25 172:11     longer 124:7          33:18 60:3,6      Macquarie
       lines 40:24 61:1        172:19 180:23       125:11 159:1,6      69:5,6,10,21,23    214:20
          227:13 232:2         183:23 202:12       187:18 192:17       74:10 77:8,25     mad 78:8,10,11
       Lingham 134:20          204:18 219:23       195:19 205:2        96:6,8,22,24      Madam 113:12
       link 36:20 148:24       231:8             look 11:20 15:10      97:2 98:22        magic 10:25
       linked 194:6         live 14:9 73:16        18:8 22:12,13       173:13 188:10     magistrate 6:9
       linked-in 134:8         171:6               30:24 31:3 33:8     194:17 203:20     Magna 2:24,25
          232:24 234:19     lived 186:6            33:22 35:3 51:2     214:20 218:4       4:12
       linking 160:24       living 204:2           66:16 71:3,6        232:3 240:19      mail 159:18,25
       links 36:18          LLC 1:6 239:13         75:24 80:2,2      lots 47:8 167:18    mailing 84:20
       Liserow 214:25       LLM 85:17,21           88:18 95:24         168:1 212:4        159:15,22
       list 45:15,17           86:15               99:8,8 116:16     loudly 73:13         160:12,22
          57:20 84:20       LLP 1:17 2:3,7         119:11 132:8      Louis 139:19         161:8,18,19
          98:13 159:15         2:12,18 4:10        144:25 154:8        140:8 142:15       181:21
          159:22 160:12     LLV 168:14             154:24 157:7        142:20 143:2      main 235:23
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 272 of
                                       291
                                                                                         Page 19

        243:4             173:2              157:11 167:21      94:17,18,23       Mike 81:6,7
       maintain 174:8    Masters 85:24       169:12,18          181:16 234:6       133:10 134:19
       majority 17:17    mate 54:7 228:4     170:2              234:10,15,23      mildly 10:22
        18:24 20:23      material 109:18    McGregor's          236:2,12          military 181:9
        22:17,22 23:12    218:22             43:14 55:13        238:23            Mill 41:7
        84:25            math 124:25         102:24 103:9      meetings 25:24     million 17:8,9
       making 18:5       mathematician      mean 12:12 17:3     26:1,5,5,8,25      18:1 19:18
        66:20 69:11       82:2 83:8,12       43:5 69:13         37:11 62:5 73:2    240:24
        97:3 101:12      mathematics         72:25 78:10        75:2 94:5,25      millions 19:7,8
        103:5 137:24      86:7 121:13        89:23,25 142:5     109:1,3,7,12,16   mind 6:24 21:2
        228:18 233:16     186:21,22          142:8 144:11       235:2,4 241:19     59:21 131:24
       manage 16:6       Mathias 193:13      158:4 193:10      member 14:19        204:24
        41:11 43:24       193:25             196:13,14          31:8,19 127:9     minds 68:23
       managed 86:17     Matonis 58:3,6      214:15 244:25      159:6 182:25       96:21
        243:5             58:21             meaning 21:19       189:16            mine 69:5 70:7
       manner 28:16      matter 4:4 59:21    143:22            members 8:21        74:1 80:20 96:7
       mapping 59:20      116:9 122:14      means 7:25 17:5     9:17 135:23        96:23 101:13
       March 1:14 4:7     156:24 185:16      23:17 25:15       mentioned 21:16     175:3,3 185:14
        33:23,23 62:10   mattered 216:23     59:5 90:2,4        167:21 225:5       195:4 214:23
        62:13 63:24      matters 65:12       107:13 137:25     mentor 28:15,23     215:6,9 218:5,7
        67:24 123:7,9     208:20             196:4             mere 8:4 203:5      218:9,12 221:7
        155:15 172:16    Matthews 27:17     meant 74:18 77:7   merely 208:10       221:12 222:1,4
        207:6 216:17      27:22 28:1,10      78:15 80:12,23    merit 66:10         223:13 228:13
        235:20 247:8      32:19 33:23        83:4 142:6        Merkle 193:19       231:4,11 244:9
       mark 75:6,25       37:5 41:13,25      193:2 211:21       193:21            mined 74:8,9
        142:22 197:9      49:22 50:21        211:23            message 83:25       77:8 213:24
        197:12 207:7,9    53:4,23 54:1      media 4:3 8:22      160:21 202:1       214:13,24
        225:3,8,11,12     55:4,25 63:1       37:11 40:2,4      messages 233:2      215:8,14
        225:18,19,24     Mavrakis 153:18     45:10,12,24        234:20             218:14,17,20
        226:7 227:5,8     224:1              57:11,13,18,19    MESTRE 2:18         218:24,25
        227:11,14,18     Maxwell 35:12       57:20 60:4 61:9   met 23:25 24:2      220:20 221:2
        228:4,9,23        35:17 39:21        61:12 62:3,4       59:2 234:8,12      221:18 222:8
        231:3            McCaughn            63:4,10,22         234:25             222:11,15,17
       marked 15:12       223:25             67:24 75:3 94:9   Metanet 13:7,14     222:25 223:7
        16:20 21:6,7     McGovern            94:14 100:15       13:18 14:4,20      229:1 233:13
        32:13 35:5,24     112:21 113:14      101:9 105:11       15:23 16:9         239:10 240:19
        37:24 40:12      McGregor 29:3,5     134:7 176:23      Metzdowd 160:5      243:4,17
        42:23 49:3        29:8,11 41:23      177:5,6 184:18    Miami 2:4,13,19    mines 213:20
        50:12 54:16       42:7,11,14 44:2   medications 6:17   Michael 220:1      minimize 206:1
       marketed 12:11     44:13,16,25        6:21              Michelle 200:24    mining 219:1
        12:13             45:5 49:22        medium 13:4         201:3,20,21        221:20,23
       marking 21:4       62:25 78:22       meet 24:20,22       202:6              226:13 228:24
       Marko 143:5        81:19 101:9        189:22            Microsoft 137:5     231:6,7,14,17
       marriage 150:18    102:12,13,14      meeting 24:4,9     middle 59:9         232:13 233:8
       married 196:12     102:18 103:16      24:15 57:23        139:11 184:8       233:17 239:14
       masquerading       103:17,23          59:1 74:23,24     midweek 190:8       239:25 243:9
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 273 of
                                       291
                                                                                            Page 20

        243:11 244:11      moldy 86:19         186:1              134:9 140:2        needs 32:7 49:14
        245:1              moment 5:10        multipage 43:9      147:1,12             97:8 100:4,7
       minted 17:10         18:25 23:11       multiple 26:17      156:14 166:19        101:5,25
       minus 17:12          31:17 40:22        27:4,5 59:3        170:24 184:2         118:19 140:12
       minute 183:8         43:6 71:3 84:13    62:24 80:18        202:9 220:7        neither 188:16
        244:21              90:11 112:12       117:17 124:6       231:21 247:15        248:10
       minutes 41:25        116:6,6 132:10     175:8 180:14       249:21             net 89:22
        42:9 112:21         136:17,18          181:4 182:5       named 146:25        network 180:9,9
        113:2,9 205:6       138:14 153:9       183:3 195:16       193:19               181:11 194:7
        208:18 229:15       172:8             muting 90:14       names 76:2 94:4     networks 194:7
        229:18,19          moments 112:15     M-net 195:15        132:16 217:9       never 18:13 21:2
        236:12,15          Monday 1:14                           national 145:18       23:20,20,21,21
        244:19,21           31:6 45:24                N           145:22               69:19,19 74:13
        246:9              Mondo 194:9        N 2:1 3:1          nature 46:14          81:11 85:4 87:5
       mischaracteriz...   monetary 121:14    Nakamoto 22:5       89:20                87:15,16 88:1,6
        141:10             money 10:25         22:15 24:5,9,12   nChain 40:5           89:9,14 119:17
       mischaracteriz...    17:15 19:5,15      24:17 25:4,6,10   nCrypt 63:1           172:24 188:18
        103:21              47:20 146:23       25:25 26:2,16     nebulous 178:17       188:24 196:7
       mischaracteriz...    173:12 181:25      26:18 27:2        necessarily 20:16     228:15,15,19
        46:4 47:1           216:20 217:15      28:11,25 29:6      53:1                 245:7
        137:22 138:1        217:17,18          29:13 32:1        necessary 6:14      new 1:17 2:8 4:10
        200:5 243:16        234:3 245:5,10     33:11 34:3         20:20 180:6          18:5 26:7 54:19
       misconstrued         245:11             37:18 43:15       need 5:15,19 6:12     171:3 181:12
        7:22               monitor 4:8         44:3,14 46:2       14:10 33:3           182:24 189:13
       misconstruing       month 94:5          55:14 84:8         40:23 72:18          206:15 214:25
        144:13             months 111:23       86:24 87:4,12      73:4 75:2,6        Newcastle 183:2
       misled 144:8         151:18             87:19 90:19,21     87:24 88:5         news 46:24 47:3
       misquote 176:21     Morgan 119:25       96:2 102:7         93:10 100:11         47:4,7 89:22
       missed 80:1 99:7     120:7              120:18,21,25       104:24 111:3       newspaper
        178:11 237:21      morning 5:10        121:4,6,20,24      112:13,15,20         193:18
       misstates 44:5      motion 190:18       159:12 160:4       116:9,11           Nguyen 8:14
       mistake 66:20       mouth 135:9         160:11,21          117:15 125:17        26:20 27:7 37:6
        90:14              move 20:18          161:7,17           141:21 149:18        140:8 141:1
       misunderstand...     21:24 28:6 65:7    192:21 243:12      149:23,24          nice 75:17 89:7
        231:2               82:6 83:3 91:11   name 6:25 7:7       154:14,15            99:19
       misunderstood        135:16 145:13      8:12,24 9:9,12     168:9 204:25       nicer 76:21 90:8
        22:19 177:19        190:3,23           12:11,13,19        206:8,19 207:1     Nicholas 153:18
       mix 103:24           221:20,23          14:22,23 16:9      208:20 226:4         224:1
       mixing 103:23        234:22             21:20 30:19        244:5,7,9          Nick 29:24 30:19
       mixtures 11:4       moved 65:3          49:25 52:25        245:21               31:5,8,18,24
       MI6 146:21           219:4 226:13       53:3,5,21 54:3    needed 76:5           32:2 33:10,19
       Mnet 194:9           228:24             86:2,3,5,12,21     80:21 95:14          33:25 34:3,11
       mock 61:14,16       moving 233:10       111:18 115:16      109:19 149:20        35:9,12,17
        65:3,5,23 72:9     muddied 187:7       116:3 119:8,15     149:25 150:8         37:12,16 38:5
       model 59:20         muddy 185:6,12      119:20,23,24       150:10,11,19         39:14,19,20
       modify 189:2         185:20,23          120:10 126:17     needing 40:21         40:16 41:6,9,13
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 274 of
                                       291
                                                                                           Page 21

         41:18 48:10       126:21 129:21      195:20,25         October/Nove...       204:11 206:17
         51:3,15,19 58:3   146:15,17,17       197:18 198:16       170:15              206:19,21
         58:6,21,23        146:20,21          199:23 215:21     offence 109:23        208:24 212:10
         59:23,24 60:3     155:4 171:2        221:4,9,14        offended 204:2        229:6 238:2
         62:22 63:15       180:25 182:25      222:12 223:3,8    Offering 33:4         242:2
         67:25             207:7 210:17       226:24 229:3      office 26:7         opens 171:25
       Nicolasscottcal...  211:17 219:10      230:25 239:4        105:20 106:1      operate 196:8
         32:22            NY 2:8              240:1 241:12        107:1,3,6,11,25   operated 214:23
       Nigerian 36:5                        objected 11:9         108:8 110:2,11    operation 81:8
       night 117:3                O           56:24 148:15        181:1,7 189:9     operations 81:5
         245:25           oath 217:20         183:11              189:13 217:8      operative 146:22
       node 180:2         object 10:20      objecting 145:6       234:13 236:1      opiates 234:4
       nodes 17:12          11:22 17:19     objection 11:12       241:20              245:12
         18:19 151:17       19:1 34:15        11:15 14:7 19:1   officer 106:17,24   opinion 108:21
         180:8,8,10         38:13 44:5        23:3 25:11          176:25            opportune 49:11
       non-distributed      45:11 52:4 53:8   31:20 33:13       offices 1:16        opportunity
         195:3              58:25 60:5        34:22 51:4,12     officials 181:8       113:14
       non-robust           64:14 68:2,14     52:2 53:12        offshore 239:10     opposed 35:13
         195:10             68:25 71:21       70:17 73:14,17    OK 20:22 219:17       188:19
       Northumbria          74:21 75:15       77:3,3,9 78:9     okay 6:24 15:1      order 18:18
         85:18 86:13,16     76:11,15 77:2     90:12 92:7          45:19 46:20         56:25 146:14
         183:2              77:23 78:17       94:24 95:7,16       48:25 56:22,22      187:22,22
       notarization         79:18 80:14       97:14,19,23         62:21 143:5         188:15 189:2
         181:19             89:2 91:20        100:21 102:21       153:11 164:23       190:17 202:15
       note 64:17 66:17     92:20 93:2,25     115:19 118:16       165:20 187:13       202:19 203:14
         96:16 97:4         94:11,16 98:5     124:22 125:17       196:17 235:10       205:3 224:17
         99:23 187:16       101:11,18         125:20 126:5      omissions 236:14      224:18 244:22
         204:20 238:6       102:2,9 103:3     126:14 128:2      once 18:17 37:19      245:22 246:4
         238:17             103:19 104:13     129:20 135:16       38:6 59:1 88:5    ordinarily 11:15
       noted 11:8 53:12     105:2,10          137:21 147:15       174:24 177:16     ore 231:6
         90:12 174:12       108:10 109:9      147:17 148:17       183:13 202:25     organization
         246:6              110:8,13 112:8    151:8,14            215:10 225:21       9:17 29:16,16
       notes 26:9 57:13     117:8,13,20       187:12 223:15       243:17              29:20,25 36:9
         63:4,9 64:19       118:4,13,22       238:6 243:15      ones 27:1 33:1        36:12,14 37:2
         67:16 92:14        120:23 121:5    objections 11:13      128:21 129:8        40:9 105:13,14
         93:9 97:6 100:3    121:25 126:11   obviously 103:7       130:19 160:8        141:1 159:5
         248:6              127:4,16          116:19 208:12       174:15            origin 185:6,21
       notice 144:14        128:19 130:9    occasions 234:7,9   one-page 219:14       185:23
       noticed 124:3        130:15 131:11     234:11            online 196:10       original 17:22
       noting 244:8         134:13,16       occur 73:2          Ontier 2:23 5:2       56:4 97:10
       November 171:1       135:3 143:25    occurred 62:5       open 53:2 119:2       130:23 160:6
         217:10             151:2 158:21      138:15 232:23       119:5 132:18        160:11,21,23
       number 4:3,6         173:4 174:10      245:8               134:16 153:2        162:17 167:12
         15:9 54:15         176:5,11,18     October 7:2           169:10 178:21       174:8 193:22
         68:13 74:8         177:15 180:22     242:25 243:2        192:4 196:17        205:3
         95:25 106:11       183:20 185:3,8    244:6               196:18,19         originally 165:10
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 275 of
                                       291
                                                                                          Page 22

         194:24           91:12 92:11        193:13,15,16       129:11 145:1        195:21 196:5,6
       originator 100:8   96:12 98:8         194:25             148:21 149:9        200:2,15,16
         101:6 102:1      116:12,14,20      papers 80:3 99:9    150:12 151:6       partnerships
         105:1            119:1 123:10       211:18             151:13 157:1        196:9
       ought 118:14       123:11 134:8      paragraph 16:22     162:17 176:4       parts 81:4 85:23
       outcome 248:15     139:9,12           16:24,25 39:1      178:1 190:18        100:24 103:23
       outside 29:16,19   142:25 155:13      39:13,15,23        190:19 192:15       103:24 174:16
         29:24 35:19      156:5,10 162:8     64:21 65:15        192:23 193:11       174:17 185:13
         36:8 203:22      162:11,11          66:17,25 67:5      206:25 210:23      party 11:24
         243:5            166:5,10 168:3     68:18 70:3 71:7    211:17,23          passed 241:2
       Overall 93:11      168:10,11          71:11,14,24        226:20             passing 18:6
       overlap 186:21     171:25 172:15      84:12 88:21       participants 7:3    passion 65:13
       overly 142:2       175:7,8 176:1,7    91:14 92:25       participate 25:24   patched 180:2
       overruled 113:19   176:13,17,19       102:5 116:17      participating       patching 180:16
       overseas 46:11     178:23,24          119:12,19          191:20             patent 210:23
         57:23 222:2,5,8  184:3,4 185:10     148:21 156:16     particular 26:8     patenting 64:10
         222:15,18        201:7 202:10       162:15 166:10      26:13 69:5 96:6    patience 155:11
         226:12 227:25    202:12 207:3,5     168:3 179:4        96:22 100:17       Patrick 175:7,8
         228:1,14,16,20   209:18,18          184:6 185:11       141:11,13           175:10,13
         229:1 243:7      210:3,3 212:14     202:14 207:5       162:24 192:12       176:1 177:7
       overview 64:22     212:15,16,19       210:4,6 211:1,4    234:25              212:16,19,22
       over-talk 34:24    212:23 216:16      211:5 216:17      particularly        pause 11:9 18:25
       owed 217:15        229:10,12          220:15,17          152:8              pay 13:1
       owned 56:15        231:24 237:9       232:1,2,8 239:1   parties 4:13        payment 227:25
         135:8            237:11 239:1,5     239:6 240:17       195:16 248:11      Payne 231:3
       owner 244:11       240:17,18         paragraphs          248:14             PDF 136:20,22
       Oz 181:8 226:16    249:5              116:17 119:11     partly 8:20 201:2    136:23 137:2
       o'clock 117:2     pages 11:24         184:4             partner 74:8,19      138:10,17
       O'Hagan 58:3,7     238:18,20         parents 47:12,14    76:10 77:1          155:13 162:17
                         Page/Line 249:7     47:19              181:15 189:13       163:16 168:4
               P         paid 12:14         parish 215:4        195:24 196:2,6      171:25 196:18
       P 2:1,1 244:9      180:11 228:10     Park 2:8            196:8,13,14         209:19 212:15
       package 159:9      228:11 243:3      part 24:16 60:13    197:23 198:3,6      216:16 225:9
       Paez 2:21 4:24    pain 225:22         61:14 73:10        198:7,14,14,15      225:10 227:16
         5:6             painkillers         78:25 79:2,22      198:17,18,23        235:17,19,22
       page 3:2 21:18     245:12             80:13,15 81:21     198:25,25           237:25
         22:11,12,14     paper 7:15 17:24    83:11 85:12,16     199:15,19,21       PDY 215:11
         43:3 57:10,13    64:7 83:10         86:24 87:1,4,6     200:1,11,14        pending 113:3
         57:16,17 64:16   84:19 85:11,13     87:7,12,16,19      201:11 202:20       148:10 224:4
         64:19 67:5 68:5  85:15,19,23        87:21,23,25        202:24 203:10       244:16
         68:13 69:24,25   86:6,14 99:15      88:2,3,7,8 90:5    203:14 207:12      people 7:23 9:6
         71:4,5,7,10,13   133:13 146:6       99:3 102:14        210:10              10:25 12:6,13
         71:13 73:20,24   151:16 154:15      111:16 119:20     partners 181:17      15:14 16:6,8
         77:14 79:6,6,8   156:21,23          119:22 120:20     partnership          17:12 18:22
         82:7 83:2 84:10  159:13,22          124:18 127:13      148:4 192:16        19:4,11,12,13
         88:16,18,21      160:10,15,24       127:14,22          192:17 195:19       19:14,16,20
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 276 of
                                       291
                                                                                             Page 23

        20:10,22 21:17     175:14 177:16       106:12 109:13        46:23              155:7 161:15
        22:19 25:5,19      177:20 179:13     persons 113:15       plans 40:9           164:13 169:4
        26:2,3,11,14,23    179:15 180:25     person's 103:10      platform 21:15       170:4 171:4
        26:25 27:4         181:8,9,9,11,24     134:9                33:5               189:24 193:9
        30:18 32:21,24     182:1,2,3,4,23    petant 108:15        played 137:11        195:8 201:20
        32:25 33:19        183:1,4,5         PhDs 186:8,16          157:2 162:16       206:3 216:22
        34:7 35:12,18      184:18 186:3,4    Philips 119:24         174:25             218:6,10
        37:1 38:19,24      186:5,16 187:3    phone 2:19 42:3      please 21:1 28:1     240:25 243:1
        39:18,25 41:10     187:5 189:18        81:4 112:13          28:8 35:3 36:19   pointed 141:22
        44:20,23 47:16     190:5 192:23        174:21,22            40:22 41:21        142:1 240:6
        59:2,5 60:15       194:13 203:21       190:2                50:16 51:16       pointing 240:4
        61:5,7,19,22       205:20 212:7,8    phoned 196:11          52:5 59:8,12      points 38:14,20
        62:2,24 65:25      215:5 217:8       phones 177:22          63:8 64:25 70:5    141:24
        67:17 68:20,23     226:14 229:25     Photo 3:3              73:23 74:6        Poisson 86:6
        69:7,9,10 70:11    231:9 234:12      photograph             79:10,21 88:21     121:12
        70:24 72:5,7,9     234:13 245:23       15:19                89:4 91:13,22     police 138:14
        72:13,13,16       people's 66:3      photography            96:16 97:5         176:25,25
        73:2,6,9 75:1,6    101:13              159:15               98:17,18 100:2     181:10,12
        75:7,16,23,25     perfectly 116:7    phrase 26:12           108:4 112:3        206:15
        76:1,1,3,4,4,16   performance        physical 214:15        114:13 119:21     Ponce 2:18
        77:10,18,25        92:18,19 95:6,9     214:17 231:4,6       125:21 128:3      ponder 54:7
        78:20,22 79:1     period 27:20       pick 93:10             132:18 135:8      Ponzis 19:13
        79:11,25 81:18     120:4 207:13        130:22,23            136:18 141:17     poor 40:23,25
        81:19 83:24        210:10 215:22       154:19               141:19 142:18     populate 32:4
        84:3 85:13 90:9   periods 184:16     picked 65:5            143:13,17         populates 16:18
        94:4 95:1,1,2,9   permitted 109:25     73:16                146:17 151:4       35:4
        95:11 96:3,19     person 2:23 8:1    picture 16:1           152:1 154:11      population 132:9
        96:21,24 97:1,2    8:13 9:16 10:15   pieces 156:22          156:19 167:6      populous 11:7
        98:21,23,25        10:23 19:25       Pierpont 120:7         168:23 169:10     Port 214:20
        99:7,16 100:16     26:13 41:12       Pirate 181:13          171:25 172:20     portrayal 50:8
        100:22 101:1,9     59:16,20,22       place 91:17 99:21      178:2,19 190:3    posed 182:14,17
        101:22 103:5,7     80:17 83:9,15       187:25 234:16        197:16 202:10      183:13
        108:19 115:1       84:7 87:16 97:9   places 214:13          202:18 206:6      poses 164:23
        115:11,12,14       111:18 134:6      plaintiff 4:16,18      207:21 210:14     position 94:8
        122:6 124:3        143:4 144:19        4:20,22              211:6 212:11       143:6 190:22
        125:6,7,9          144:22 145:18     Plaintiffs 1:7 2:2     224:20,22,23       206:2 208:11
        134:20 139:3       145:23,25,25      plaintiff's 15:11      236:11,13,16       208:13 246:1
        139:20 140:8       146:10,15           142:23               239:8 243:22      possession
        140:17 141:1       150:7 169:17      plan 38:10,15,15       246:2 249:5        113:22 114:3
        143:3 145:1,24     170:12,23           38:18,20,23        plenty 72:8         possible 23:23
        146:3,6,8,12       171:9,12,13         39:24 40:2,3,4     pm 4:8               53:21 81:8,17
        148:5,6 149:3      196:11,11           43:14 44:2,13      Podcast 191:22       162:1 205:21
        150:2,3,16,17      243:8               44:16,17,18          192:10             205:23 233:4
        157:3,4,12        persona 157:1        55:13 60:4         point 6:6 39:6      possibly 140:1
        162:23 167:24     personal 1:5       planned 43:20          66:19 72:22        141:1
        167:24 173:12     personally         planning 43:22         121:16 135:7      post 3:4 21:13
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 277 of
                                       291
                                                                                             Page 24

        22:3,5,13 23:23     31:9,9,19 46:1      112:18 113:19      114:11              46:14 47:11,13
        133:23 134:2        46:5,15 47:11       142:10 209:22     Prof 8:24 9:5        52:13,21 53:6
        166:2,3,6           47:13,21,24        probably 78:1       134:24 135:14       54:4 55:9
       posted 22:22         48:1,6,19,22,23     98:24 186:10       135:19              105:24 157:1
        23:20,24            49:1 50:23          214:19            Professor 134:4      205:18,20
       posting 23:18,19     55:12,15,16,18     problem 117:15      134:11             publicly 21:21
        37:2                55:20 56:1,19       144:24 159:23     professors 85:15     24:17 25:3,9
       postpone 188:25      56:21 60:9          203:7,9,18        profile 15:22        26:15 170:16
       postponed            63:13               204:8 220:7       profit 19:8,9       publish 10:8
        117:16 188:18      presuming 103:5      241:13            profitable 225:23   published 9:19
       posts 12:21         presuppositions     procedure 117:1    profitably 40:7      10:7 16:16
        135:13              101:21             proceed 52:5       program 137:6        116:3 119:8
       potential 33:24     pretty 18:21 19:3    117:4,13          project 24:23        156:13 184:2
        208:12              46:24 147:6         118:13,16,23       26:19 93:13         202:9 211:11
       potentially 55:17   prevailing 117:9     190:11,15          97:9 166:4          231:21
       PR 29:11 83:24      previous 21:5       proceeding          213:3              publisher 12:1
        84:3 92:17 97:5     85:22 106:25        131:25 188:8      Prometheus          pulled 144:18
        97:11,21,24         147:18 164:18      proceeds 19:19      26:20              pumped 75:18
        102:24 104:6,8     previously 44:6      20:9              promise 172:23      punk 7:9
       practiced 65:6       56:24 104:4        process 221:21     promised 245:4      purchase 218:22
       precedents 29:12     127:22 137:16       221:24 226:13     promote 26:2        purchased
       precise 26:10        148:2               228:25            pronouncing          218:18,23
        27:15 28:19        price 75:18         processes 211:20    140:4 220:7         219:2,3
        42:12,13           pride 172:11         240:9             proof 194:8         purchasing 234:4
       precompiled         primarily 159:19    processing 7:17    properly 206:1      purport 125:9
        170:17             primary 26:11       produce 37:22      property 40:7        173:23 174:2
       predefined 23:16     26:14,25            40:10 56:6,9       181:3               230:22
       predetermined       prince 36:5          109:23 110:10     proposal 85:16      purporting 123:6
        22:18 23:16,17     print 169:15         144:4 163:5       proposed 165:8       123:15 124:8
       preference          printout 141:6      produced 30:3       194:24              174:7
        118:12              142:25 223:24       32:5 35:2,22      proposing 103:12    purports 139:15
       prepare 61:3,5       230:3 232:22        42:21 49:1 51:9   proved 120:8         154:8
        107:5,10,16        prior 106:18,20      51:10 52:4        proven 11:7         purpose 45:14
        108:7               218:13,15           54:19 56:11,12    provide 143:7        104:1 117:25
       preparing 25:3,9     220:22              56:13,25 57:4      180:6,11            239:14,24
        25:14,17,19,22     prison 20:1          109:21 113:16     provided 205:2      purposes 5:3
        25:22 107:15       privacy 186:2        113:19,20,21       235:1 245:22        15:4 205:11
       present 2:22 4:13   private 18:17        113:25 114:1,6    provides 239:19     purposively
        11:25 109:1,4       47:18 172:22        114:14,17,18      Prudential 182:3     144:8
        112:23              174:6 185:13        122:22 123:17     pseudonym           push 208:14
       presentation         221:17 222:8        124:20 130:13      88:24 89:17        put 45:12,16
        108:22              222:15,20,24        130:17 158:18      92:6,9 99:17        69:10 70:15,19
       preserve 125:16      223:6 226:2         158:24 163:4       192:22              97:2 135:9
        125:20 209:21       228:22 230:16      product 135:17     pseudonyms           144:14 167:20
       presidential 62:2   privilege 11:14     production          89:19               167:22 185:14
       press 29:20 31:4     108:11 111:5        110:15 113:15     public 18:17         205:10 208:2,4
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 278 of
                                       291
                                                                                            Page 25

         210:15 217:11      61:23 64:4,8,11    83:22 229:13       68:5,8,17,18,19     131:16 134:10
         217:25 219:5       67:1 68:6,15,18    231:1              68:24 69:1,3        182:13 194:17
         240:21,22          70:3 71:2 73:5    quickly 40:4        70:2,8,13,14,19     213:11 217:4
         247:7              73:18 78:1        quit 19:10 149:17   73:23 74:2,4        227:23
       putting 37:1         87:11 88:20       quite 45:8 64:10    77:13,20 79:7     reason 17:25
         43:22              93:12 95:25        66:21 74:8,9       79:15 82:8,13       18:15 31:12,15
       p.m 4:1 9:23,24      96:15 98:24        77:8 135:20        84:16 88:20,21      53:22 56:7 66:5
         10:3,4 54:24,25    99:25 104:15       171:1 177:9,19     88:25 91:12,18      123:21 158:17
         113:10,11          104:17,21          187:22 204:2,4     92:24 93:1,5        167:17 186:8
         117:6,6 152:23     105:18 107:14     quote 45:3 95:25    96:1,14,16 97:4     188:17 189:9
         152:24 154:9       108:5,12 113:3     96:11 119:14       98:16,17 99:22      249:7
         154:19,25          114:5 116:21      quoting 164:18      100:14 101:3      reasonable 189:4
         155:15 172:17      125:19 131:7                          119:19 137:4        190:14
         187:25 204:20      135:1,14,17                R          142:16 156:16     reasons 123:24
         207:22,22          143:7,21 145:4    R 2:1 249:2,2       168:22 178:2        167:18 168:1
         220:2 225:19       145:10,11,17      radical 166:12      179:4 197:17      recall 6:22 24:1,3
         226:12 227:23      145:23 147:19     radically 170:19    198:12 199:12       24:7 29:15,23
         228:10 233:6       147:23 148:11     ramifications       202:17 210:13       62:6,12 64:11
         246:10             148:14 156:20       17:14             211:4,14            68:7,9 69:15
       P2P 22:3 194:7       161:16 164:24     Ramona 37:9         220:16 229:2        74:11 78:4 80:7
       P2PE 3:15            165:2 170:5         46:9 49:22        239:1,7 240:17      82:17 89:8
         160:10,15          173:6 178:2,16      62:25 63:8        242:19 243:18       94:17,18,20
                            179:20 182:10       157:11 237:5      244:3 247:4         102:19 105:16
               Q            182:19 183:12     ran 84:3 170:23   reading 13:22         105:19 119:17
       quadrant 204:17      183:12 190:15       179:25 213:2,3    82:10 172:23        142:19 143:8
       qualifications       206:7 224:4,20      213:20 214:23     187:24              143:12 165:24
        121:9               224:25 225:2        215:4,5 219:4   reads 37:13           166:1,2,3 168:7
       quality 39:4         227:12 229:13       232:4,5           39:25 45:23,23      171:20 173:24
        40:23,24 41:1       237:14 244:17     ranch 166:4         66:21 155:25        174:3 175:6
       quantity 216:22      244:24            randomly 62:4       233:9               191:20 192:20
       quarantine          questioning        rant 80:17        real 31:13,16         193:4 199:2
        204:24 205:14       238:9               149:21 217:25     65:7 100:11         216:12,14
        208:12             questions 5:16     ranted 217:5        125:9 129:7,8       234:6,10,15,22
       Queensland           11:17 14:10       rat 66:2            129:19 130:5,6      235:1
        182:24              42:13 53:9 61:9   RCJBR 124:11        130:14 133:12     receipt 8:4
       question 5:19,20     61:19,22 62:3     RCJBR.org           136:16,25         receipts 174:21
        5:22 6:1 13:11      65:4,9 68:11        137:17            148:3 152:16        218:21
        20:14,15 21:1,2     98:13,17          reach 140:8,14      167:9 191:23      receive 67:14
        21:23 26:24         110:14,14,24        149:6             225:7 243:21        114:19,20
        27:12,14,21         115:3 116:21      reaching 142:19 realize 245:8         received 86:20
        28:1,6,8,20         125:18,21         read 9:15 12:7,8 really 27:11 33:3      130:20 162:22
        31:14 34:14,23      145:10 176:24       17:22 22:15       36:17 45:23         225:12 228:19
        39:5,10 40:23       177:25 182:14       37:2 40:21,23     48:18 53:24       receiving 34:10
        44:6,8,11 47:2      182:17 247:7        41:16 48:15,16    61:16 80:2,19     recess 49:11
        53:17 54:10        quick 41:25 42:8     48:21 63:5 64:3   82:4 86:3 99:8      54:24 113:10
        59:7,13,15          42:18 75:19         64:21,24 67:9     99:14 122:18        117:6 152:23
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 279 of
                                       291
                                                                                              Page 26

         207:22              198:12 199:13       206:20 209:2        48:2,6,19,23,24   remove 118:11
       reckless 220:23       202:18 205:4,6      219:7 223:21        49:1 50:23        removed 105:13
       recognize 16:18       205:9 207:24        229:7 232:16        51:16 55:12,15    repair 205:24
         16:21 30:12         210:14 211:5        235:7 236:22        55:16,18,20       repeat 5:25 13:10
         38:2 59:5,23,25     238:12,21           238:4 239:3         56:1,19,21 60:9     20:25 105:17
         68:7 123:2          239:7 242:20        242:3               161:7 226:5         146:17 153:4
         136:12 142:24       244:4 245:15      referring 43:9      released 84:20        161:11 219:9
         142:25 144:21       245:18 246:9        46:6 66:6 93:20     161:14 170:14     repeated 198:25
         160:20 164:5        247:7 248:8         110:20 111:7        211:12            rephrase 8:9
         167:3,8 189:4     recorded 62:7         111:12,15         Relentless 133:10     10:9 44:11
         197:5 200:21        66:13,15 67:15      131:20 148:6        134:19              160:3 225:1
         206:11,22           67:17 97:5        refers 196:4        relentlessly        replies 93:8
         209:4 219:19        181:3             reflect 10:19         181:23            reply 32:23 34:19
         219:24 229:24     recording 8:3         103:15 109:12     relevance 11:13       35:10 51:24
         230:1 232:17        66:15 67:11         141:4 153:22        147:16,22         report 189:8
         242:10,13           72:6                176:16              148:17              237:4
       recognized 59:16    records 113:17      reflecting 174:5    relevant 87:1       reporter 1:22
         141:6               113:17            reflection 236:15     148:3               2:24 4:12 6:5
       recollect 66:11     recreated 17:11     reflects 134:15     relief 190:9          6:10 8:17 13:10
       recollected           228:16            refresh 65:22       rely 6:2 36:18        20:25 66:23
         143:11            red 177:4             192:8             remain 185:14         73:15 105:17
       recollection 58:1   redundancy          registered 144:16   remains 33:2          113:12 197:12
         65:23 94:22         159:9             Regulatory 182:4    remember 5:14         219:9 248:2,4
         100:24 143:19     reference 65:18     Reinhardt 2:23        31:24 32:3        reports 237:4
         192:9 225:16        67:2 77:1 93:15     11:8 147:24         58:23 59:3,21     represent 4:14
       reconfirmed           132:5 148:24        148:10,16           59:22,23,25         106:3 225:10
         165:16              193:12,13           188:12 208:16       60:2,25 62:9      representation
       reconvene             229:11            reiterate 149:25      73:2 85:2 86:1      52:22
         208:21            referenced            150:14              86:3,4,15,21      representative
       record 4:3 6:25       193:16 238:13     rejected 160:7        91:24 94:1,2,3      1:5
         9:23,24 10:3,4    references          relate 110:5          94:4 95:17,18     represented
         11:11 28:8          193:15              185:18              95:22,23            106:6
         54:18 56:24       referencing 41:7    related 20:21         100:25 111:17     representing
         63:5 64:4,22        134:1               31:25 37:14         111:18,22           4:24 5:2
         68:18,20 70:3     referred 57:5         204:6 248:10        112:22 120:6      represents
         73:16,24 82:8       62:17 63:18       relates 36:4          139:1 142:21        226:21
         82:10 88:20,22      67:22 76:9,10       110:14 147:19       162:20,23         request 188:3
         91:13 93:1,6        122:24 129:5        227:8               166:19 170:24     requested 140:7
         96:1,9,17 98:18     136:9 139:7       relationship          170:24 192:2        140:10
         109:6 118:2         151:24 153:6        147:21              192:11,13,18      require 195:16
         119:21 141:3        154:20 157:9      relative 180:11       192:19,25         required 178:8
         156:17 176:16       160:15 162:5        248:12              199:5,8 218:2       178:13 179:7
         177:12 178:4        164:3 167:1       relaunched 171:1      233:3 234:24        179:16,17,21
         179:5,14            168:5 187:15      release 29:21       remembering           179:24
         187:17,20,23        192:6 196:21        31:9 46:1,5,15      59:19             requirement
         188:7 197:17        200:9 204:14        47:11,13,21,24    reminded 120:3        180:13
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 280 of
                                       291
                                                                                           Page 27

       requires 7:10         247:7               106:4 116:10      94:16,24 95:7     187:16,21
       requiring 180:15    responsible 84:8      132:22 133:14     95:16 97:14,19    188:2,14 189:7
       rerun 171:18          88:10,11,12         133:17 158:10     97:23 98:5        189:23 190:4
       research 1:6        responsive 20:17      168:11,20         100:21 101:11     190:22,25
         211:18            rest 7:16 181:25      184:19 186:2,3    101:18 102:2,9    195:20,25
       reservation         restate 52:2          186:7,18          102:21 103:3      197:18 198:16
         114:1             restaurants           199:20 227:18     103:19 104:12     199:23 204:19
       reserve 20:5          205:22              230:23 233:7      104:18 105:2      205:8,24
         217:18            restroom 6:14         243:8 244:23      105:10 108:10     207:24 208:11
       reserved 243:2        207:19              245:15,23         109:9 110:8,13    208:15,22
       resigned 112:1      retained 29:15      rights 209:21       110:22 111:3,8    209:20 215:21
       resolve 116:22        29:19               240:13            112:8,11 113:1    216:3,7 219:14
       resolved 216:1      retelling 104:25    ring 199:6          113:8,12,13       219:17 221:4,9
       respond 36:23       retire 83:23        risk 33:5 203:3     114:9,13          221:14 222:12
         56:5 61:23,24     retired 146:19        203:17,17         115:19,25         223:3,8,15
         73:5 75:3 84:21   return 75:19          204:5,6 208:5,9   116:5,19,25       226:24 229:3
         84:22 137:10      returns 107:2         243:2             117:7,16,25       229:10,17,22
         162:25 169:21     reveal 33:25        Rivero 2:18,21      118:9,21          230:25 232:8
         170:7 183:14        40:18,20 41:8       4:23,23 5:5       120:23 121:5      235:8,10,13
         183:21 226:11     reversal 220:22       10:20 11:9,16     121:25 124:22     236:6 238:5
         227:22 228:9      reverse 224:17        11:22 13:19,25    125:16 126:5      239:4 240:1,11
       responded 36:12     review 108:19         14:7,18 15:18     126:11,14         241:12 243:15
         51:18,20            149:7 236:13        17:19 18:25       127:4,16 128:2    244:16,20
         109:17 141:8      reviewed 226:23       21:22 23:3        128:19 129:20     245:13
         228:24            revise 177:13         25:11 27:24       129:24 130:9     Road 19:25
       responding 30:25    revolutionize         28:2,5 30:5       130:15 131:6      47:17 214:21
         34:8 72:4           148:22 149:10       31:20 32:9        131:11,19,24      234:5
         137:13 192:15       181:20              33:13 34:15,21    132:6,23         Rob 38:19 40:4
         192:23            re-ask 179:20         36:16 38:13       133:24 134:13     43:22 70:24
       responds 36:9       re-enabled            39:3,9 40:21      135:3,16          72:10 75:16
         37:5,10 41:13       138:23 139:1        41:2 43:8 44:5    136:13,17         76:1,2,3,4,5
         41:18,21 45:20    Rica 202:22           45:11 51:4,11     137:21 141:17     83:1,6,14,18,20
         46:13 48:10         203:16,18           52:1 53:8,13,14   142:9 145:9       83:21,24 90:4
         170:2 226:7         204:9               54:14,18 56:23    147:4,15          102:18,24
         227:19 228:4      Ridge's 106:21        57:6 58:25 59:8   148:14 151:2,8    103:9,16,17,22
       response 20:14      right 5:12 6:2        60:5 64:14 67:2   151:14 152:6,9    105:12,13
         42:6 51:23 74:2     10:9 12:16          68:2,14,25        153:4,9 154:21   Robert 29:2,5,8
         74:5 77:20          22:23 31:1,3        69:25 70:17       155:1,4,6,10      29:11 41:23
         79:16 82:13         33:4 34:9 39:10     71:21 73:12       156:4,5 158:21    42:7,11,14
         84:23 88:25         41:14,19 46:24      74:21 75:15       160:13 172:2      43:14 44:2,13
         91:18 96:5          48:10 51:21         76:11,15 77:2,9   172:10,12         44:25 45:2,5,7
         108:23 143:23       52:8,8 55:8,20      77:23 78:9,17     173:4 174:10      49:21 55:13
         144:6 163:1         60:14 65:10,10      79:18 80:14,25    176:5,11,18       62:25 81:19,22
         165:4,10            66:21 73:9          89:2 90:11        177:15 180:22     82:24 86:1
         227:20              90:19 97:6          91:20 92:7,20     183:9,10,20       157:11 169:12
       responses 103:6       100:6 101:4,10      93:2,25 94:11     185:3,8 187:12    169:18 170:2
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 281 of
                                       291
                                                                                             Page 28

       Rob's 40:9           saddens 186:2         120:25 121:4,6    118:23 123:20       230:15 232:3
       Roche 2:3,7,10       safe 48:3             121:16,18,20      125:8,13 127:6      233:6 236:1,11
         4:21,21 189:13     safety 205:18         121:24 126:22     130:4 134:18        237:15
       role 97:8 100:6        208:5,9             126:25 127:2,6    135:25 137:12     say-so 130:11,13
         101:4,16           sale 167:4            127:6,23          140:11 141:22     SCA 2:23 5:1
       room 9:3 59:18       Samsung 174:20        133:12,14         144:19 145:5,5    SCADA 211:9,11
         72:16 90:7           174:20,22           156:24 157:1,3    167:23 170:3      scan 43:7 167:10
         93:23 118:14       sane 150:2 193:7      159:12 160:4      172:10 174:23       169:15
         120:13 189:18      sanity 149:15         160:11,21         185:25 186:17     scenario 177:23
         208:9              sat 65:25 217:6       161:7,17,20       192:21 193:5      schedule 43:13
       round 36:14            217:24              163:24 165:16     194:22 200:1        45:9 190:12
       royal 39:17          satisfied 24:8,10     169:2,8 171:21    210:16 214:22     Schiller 1:17
       RSA 195:2              236:14              173:16 191:23     214:22 215:18       2:12 4:9
       rule 11:10,12        satisfy 24:4          192:14,21         215:18 217:20     schools 47:18
         53:9 190:2         Satoshi 22:5,13       243:11            240:3             scientist 55:9,22
       ruled 147:5,6          22:15 23:20       Satoshi's 9:18    says 12:15,17       scope 11:13
       rules 5:14 19:16       24:5,9,12,17        10:1,6 12:16      13:23 14:9        screamed 218:1
         20:8 104:14          25:3,6,9,25         115:23 116:3      15:25 23:12       screaming
       ruling 11:12           26:2,15,18 27:2     119:2,8 156:3     31:4 33:24          100:25 218:3
         112:15,18,20         28:11,25 29:6       156:13 172:3      39:14 41:5        screen 14:22,23
         113:23,24            29:13 32:1 33:2     178:22 184:1      45:22 46:25         21:8 38:1 54:6
         147:22 208:20        33:11 34:3          185:11 202:8      47:10 48:14,17      62:20 210:1
       rulings 112:16         37:18 38:23         231:20            51:15 54:7          238:16
       run 16:6 24:23         43:15 44:3,14     Satoshi@visto...    57:10 58:2,8,12   screening 13:14
         50:2 61:8 134:7      46:2 55:13 78:1     161:3,21          66:18 71:15,17    screenshot
         134:8 151:17         78:16,19 79:12      166:15            71:25 82:16         242:25
         169:17 170:12        79:12,23 80:24    saved 126:13        88:18 96:6        screw 243:6
         170:19 171:5,9       81:2,2,6,10,17    saving 245:10       98:11 100:4       scroll 22:10
         171:12,13            81:25 82:12,21    saw 42:3 65:6       101:3 123:12        41:20 42:4 43:1
         180:14 195:3         83:5,19 84:8        74:23 164:14      124:25 126:1        167:6 172:19
         195:15 211:21        86:24 87:4,12       177:3 209:9       126:22 127:14       174:13 198:9
         215:14 233:24        87:19 88:19         220:4 237:15      139:18 142:15       207:1 219:22
         240:22               89:7,24 90:3,16   saying 6:25 34:10   143:1 157:16        224:21,22
       running 8:13,21        90:17,18,21,23      35:15 36:12,23    157:19,24           242:14 243:22
         19:13 134:6          91:1,8 93:12        37:5,10 38:18     158:9,13          scrolled 178:24
         170:4 180:5          96:2 98:23 99:1     39:20 42:8        163:12,15,18      scrolling 154:11
         214:18 232:4         99:1,4,12,14,15     43:10 47:1 48:1   165:10,12         SE 2:13
         233:18               99:20 100:5,9       48:15 52:9        168:13,18,19      sea 61:12
       Russia 219:4           100:12 101:10       53:20 55:6        172:21 173:16     Sebastian 134:8
       Russian 146:22         101:16 102:7        56:12 69:15       190:17 191:7      SEC 19:7
                              102:19 103:1        72:8,17,21        194:21 198:17     second 22:14
                S             104:10,11           74:11 78:4,25     207:6 212:19        39:22 57:13
       S 2:1,3,15 8:7 9:9     115:16 116:15       80:7 82:17        213:2,19,23         65:1 66:16 67:4
         9:10 172:17          119:15,20,23        84:25 85:2 89:8   220:19 224:5        67:8 68:17 70:2
         197:22 198:13        119:23 120:2        91:24 100:12      225:19 226:7        71:2,11,14
         199:17 201:5         120:10,18,21        103:6,9 118:12    227:19 228:19       73:23 74:25
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 282 of
                                       291
                                                                                            Page 29

         82:7,8 84:11      72:2,3 84:11        202:14 203:3,7      19:15 125:2,5     sentence 39:23
         88:20 127:13      86:25 92:12,13      206:25 207:3        217:18              67:8 125:22,25
         142:24 156:20     92:15,16 95:8       207:15 210:3      selected 196:23       126:7 127:13
         170:12 171:8      96:8,11,11          210:11,12         self-deprecate        128:1,5 141:11
         171:12 173:8      98:11 101:7,8       213:2,19,22,25      122:13              141:13,13,16
         173:15 174:13     102:8,10 103:2      214:4,6 215:25    self-isolation        141:24,25
         183:10 215:25     103:4 113:2,9       216:17,18,19        189:16              142:3,4 143:21
         220:15,16         116:18 118:6        216:25 219:23     sell 40:5 216:22      143:22,24,25
         232:1,9 234:18    119:10 123:5,8      219:25 220:15       225:24              144:2,3,8,9
       secondary 83:7      123:12,14           220:24,25         selling 12:14         145:14 146:3
         116:18 119:20     124:24 125:2        224:5,6,16        send 138:18           148:25 173:8
         119:22            125:22,25           225:24 226:4,5      140:10 149:4,7      173:15 179:12
       seconds 92:4        126:22,24           226:9,16,17         152:19 154:1        187:10 198:22
       secret 212:3,5,6    127:15,17           227:20 228:2,6      154:12 155:18       198:24 202:17
         213:4,7,10,17     131:14,16,17        228:18 232:6        155:20 157:14       203:13 210:14
       section 7:15        131:25 133:9        232:21,24           160:4 161:1,17      211:5,14
         42:17 66:17       133:15,16,17        233:5,11,12         163:9,19            213:23 220:16
         92:13,17 96:16    133:19 135:25       236:4,5,9,10,11     172:22 173:20     sentences 177:21
         97:4 99:23        137:8,10            236:16 237:2,6      173:21 175:5        231:7
         100:3             139:11,14,14        237:9,12,15,16      178:9,14 179:8    separate 31:14
       secure 193:24       139:18,21           237:19,20,22        179:17,22         September
       securities 19:6     148:20,23,23        237:23 238:25       180:5 202:4         164:10,15
       security 145:19     152:13 154:9        239:5 243:22        226:2,18,19         165:5
         145:22 169:7      155:14,15,17        243:23              227:2,5,9,11      series 44:19
         181:22 211:20     157:16,19         seeing 32:10          228:22 233:2        124:2 178:8,13
         211:25            158:13 160:18       53:18 63:20         242:11,16           179:8,17,22
       see 6:9 17:1,25     160:19,23,25        78:18 128:20      sender 168:7          226:20
         30:17,20 31:4     162:11,13,15        176:22 196:22     sending 153:17      server 160:1,5
         32:7 33:5,6,7     163:1,12,14,15      219:13 235:13       174:19              186:4 193:22
         36:1,5,7,10       163:18 164:9      seek 19:11,14,16    senior 181:7          193:25 195:3,8
         37:14,15,16,19    164:17,20,21        35:18 188:24      sense 88:12 92:22     195:9,14
         38:5 39:1,13,15   164:23 165:2,4      189:21 190:9      sent 36:14 48:14    servers 159:5
         39:22 40:14       165:7,11,13,18      238:7               54:1 86:10          186:5 215:2
         41:5,9,10 42:3    165:21 166:8,9    seeking 12:1          107:5,10 108:7      233:19
         42:25 43:4        168:13 169:18       18:12 20:5          109:11,15         service 9:15
         45:19 46:10       169:22 170:5,8      25:14,15,18,20      125:15 127:8        180:7 181:19
         50:21,22 51:6     172:16,20,21        25:20 100:16        139:25 149:2,7    services 2:24
         51:14,18 53:2     173:8,17,18         127:5               152:17,20           4:12 239:20
         55:5 57:12,14     174:14 175:2      seen 42:5 48:12       159:21 174:4,5    session 62:9,12
         57:15,18,19,21    176:9 177:1         123:25 138:4        174:18 201:25       63:14,23 65:1,6
         57:22 58:4,5,8    179:11 183:12       154:6 174:1         220:12 225:11       66:19 67:9,24
         58:11,18,19       184:11,12           176:6,12            225:12 226:20       92:25 93:7 94:1
         63:12 64:2        185:16,17           224:11              227:3,8,13          94:4,10,15
         66:18 67:7,8      189:19 197:4      seizable 19:20        230:10,16           100:15 205:12
         69:12 71:8,9,11   201:6,7,9,12,13   seize 20:2,9          237:24 238:1      sessions 57:18,19
         71:14,15,25       201:14 202:13     seized 18:16          241:18              57:21 62:7
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 283 of
                                       291
                                                                                               Page 30

         66:12,13 84:4     shorter 93:9        sit 72:9 94:18         153:19,22           155:25 191:17
         100:23 239:17     shortly 21:14         150:4 244:10       solicitors 106:7    source 17:15,24
       session[s 63:10       241:17            site 160:24            110:18,20           130:21,25
       set 18:2 137:6      show 40:10 49:10      242:25               111:1,4,6,6,11    sources 20:6
         146:8,13 181:1      117:17 118:17     sitting 73:3 82:3      111:14 209:7        128:12 129:15
         188:4 205:3         173:23 174:7        217:24               209:11,12,14        130:17
         220:21 231:18       249:5             situation 46:4       solution 194:5,16   South 181:12
         246:3             showed 74:24          117:18 188:21      solutions 175:23      182:24 206:15
       setting 26:7        showing 67:16,16      190:6,10           somebody 23:12        215:1
         146:7 153:10        116:1 131:1         205:15               29:19 126:13      SOUTHERN 1:1
         245:5               132:1 138:5       situations 41:12       132:18 133:10     space 15:25 16:5
       settle 217:9          144:6             six 111:23 187:19      201:17 232:18       88:14
       settlement          shown 6:6             187:23 204:22      somewhat 208:13     speak 5:15 9:1
         217:13,14         shows 65:10           244:18 246:9       son 139:19            14:12 44:22
       set-up 231:14,17      104:8 135:25      skill 248:9            142:15 143:2        57:1 73:6 74:9
       Seven 200:24          164:25 235:19     skills 122:19        sorely 80:1 99:7      74:19 79:13
         201:3,20,21       shut 125:10           124:25             sorry 8:17 10:2       81:1 86:9 94:14
         202:6             sick 189:18         Skip 88:19             20:19 26:8          99:2
       Seychelles          side 133:18         Skype 197:8            34:14,21,24       speaking 73:13
         240:21 244:8      sign 167:11           207:7                39:4 48:21 49:5     81:3 140:25
       shame 233:9         signature 7:10,14   slack 13:24 14:3       50:15 58:14       specific 68:10
       shaped 157:4        Signatures 7:11       14:6,8,9,20,24       66:23 83:16         135:13 214:24
       share 15:11         signed 12:5           16:4                 86:4,22 108:15    specifically 29:23
         16:14 32:4 35:2     158:15 167:13     slag 14:8              119:12 131:6        81:20 106:8
         35:22 42:20         247:13 248:22     Slater 224:1           138:8 146:16        154:7 215:17
         54:12 57:4          249:20            slightly 47:25         146:16 161:10     specificity 52:3
         62:16 63:16,20    signing 12:3          182:20               161:12,15         speech 91:4,6
         63:20 67:20       sign-off 174:16     slip 196:19            163:3 175:19        104:12,16,19
         75:20 76:6        silent 94:9         slot 13:6,13,17,23     178:20 197:12       104:21
         115:22 131:15     Silk 19:25 47:17    slower 14:12           199:18 206:9      spelling 5:6
         132:9 136:7         234:5             slowly 40:7            206:18 207:4      spending 245:10
         139:5 151:22      similar 194:10        224:21               221:22 226:25     spiked 189:17
         153:1 165:21        231:7 241:2       small 7:7 8:4          231:16 233:1      spinning 162:7
       shared 173:22       Simon 2:23 5:1        100:23 179:25        236:7 244:13        196:23,24
       shareholders        simple 11:1           196:22             sort 75:8 104:9       204:17
         105:23,25           21:20 27:14       smart 207:10           108:21 113:2,9    spoke 79:23
         215:12              59:16 87:11         210:16,20,21         147:2 183:5         80:18,24 81:17
       shares 140:11         88:1,15 135:1     social 8:22 134:7      208:1               81:25 99:4
         167:4               242:23              205:21             sought 19:18          182:1,2,2,4
       sheet 196:19        simplest 96:13      socialist 194:14       38:25 60:15         208:11 216:24
       shits 214:2         simply 189:3        software 211:10        125:10 188:21     spokesman 82:4
       shoehorn 60:17      simultaneously        215:4 233:25         189:19 190:6      spoof 138:3
       shops 19:14           186:12            sold 202:20          sound 39:4 40:22    Sporting 203:23
       short 54:24         Singapore             203:15 204:9         40:24 73:9          203:24
         113:10 117:6        240:22            sole 17:8 134:6      sounding 210:24     spreadsheet
         152:23            single 195:8        solicitor 112:5      sounds 155:19,22      197:3
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 284 of
                                       291
                                                                                              Page 31

       spy 147:14            69:17,20 70:10    Stefan's 41:16      Sturt 183:2           129:6
         148:12              70:11 74:7,14     Stefan@mcrypt         195:13 239:18     supposedly
       Square 1:17 4:10      74:16 76:7          41:17             subject 52:8 56:1     130:22
       staff 8:21 9:17       78:21,23 80:9     Stenographic          63:3 112:14       supposition
         26:6 37:10          82:20,22 85:6,8     248:6               169:13 243:23       76:14
         56:15 135:7,23      89:10,12,13,15    step 119:13         subjects 65:11,14   suppositions
         140:10 159:6        90:1 91:9 92:1    stepped 116:7       submit 54:8           76:12 93:22
         167:23 215:13       92:3 94:23        Steven 7:1 233:6    submitted 56:16       101:12
         215:13              103:22 104:23     stick 45:2            83:10 85:16,21    suppress 182:21
       stage 9:12 171:16     110:6,7 120:16    sticks 90:7           107:24 108:22       183:18,23
         171:16,17           126:4 144:21      stipulate 28:7      substance 10:18       184:9,23
         202:7               149:8 157:5       stipulated 27:24    sub-state 140:21    suppressing
       stamping 180:16       171:9 177:12      stone 18:2          successful 75:4       185:1
       stand 61:9,11         185:25 191:9      stood 217:22          114:2 240:14      sure 14:10,23
         62:2                191:13,14,15      stop 49:14,17       successfully          15:18 34:22
       standing 217:23       191:16,17           116:11 189:25       211:25              36:19 39:6
       stands 66:9           202:1 206:24        190:14 215:25     suddenly 39:4         46:20 53:14
       start 130:19,24       207:2,17 209:8    stopped 137:13      sufficient 8:5        56:23 73:12
         166:12 177:4        209:11 210:7,8      181:23            suggest 44:7          83:6 90:13
         179:13 184:5        216:19 239:23     stored 7:10         suggesting 67:11      112:12 117:1
         199:16 206:1        241:10            stories 173:13      suggestion 44:10      132:5,6 136:19
         224:15 226:1      statements            176:23              112:19              147:6,18
         245:18,19,20        103:15 104:4,5    story 16:16,23      Sugiyama 119:23       178:15,17,21
       started 6:16          122:4 189:8         40:17,19,19       suit 117:12           199:10 214:4
         158:14 181:20     states 1:1 4:6        41:7 50:2         Suite 2:3,8,13,18     225:1 229:16
         184:19,25           69:4 77:24          100:11 102:6      suits 104:1           234:22
         203:21 208:12       182:25 218:13       102:12 103:1      sum 10:18           survivability
         210:16 233:8        218:15,17           104:25 105:6,8    summarize             195:11
         233:20 239:12       221:13              148:8 208:6,7       100:13            survival 195:11
       starting 116:17     stating 241:20      strategic 31:25     Summer 106:9        survived 149:13
       starts 36:2 43:9    statistician 86:3   stream 73:16          106:10 108:25       174:25
         67:6 92:14        statistics 85:25      124:18 130:23       111:5 242:11      suspect 21:15
         166:6,11            121:13              174:18            Sunday 54:9         suspicion 74:22
         179:12 184:7      stay 132:12         Street 1:17 2:13    sunk 228:14         sustain 148:16
         197:22 202:15       185:13 187:2        4:10              super 147:13        SV 134:19
         216:17 220:5        193:7             strike 21:2 46:13   supervisor 85:18    swear 75:9
       state 4:14 19:1     stayed 150:2          135:17              86:13,22          sworn 5:4 248:5
         83:18 103:25      stays 228:1         strong 211:10       supervisors         symbol 196:24
         120:15 127:17     Stefan 27:17,22     stronger 97:8         85:20               204:16
         176:2               28:10 32:19       structure 193:21    supervisory         symptoms
       stated 34:22          33:22 34:6        studied 186:7         211:9               189:12,15
         38:15 44:6          41:13,18,24       studies 195:11      supplying 80:3      system 11:1 16:6
         73:13,17 202:5      49:22 50:20       studio 137:5          99:9                17:7 18:5,7,13
       statement 17:18       51:18 53:4,23     study 186:9         suppose 77:10         83:13 194:2,6
         31:10 42:14,16      54:1 55:3,25      studying 187:4        78:19               194:10,12
         58:11 62:22         63:1,1            stuff 90:8 226:8    supposed 43:17        195:1,3,7 211:8
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 285 of
                                       291
                                                                                           Page 32

       systems 40:7        149:21 181:14     teleconference       testimony 6:4       81:15 88:13
         194:3 211:11      191:4 212:7,8       204:21               102:20 117:11     95:2 100:17
       Szabo 33:10,19    talked 72:5 95:1    telephone 2:2,4        118:7 133:4       101:20 103:22
         33:25 34:3,11     146:24 149:13       2:17,23              137:22 140:18     117:19 120:15
         35:17 39:14,19    150:23 175:8      tell 16:18 61:7        141:9 143:13      122:8 129:10
         39:20             180:25 181:10       75:2 80:19           173:19 176:6      129:15 130:21
                           210:21 233:17       86:23 87:1,3,5       176:10,12         143:5 147:3
               T         talking 7:6 26:22     87:11,15,18,20       184:14 185:20     150:17 158:1,3
       T 249:2             34:2,6 38:18,18     87:22,24 88:3,6      238:8             168:1 169:8
       table 73:3          39:14,19 40:17      94:18 112:3        text 74:4 77:24     171:18 174:1
       tacked 174:15,19    41:9 72:17,21       131:20 132:1         82:16 84:24       174:18 176:22
         175:4 194:18      73:3 86:8           132:11 137:1         96:11 116:7       177:5,17 183:5
       tagged 47:17        129:22 145:24       140:20 145:16        123:14 139:15     184:21 185:17
       take 6:13 7:23,24   150:10 157:22       156:5 164:24         165:7 207:8       186:20 187:8
         15:10 20:3        157:23,25           168:12 175:10      thank 6:15 11:16    191:25 192:3
         22:13 33:22       158:3 175:6         175:13 188:9         11:19 32:11       194:9 212:4,7
         35:3 43:6 49:11   182:5 184:15        191:3 226:8          42:19 44:10       214:3 215:3
         49:13 51:2        184:16,19,21      telling 39:17 73:4     50:6,16 155:10    217:7,17
         54:22 64:8        186:3 196:5         75:23 97:11,18       208:22 219:10     226:16 228:1
         65:18 71:1,6      204:5,8 211:22      97:21,25             237:1             231:2 233:18
         101:16 111:7    talks 28:16 210:8     100:25 102:25      thanks 41:2         233:19 245:4,5
         112:25 116:24   tax 105:19 106:1      104:6 142:14         45:22 51:15     think 14:13 15:6
         117:4 118:19      106:25 107:1,3      171:20 176:15        63:15             27:14 33:3
         119:13 152:3      107:6,11,25         181:17 233:25      theory 121:14       36:18 37:12
         152:22 157:7      108:8 110:2,11    tells 18:9           thereof 193:20      54:13 57:25
         162:3 163:25      181:1,7 217:8     temper 65:14           248:7             72:7 73:14 77:6
         164:12 165:21     226:14 234:13     temperature          thesaurus 196:3     77:11 78:7
         166:25 171:24     236:1 241:20        152:6              thesis 85:21        83:21 90:2,4
         187:14,25       teach 122:3         ten 20:1             thing 19:9 33:3     95:9 108:13
         197:1 200:7     team 31:4,9,19      term 7:5 92:22         41:16 47:7        112:24 116:9
         201:4 207:19      93:12 95:3 97:7     109:25 185:16        61:25 62:3        124:23 144:8
         215:24 223:18     120:18,20,22        200:15 237:15        78:20 100:6       147:4,7,17
         229:17 235:5      121:2 126:23      terminology            101:4 103:6       155:8 167:17
         244:25            127:1,2,6,7,14      199:25 217:19        115:13 134:5      167:18 168:1
       taken 1:21 4:9      127:22 176:4      terms 9:15 11:3        162:8 174:17      183:7 188:5,12
         5:11 6:5 8:12   teams 103:6           17:5 65:7 93:11      187:3 196:23      193:2 195:18
         9:20 10:10      technical 49:8        95:14                196:25 204:17     206:2 231:2,7
         12:21 24:23       65:11 155:2       terrible 8:10          207:23 208:1      233:15 235:12
         113:22,23         188:17 189:5        33:21 134:10         218:2 231:18      238:8 242:4
         187:5 195:1       214:10,12           169:15               243:4           thinking 47:19
         248:12            216:1             tested 180:17        things 9:21 10:10   101:22 176:21
       takes 193:17      technically 78:6      189:14 190:5         10:23 19:22     third 11:24 53:13
       talk 48:8 73:9      108:17 159:24     testified 176:2        22:24 26:17       143:4 145:17
         80:17,20        technology 50:16    testify 6:18,20        27:5,6,7,8 42:5   145:23 146:10
         110:22,25         54:22 207:4         120:14 240:12        47:8 59:4 72:5    148:20 185:11
         141:18 149:16   Tel 2:14            testifying 117:11      72:11 75:8        193:12
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 286 of
                                       291
                                                                                              Page 33

       thought 33:20         190:10,19            18:3 182:6          62:12 63:4,10      205:22,22
         43:23 60:17         193:14 194:5,8     told 23:11 39:18      63:22 65:1         245:25
         83:1 102:6          199:9 207:25         43:20,23 45:2,5     66:13 67:24      traveling 46:11
         181:24 193:24       208:18 216:23        72:10 75:7,11       84:4 239:17        46:15
         205:14              234:22 239:11        75:23 76:5 84:2   transaction 7:7    treasurer 215:3
       thoughts 101:13       240:25 241:3,9       88:6 102:17         7:16 8:4 226:4   treat 150:5
       thousands 26:4        244:17,22            103:14 126:25     transactions       tree 193:18,19
         64:9                245:8,17,19,22       141:6 143:10        180:17           trial 117:10,23
       thread 36:4           245:25 246:3,6       143:18 150:23     transcribed        tribunals 108:23
       three 91:8 116:16   timeframe 26:22        190:8 213:13        66:18 67:9       tricky 65:14
         119:11 137:18     times 17:8 22:24       221:1 233:18        220:10 237:21    tried 61:7 181:14
         139:2,19            40:17,19 57:22       233:23 239:2        248:8              185:22 186:24
         140:17 143:2        59:3,18 80:18      tone 65:7 93:11     transcriber          186:24,25
         146:3 148:5         117:17 122:13        95:15               71:19              187:2 188:24
         149:13 181:6        142:2 144:20       tonight 229:21      transcribing         245:3
         181:16 184:3        149:13 175:9       top 22:12,14          236:3            trolled 181:23
         232:2,5 244:19      178:5 190:12         42:17 57:17       transcript 13:23   troubles 217:16
       three-quarters        231:5,8              63:25 64:17         13:23 72:20,23     234:1
         166:9             timestamp              71:12 79:8 81:9     73:1 113:16      troubling 67:18
       threw 61:19           193:20,22,25         88:18 156:10        114:8,15         true 31:10,13
       throw 61:22,23        194:3,5 195:3,8      160:25 162:25       119:15 142:17      42:14,16 56:4
       Thursday 63:11        195:9,14             168:12 223:23       236:2 238:9        103:25 104:11
         230:12            time-stamping          224:15 225:4        247:6 248:7        120:9,11
       tie 117:10,12         181:18               230:1 232:1,10      249:6              123:13 146:4
         118:11,18         tired 220:7            234:17 240:16     transcription        161:23,25
       tight 216:21          229:16               240:18              70:10,15,18,19     163:21,23
       tight-knit 179:25   tissue 151:4         topic 10:24           70:22 71:22        171:8,9 173:13
       time 4:8 6:12       title 53:1,2 55:11     211:12              72:6,14,15         210:19 243:10
         23:24 24:24         55:19,22 116:5     total 239:11          109:20             247:6 248:8
         25:2,8 26:6       titled 55:8 67:24      244:22            transcripts 63:9   trust 115:12
         45:8 47:9,17        165:22 238:21      totally 150:15        109:11,15,18       129:17 195:17
         49:11 53:13       today 4:7 6:17       touch 20:15           109:19 110:6       218:24 219:5
         69:10 78:24         69:18 74:15          28:13,20 29:2       110:12 113:5       220:20 222:2,9
         88:14 94:2,12       80:10 82:21        touched 203:24        113:21 114:22      226:12,15
         97:2 106:2          85:7,9 88:19         228:16              235:2,3            228:17 229:1
         115:1,7 132:20      89:11,13 99:13     tracing 11:4        transfer 140:12      240:21 244:7
         135:20 141:2        102:17 103:14      track 15:7            168:24           trusted 245:9
         142:21 147:16       120:14 167:22        129:21            transferring       trusting 115:2,11
         150:6 152:18        172:22 173:19      tracking 146:23       169:2            truth 79:3 122:14
         154:24 156:7        184:14 190:9         166:3             transmission         122:14 233:23
         162:2 165:8         205:12,25          trade 7:18            13:21 180:12     truthful 120:16
         171:17 177:13       245:14,16          trail 11:2          transmit 178:9     truthfully 120:14
         180:13,16         token 18:1           trained 61:11         178:14 179:8       120:15
         182:15 184:16     tokenization           121:11,12,13        179:17,22        try 10:23 14:15
         187:17 188:4        194:11             training 57:11,13     180:5              20:13,18 27:15
         188:11 189:22     tokens 17:8,9          61:17,18 62:6,9   travel 199:8         61:5 86:8 95:3
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 287 of
                                       291
                                                                                           Page 34

         96:3 151:19         131:16 132:16   64:3 74:3,4        updated 9:16                 V
         182:13 183:12       139:19 140:17   77:21 79:16          51:16 55:20       v 1:8 4:5
         183:14,21           143:2 146:6,8   210:13 224:5         56:1 57:25        valid 48:13
         184:17,20           146:12 148:6   understand 5:19       109:19 239:16     value 182:6
         185:20 187:7        158:1 184:15    5:20,24 6:3,4,8    updating 208:10       197:24 226:3
         233:7               184:21 185:17   6:8 13:22 39:6     upload 16:13          239:11
       trying 11:3,5         186:11,18,20    76:24 112:16         35:1,21 37:21     various 9:20
         14:17 24:24         190:21 192:22   112:18 113:18        50:10 54:11         10:10 45:10
         26:17 28:6 33:1   two-sided 217:21  132:7 135:11         62:15 67:20         56:10 124:2
         41:10 54:21       type 53:21,23     138:2 140:23         115:22 122:21       130:17
         68:21 75:9 96:4     125:23 126:9    142:13 146:2         131:15 151:22     Velvel 2:6 4:15
         96:4,20 98:4        126:10 128:20   165:15 176:15        154:24 160:9      Vel@rcfllp.com
         112:22 159:24       139:22 141:14   179:13 190:21        160:14 172:3        2:5
         160:1 164:12        141:25 142:6    197:19 226:3       uploaded 15:2       vendor 168:14,16
         185:18 200:13       143:20 144:1,2  227:24 229:22        131:17 154:19       168:19,20
         201:3,21 202:7      144:4 148:25    239:9 245:24         216:4,6           verified 230:16
         217:14 220:6        154:14 177:23  understanding       uploading 42:20     verify 225:14
         240:15 241:13     typed 53:20 85:4  27:13 170:21         57:3 63:16        Vero-sign 195:2
       Tuesday 57:17         139:24 140:6   understands           129:1 136:6       version 35:19
         166:6               141:8,12,15,25  48:17 179:15         139:5 160:14        89:7 99:19
       Tumbi 215:1,2         142:3,4,5,6,8  understood 6:1      upside 33:5           136:3 137:4
       turn 68:12 79:5       143:4,22,25     11:6 14:11         USA 7:12 182:24       161:13,14
         83:2 88:16          144:7,9,11     undertook 108:9     use 6:14 7:19,23      170:17,18
         92:11 98:8          163:14 220:10  underwent             10:16 11:3          171:3,6 194:14
         178:22 185:10                       105:25               12:18 14:22         195:13
         207:4,5                   U        unfortunately         15:24 46:17       versus 133:14
       turned 60:9         U 220:5           7:22 29:7 86:2       52:4 68:2 122:4   veteran 241:3
         117:24            UK 2:23 7:12      104:14 171:4         125:20 158:7      Victoria 30:13,25
       turns 73:1           47:18,21        Ungar 206:15          160:4 161:17        31:5 43:3,5
       tweet 133:9          138:14 146:1    United 1:1,19 4:5     174:20 193:17       63:2 182:24
         134:12 135:1       146:25 148:12    4:11 218:13,15       195:2             video 4:8 6:5
         135:15             182:2,25         218:17 221:13      useful 63:12          14:16 188:8
       tweets 9:4           203:25 205:9    Uniting 215:1       username 8:7        Videographer
       twice 87:13          205:10 208:3    universities        users 180:13          2:25 4:2,11
       twins 233:7          240:23 242:9     195:12             utility 124:24        205:5 244:18
       twist 187:8         um 192:24        university 86:21    utterly 88:12         246:8
       Twitter 8:6,19,23   Umbi 215:1,2      183:1,2,3            144:17            VIDEO-TAPED
         134:6 135:21      unbelievable      239:18,19          Utz 106:3,6,9         1:11
       two 38:14 40:3       148:9           unreasonable          107:4,23 108:6    views 191:6,19
         49:8,13,17        uncle 170:20      206:3                108:18,18         Vinny 134:20
         63:10,23 78:2      171:15          unrelated 185:18      153:18            virus 188:20
         78:16,18 90:25    uncomfortable    untraded 244:10     Uyen 8:13 26:20     Vision 9:19 10:1
         91:1,7 92:3        118:22          untrue 148:7          27:7 37:6 140:8     10:6 12:16
         98:24 103:21      uncommon 22:20 Upcoming 40:18          140:25 201:19       115:23 116:3
         115:3 117:19      underneath        40:20 41:8           201:19 202:5        119:2,8 156:3
         129:2 131:14       12:17 31:3 33:9 update 205:14
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 288 of
                                       291
                                                                                       Page 35

         156:13 172:3    81:18,20 82:5      66:15 150:14       174:25 188:22      233:7
         178:22 184:2    83:9,11,12         203:6 204:7        190:8             wish 118:15
         185:11 202:8    95:18 96:3,19     watched 72:10      weekend 188:23      184:23
         231:21          102:12 104:8,9    watching 14:9       189:11            withheld 110:4
       vista 159:18      107:16 113:3      water 185:23       went 147:9          112:4,4,7
       vistomail 91:3,6  113:15 117:7      waters 185:6,12     174:12 186:12     witness 59:9
         160:8 161:2,4   117:11 119:13      185:20 186:1       189:14 215:16      177:2 206:23
         163:13,16,22    122:14 132:6       187:7              240:5              207:2 209:8,11
         163:24 164:19   142:13 143:16     Watts 37:9,16      weren't 232:3       210:7 247:1,3
         164:25 165:17   148:19 155:7       41:24 45:20       west 214:19        WKID 244:12
         166:11 168:24   173:12,12          46:5,14 47:6,10   we'll 80:3         wonder 49:9
         169:2,5         177:25 183:4       47:24 49:22       we're 99:15        wondering 137:7
       visual 137:5      186:5 189:1        50:21 157:12      we've 88:19        Woodview
       Vitalik 33:19     207:19,23          219:20 224:2      wheelchair 241:4    214:25
         35:18           215:5 224:19       230:5 237:5       white 7:15 12:17   word 7:19,22
       voice 207:8       224:21 226:15      241:11,15,16       17:24 64:7         25:21 46:18
       voluminous        228:1,6,12         242:12             83:10 85:11,13     50:4 64:22
         113:16          229:14,20         waving 240:13       85:15,23 99:15     68:21 71:9
       Voorhees 19:5     234:18 244:8      way 18:4,8,10       133:12 151:16      88:11 92:22
                         244:12             24:11 26:12        156:21,23          96:3,19 107:12
               W        wanted 24:22        35:16 42:4         159:12,22          167:14,14
       W 2:10            25:5,7 26:2,11     61:10 65:10        160:24 162:8       178:4
       wait 112:11       27:1,3 33:19       68:3 69:8 73:5     193:12,16         words 26:13
        136:17           35:16 40:4 42:8    78:6 80:1 96:13   whoever's 92:19     28:18,19 37:14
       waiting 11:10     43:24 44:2,13      96:25 99:7        wide 196:2          40:1 42:12
        50:15 98:20      44:16,25 45:6      100:17 108:16     wider 45:24         45:23 66:22
        133:22 136:11    53:14 61:10        118:8 125:14      widespread          71:18 100:14
        165:25 204:13    68:10 69:12        126:1 129:18       193:13             101:24 102:10
        204:19 209:25    70:11,25 72:11     130:4 145:20      wife 37:9 41:24     135:9 140:21
        217:12 225:20    75:16,20 78:22     156:1 166:10       171:17 177:22      140:21 152:19
        238:15           83:12,18,20,21     167:15 190:23      191:10,17          152:20 179:1
       waive 142:10      90:5,13 95:1       193:24 195:16      196:12 212:9       185:24 233:9
       Wales 181:12      101:10,15,20       201:6 203:13       224:2 230:5       work 15:25 16:5
        182:24 206:15    102:13 103:16      217:11 224:20      240:4 241:23       30:22 33:10,20
        215:1            103:18 182:1       228:5             wife's 186:4        43:25 85:24
       walk 190:1        184:8 188:23      ways 194:10         191:14             93:10 95:14
       wallets 175:21    190:11 191:4       217:22            Williams 147:9      100:4 107:17
       want 15:18 18:15  194:14 208:15     web 89:21           147:11             120:8 122:7
        18:18 25:17      233:22            website 12:23      willing 100:17      134:10 156:24
        27:11 28:10,24 wanting 59:14        17:22              189:3 245:19       159:3 181:13
        29:5 34:11,21    78:24             Wednesday           245:20             194:9,15
        36:13,21 46:18 wants 49:16          201:4 208:21      Wilson 210:24       202:15,19
        47:19 48:18,23 war 241:3            245:23 246:4      win 228:13          203:14 205:23
        64:23 68:21     warrant 181:2      week 26:5 63:15    windows 137:5       212:3 214:11
        69:14 72:3 75:3  215:16             80:18 113:17      Wing 146:14,18      245:7
        75:4,5,24 78:20 wasn't 61:6         113:20 149:14     Winklevoss         worked 56:13
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 289 of
                                       291
                                                                                         Page 36

        100:9 106:3,8     52:14,21 53:6    183:9,11,14,21      220:14             zoom 50:16
        106:13,20         53:16,22 54:4    184:1 186:11       writing 81:9          202:11
        108:19 149:3      54:11 55:9,21    187:13 190:20       137:19 162:17      zoomed 32:8,16
        150:16 186:6      57:3,11 58:3,6   191:3,22            209:15               35:6 202:12
        200:14 210:17     58:20,24 60:10   196:17 197:17      written 9:11,21     Zuckerberg 75:6
        210:19,22         62:15 65:16,19   197:21,22           10:11 11:25          75:25
       working 31:6       66:7 70:13,22    198:2,9,13         wrong 49:25         ZUKU 194:13
        32:25 35:13       71:1,24 74:12    199:17,22           140:4 160:1        Z10 3:18 192:5,6
        76:2,3,5 111:18   77:13 79:5 82:6  200:7 201:6,7       206:19 212:21      Z4 165:22
        116:7 146:23      82:18 83:2 84:7  204:11 206:4       wrote 12:9 16:15
        175:22 181:11     85:3 87:2,6      206:17 208:24       22:15 30:22                $
        197:24 200:3      91:11 93:15,16   211:13 212:2        84:25 133:2,12     $5,000 239:12
        204:4 231:3       94:8 95:13,24    212:16,22           133:13 137:3       $50,000 19:7,11
        245:4             96:14 98:20      218:5 219:19        156:21 169:25
       works 18:11 42:4   99:22 100:13     231:11 232:18       171:7 220:1                0
        132:24 138:1      101:5 102:17     232:19,23           233:6 243:14       0.1 136:4 137:4
        146:15 160:14     103:2,14         233:6 234:21       W&K 1:6 168:14        161:13,14,15
        228:13            104:13 107:22    236:25 237:2        168:16,20,21       00115519 235:6,7
       workshops          108:4,11         237:14 238:2        169:5 211:23       01097415 3:20
        239:17            109:14,22        238:12 239:9        211:23 213:21        219:6,7
       world 148:22       110:16,22        239:15 240:11       214:3 218:9,11     01589197 206:18
        149:10 150:19     111:14 112:3     240:17,19,20        239:12,13,24       01597484 3:20
        218:2             113:3 114:10     241:25 243:10                            223:19,21
       worldwide 89:21    114:10,14,24     244:25 247:3               X           01859475 3:23
       worry 90:8         116:4,12 119:1   248:5 249:4        X 3:1                 242:2,3,7
       worse 217:22       119:9 122:21    Wrightson                               019 206:19
       worst 157:16       123:2 124:20     238:24                     Y           0385767 164:1,3
       worth 19:8,9       128:23 129:1    Wright's 113:21     Y 29:25             08.47.42 198:13
        233:7 239:11      130:1 132:1,19   148:8 190:12       year 215:15
                                                                233:10 237:18              1
       wrap 244:23        133:7 134:17    write 9:4,6 12:25
                                                              years 8:11 20:1     1 3:3 15:4,11,12
       Wright 1:9,12      136:6 137:22     13:1,3 65:17
                                                                69:6 96:7,23        38:14 67:24
        3:3,4 4:4,5,24    141:3,17 142:9   84:20 85:10
                                                                111:24 137:18       68:13 74:23
        4:25 5:2,4,8      142:13 143:6     93:17 121:10
                                                                140:5 159:7         95:25 124:14
        6:13,24 7:1,3     144:20 145:8     127:21,25
                                                                167:22,25           139:9 146:15
        8:7 9:9,10 10:1   146:13 147:4     128:4,23 133:5
                                                                177:7 210:18        146:17,17
        11:21 12:18,22    147:13,21        133:23 135:12
                                                              yelled 45:7 217:5     168:11 172:9
        14:19 15:1,10     148:1,12,19      140:20,23
                                                                218:1               187:25
        15:19 16:13       149:18 153:1     141:7 143:3
                                                              yelling 100:25      1st 40:16
        18:21 22:21       154:18 156:2     145:13 146:6
                                                                218:3             1.02 154:9
        23:1,25 24:15     156:14 162:3     151:15 166:21
                                                              yellow 177:1,3      1.06 154:19,24
        26:21 27:25       162:13 163:3,4   166:23 169:24
                                                              York 2:8 189:13     1.1 240:24
        30:9 32:5 35:21   163:10 165:5     170:10 172:25
                                                              young 89:19         1.21 233:6
        36:5,22 37:21     166:24 171:20    173:1 201:9,12
                                                                                  1.33 4:1,8
        40:18,20 41:8     172:6,17 173:9   201:15,17                 Z            1.38 165:5
        42:10,19 44:1     175:6 178:7      202:3 209:13
                                                              zone 199:9          1.42 9:23
        44:11 49:1,12     180:18 182:9     212:17,25
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 290 of
                                       291
                                                                                             Page 37

       1.55 9:24          1277609 129:3,5     172510 3:10         2.34 225:19           172:16 175:7
       1.56 10:3            131:23 133:1        63:17,18          20 88:16 191:21       212:17,23
       1.57 201:5           134:17            172523 3:10           192:1 201:5         220:1 233:5
       1.58 10:4          13 207:5              64:18 67:6          210:4,7             234:11,16,23
       10 7:15 71:10      13.00 58:10         172528 3:11         20/2/19 192:10        235:20 236:3
         113:1,8 117:2    13:00 58:18           67:21,22 68:13    200 2:3 3:18 26:6     236:12 238:14
         137:3 229:18     134 3:12,12         172533 69:24        2005 203:19           238:22,23
         229:19 237:11    1369334 3:14          73:21 77:15       2006 175:1            241:17,20
       10% 240:25           153:2,5,6         172534 79:7 82:7    2007 27:19 83:10      242:12
       10.21 169:21       13694 3:17          172537 71:11          85:16 158:14      20140226MM....
       10.30 170:3          166:25 167:1      172543 84:11          158:18 159:3,8      237:12
       10/4/2013 198:13   13697 168:4,5       172547 88:18          181:20 210:17     2015 8:16 27:6
       100 2:13 17:8      14 64:16,19         172551 92:12          210:20              105:21,22
         186:10 199:2       165:12,13         172552 98:9         2008 85:22 86:10      108:9 138:25
         199:12,17        14.28.41 199:17     172557 3:7 40:11      154:9 159:8         167:20 184:16
       1000 2:18          141 3:13            172559 50:11,12       170:15 181:6        184:19 185:1
       10016 2:8          144 3:13              55:24             2009 17:7,23          201:5 219:21
       11 116:12 119:1    15 3:3 83:2         172560 54:13          21:14 106:19        234:11 237:6
         123:7 139:12       162:12 163:1      172753 3:9 57:4,5     165:17 171:2,4      241:16
         237:9 238:17       178:23,25         1729560 54:16         215:11 231:12     2016 23:25 25:2
         238:20             230:12            1729562 3:8           231:19 232:4        26:22,23,24
       11-page 237:11     158 3:14            173 3:17              232:13 233:9        27:6,7,8,15,23
       11.26.06 197:23    159 3:14            173525 71:4           233:14,21           28:1,11,14,21
       11.30 58:5         15950 155:8         18 62:10 67:24      2011 174:21           28:25 29:3
       11.48 163:2        1597497 3:19          234:16,23           210:18,20           33:23 43:4,18
       112712 162:4,5       204:11,14           236:3               211:17 214:14       57:6,17 62:10
       112964 212:10,12   1597500 206:19      19 3:4                218:19              62:13 169:18
       112966 212:15        206:20            1910 2:8            2011/2012 19:21       169:21 170:3
       115179 235:8       1597598 3:21        195 3:17            2012 20:3 217:10    2017 137:3,17
       115519 235:9         229:6,7,12        1970 7:2              242:23,25           164:8,10,15
       115933 124:21      16 1:14 4:7 67:24   1985 234:9            243:2               165:5 184:20
       115950 3:11          84:10 231:24      1991 193:16         2013 166:7 181:6    2019 9:19 16:17
         122:23,24          232:8 247:8         194:24              199:6,18 207:6      191:21 192:1
         129:23 137:16    16:00 58:18         1994 89:21            211:12 214:8      2020 1:14 4:7
         154:19,20        161,179 3:15        1996 194:25           216:13,17,20        247:8
         155:5,9 171:25   1667260 3:19        1999 195:1            216:24 217:3      208 3:18
       117 197:11           208:25 209:2                            218:13,15         21 17:8 18:1
       12 73:14 156:10    1667263 209:17               2            226:12 227:22     213 3:19
         188:4,6 190:20   1667372 196:18      2 3:4 16:20 21:5      228:10 230:12     217 3:19
         202:10,12          196:21              38:16 43:18       2013/2014 237:18    22 62:13 63:24
         212:17,23        167 3:15              74:24 124:17      2014 105:20,22        211:1,5 242:25
       12.30 58:10        168 3:16              142:23,25           108:9 123:7,10    228 3:20
       12/2/2013 197:23   17 3:4 197:16         146:20,21           124:11 139:12     23 7:1 226:11
       1268220 129:2,4    170 3:16              216:16 219:21       142:20 155:15       228:9
         131:23 133:20    172509 3:9 62:16      242:12              162:12 163:1      23rd 227:22
       127 3:11             62:17             2nd 2:13              165:2,11          233 3:20
Case 9:18-cv-80176-BB Document 590-12 Entered on FLSD Docket 06/19/2020 Page 291 of
                                       291
                                                                                    Page 38

       238 3:21           357-3861 2:4        32:13             712 162:11
       24 92:11 237:5     36 3:5            52143 3:5 35:3      722110 3:8 49:3,6
       242 3:21 191:22    37 3:6            52146 3:6 35:23       49:18
       2446 214:21        39 3:6              35:24 152:9       72557 40:12
       245 3:22                             52148 3:6 37:23     74 198:10
       246 3:22                    4          37:24
       25 98:8            4 22:12 169:18,21 52169 32:9                   8
       252 3:23             170:3 205:5     52366 30:4          8 22:11,12,12
       2525 2:18            209:18 210:3,3 52372 3:7 42:22        71:4,5
       2550 215:1           216:16            42:23 49:2        8.47 246:10
       26 57:6,17,19      4.30 208:18       52514 3:22          81546 151:23,24
         199:6,9 236:12   4.39 113:10         236:20,22,24        152:10
         238:14,22,23     4.49 113:10       5500 2:3            8178 3:13 139:6,7
       26th 63:13         4.53 220:1        550141 200:8,9      83-23 142:23
         199:10           4.55 117:6          200:21
       26/27 199:7        4.58 117:6        552 98:10                   9
       27 154:9 199:9     41 3:7            558940 157:8,9      9 17:7 168:4
         220:1            4288 3:13 136:7,9 56 19:18            9th 171:4
       27th 57:24         44 3:7            57 205:5            9.20 242:12
         199:11           45 208:18         57372 43:9          9.27 237:6
       28 233:5           46 3:8 244:21     59 3:9 56:25        9.29 33:23
       2800 2:13          46731 169:10                          9:18-cv-80176-...
       29 3:5 43:3                                  6             1:3
         164:10,15                 5        6 69:24,25 73:20    90 41:25 42:9
         165:5            5 1:17 4:10 22:11   171:25 172:15       229:15
                            22:12 98:11       172:16 235:20     90% 157:3
                3         5.09 226:12       6-page 30:5         918-CV-80176...
       3 3:4 21:4,6,7     5.12 172:17       6.06 152:23           4:7
         91:14 155:13     5.20 164:10,16    60 57:1             95 214:25
         166:5 168:3,3    5.21 212:17,23    65 3:9              97 194:25
         212:15 214:21    5.22 155:15       65750 3:17          98 194:25
       3BF 1:18 4:10      5.38 227:23         187:14,15         99 2:8
       3rd 171:2          5.48 152:23       66 3:10
       3-4 239:11         5.52 228:10       69 3:10
       3.03 54:24         5/23/2013 225:19
       3.16 54:24         50 214:19                 7
       30 166:6 184:3,4   502 207:3         7 57:16,17 79:6
         199:17           503 207:5           123:10 155:15
       305 2:4            516701 232:15,16    166:5 172:1,9
       305-539-8400         234:19          7pm 187:17,25
         2:14             51769 238:3,4     7th 63:11
       305.445.2500       51770 238:25      7.30 43:18 204:20
         2:19               239:3           7.34 207:22
       31 185:11          52 3:8            7.44 207:22
       33131 2:4,13       52129 32:6,10     70 3:11
       33134 2:19         52139 3:5 32:11   71 73:14
